Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 1 of 340




                     EXHIBIT A
          Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 2 of 340




                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF CONNECTICUT


MOHAMED SAAD,

                 Plaintiff,
                                                      CIVIL CASE NO. 3:19-CV-00135
v.

ASML US,LLC



                 Defendant.


                                DECLARATION OF CHRIS REED
          I, Chris Reed, declare as follows:

          1.     I am over 18 years of age and have personal knowledge of the matters stated

herein.

          2.     I have worked for ASML US, LLC ("ASML") since July 1999, and am currently

an Engineering Manager in Wilton, Connecticut.

          3.     I hired, fired, and directly supervised Plaintiff Mohamed Saad throughout his

entire employment with ASML. As such, I am familiar with Mr. Saad'sjob performance, the

terms and conditions of his employment, and many of his allegations in this lawsuit.

          4.     I am authorized to make this Declaration on behalf of ASML in Support of the

company's Motion for Summary Judgment.

          5.     ASML is an innovation leader in the semiconductor industry.

          6.     At ASML we design and manufacture lithography machines, which are used by

companies like Intel and Samsung to produce microchips for smartphones and other devices.

          7.     ASML has plants throughout the United States, including the one I work at in

Wilton, Connecticut.
        Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 3 of 340




       8.      Attached hereto as Exhibit 1 (ASML-SAAD.000001-3) is a true and c01Tectcopy

of Mr. Saad's resume, which he submitted to ASML as a job applicant in or around 2015. I

considered Exhibit 1 resume in making the decision to hire Mr. Saad at ASML.

       9.      According to his resume, Mr. Saad has a bachelor's degree and a master's degree

in mechanical engineering.

        10.    Attached hereto as Exhibit 2 (ASML-SAAD.000037-43) is a true and conect

copy of Mr. Saad's 2016 perfmmance evaluation, which ASML calls a "PPM". I prepared Mr.

Saad's 2016 PPM, and the mid-year and final appraisal comments in that document are mine.

        11.    At the end of 2016 I rated Mr. Saad's 2016 job perfmmance "partially meets

expectations". Mr. Saad recognized there were areas in which he was struggling, and he

committed to work to improve his performance in 2017.

        12.    Because Mr. Saad'sjob performance in 2016 was rated "partially meets

expectations," he was automatically required to be placed on a Perfmmance Improvement Plan

("PIP"). Put another way, the fact that Mr. Saad would be required to successfully complete a

PIP in 2017 to keep his job was predete1mined as of the time his performance score was assigned

at the end of 2016.

        13.    Attached hereto as Exhibit 3 (ASML-SAAD.000026-28) is a true and correct

copy of Mr. Saad's May 25, 2017 PIP, which I prepared in the Spring of 2017.

       14.     To ensure Mr. Saad had more than enough time to demonstrate improvement, I

only counted weekdays in calculating the 60-day PIP deadline, which expired on or about

August 15, 2017.

       15.     Throughout the PIP, I met with Mr. Saad every week one-to-one to evaluate his

progress, identify action items to help him improve, and to record feedback and task status in a

working version of the PIP that we updated each week together.

               a.     A true and correct copy of our one-to-one meeting agendas, dated June 2,

       2017, is attached hereto as Exhibit 4 (ASML-SAAD.001325).




                                                2
        Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 4 of 340




               b.      A true and correct copy of one of our working PIPs for the same week is

       attached hereto as Exhibit 5 (ASML-SAAD.000725-727).

               c.      True and cmTect copies of substantially all of our working PIPs

       throughout the 60-day PIP period are attached hereto as Exhibit 6 (ASML-

       SAAD.000725-842).      My comments are typically prefaced with the prefix "CREE"; Mr.

       Saad's prefix was "MSAC."

        16.    Throughout Mr. Saad's employment, but particularly during his PIP, I met

regularly with Mr. Saad' s Team Lead (Matthew Urmaza) and Architect David Taub (with whom

Mr. Saad worked closely) to elicit feedback on Mr. Saad's job perfmmance and his workload.

       17.     The fiber connection plate ("FCP") that Mr. Saad was charged with designing

required a relatively simple design, and as an experienced design engineer, Mr. Saad should have

been able to create a timely design for the FCP that was flawless by the time it reached the

production floor.

       18.     When Mr. Saad was underperforming in early 2016, I initially gave him the

benefit of the doubt and coached him throughout the year to help him improve his work quality.

But as 2016 wore on, Mr. Saad's consistently poor design quality, lack of attention to detail, lack

of urgency (and resulting missed deadlines), and numerous eITors that had to be caught by his

coworkers became too problematic for ASML.

       19.     On or about August 15, 2017, the day Mr. Saad' s PIP expired, I opened up Mr.

Saad's 3D CAD model to view his design (which at that late date should have been eITor-free),

and immediately discovered eITors, including a critical mechanical interference, which made the

design un-manufacturable and unusable.

       20.     The eITors in Mr. Saad's design were so significant that the objective would not

have mounted to the fixture   which was the entire purpose of the design.

       21.     Because Mr. Saad's design still had numerous critical eITors, despite my coaching

and extra time ASML had given Mr. Saad by clearing his plate, I concluded that Saad had failed




                                                 3
           Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 5 of 340




to meet the "attention to detail" prong of his PIP - just like he failed to meet the "being present"

and "meeting commitments" prongs as well.

        22.     On or about August 15, 2017, I made the decision to terminate Saad's

employment for performance reasons; specifically because he failed to meet the requirements of

his PIP.

        23.     Attached hereto as Exhibit 7 (ASML-SAAD.000286) is a true and c01Tectcopy

of an email I sent to my boss Ken Bogursky, and HR representatives Cynthia Houston and

Jennine Labriola, to discuss the logistics of Mr. Saad's termination. I scheduled our meeting for

August 22, 2017, which was the first convenient time for all participants.

        24.     I met with Ken Bogursky, Cynthia Houston and Jennine Labriola on August 22,

2017, and it was decided that Ms. Houston and I would communicate the termination to Saad

when he returned to work on August 24, 2017.

        25.     On August 24, 2017, Ms. Houston and I inf01med Saad that he was being

discharged for failing to meet the goals of his PIP.

        26.     Attached hereto as Exhibit 8 (ASML-SAAD.000180) is a true and con-ect copy

of two emails sent to me by Matthew Urmaza on July 19, 2017 and August 10, 2017 informing

me that he had observed Mr. Saad sleeping on the job.

        27.     Attached hereto as Exhibit 9 (ASML-SAAD.000284) is a true and c01Tectcopy

of a message sent by me to David Taub and Matthew Urmaza on July 7, 2017 regarding Mr.

Saad.

        28.     Attached hereto as Exhibit 10 (ASML-SAAD.000605-606) is a true and correct

copy of an email chain between Matthew Urmaza and Mr. Saad completing on June 16, 2017.

Although the email does not reflect as much, Mr. Urmaza blind copied me on this email in the

ordinary course of business to keep me updated on Mr. Saad's job performance.

        29.     Attached hereto as Exhibit 11 (ASML-SAAD.000163-172) is a true and correct

copy of an email chain forwarded to me by Matthew Urmaza on August 1, 2017 regarding Mr.

Saad.


                                                  4
    Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 6 of 340




        30.    Attached hereto as Exhibit 12 (ASML-SAAD.000181-188)                is a true and correct

copy of an email chain forwarded to me by David Taub on August 15, 2017 regarding Mr. Saad.

        31.    Attached hereto as Exhibit 13 (ASML-SAAD.000285)               is a true and correct copy

of a message sent by me to David Taub and Matthew Urmaza on July 26, 2017 regarding Mr.

Saad.

        32.    I am aware of only one instance in 2017 where Mr. Saad requested time off work

to care for his wife. In that instance, Mr. Saad took August 21 to 24, 2017 off work. When he

returned to work on August 24, 2017, he informed me that his wife had been in the hospital.

        I declare under penalty of perjury that the foregoing is true and conect to the best of my

knowledge and belief.


                                                                     -/.        /,?I~;;.·
                                      By:_____
                                                       (   ../
                                                               /--"'u'-b~,,.,,
                                                       ,.-,,.-_______ __
                                                                       t,
                                                                              (/[1
                                                                               __    _____
                                                                                     11.,..,       _

                                              Chris Reoo



                                      Signed this    2 0         day of February, 2020.




                                                 5
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 7 of 340




                     EXHIBIT 1
        Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 8 of 340



                                                                                    Contact: Mike Turner
                                                                                          781-270-7020
                                                                                  mtumer@gcrtemps.com



                             MOHAMED E. SAAD, Ph.D.
                                         434 Melissa Circle
                                       Romeoville,IL, 60445
                                       Phone: (805) 930-5150
                                  Email: mohamedsoade@gmail.com
                                         Green CardHolder

OBJECTIVE

Seeking a chollenging position in the fields of precision engineering with a progressive organization
where I can use my skills to contribute towards organizational growth while learning in a dynamic and
challenging environment.

STRENGTH
Strong knowledge and experience in the design, manufacturing,assembly and reliability testing of
mechanical and Opto-Mechanicalsystems.

COMPUTERSKILLS

CAD Packoges: AutoCAD®, Soildworksc ,ProE*· ond Unigraphicsc.
Programming: MATLAB®
CMM Software: PcDmis®GeoPack® and MCosomos®
Image Processing: IMAQ Vision Builder 6•
Interfacing tool: LabView®
Statistical QC: Minitab®and SPss •

WORK EXPERIENCE

I - Metrology Engineer al Mitutoyo America Corp., Aurora, IL. (March 2015 - Current)
    • Developing measuring methods for commercial products and standards using Coordinate
        Measuring Machines (CMMs) and vision systems.

II - Mechanical Design Engineer at KLA-Tencor, Milpitas, CA. (March 2013- March 2015)
     • Working in the Surfscan division as a mechanical design engineer.
     • I designed and assembled a key subsystem in the new generation of a wafer inspection machine.
        My work includes an extensive use of the Solidworks® and ProE®.
     • The design includes dynamic and static analysis, Computational Fluid Dynamic (CFO) analysis,
        nnd Finite Element Analysis (FEA). Also I shored in the FMEA and reliability studies,
     • l work as a team member following KLA-Tencor Product Life Cycle standards.

Ill- Teaching and Research Assistant, Department orMechanical Engineering and Engineering
Science, UNCC, Charlotte, NC, USA (Sept. 2007 - Jan 2013)
     • I worked on three projects under the supervision of Prof. Robert J. Hacken, The first
        project was about the detenninntion of the Coefficient of Thermal Expansion of Ball Bars
        that can be used in the CMM calibration. The second project was about image stitching of
        WLI images taken on a large diameter semi-sphere.The third project (my PhD
        dissertation topic) was about building a maskJessplasmonic nanolithographymachine.
     • Also, I worked for an academic year with Prof. Jay Raja, during which I made a preliminary data
        base that can be used to facilitate surface texture assessment of engineering surfaces.




                                                                                                        ASML-SAAD.000001
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 9 of 340



                                                                                  Contact: MikeTurner
                                                                                        781-270-7020
                                                                                 mtumer@gcrtemps.com




IV-Summerinternshipin Ford Motor Company- Livonia-Michigan(May-August 2008)
   • I was working on threedifferent metrologicalprojects related to surface roughnessand flatness
      measurementof motor parts. Also, I wns validating a software used for roughness measurement.

V-TcachingAssistant.,Faculty of Engineering, AlexandriaUniversity,Alexandria,Egypt (Sept.
2000 - Aug. 2007)
l have taught the following courses:
    • Computer Aided Inspection(CAn                • Total Quality Management(TQM).
    • CAD\CAM.                                     • Design of MechanicaJ Elements.
    • Dimensional Metrology.                       • Machining Processes.
    • Geometrical Metrology.                       • Metal Forming Processes.
    • Three DimensionalMetrology.                  • Failure Analysis.
    • Laser Based Measuring Systems.               • Statistical Analysis and Design of
    • Co-ordinate MeasuringMetrology                  Experiments.
         (CMM).                                    • OperationsResearch.
    • Statistical Process Control (SPC).           • EngineeringEconomy.
    • Statistical Quality Control (SQC).           • Productionand OperationsManagement.
    • Quality Assurance (QA).
    • Quality Engineering(QE).

I panicipated in supervising graduation projects concerningdimensionaland geometricaJmetrology,
quality improvement,and total quality management.My role was to help students in carrying out the
e:itperimentsof the practical pan of their projects.
I have taught courses to engineers and technicians in the industrial field under the supervision of
American University in Cairo (AUC) and Arab Academy for Science and Technologyand Maritime
Transpon (AAST) These courses include "Fits and Tolerances" for techniciansin AlexandriaIron and
Steel Company, ttStatislics"for engineers in Ale:itandriaIron and Steel Company, "Quality Engineering"
for engineers in Petroleum Maritime Service Co.(PMS),"ISO 9000-2000Series" for managers in
the Egyptian Imports and Exports MonitoringOrganization.

EDUCATION
PhD, MechanicalEngineering
University of North Carolina at Charlotte (UNCC), Charlotte, NC, USA (May 2013)
M.Sc., MechanicalEngineering
Ale:itnndriaUniversity, Alexandria, Egypt (Feb. 2007)
B.Sc., MechanicalEngineering
Alexandria University, Alexandria, Egypt (June 2000)

PhD dissertationtopic: PlasmonicNanolithographyMachine.
My PhD research project was about building a state of the art Plnsmonic Nano-LithographyMachine
(PLM). Working under the supervisionof Prof. Robert J. Hocken, and working as a team member, I was
responsible for the precision design and analysis of the machine parts. Also, I was involved in the
machining, assembly and system integration phases.
The project was funded by NSF and was a result of the cooperation between the Center for Precision
Metrology (CPM) at UNC Charlotte and the Center for Scalable and IntegratedNanoManufacturing
 (SINAM).

 M.Sc. thesis topic: SurfaceTextureIdentificationUsing Optical Methods.




                                                                                                   ASML-SAAD.000002
        Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 10 of 340



                                                                                      Contact: Mike Turner
                                                                                             781-270-7020
                                                                                    mtumc:r@gcrtc:mps.com


I have developed a binary Morphological Image Processing (MIP) approach to DSsessthe roughness of
engineering surfaces. This approach was analyzed mathematically and examined experimentally on real
(shaped) specimens and ideal roughness fonns (sinusoidal, circular, invened circular, and triangular) and
the results were found to be valuable. I had detennined mathematical models to predict some of the
surface roughness assessment parameters based on cenain morphological statistics of the image and the
incidence angle of lighL Also, I used the results obtained experimentally to reconstruct a part of the
roughness profile of the inspected surfaces. Also, my M.Sc. preparatory studies included Artificial Neural
Networks (ANN) but did not contribute to the final thesis.

LEADERSHIPSKILLS

    •   President of the American Society for Precision Engineering Student Chapter at UNC Charlotte
        (ASPE-UNCC) (http://aspe.uncc.edu/) (Academic years 20I0;2011 and 2011-2012).
    •   Secretary of Technology at Graduate & ProfessionaJStudent Government of UNC-Charlotte
        (GPSG) (http://gpsg.uncc.edu/). (Academic year 20I0-2011 ).
    •   Vice president of the Graduate & Professional Student Government of UNC-Charloue (GPSG)
        and the chair of the 12th Annual Gr-.iduateResearch Fair at UNC Charlotte
        (http://gpsg.uncc.edu/). (Academic year 2011-20 I 2).
    •   Web mastering websites of the ASPE-UNCC and GPSG. (Academic years 2010-2011 and 2011-
        2012).
PROFESSIONALMEf\ifflERSHIPS

    •   American Society for Precision Engineering (ASPE)
    •   American Society of Mechanical Engineers (ASME)
    •   Semiconductor Equipment and Materials International (SEMI)




                                                                                                             ASML-SAAD.000003
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 11 of 340




                      EXHIBIT 2
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 12 of 340




Perfonnance Management                                                                                                           Page 1 of7



       Personal Details                                                         Document Details

I Name
 Position
                                   Saad, E Moham
                                   25008898     __J
                                               -:--     7                     AppraisalName
                                                                              AppraiserName
                                                                              AppraisalStatus
                                                                                                         PPM_2016
                                                                                                         Reed, Christopher
                                                                                                         Completed
'---
                                                                              Start Date                 01-01-2016
                                                                              End Date                   12-31-2016



 This document facilitates the performancemanagementcycle consisting of Target Setting, Mid-Year Review and End-Year Review.

 In each phase a dialogue between employee and manager is essential. To have a quality dialogue about performance and
 development, the employee and manager need lo prepare both this PPM form and the OAP form.
 You can find more Informationabout the PPM process, FAQ and training materials on the ASML PPM Intranet page.



            KEY AREAS OF RESPONSIBILITY


        In this section, the key areas of responsibility within the current position of the employee need to be described. This gives you
        opportunityto describe the fundamentals of the position and can help to define and specify your personal targets.


        r   1
                Key areas of responsibility


                i Key areas of                Design of opto-mechanicalcomponents
                j responslblllty


                RESULTSAREA (WHAT):
                INDIVIDUALTARGETS


        This section shows all the Individual targets for the employee. Targets should be SMART (Specific, Measurable, Achievable,
        Relevant and Time-bound).New targets can be added by clicking on "Add new target".

        The total amount of targets for an employee (both individual targets and team targets) needs to be two targets minimum and six
        targets maximum. Target priority needs to be defined by adding a percentage to all targets (both Individual and team targets), the
        sum of which needs lo be 100%.

        During the Mid-Year and End-Year review, employees and managers are requesled lo give input about the progress and
        achievementsper target.


                                                                                  Priority Indicator        Final Appraisal

                Smash Mkxdesign engineer                                          60%                       Below expectations


                !Initial employee Input
                [ Confirmed target
                . - 1st Quarter
                [ o Finishing the FCP PDR and A4 Specs sheet
                : 2nd Quarter
                [ o EDS Under Change Control
                i o Finishingthe FCP COR and blue prints during the second quarter (mileslone is R2 closed)
                ; o Finishing the top cover COR and blue prints during Ille second quarter (milestone is R2 closed).Topcover work will also
                , include working with the Dynamics Team to have the proper grommets needed for it to act as a seismic damper.
                i o Finishingthe fiber cables guiding during the second quarter (milestone Is R2 closed)


https://ehr.euhreka.com/sap/public/bc/urNEOPGL                          101709/index.html?sap-cliei:lt=94 7&ses...                12/8/2017




                                                                                                                                              ASML-SAAD.000037
             Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 13 of 340



Performance Management                                                                                                     Page 2 of7


   /'
                                                                             Priority Indicator        Final Appraisal
        l
        j - 3rd Quarter
        l o Buildingthe FCP and top cover FuMo during the third quarter
        j o Redesignand updateall TPD's mentionedabove basedon lessonslearned(gettingreadyfor the Proto phase)
        l

        j agreed.
        i
        j Mid-year review
        i (employee) ALWAYS
        i VISIBLE TO MANAGER
        I - 1st Quartertarget achived(Finishedthe FCP PDR and A4 Specs sheet)
        j -2nd Quartersachlevd:
        ! o EDS is under ChangeControl
        i o Finishedthe FCP CDR and blue prints duringthe secondquarter (milestoneis R2 closed)
        ; o The FCP TPDs are currentlyIn the PIM review
        1o The top cover and fiber guides desginshave been asignedto Thach and Rukang
        1
        . - I give myself a rating ;"meetsthe targets"
        f - There was many unexpectedchallengesdue to the Involvementof many crossfunctionalteams
        i Mid-year review
        j (manager)ALWAYS
        I VISIBLE TO EMPLOYEE
        [ Mohamedhas worked hard on a difficultarea of the Smashmkx OM, the FCP. The team as a whole struggledto meetsits
        ) design commitments. From the experiencemohamedshouldwork on improvingtime managmentskills as a lesson
        [ learned. Meetingexpectations.
        I
        i
        i Employee salf-
        j evaluation
        1- In the third and fourth quartersof 2016I learnedand appliedas muchas possibleof ASML ways of workingto designthe
        : FUMO version of the FCP.
        ; - I made the tasks assignedto me and met the deadlinesfor each task
        ; - I improvedmy communicationmethods by adoptingbetter strategiessuch as • stoppingby cube" questionsand having
        j more frequentmeetingswith my teammates.
        i - I believe I deliveredthe majority of the assignedtasks before the due dates as long as the task was clea~ydefined.
        !-  I think I met the expectationof this target.
        i
        l Final appraisal
        l' Throughthe year the design struggleson the FCP continued.The initial conceptingwas painfuland progresswas gating
        \ the whole Orion project.This was escalatedbeyondthe PL and requiredinterventionby management.Mohamedwas
        i given the benefitof the doubt during this time as noted in the MYR. Since mid year it Is apparentIssueswith the FCP
        ! continue. InitialTPD quality in EC was poor and requiredadditionaleffort by the team to review,
                                                                                                 re-reviewand correct;the
        IFCP design as realizedhas numerousIssues(some In AIR). The natureof some of the Issuesrevolve around poor
        , attentionto detail and poor DFM. Diffferenl sized screws, misalignedholes.The result is that a redesignis neededto fix
        i the problems. The design documentD100036085FCP EDs Is not under changecontrol, status is listed as out for review
        i (17Q1), ii requiredextra pre-reviewsby the team to get to this state and progressto UCC had to be halteddue to design
        [ issuesand the redesignthat is needed.

        !The net result for perfromancethe FCP for the year is     below expectations.



            skills improvement/newhire                                       10 %                      Meetsexpectations


            I 1nltlal employee Input
            j Confirmed target
            l - Finishingthe mandatoryand high prioritytraining classesduring the first quarter (Reference: new hire check sheet)
            , - Attending importantclassesduring the secondand third quarterssuch as PAS scanner systemintro, PAS stepper
            j system Info, NX assemblies,reticlehandlingand awareness,intro to design simulationand IP/EC training.

             agreed.


             Mid-year review
             (employee) ALWAYS
             VISIBLE TO MANAGER




https://ehr.euhreka.com/sap/public/bc/ur/YEOPGL 101709/index.html?sap-client=947&ses...                                       12/8/2017




                                                                                                                                          ASML-SAAD.000038
              Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 14 of 340



Perfonnance Management                                                                                                    Page 3 of7



                                                                              Priority Indicator      Final Appraisal
          , - I didnot meet these targets becuase of the time constraint. The FCP design went through many delays due to the need to
          i satisfy many aossfunctional teams, which reduced the lime avaible for training.
          1-  I give myself a rate of "below the targer.

          i
          \ Mid-year review     Mohamed has completed the manditory trainings meeting expectations
          ( (manager)ALWAYS
          \ VISIBLE TO EMPLOYEE
          \ Employeeself-
          : evaluation
          l -1 attended many training classes and workshopsas much as the GO&T, Inside Optics, Introductionto Adhesive, NXE
          i training, The TC-Intro to TC part 2.
          i - I will attend the FEA and Tribology class in the fourth quarter
          l-  I think I achieved this target


          j Final appraisal               per MYR, meeting expectations.



                                                                 Motivation of satisfaction level

      RESULT AREA
      (VVHAT)
            :CASCAOEOTEAM
      TARGETS


    This section shows the cascadedteam targets. These targets are applicable for the employee and are defined by the manager.

    DI.Iring the Mid-Year and End-Year review, employees and managers are requested to give input about the progress and
    achievements per target.


                                                                            Priority Indicator       Final Appraisal

          Quality as an Optical Modules Mdev                                15 %                     Below expectations
          engineer


              Description
              Driven by corporate target 2C: Improve completenessof all industrializationdeliverablesand reduce the amount of rework
              In design
              Give requiredtimely attention to industrializationaspects (SCRAMS)of designs. Demonstrateand document
              industrializationaspects In all phases of the PGP process. Tie Industrializationaspects to requirementsand proactively
              create any missing requirements.Workwith the cross sector team to gain agreement on meeting Industrialization
              requirements.
              All designs reaching R2 are fully Industrialized.


            Mid-year review
            (employee)ALWAYS
          , VISIBLE TO MANAGER
          . -1 give myself a rate of "meets the targets", - There was some delaysbecuase i was unfamiliarWithASML documentation
          ! system, - I believe I can do way better in the coming quarters,
          j
          i Mid-year review
          i (manager) ALWAYS
          i VISIBLE TO EMPLOYEE
          j The FCP work required alot of SCRAMS attentionwhich has found its way into the design, meeting expectations.
          :
          i Employee self-
          ; evaluation
          l - I payed more attention to the SCRAMS and currently most of the FCP sub-assembliesare In R2.
          , - The NXT-FCP will be fully in R2 at 1703
          j - I think I met this target
          i Final appraisal
          I
          [ The low resulting quaMtyof the FCP is a result of not meeting the manufacturabiltypart of SCRAMS. Issues with
          ! monoparts,the assembly and its use In the twinscan are too numerous (8 AIR issues). Below expectations.




https ://ehr .euhreka .com/sap/public/bc/ur/YEOPGL 101709/index .html?sap-client=94 7&ses ... 12/8/2017




                                                                                                                                       ASML-SAAD.000039
              Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 15 of 340



Perfonnance Management                                                                                                     Page 4 of7


                                                                Motivation of satlsfac tl on level
                                                                           Priority Indicator         Final Appraisal



           Opto-mechanicalFocus                                             15 %                      Below expectations


          ( Description
          I
          1Strive for excellence in developing opto-mechanicaldesigns. Ensure designs are peer reviewed and are completewith
          ( necessary tolerance, lifetime, and functional analysis and budgets in a timely manner. Employ the fundamentalsof
          i precision mechanics and kinematics.Create analysis tools as required to predict performanceagainst design
          : requirements.Demonstrateawareness of design contributionsto top system level perlormance and budgets.Validate
          i designs via analysis and/or Fumes as required. Participateand share in group discussionsto elevate the Mdev Optical
          ! Modules group. Design for X (DFx) (cost, manufacturablllty,serviceability,rellability).Documentdesigns fully In TPD and in
          ! SEG documents.Engage appropriate competencygroups to ensure quality.

          !
          f Mid-yearreview
          i (employee) ALWAYS
          i VISIBLE TO MANAGER
          ! - I give myself a rate of "meetsthe targets",
          i - I learned many lessons in the first two quarters about ASML "way of working" and team work strategy,
          !•I think I can do much better as I got more familiarwith ASML avaible resources,
          i Mid-yearreview
          [ (manager) ALWAYS
          ' VISIBLE TO EMPLOYEE
          ! Mohamed is stil learning the optomechanicsand asml ways of working. Expect a group presentationIn 03 earty 04 and
          i full understandingof asml ways of working by end of year, meeting expectations.
          i
          I
          [ Employee self-
          ! evaluation
          !•  I reviewed my designs with my teammates and cooperatedwith them to apply suggestionsin a timely manner.
          [ •The FCP FUMO has been assembled and observationshave been recorded for design improvement.
          f - I fonowedASML documentationmethods
          ! • I think I met this target
          f Final appraisal
          i
          i In line wilh the other targets, high quality was not achieved, timeliness and documentationhad issues, a presentationto
          !the group on Mohamed'sASML work did not happen. Performancecan not be consideredmeeting, belowexpectations.
          i



       ASML VALUES AREA (HOW):


    This section shows the ASML Values that need to be demonstrated by the employees in their position, with other words ' how we
    work at ASML".
    The ASML Values In the areas of People, Product and Process are the basis for an integrated assessment on demonstrated
    behaviours of the employee (for more Informationabout the ASML Values go to the ASML CompetencyFramework).
    During target setting employees and managers can clarify how the values are applicable In the specific role of the employee and
    provide guidance. This section is not mandatory.
    During the Mid-Year and End-Year review, employees and managers are requested to give input about the progress on
    demonstrated behavior (HOW).



    People• I take charge and cooperate
    Teamwork:
    I communicate effectively and cooperate In a constructiveand empathetic manner with all stakeholders

    Leadership:
    I aNgnmy self and others and take charge (ind. personal and professional leadership)


    Product• I commit to win
    Goal Orientation:
    I achieve agreed goals in an effective and efficient way




https://ehr.euhreka .com/sap/public/bc/ur/YEOPGL 101709/index.html?sap-clien t=94 7&ses ... 12/8/2017 ·




                                                                                                                                         ASML-SAAD.000040
                Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 16 of 340



Performance Management                                                                                                     Page 5 of7



    Ownership:
    I lake ownershipand show responsibility


    Process - I do continuouslyImprove
    ImprovementFocus:
    I do analyze processesand situations and generate improvementideasin a complexworking environment

    Quality Focus:
    I do structure & prioritize my war!<and deliver high quality



           ASML Values

           1
           i Indicate during target setting how lhe ASML values are applicablein the specific role of the employee. This section Is not
          l mandatory.The perf01111ance
                                     on the HOW can be       indicatedby assessing the demonstratedbehavior of the employee in
          l the areas of  People, Product and Process throughoutthe year.During the end-year review the managerwill enter the fmal
          i score in the "OVERALLPPM SCORE" section.
          j Initial employeeInput
           i
          ; Confirmed Guidance on
          1"HOW'

           ll
            Mohamedwill have good opportunitiesto demonstratethe ASML values In 2016 In his role of mechanicaldesign engineer
            on Smash Mkx.

           l Mid-yearreview
           I (employee)ALWAYS
           i VISIBLE TO MANAGER
           1- The first two quarters were a good oppertunityfor me to leam lhe ASML way of worl<ingand procedures,
           i - I think I have many things to add to the system and I will continue seeking improvement(on the personneland team
           I level).
           l
          i Mid-yearreview
          ! (manager) ALWAYS
          I VISIBLE TO EMPLOYEE
          ! Mohamed'scustomersbelieve he has the technical abilitiesto contributeto the team but he needs improvmentIn the How
          I in specific areas. Noted was sense of urgencyand energy, and flexibility in adoptingthe asml ways of worl<lngin a team
           j environment.Below expectations.
           i
           ! Employee self-
          j evaluation
          \ -After the mid-yearreview, I worked on my weaknessand Improvedmy sense of urgency and showed highef energy level
          ! to my colleagues.
           ! - I payed more attention and contributedIn discussionin all meetings I attendedwheneverI had a question or proposal
           I-1 cooperatedwith my colleaguesand tried to help whoever need help
             :-I improvedmy communicationskills and opened more channelsto be more involved in the project.
           Ii. - I think In the third and fourth quarters I met this target.
           1

           j Final appraisal
           lMohamedcontinuesto have Issueswith sense of urgencyand energy even after discussionson the topic. Being present
           !; physically and mentally are requiredfor adequateperformance. Mohamed'sissues in demonstratingASML values as
              documentedin  the MYR have resulted in below expectationson his 'Mlat targets for 2016 . meetingexpectations

           !


      OVERALL PPM SCORE


    This section shows the overall PPM score of an employee. The manager needs to define the overall ratings on the Result area
    (WHAT) based on the Individual ratings per target. The rating for the ASML Values area (HOW) is based on the integral
    assessmentof the demonstratedbehaviourrelated to the ASML Values. The overall PPM score will be displayedin the 9-box grid.




https://ehr.euhreka .corn/sap/public/bc/ur/YEOPGL 101709/index.html?sap-client=94 7&ses...                                   12/8/2017




                                                                                                                                          ASML-SAAD.000041
             Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 17 of 340



Performance Management                                                                                                      Page 6 of7



    The colors In the 9-box grid are related to the merit increase categories . For more information please go to the ASML PPM Intranet
    page.



                                                                       Final raUng HOW             Meets Expectations

                                                                       Final rating WHAT           Below Expectations




           Exceeds                     V
                                       A
                                       L


           Meets
                                       ~
                                       H
                                       0
                                       w

           Below


                                                                           RESULTS WHAT                                 >

                                                      Below                      Meets                   Exceeds




          PROMOTION INPUT


    The promotion input indicates if the employee will be eligiblefor a salary-grade l)fomotion . You can give Input to explain your
    motivation .

    This section of the PPM form is only visible to the manager, it Is not visible to the employee .

    Please note the Information of promotion input will be made available to the employee on request.


    r
             Promotion Input


           j Promotion   proposal          No

           j Promotion   Input




         OVERALL COMMENTS


    This section shows the overall comments of the employee and the manager about the cunent performance year.

    During the employee acknowledgement step in the PPM process, the employee needs to Indicate the level of satisfaction with the
    PPM process and a motivation of the level of satisfaction . The employee defines this based on the complete process (Target
    Setting , DAP, MYR and EYR) as well as the quakty, the frequency and timing of the dialogues with the manager .

    By pressing the "Acknowledged and complete process• button the employee states the PPM form has been shared and discussed.
    Sign off does not necessarily mean that the employee agrees with the outcome .


    r7


https ://ehr .euhreka .com/sap/public/bc/ur/YEOPGL 101709/index .html?sap-client=947&ses ... 12/8/2017




                                                                                                                                          ASML-SAAD.000042
               Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 18 of 340



Perfonnance Management                                                                                                       Page 7 of7



              Overall Comments


          I    INPUT PROVIDEDIN THE "OVERALL COMMENTS"SECTION IS VISIBLE TO EMPLOYEEAND MANAGER.

          !Employee Comments
          I-I think I learned a good portion of ASML ways of working,and still alot to learn and implement,
          [ - I tried to be as effective and efficient as possible
          !more training classeswill significantlyimprove my and       I thlnk learning more about ASML ways of working and attending
                                                                   outcome.
          i
          j
          i ManagerComments
          i2016 can not be considereda success for Mohamed.The year started rocky which can be partly attributedto the team
          ! developmentof the FCP. A conceptwas arrived upon, but the resulting quality can be attributedto the execution of the
           [ concept and as executor, responsibility of this result restswith Mohamed's performance.Fixing the how issues will go
           !along way towards a successful2017.
           i
            Employee's satisfaction Neutral
            wlth PPM process
            Motivation of
            satisfaction level
            I appreciate the efforts made In making this review. On the other hand there are some remarks that I have been blamed
            for which belong to other Individuals. For example, the design has been made based on well documenteddesign
          . requirements and documenteddesign review meeting minutes but tater on some people add more requirementsand add
          i AIR Issues to explain themt. I do not think designer should be accountablefor whatever he has been asked to create and
          ! should not be blamedwhen someone ask for more later. Thanks.




        PART APPRAISAL INPUT


    The Part Appraisal input will be requested by the manager. The Part Appraiser has the opportunity to look at the targets of an
    employee and give an overall input in the text box ' Part Appraisal" below.

    This section of the PPM form Is only visible to the manager, ii is not visible to the employee.

    Please note the Informationof part appraisalwill be made available to the employee on request

    r
           Appraisal Input



        CALIBRATIONNOTES


    This section gives the manager the opportunity lo make notes that are related to calibration. The function of this section Is to give
    the manager a digital notebookoption, therefore it will only be visible to the manager. The notes will not be visible to the employee.
    Make sure this section is minimized before printing by using the "minus"-button, otherwise ii will be printed.



              Calibration notes


           j Calibration   notes


  Next step: OAP
 To have a quality dialogue about the performanceand the developmentof the employee, the employeeand the manager need to
 prepare both the PPM and DAP in each of the phases. Please take the next step and update the DAP form.




https://ehr.euhreka.com/sap/public/bc/urNEOPGL 101709/index.html?sap-clien r- 947&ses ... 12/8/2017




                                                                                                                                             ASML-SAAD.000043
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 19 of 340




                      EXHIBIT 3
                 Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 20 of 340




                                                                                                      ASML
                  Memo

To                Mohamed Saad                   For 1n1o   Cynthia Houston, HR                 OlfteaWikon
                                                            Manager
Fn:1111           Chris Reed,
                  Group Leader
                  WT DE US ME Optical Modules



Data              5/25/2017
Ralaninca


Subjac:t          PerformanceImprovementPlan - Mohamed Saad
Clauil"tealion    Confidential




                 The purpose of this memo ls to formally notify you of the need for you to improve your
                 performance. The following is a summary of our primary areas of concern, and an action plan or
                 objectivesthat you will be requiredto perform against.

                  ASML is formally notifyingyou of this requiredimprovementand is placing you on a Performance
                  ImprovementPlan for the next 60 days. As your manager I will be closely monitoringyour
                  performanceprogress.

                 This PerformanceImprovementPlan will address the following issues:

                      1. Attentionto Detail
                      2. Being Present
                      3. MeetingCommitments

                 Objective:

                  Meet performance expectations of a Job Grade 7 Design Engineer 2.

                  lssue(s):

                      1. Attention to Detail: Documentedin your 2016 review are several instanceswhere lack of
                         attention to detall has resultedin poor lnitlal quality of work. Poor initial quality of work has
                         a significantimpact to the project team workingon the NXT Orion Optical Module. It results
                         In extra reviews,false starts, rework, slow progressand missingcommitments. Examples:
                             a. The EDS documentfor the FCP (Fiber ConnectionPlate assy) was expectedto be
                                  UCC (under changecontrol) by year end 2016. Your sell-assessmentfor the end
                                  of year review states that you accomplishedthis goal. Upon discussionswith your
                                  stake holdersand checking the document status in TCE, UCC was not achieved.
                                  Furthermore,initial reviews resulted In too many deviationsthat the UCC effort was
                                  suspendedby the project (In 2017) pending a redesign.
                             b. The design of the FCP was producedIn 2016, upon assemblyand first use, eight
                                  AIR issues (ASML Issue resolution) IDs were assigned. This Is excessivefor a new
                                  design.Several issues documentedare In regardsto part Interferences,wrong




                                                                                                                      ASML-SAAD.000026
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 21 of 340




               threads on holes, sharp edges on parts, and incorrectdepth of threads.These are
               design details a JG7 Design Engineer 2 is expectedto deliver without issue.
            c. Technical Product Documentation(TPD), drawings,or the FCP had poor initial
               quality. Particularlyin EC 213588 where it was noted that the drawingsshould
               never have made it to the engineeringchange process. This EC alone contains in
               51 EC comments,far more than expected.This resulted in more time spent
               reviewingby team membersthan normallyrequired and EC closure taking an
               excessiveamount of lime (oct '16➔mar '17).



    2. Being Present: Fulfillingthe expectationsor JG7 Design Engineer2 requiresbeing
       presentat ASML and being engagedin the work.
          a. Accordingto ASML's attendancepolicy (#300) : ASML defines excessive
              absenteeismar tardinessfor a standard40 hour work weekas four (4) or more
              days of unscheduledabsence or more than eight (8) days tardy in any ro/fing
              thirteen (13) weekperiod. In your first year of employmentat ASML, during 2016,
              you have exhaustedsick and vacation lime off benefitsdue to excessive
              absences.This Inhibitsyour ability to perform at the expectedlevel and contributes
              to slow project progress and missed commitments.
          b. As documentedin your performancereview for 2016, severalteam membersand
              stakeholdershave noticed a lack of energy and focus. Displayinga lack of energy
              is distractingend unprofessionalduring team meetingsand presentations. Also
              noted, is a lack of a sense of urgency end the energy neededto meet
              commitmentsexpectedof a JG7 DesignEngineer2.



    3. Meellng commitments: Ultimatelythe issues noted above have resulted in missed
       commitments.Committingand hitting deliverabledue dates is essentialfor proper
       executionor a project plan for the Orion OM. Missed commitmentsand slow progress has
       been noted on many deliverables. Meeting commitmentsis requiredof a JG7 Design
       Engineer2 assignedto the FCP. Getting the design CDA ready requiredmanagement
       interventionlo plan. Ultimatelylhe work had to be divided among olher team membersto
       finish per plan. The FCP EDS documentmissed the year end 2016 UCC deadline. TPD
       releases{ECs) have missed planned dates. Meetingcommitmentsis expectedto be done
       independently,not requiringexcessiveoversightby lhe team leadersor management
       intervention.



 Resolution:

In order to improve your performance,you are being placed on a written Improvementplan. For
the next 60 days, your work will be closely monitoredby your leadershipteam. You must
demonstrateimmediateimprovementin the following areas:
        a. Your deliverablesmusl be properly planned,delivered on time, and at a good quality
             level so rework Is nol needed
        b. You must demonstrateownershipof your deliverablessuch that commitmentsare met
             with the adequateenergy and senseof urgencyneed to completethem
        c. You need to regularlycommunicateprogressas well as roadblocksand suggested
             resolutionsbefore situations become crises

Please provide to me, in writing, how you will contributelo successfuUymanagingthe above
mentioneditems, no later than one (1) week from our discussiontoday. In addition,please
schedulea weekly meeting In order for us lo ensure we are in alignment. Progresswill be
measuredand tracked during this meeting.




                                                                                            ASML-SAAD.000027
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 22 of 340




 Page2of 2
 MohamedSaad


 The management team wants you to be successful at ASML, however ii your performance In the
 areas outlined above do not improve significantly and measurably, and the actions noted are not
 completed during the review period, you may be subject to further disciplinary action up lo and
 including termination. It should also be noted that this plan is not a guaranlee of employment nor
 does it in any way alter the at-will nalure of the employment relationship between you and ASML

 Improvement on this performance plan must occur immediately and be sustained. II any portion of
 this Improvement plan is violated at any time, disciplinary action to include termination from the
 company may occur. A decrease in performance after successfully completing the improvement
 plan may result in being dismissed from ASML withoul the Issuance of another warning or
 improvement plan.

 As always, the Open Door Policy Is available for you to discuss any concerns.

 I have read and understand the qualification and performance Improvement requirements. Your
 signature acknowledges this discussion. It does not indicate agreement or disagreement with thls
 plan




/mptoyee    S(gnature

              /_~?
 Manager Signature
                           j/(1/                    ~-.....2 ~ ~2,,..',   7
                                                  Date




                                                                                             313




                                                                                                   ASML-SAAD.000028
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 23 of 340




                      EXHIBIT 4
              Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 24 of 340


Christopher Reed </O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
(FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=7ABA8D850EFB4EBA98E8C9F808BCE15E-REEDC>
Weekly 1:1 meeting
Fri, 02 Jun 2017 13:04:13 -0700
To: Mohamed Saad <mohamed.saad@asml.com>

     Weekly 1:1 meeting
     Friday, June 02, 2017
     3:52 PM


    Subject                  Weekly 1:1 meeting
    Date and Location        Friday, June 02, 2017 3:30 PM - 4:00 PM, Chris's office
    Attendees                Mohamed Saad; Christopher Reed;
    Message                  Weekly 1:1 meeting

   \sb280

   \sb280Notes

   \sb280

   \sb280Reviewed tasks plans for Spot Mirror, Objective shaker and OM shaker fixtures, and G2M
   DFMEA items
     · Final ownership of meeting deliverables rests with you, the plan although reviewed is owned by
          you. Meeting the major milestones/deliverables is the agreement with TL/arch
     · Suggest adding provisions in weekly task plan to be able to see day to day details and mini-
          milestones
            o Perhaps adopt CRee TL tasks format for tracking
     · Each week come to the PIP meeting with tasks sheet updated and statused

    \sb280 Email CRee task materials reviewed today

   \sb280

   \sb280Expects to take 3 days of vacation in june...first one is on 6/9 Friday.
     · Vacation balance checked by MSAC as ok to cover the 3 days
     · Note vacation impacts to previously committed milestones
Created with Microsoft OneNote 2010
One place for all your notes and information




                                                                                             ASML-SAAD001325
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 25 of 340




                      EXHIBIT 5
           Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 26 of 340


 From: Christopher Reed
       /O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
       /CN=RECIPIENTS/CN=7ABA8D850EFB4EBA98E8C9F808BCE15E-REEDC

Subject: msac actions 060217.doc
  Date: June 2, 2017 at 2:51 PM
     To: Mohamed Saad mohamed.saad@asml.com



           = 1

       msac actions
       060217.doc




                                                                                ASML-SAAD000725
                          Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 27 of 340



 ~~
         ASML ----------------------
                                   Office: Wilton
~'x~
           Meeting date        :   2-Jun-17(1424)                              Date          : 9-Jun-2014

           Minutes by          :   <name here>                                 Ref.          : tl meeting minutes template.doc


           Present             :   <outlook name here    <4 letter asml name   For info      :   <outlook name here     <4 letter
           (* = absent)            followed by semi      here followed by                        followed by semi       asml
                                   colon>;               semi colon>;                            colon>;                name
                                                                                                                        here
                                                                                                                        followed
                                                                                                                        by semi
                                                                                                                        colon>;




            Subject            :   <set subject in document properties>
                                                                                                                Classification : Confidential
                Red=past due                     Orange=due this week                     Green=complete                         Gray=on hold

       Agenda/Notes:
          • <agenda here as required>
          • <help text>
                o To get started
                        o Fill in header as indicated
                        o Fill in footer as indicated
                        o Set subject in document properties, add button to ribbon “view document properties” to access
                        o Edit macro “save next” for next meeting, default is a Monday meeting:
                                • nextmeet = (yearnum * 100) + weeknum + 1.1 '.1=monday, .2=Tuesday...
                o To enter tasks
                        o Add as many task tables as needed (copy and paste)
                        o Insert row(s) per task(s)
                        o Fill in No./action/owner/plan as required
                        o Delete rows to purge old tasks as required
                o To save this week’s
                        o Run macro “save next”
                                • “Meeting date” field is updated
                                • File name is created from subject and date
                o To status
                        o Run macro “find due”
                                • Dates are compared to “Meeting date” field
                                • Old dates get shaded RED
                                • Current dates get shaded ORANGE
                                • Future dates are not shaded
                        o Completed tasks are manually shaded GREEN
                        o On hold tasks are manually shaded GRAY
                o To distribute automatically
                        o Run macro “email send”
                        o To email to header distribution list, edit macro “email send”:
                                • as an attachment
                                         o uncomment “Call SendDocumentAsAttachment”
                                         o comment out “Call SendDocumentAsLink”
                                • as a link to a shared network folder
                                         o NOT SHAREPOINT
                                         o comment out “Call SendDocumentAsAttachment”
                                         o uncomment “Call SendDocumentAsLink”
                        o An email is created in outlook, edit as needed and send

                                                                                                                                    1/2


                                                                   CONFIDENTIAL                                                           ASML-SAAD000726
                       Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 28 of 340



 ~~
         ASML ----------------------  Office: wilton
~'x~
             Meeting date       :     --
             Ref                :

             Subject            :
                                                                                              Classification : Confidential




       Actions
             No.    Record decisions agreed                                                                            Action by Plan
       [c1    1     Performance Actions
             1.01           •   1722: working on EC#234234, expected to be in review 1722.4                                      1723
                                   o EC review slips one day due to TCE being down, in review 1722.5                              .4
                                   o 1723.4: EC closed as expected
                                   o In order to expedite EC will call EC intake meeting by 1724.1
             1.02           •

                            •




       Next meeting                 Date               Place         Chairman                         Duration
         recurring @ <time>                1425.1      <room here>              <name here>                1hr




                                                                                                                 2/2


                                                               CONFIDENTIAL                                             ASML-SAAD000727
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 29 of 340




                      EXHIBIT 6
           Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 30 of 340


 From: Christopher Reed
       /O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
       /CN=RECIPIENTS/CN=7ABA8D850EFB4EBA98E8C9F808BCE15E-REEDC

Subject: msac actions 060217.doc
  Date: June 2, 2017 at 2:51 PM
     To: Mohamed Saad mohamed.saad@asml.com



           = 1

       msac actions
       060217.doc




                                                                                ASML-SAAD000725
                          Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 31 of 340



 ~~
         ASML ----------------------
                                   Office: Wilton
~'x~
           Meeting date        :   2-Jun-17(1424)                              Date          : 9-Jun-2014

           Minutes by          :   <name here>                                 Ref.          : tl meeting minutes template.doc


           Present             :   <outlook name here    <4 letter asml name   For info      :   <outlook name here     <4 letter
           (* = absent)            followed by semi      here followed by                        followed by semi       asml
                                   colon>;               semi colon>;                            colon>;                name
                                                                                                                        here
                                                                                                                        followed
                                                                                                                        by semi
                                                                                                                        colon>;




            Subject            :   <set subject in document properties>
                                                                                                                Classification : Confidential
                Red=past due                     Orange=due this week                     Green=complete                         Gray=on hold

       Agenda/Notes:
          • <agenda here as required>
          • <help text>
                o To get started
                        o Fill in header as indicated
                        o Fill in footer as indicated
                        o Set subject in document properties, add button to ribbon “view document properties” to access
                        o Edit macro “save next” for next meeting, default is a Monday meeting:
                                • nextmeet = (yearnum * 100) + weeknum + 1.1 '.1=monday, .2=Tuesday...
                o To enter tasks
                        o Add as many task tables as needed (copy and paste)
                        o Insert row(s) per task(s)
                        o Fill in No./action/owner/plan as required
                        o Delete rows to purge old tasks as required
                o To save this week’s
                        o Run macro “save next”
                                • “Meeting date” field is updated
                                • File name is created from subject and date
                o To status
                        o Run macro “find due”
                                • Dates are compared to “Meeting date” field
                                • Old dates get shaded RED
                                • Current dates get shaded ORANGE
                                • Future dates are not shaded
                        o Completed tasks are manually shaded GREEN
                        o On hold tasks are manually shaded GRAY
                o To distribute automatically
                        o Run macro “email send”
                        o To email to header distribution list, edit macro “email send”:
                                • as an attachment
                                         o uncomment “Call SendDocumentAsAttachment”
                                         o comment out “Call SendDocumentAsLink”
                                • as a link to a shared network folder
                                         o NOT SHAREPOINT
                                         o comment out “Call SendDocumentAsAttachment”
                                         o uncomment “Call SendDocumentAsLink”
                        o An email is created in outlook, edit as needed and send

                                                                                                                                    1/2


                                                                   CONFIDENTIAL                                                           ASML-SAAD000726
                       Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 32 of 340



 ~~
         ASML ----------------------  Office: wilton
~'x~
             Meeting date       :     --
             Ref                :

             Subject            :
                                                                                              Classification : Confidential




       Actions
             No.    Record decisions agreed                                                                            Action by Plan
       [c1    1     Performance Actions
             1.01           •   1722: working on EC#234234, expected to be in review 1722.4                                      1723
                                   o EC review slips one day due to TCE being down, in review 1722.5                              .4
                                   o 1723.4: EC closed as expected
                                   o In order to expedite EC will call EC intake meeting by 1724.1
             1.02           •

                            •




       Next meeting                 Date               Place         Chairman                         Duration
         recurring @ <time>                1425.1      <room here>              <name here>                1hr




                                                                                                                 2/2


                                                               CONFIDENTIAL                                             ASML-SAAD000727
           Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 33 of 340


 From: Christopher Reed
       /O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
       /CN=RECIPIENTS/CN=7ABA8D850EFB4EBA98E8C9F808BCE15E-REEDC

Subject: msac actions 060217.doc
  Date: June 2, 2017 at 2:51 PM
     To: Mohamed Saad mohamed.saad@asml.com



           = 1

       msac actions
       060217.doc




                                                                                ASML-SAAD000728
                          Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 34 of 340



 ~~
         ASML ----------------------
                                   Office: Wilton
~'x~
           Meeting date        :   2-Jun-17(1424)                              Date          : 9-Jun-2014

           Minutes by          :   <name here>                                 Ref.          : tl meeting minutes template.doc


           Present             :   <outlook name here    <4 letter asml name   For info      :   <outlook name here     <4 letter
           (* = absent)            followed by semi      here followed by                        followed by semi       asml
                                   colon>;               semi colon>;                            colon>;                name
                                                                                                                        here
                                                                                                                        followed
                                                                                                                        by semi
                                                                                                                        colon>;




            Subject            :   <set subject in document properties>
                                                                                                                Classification : Confidential
                Red=past due                     Orange=due this week                     Green=complete                         Gray=on hold

       Agenda/Notes:
          • <agenda here as required>
          • <help text>
                o To get started
                        o Fill in header as indicated
                        o Fill in footer as indicated
                        o Set subject in document properties, add button to ribbon “view document properties” to access
                        o Edit macro “save next” for next meeting, default is a Monday meeting:
                                • nextmeet = (yearnum * 100) + weeknum + 1.1 '.1=monday, .2=Tuesday...
                o To enter tasks
                        o Add as many task tables as needed (copy and paste)
                        o Insert row(s) per task(s)
                        o Fill in No./action/owner/plan as required
                        o Delete rows to purge old tasks as required
                o To save this week’s
                        o Run macro “save next”
                                • “Meeting date” field is updated
                                • File name is created from subject and date
                o To status
                        o Run macro “find due”
                                • Dates are compared to “Meeting date” field
                                • Old dates get shaded RED
                                • Current dates get shaded ORANGE
                                • Future dates are not shaded
                        o Completed tasks are manually shaded GREEN
                        o On hold tasks are manually shaded GRAY
                o To distribute automatically
                        o Run macro “email send”
                        o To email to header distribution list, edit macro “email send”:
                                • as an attachment
                                         o uncomment “Call SendDocumentAsAttachment”
                                         o comment out “Call SendDocumentAsLink”
                                • as a link to a shared network folder
                                         o NOT SHAREPOINT
                                         o comment out “Call SendDocumentAsAttachment”
                                         o uncomment “Call SendDocumentAsLink”
                        o An email is created in outlook, edit as needed and send

                                                                                                                                    1/2


                                                                   CONFIDENTIAL                                                           ASML-SAAD000729
                       Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 35 of 340



 ~~
         ASML ----------------------  Office: wilton
~'x~
             Meeting date       :     --
             Ref                :

             Subject            :
                                                                                              Classification : Confidential




       Actions
             No.    Record decisions agreed                                                                            Action by Plan
       [c1    1     Performance Actions
             1.01           •   1722: working on EC#234234, expected to be in review 1722.4                                      1723
                                   o EC review slips one day due to TCE being down, in review 1722.5                              .4
                                   o 1723.4: EC closed as expected
                                   o In order to expedite EC will call EC intake meeting by 1724.1
             1.02           •

                            •




       Next meeting                 Date               Place         Chairman                         Duration
         recurring @ <time>                1425.1      <room here>              <name here>                1hr




                                                                                                                 2/2


                                                               CONFIDENTIAL                                             ASML-SAAD000730
           Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 36 of 340


 From: Christopher Reed
       /O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
       /CN=RECIPIENTS/CN=7ABA8D850EFB4EBA98E8C9F808BCE15E-REEDC

Subject: MSAC actions 06_07_17.doc
  Date: June 7, 2017 at 4:30 PM
     To: Mohamed Saad mohamed.saad@asml.com




       MSAC actions
       06_07_17.doc




                                                                                ASML-SAAD000731
                          Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 37 of 340



 ~~
         ASML ----------------------
                                   Office: Wilton
~'x~
           Meeting date        :   2-Jun-17(1424)                              Date          : 9-Jun-2014

           Minutes by          :   <name here>                                 Ref.          : tl meeting minutes template.doc


           Present             :   <outlook name here    <4 letter asml name   For info      :   <outlook name here     <4 letter
           (* = absent)            followed by semi      here followed by                        followed by semi       asml
                                   colon>;               semi colon>;                            colon>;                name
                                                                                                                        here
                                                                                                                        followed
                                                                                                                        by semi
                                                                                                                        colon>;




            Subject            :   <set subject in document properties>
                                                                                                                Classification : Confidential
                Red=past due                     Orange=due this week                     Green=complete                         Gray=on hold

       Agenda/Notes:
          • <agenda here as required>
          • <help text>
                o To get started
                        o Fill in header as indicated
                        o Fill in footer as indicated
                        o Set subject in document properties, add button to ribbon “view document properties” to access
                        o Edit macro “save next” for next meeting, default is a Monday meeting:
                                • nextmeet = (yearnum * 100) + weeknum + 1.1 '.1=monday, .2=Tuesday...
                o To enter tasks
                        o Add as many task tables as needed (copy and paste)
                        o Insert row(s) per task(s)
                        o Fill in No./action/owner/plan as required
                        o Delete rows to purge old tasks as required
                o To save this week’s
                        o Run macro “save next”
                                • “Meeting date” field is updated
                                • File name is created from subject and date
                o To status
                        o Run macro “find due”
                                • Dates are compared to “Meeting date” field
                                • Old dates get shaded RED
                                • Current dates get shaded ORANGE
                                • Future dates are not shaded
                        o Completed tasks are manually shaded GREEN
                        o On hold tasks are manually shaded GRAY
                o To distribute automatically
                        o Run macro “email send”
                        o To email to header distribution list, edit macro “email send”:
                                • as an attachment
                                         o uncomment “Call SendDocumentAsAttachment”
                                         o comment out “Call SendDocumentAsLink”
                                • as a link to a shared network folder
                                         o NOT SHAREPOINT
                                         o comment out “Call SendDocumentAsAttachment”
                                         o uncomment “Call SendDocumentAsLink”
                        o An email is created in outlook, edit as needed and send

                                                                                                                                    1/4


                                                                   CONFIDENTIAL                                                           ASML-SAAD000732
                    Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 38 of 340



 ~~
        ASML ----------------------
                                 Office: wilton
~'x~
          Meeting date       :   --
          Ref                :

         Subject             :
                                                                                         Classification : Confidential




       Actions
          No.    Record decisions agreed                                                                     Action by   Plan
          1      Performance Actions
         1.01            •   1721.2: EC#217262 put in review                                                              1724.2
                         •   1722.5: working on EC#217262, expected to be in PIM review 1723.4
                                 o    Resolved all remarks up to 1723.3
                                 o    1723.2: Taeyoung added remark on behalf of Jonathan Glick
                                      because he is in training until 6/12
                                 o    As of 1723.2, only Matt left to add his remarks
                                 o    I made draft TAS for the wedged spacer (4022.656.91452), the TAS
                                      id is D100043246, Per Steve, Robert Douglas will finish the process.
                 CREE 1723.3: per plan EC closed by 1724.2, fixed remarks
                         •   Ec contains a lot of comments, need to apply lessons to next EC
                                 o    TPD pre-review meeting mandatory with EC signoff list persons who
                                      are TPD stakeholders
                                           §   Confirm with Matt this aligns with Orion WoW
                                 o    Ensure you do enough pre-reviews of the TPD head of time to
                                      prevent clerical comments
                                 o    Prevent people from reviewing flawed tpd generated by NX/TCE in

                                      ■
                                      EC




                                                                                                               2/4


                                                              CONFIDENTIAL                                           ASML-SAAD000733
                 Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 39 of 340



 ~~
~'x~   ASML                    ---------------------1--
                               Office: wilton
       Meeting date        :   --
       Ref                 :

       Subject            :
                                                                                        Classification : Confidential
       No.    Record decisions agreed                                                                        Action by   Plan
       1.02                                                                                                              Objective
                      •   1723.3: Design of Orion Objective Shaker Fixture                                                   :
                                                                                                                          1729.3
                               o    1723.1: Created a desing concept based on the MK3 shaker fixture
                                    desing ( 4022.644.67261). W122648 shows the Mk3 shock test setup                      Orion:
                               o    1723.2: Created a draft TPS (D100043257) based on Mk3 shaker                          1731.1
                                    fixture TPS (TPS D100009182).The draft was sent to Taub,
                                    Swindale, and Ashwin for review
                               o    1723.2: Created a draft EPS (D100043254) based on the Orion
                                    objective EDS and discussions with Swindale and Monkman, sent to
                                    Taub, Swindale, and Ashwin for review
                               o    Created an assyembly to show the concept (4022.666.75601) and
                                    had meeting with Taub and got his comments
                               o    Created an improved model based on Taub comments, sent to
                                    Swindale, Ashwin, and Monkman to get their feedback, got Ashwin’s
                                    and Monkman feedback.
                               o    Created improved models based on Ashwin and Monkman
                                    comments, will have meeting at 1723.4 with Swindale, Ashwin, and
                                    Monkman to get their feedback
                               o    1723.3: no feedback yet about the EPS and the TPS from Ashwin,
                                    Swindale and Dave.
              CREE 1723.3: suggest splitting this task into two since these are parallel but separate
              physical deliverables
                      o   Break out the mini-milestones and status against that rather than day to day
                          log of work
                      o   Be sure that initial quality is high on deliverables to prevent excessive review



                      o   -
                          comments by team, may require stakeholder management and your own pre-
                          reviews
                          Dates shown are R2 EC closed for fixtures, on-track




                                                                                                               3/4


                                                          CONFIDENTIAL                                               ASML-SAAD000734
                       Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 40 of 340



 ~~
         ASML ----------------------  Office: wilton
~'x~
             Meeting date       :     --
             Ref                :

            Subject             :
                                                                                                  Classification : Confidential
            No.     Record decisions agreed                                                                            Action by   Plan
            1.03            •   1722.3: Supporting the architect (G2M DFMEA)                                                       Summer-
                                                                                                                                     izing
                                      o    1722.3: had a meeting with Dave to priorities the G2M failure modes
                                                                                                                                   updates
                                      o    Discussion with Taub and Darling to collect information related to the                    until
                                           G2M DFMEA, Kyle sent analysis doc and FUMO CDR doc for review.                           1750.5
                            •   1723.3: Reviwing the document provided by Darling.
                    CREE 1723.3: task is nebulous…needs more definition. Similar comment to above,
                    create mini-milestones to status against and determine due dates




       Next meeting                 Date                   Place         Chairman                          Duration
         recurring @ <time>                 1425.1         <room here>              <name here>                  1hr




                                                                                                                         4/4


                                                                   CONFIDENTIAL                                                ASML-SAAD000735
           Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 41 of 340


 From: Christopher Reed
       /O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
       /CN=RECIPIENTS/CN=7ABA8D850EFB4EBA98E8C9F808BCE15E-REEDC

Subject: msac actions 061617.doc
  Date: June 16, 2017 at 2:00 PM
     To: Mohamed Saad mohamed.saad@asml.com



           = 1

       msac actions
        061617.doc




                                                                                ASML-SAAD000736
                          Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 42 of 340



 ~~
         ASML ----------------------
                                   Office: Wilton
~'x~
           Meeting date        :   2-Jun-17(1424)                              Date          : 9-Jun-2014

           Minutes by          :   <name here>                                 Ref.          : tl meeting minutes template.doc


           Present             :   <outlook name here    <4 letter asml name   For info      :   <outlook name here     <4 letter
           (* = absent)            followed by semi      here followed by                        followed by semi       asml
                                   colon>;               semi colon>;                            colon>;                name
                                                                                                                        here
                                                                                                                        followed
                                                                                                                        by semi
                                                                                                                        colon>;




            Subject            :   <set subject in document properties>
                                                                                                                Classification : Confidential
                Red=past due                     Orange=due this week                     Green=complete                         Gray=on hold

       Agenda/Notes:
          • <agenda here as required>
          • <help text>
                o To get started
                        o Fill in header as indicated
                        o Fill in footer as indicated
                        o Set subject in document properties, add button to ribbon “view document properties” to access
                        o Edit macro “save next” for next meeting, default is a Monday meeting:
                                • nextmeet = (yearnum * 100) + weeknum + 1.1 '.1=monday, .2=Tuesday...
                o To enter tasks
                        o Add as many task tables as needed (copy and paste)
                        o Insert row(s) per task(s)
                        o Fill in No./action/owner/plan as required
                        o Delete rows to purge old tasks as required
                o To save this week’s
                        o Run macro “save next”
                                • “Meeting date” field is updated
                                • File name is created from subject and date
                o To status
                        o Run macro “find due”
                                • Dates are compared to “Meeting date” field
                                • Old dates get shaded RED
                                • Current dates get shaded ORANGE
                                • Future dates are not shaded
                        o Completed tasks are manually shaded GREEN
                        o On hold tasks are manually shaded GRAY
                o To distribute automatically
                        o Run macro “email send”
                        o To email to header distribution list, edit macro “email send”:
                                • as an attachment
                                         o uncomment “Call SendDocumentAsAttachment”
                                         o comment out “Call SendDocumentAsLink”
                                • as a link to a shared network folder
                                         o NOT SHAREPOINT
                                         o comment out “Call SendDocumentAsAttachment”
                                         o uncomment “Call SendDocumentAsLink”
                        o An email is created in outlook, edit as needed and send

                                                                                                                                    1/4


                                                                   CONFIDENTIAL                                                           ASML-SAAD000737
                       Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 43 of 340



 ~~
        ASML ----------------------  Office: wilton
~'x~
             Meeting date       :    --
             Ref                :

             Subject            :
                                                                                                Classification : Confidential

       Actions
             No.     Record decisions agreed                                                                   Action by   Plan
       I I   1       Performance Actions

              No.      Performance action                                                                Plan
              1.01     Spot mirror EC#217262:                                                            1724.2
                                                                                                         New date:
                            •       EC#217262 put in review 1721.2                                       1725.1 in PIM
                                                                                                         Estimated to be closed
                            •       1722.5: working on EC#217262, expected to be in PIM revie
                                                                                                         1725.3
                            •       As of 1723.4:
                                          o   Resolved all remarks up to 1723.3
                                          o   1723.2: Taeyoung added remark on behalf of Jonathan
                                              Glick because he is in training until 6/12
                                          o   As of 1723.2, only Matt left to add his remarks
                                          o   I made draft TAS for the wedged spacer (4022.656.91452),
                                              the TAS id is D100043246, Per Steve, Robert Douglas will
                                              finish the process.
                       CREE 1723.3: per plan EC closed by 1724.2, fixed remarks
                            •       Ec contains a lot of comments, need to apply lessons to next EC
                                          o   TPD pre-review meeting mandatory with EC signoff list
                                              persons who are TPD stakeholders
                                                  §   Confirm with Matt this aligns with Orion WoW
                                          o   Ensure you do enough pre-reviews of the TPD head of
                                              time to prevent clerical comments
                                          o   Prevent people from reviewing flawed tpd generated by
                                              NX/TCE in EC
                       CREE 1724.5: new EC close date is 1725.3. 1 day vacation 1723.5. had in
                       person TPD review(s) which generated more comments. Comments all
                       addressed. Deleted extra text. Discussed plan date change is not entirely
                       due to review inefficiencies as discussed prior.


              1.02     Design of Orion Objective Shaker Fixture                                          Started 1722.4
                                                                                                         Estimated to be closed
                            •       Concept development:                                                 1736.1
                                    o Started 1622.4, estimated to be closed by 1625.5
                                    o I Created a desing concept based on the MK3 shaker fixture

                                                                                                                 2/4


                                                                    CONFIDENTIAL                                       ASML-SAAD000738
                   Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 44 of 340



 ~~
       ASML ----------------------
                                 Office: wilton
~'x~
         Meeting date       :    --
         Ref                :

        Subject             :
                                                                                             Classification : Confidential
                                      desing ( 4022.644.67261). W122648 shows the Mk3 shock test
                                      setup at 1723.1
                                o Created an assyembly to show the concept (4022.666.75601)
                                      and had meeting with Taub and got his comments
                        •       Create TPS
                                o I Created a draft TPS (D100043257) based on Mk3 shaker
                                      fixture TPS (TPS D100009182).The draft was sent to Taub,
                                      Swindale, and Ashwin for review at 1723.2
                        •       Create EPS
                                o Created a draft EPS (D100043254) based on the Orion
                                      objective EDS and discussions with Swindale and Monkman,
                                      sent to Taub, Swindale, and Ashwin for review 1723.2
                        •       Create models
                                o Created an improved model based on Taub comments, sent to
                                      Swindale, Ashwin, and Monkman to get their feedback, got
                                      Ashwin’s and Monkman feedback.
                                o Created improved models based on Ashwin and Monkman
                                      comments, will have meeting at 1723.4 with Swindale, Ashwin,
                                      and Monkman to get their feedback
                                o As of 1723.3: no feedback yet about the EPS and the TPS from
                                      Ashwin, Swindale and Dave.
                                o Had a meeting with Ashwin who proposed some changes to
                                      the TPS 1724.1
                   CREE 1723.3: suggest splitting this task into two since these are parallel
                   but separate physical deliverables
                        o       Break out the mini-milestones and status against that rather than
                                day to day log of work
                        o       Be sure that initial quality is high on deliverables to prevent
                                excessive review comments by team, may require stakeholder
                                management and your own pre-reviews
                        o       Dates shown are R2 EC closed for fixtures, on-track
                        •       Per Matt request at 1724.1, do not work on the shaker fixture
                                design or anything else until the EC-217262 work is done.
                   CREE: 1724.5: get new date from Matt based on hold, is 1736.1 accurate?
          1.03     Design of Orion OM Shaker Fixture                                                  Estimated to start 1728.1
                                                                                                      Estimated to be closed
                                                                                                               3/4


                                                               CONFIDENTIAL                                          ASML-SAAD000739
                       Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 45 of 340



 ~~
         ASML ----------------------    Office: wilton
~'x~
             Meeting date         :     --
             Ref                  :

            Subject               :
                                                                                                         Classification : Confidential
                              •        Concept Development                                                        1734.1
                              •        Create models
                              •        Create EPS
                              •        Review EPS
                              •        CREATE TPDs
                              •        Review TPDs
                              •        EC review
                       CREE 1724.5: ensure need date is ok with TL and agreed (1734.1)
              1.04            •        1722.3: Supporting the architect (G2M DFMEA)                               Summer-izing updates until
                                                                                                                  1750.5
                                             •    1722.3: had a meeting with Dave to priorities the G2M
                                                  failure modes
                                             •    Discussion with Taub and Darling to collect information
                                                  related to the G2M DFMEA, Kyle sent analysis doc and
                                                  FUMO CDR doc for review.
                              •        1723.3: Reviwing the document provided by Darling.
                       CREE 1723.3: task is nebulous…needs more definition. Similar comment
                       to above, create mini-milestones to status against and determine due dates
                              •
                              Per Matt request at 1724.1, do not work on the shaker fixture
                              design or anything else until the EC-217262 work is done.
                       CREE 1724.5: even if on hold, due dates need to be assigned and mapped
                       out now that EC appears to be nearing completion




       Next meeting                   Date                     Place            Chairman                         Duration
         recurring @ <time>                      1425.1           <room here>              <name here>                1hr




                                                                                                                            4/4


                                                                         CONFIDENTIAL                                             ASML-SAAD000740
           Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 46 of 340


 From: Christopher Reed
       /O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
       /CN=RECIPIENTS/CN=7ABA8D850EFB4EBA98E8C9F808BCE15E-REEDC

Subject: msac actions 061617.doc
  Date: June 16, 2017 at 2:00 PM
     To: Mohamed Saad mohamed.saad@asml.com



           = 1

       msac actions
        061617.doc




                                                                                ASML-SAAD000741
                          Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 47 of 340



 ~~
         ASML ----------------------
                                   Office: Wilton
~'x~
           Meeting date        :   2-Jun-17(1424)                              Date          : 9-Jun-2014

           Minutes by          :   <name here>                                 Ref.          : tl meeting minutes template.doc


           Present             :   <outlook name here    <4 letter asml name   For info      :   <outlook name here     <4 letter
           (* = absent)            followed by semi      here followed by                        followed by semi       asml
                                   colon>;               semi colon>;                            colon>;                name
                                                                                                                        here
                                                                                                                        followed
                                                                                                                        by semi
                                                                                                                        colon>;




            Subject            :   <set subject in document properties>
                                                                                                                Classification : Confidential
                Red=past due                     Orange=due this week                     Green=complete                         Gray=on hold

       Agenda/Notes:
          • <agenda here as required>
          • <help text>
                o To get started
                        o Fill in header as indicated
                        o Fill in footer as indicated
                        o Set subject in document properties, add button to ribbon “view document properties” to access
                        o Edit macro “save next” for next meeting, default is a Monday meeting:
                                • nextmeet = (yearnum * 100) + weeknum + 1.1 '.1=monday, .2=Tuesday...
                o To enter tasks
                        o Add as many task tables as needed (copy and paste)
                        o Insert row(s) per task(s)
                        o Fill in No./action/owner/plan as required
                        o Delete rows to purge old tasks as required
                o To save this week’s
                        o Run macro “save next”
                                • “Meeting date” field is updated
                                • File name is created from subject and date
                o To status
                        o Run macro “find due”
                                • Dates are compared to “Meeting date” field
                                • Old dates get shaded RED
                                • Current dates get shaded ORANGE
                                • Future dates are not shaded
                        o Completed tasks are manually shaded GREEN
                        o On hold tasks are manually shaded GRAY
                o To distribute automatically
                        o Run macro “email send”
                        o To email to header distribution list, edit macro “email send”:
                                • as an attachment
                                         o uncomment “Call SendDocumentAsAttachment”
                                         o comment out “Call SendDocumentAsLink”
                                • as a link to a shared network folder
                                         o NOT SHAREPOINT
                                         o comment out “Call SendDocumentAsAttachment”
                                         o uncomment “Call SendDocumentAsLink”
                        o An email is created in outlook, edit as needed and send

                                                                                                                                    1/4


                                                                   CONFIDENTIAL                                                           ASML-SAAD000742
                       Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 48 of 340



 ~~
        ASML ----------------------  Office: wilton
~'x~
             Meeting date       :    --
             Ref                :

             Subject            :
                                                                                                Classification : Confidential

       Actions
             No.     Record decisions agreed                                                                   Action by   Plan
       I I   1       Performance Actions

              No.      Performance action                                                                Plan
              1.01     Spot mirror EC#217262:                                                            1724.2
                                                                                                         New date:
                            •       EC#217262 put in review 1721.2                                       1725.1 in PIM
                                                                                                         Estimated to be closed
                            •       1722.5: working on EC#217262, expected to be in PIM revie
                                                                                                         1725.3
                            •       As of 1723.4:
                                          o   Resolved all remarks up to 1723.3
                                          o   1723.2: Taeyoung added remark on behalf of Jonathan
                                              Glick because he is in training until 6/12
                                          o   As of 1723.2, only Matt left to add his remarks
                                          o   I made draft TAS for the wedged spacer (4022.656.91452),
                                              the TAS id is D100043246, Per Steve, Robert Douglas will
                                              finish the process.
                       CREE 1723.3: per plan EC closed by 1724.2, fixed remarks
                            •       Ec contains a lot of comments, need to apply lessons to next EC
                                          o   TPD pre-review meeting mandatory with EC signoff list
                                              persons who are TPD stakeholders
                                                  §   Confirm with Matt this aligns with Orion WoW
                                          o   Ensure you do enough pre-reviews of the TPD head of
                                              time to prevent clerical comments
                                          o   Prevent people from reviewing flawed tpd generated by
                                              NX/TCE in EC
                       CREE 1724.5: new EC close date is 1725.3. 1 day vacation 1723.5. had in
                       person TPD review(s) which generated more comments. Comments all
                       addressed. Deleted extra text. Discussed plan date change is not entirely
                       due to review inefficiencies as discussed prior.


              1.02     Design of Orion Objective Shaker Fixture                                          Started 1722.4
                                                                                                         Estimated to be closed
                            •       Concept development:                                                 1736.1
                                    o Started 1622.4, estimated to be closed by 1625.5
                                    o I Created a desing concept based on the MK3 shaker fixture

                                                                                                                 2/4


                                                                    CONFIDENTIAL                                       ASML-SAAD000743
                   Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 49 of 340



 ~~
       ASML ----------------------
                                 Office: wilton
~'x~
         Meeting date       :    --
         Ref                :

        Subject             :
                                                                                             Classification : Confidential
                                      desing ( 4022.644.67261). W122648 shows the Mk3 shock test
                                      setup at 1723.1
                                o Created an assyembly to show the concept (4022.666.75601)
                                      and had meeting with Taub and got his comments
                        •       Create TPS
                                o I Created a draft TPS (D100043257) based on Mk3 shaker
                                      fixture TPS (TPS D100009182).The draft was sent to Taub,
                                      Swindale, and Ashwin for review at 1723.2
                        •       Create EPS
                                o Created a draft EPS (D100043254) based on the Orion
                                      objective EDS and discussions with Swindale and Monkman,
                                      sent to Taub, Swindale, and Ashwin for review 1723.2
                        •       Create models
                                o Created an improved model based on Taub comments, sent to
                                      Swindale, Ashwin, and Monkman to get their feedback, got
                                      Ashwin’s and Monkman feedback.
                                o Created improved models based on Ashwin and Monkman
                                      comments, will have meeting at 1723.4 with Swindale, Ashwin,
                                      and Monkman to get their feedback
                                o As of 1723.3: no feedback yet about the EPS and the TPS from
                                      Ashwin, Swindale and Dave.
                                o Had a meeting with Ashwin who proposed some changes to
                                      the TPS 1724.1
                   CREE 1723.3: suggest splitting this task into two since these are parallel
                   but separate physical deliverables
                        o       Break out the mini-milestones and status against that rather than
                                day to day log of work
                        o       Be sure that initial quality is high on deliverables to prevent
                                excessive review comments by team, may require stakeholder
                                management and your own pre-reviews
                        o       Dates shown are R2 EC closed for fixtures, on-track
                        •       Per Matt request at 1724.1, do not work on the shaker fixture
                                design or anything else until the EC-217262 work is done.
                   CREE: 1724.5: get new date from Matt based on hold, is 1736.1 accurate?
          1.03     Design of Orion OM Shaker Fixture                                                  Estimated to start 1728.1
                                                                                                      Estimated to be closed
                                                                                                               3/4


                                                               CONFIDENTIAL                                          ASML-SAAD000744
                       Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 50 of 340



 ~~
         ASML ----------------------    Office: wilton
~'x~
             Meeting date         :     --
             Ref                  :

            Subject               :
                                                                                                         Classification : Confidential
                              •        Concept Development                                                        1734.1
                              •        Create models
                              •        Create EPS
                              •        Review EPS
                              •        CREATE TPDs
                              •        Review TPDs
                              •        EC review
                       CREE 1724.5: ensure need date is ok with TL and agreed (1734.1)
              1.04            •        1722.3: Supporting the architect (G2M DFMEA)                               Summer-izing updates until
                                                                                                                  1750.5
                                             •    1722.3: had a meeting with Dave to priorities the G2M
                                                  failure modes
                                             •    Discussion with Taub and Darling to collect information
                                                  related to the G2M DFMEA, Kyle sent analysis doc and
                                                  FUMO CDR doc for review.
                              •        1723.3: Reviwing the document provided by Darling.
                       CREE 1723.3: task is nebulous…needs more definition. Similar comment
                       to above, create mini-milestones to status against and determine due dates
                              •
                              Per Matt request at 1724.1, do not work on the shaker fixture
                              design or anything else until the EC-217262 work is done.
                       CREE 1724.5: even if on hold, due dates need to be assigned and mapped
                       out now that EC appears to be nearing completion




       Next meeting                   Date                     Place            Chairman                         Duration
         recurring @ <time>                      1425.1           <room here>              <name here>                1hr




                                                                                                                            4/4


                                                                         CONFIDENTIAL                                             ASML-SAAD000745
           Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 51 of 340


 From: Christopher Reed
       /O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
       /CN=RECIPIENTS/CN=7ABA8D850EFB4EBA98E8C9F808BCE15E-REEDC

Subject: msac actions 063017a.doc
  Date: June 30, 2017 at 3:51 PM
     To: Mohamed Saad mohamed.saad@asml.com



           = 1

       msac actions
       063017a.doc




                                                                                ASML-SAAD000746
                          Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 52 of 340



 ~~
         ASML ----------------------
                                   Office: Wilton
~'x~
           Meeting date        :   2-Jun-17(1424)                              Date          : 9-Jun-2014

           Minutes by          :   <name here>                                 Ref.          : tl meeting minutes template.doc


           Present             :   <outlook name here    <4 letter asml name   For info      :   <outlook name here     <4 letter
           (* = absent)            followed by semi      here followed by                        followed by semi       asml
                                   colon>;               semi colon>;                            colon>;                name
                                                                                                                        here
                                                                                                                        followed
                                                                                                                        by semi
                                                                                                                        colon>;




            Subject            :   <set subject in document properties>
                                                                                                                Classification : Confidential
                Red=past due                     Orange=due this week                     Green=complete                         Gray=on hold

       Agenda/Notes:
          • <agenda here as required>
          • <help text>
                o To get started
                        o Fill in header as indicated
                        o Fill in footer as indicated
                        o Set subject in document properties, add button to ribbon “view document properties” to access
                        o Edit macro “save next” for next meeting, default is a Monday meeting:
                                • nextmeet = (yearnum * 100) + weeknum + 1.1 '.1=monday, .2=Tuesday...
                o To enter tasks
                        o Add as many task tables as needed (copy and paste)
                        o Insert row(s) per task(s)
                        o Fill in No./action/owner/plan as required
                        o Delete rows to purge old tasks as required
                o To save this week’s
                        o Run macro “save next”
                                • “Meeting date” field is updated
                                • File name is created from subject and date
                o To status
                        o Run macro “find due”
                                • Dates are compared to “Meeting date” field
                                • Old dates get shaded RED
                                • Current dates get shaded ORANGE
                                • Future dates are not shaded
                        o Completed tasks are manually shaded GREEN
                        o On hold tasks are manually shaded GRAY
                o To distribute automatically
                        o Run macro “email send”
                        o To email to header distribution list, edit macro “email send”:
                                • as an attachment
                                         o uncomment “Call SendDocumentAsAttachment”
                                         o comment out “Call SendDocumentAsLink”
                                • as a link to a shared network folder
                                         o NOT SHAREPOINT
                                         o comment out “Call SendDocumentAsAttachment”
                                         o uncomment “Call SendDocumentAsLink”
                        o An email is created in outlook, edit as needed and send

                                                                                                                                    1/5


                                                                   CONFIDENTIAL                                                           ASML-SAAD000747
                       Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 53 of 340



 ~~
        ASML ----------------------  Office: wilton
~'x~
             Meeting date       :    --
             Ref                :

             Subject            :
                                                                                                Classification : Confidential

       Actions
             No.     Record decisions agreed                                                                    Action by   Plan
       I I   1       Performance Actions

              No.      Performance action                                                                 Plan
              1.01     Spot mirror EC#217262:                                                             1724.2
                                                                                                          New date:
                            •       EC#217262 put in review 1721.2                                        1725.1 in PIM
                                                                                                          Estimated to be closed
                            •       1722.5: working on EC#217262, expected to be in PIM revie
                                                                                                          1725.3
                            •       As of 1723.4:
                                          o   Resolved all remarks up to 1723.3
                                          o   1723.2: Taeyoung added remark on behalf of Jonathan
                                              Glick because he is in training until 6/12
                                          o   As of 1723.2, only Matt left to add his remarks
                                          o   I made draft TAS for the wedged spacer (4022.656.91452),
                                              the TAS id is D100043246, Per Steve, Robert Douglas will
                                              finish the process.
                       CREE 1723.3: per plan EC closed by 1724.2, fixed remarks
                            •       Ec contains a lot of comments, need to apply lessons to next EC
                                          o   TPD pre-review meeting mandatory with EC signoff list
                                              persons who are TPD stakeholders
                                                  §   Confirm with Matt this aligns with Orion WoW
                                          o   Ensure you do enough pre-reviews of the TPD head of
                                              time to prevent clerical comments
                                          o   Prevent people from reviewing flawed tpd generated by
                                              NX/TCE in EC
                       CREE 1724.5: new EC close date is 1725.3. 1 day vacation 1723.5. had in
                       person TPD review(s) which generated more comments. Comments all
                       addressed. Deleted extra text. Discussed plan date change is not entirely
                       due to review inefficiencies as discussed prior.


                            •       EC-217262 is in “sign off” since 1725.5 , Waiting for last sign off
                                    from Enock as of 1726.5
                            •       After EC-217262 closed, will start another EC to cover any issue
                                    that has not been addressed yet (dumping ground).
                       CREE 1726.5: EC past signoff, some delay due to PIM slowness in
                                                                                                                  2/5


                                                                    CONFIDENTIAL                                        ASML-SAAD000748
                   Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 54 of 340



 ~~
       ASML ----------------------
                                 Office: wilton
~'x~
         Meeting date       :    --
         Ref                :

        Subject             :
                                                                                             Classification : Confidential
                   signingàlesson learned, when a 10second task is undone by someone
                   after 4-5days, proactively act with a sense of urgency to get the signoff
                   completed. Task closed, to be followed with another EC.
          1.02     Design of Orion Objective Shaker Fixture                                           Started 1722.4
                                                                                                      Estimated to be closed
                        •       Concept development:                                                  1736.1
                                o Started 1622.4, estimated to be closed by 1625.5                    -Delayed:
                                                                                                      The EPS may start Wk 1731
                                o I Created a desing concept based on the MK3 shaker fixture
                                      desing ( 4022.644.67261). W122648 shows the Mk3 shock test
                                      setup at 1723.1
                                o Created an assyembly to show the concept (4022.666.75601)
                                      and had meeting with Taub and got his comments
                        •       Create TPS
                                o I Created a draft TPS (D100043257) based on Mk3 shaker
                                      fixture TPS (TPS D100009182).The draft was sent to Taub,
                                      Swindale, and Ashwin for review at 1723.2
                        •       Create EPS
                                o Created a draft EPS (D100043254) based on the Orion
                                      objective EDS and discussions with Swindale and Monkman,
                                      sent to Taub, Swindale, and Ashwin for review 1723.2
                        •       Create models
                                o Created an improved model based on Taub comments, sent to
                                      Swindale, Ashwin, and Monkman to get their feedback, got
                                      Ashwin’s and Monkman feedback.
                                o Created improved models based on Ashwin and Monkman
                                      comments, will have meeting at 1723.4 with Swindale, Ashwin,
                                      and Monkman to get their feedback
                                o As of 1723.3: no feedback yet about the EPS and the TPS from
                                      Ashwin, Swindale and Dave.
                                o Had a meeting with Ashwin who proposed some changes to
                                      the TPS 1724.1
                   CREE 1723.3: suggest splitting this task into two since these are parallel
                   but separate physical deliverables
                        o       Break out the mini-milestones and status against that rather than
                                day to day log of work
                        o       Be sure that initial quality is high on deliverables to prevent
                                                                                                              3/5


                                                               CONFIDENTIAL                                         ASML-SAAD000749
                   Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 55 of 340



 ~~
       ASML ----------------------
                                 Office: wilton
~'x~
         Meeting date       :    --
         Ref                :

        Subject             :
                                                                                           Classification : Confidential
                                excessive review comments by team, may require stakeholder
                                management and your own pre-reviews
                        o       Dates shown are R2 EC closed for fixtures, on-track
                        •       Per Matt request at 1724.1, do not work on the shaker fixture
                                design or anything else until the EC-217262 work is done.
                   CREE: 1724.5: get new date from Matt based on hold, is 1736.1 accurate?
                        •       Has to wait to Wk 1731 to start the EPS because Ashwin has to
                                finish the TPS first.
                   CREE 1726.5: proceeding with making concept fixture in 4022.666.75601.
                   suggest making part manufacturable by eliminating deep objective pocket
                   and moving the material to a plastic cover. Discussed all the engineering
                   which needs to be completed before the design is done and for a job of this
                   small scope how can you proactively solve the project problems by
                   engineering solutions in parallel.
          1.03     Design of Orion OM Shaker Fixture                                                Estimated to start 1728.1
                                                                                                    Estimated to be closed
                        •       Create EPS                                                          1734.1
                   CREE 1724.5: ensure need date is ok with TL and agreed (1734.1)                  -Delayed:
                                                                                                    The EPS may start at
                        •       Has to wait to Wk 1735 to start the EPS because Ashwin has to       Wk1735
                                finish the TPS first.
                   CREE 1726.5: preliminary concepts being worked, general task on hold
          1.04     Supporting the architect (G2M DFMEA)                                             Summer-izing updates until
                                                                                                    1750.5
                                      •   1722.3: had a meeting with Dave to priorities the G2M
                                          failure modes
                                      •   Discussion with Taub and Darling to collect information
                                          related to the G2M DFMEA, Kyle sent analysis doc and
                                          FUMO CDR doc for review.
                        •       1723.3: Reviwing the document provided by Darling.
                   CREE 1723.3: task is nebulous…needs more definition. Similar comment
                   to above, create mini-milestones to status against and determine due dates
                        • Per Matt request at 1724.1, do not work on the shaker fixture
                          design or anything else until the EC-217262 work is done.
                   CREE 1724.5: even if on hold, due dates need to be assigned and mapped
                   out now that EC appears to be nearing completion
                   CREE 1726.5: still on hold, scheduled to meet with kyle and dave 1727.3



                                                                                                             4/5


                                                              CONFIDENTIAL                                         ASML-SAAD000750
                    Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 56 of 340



~
~~
~
   ASML
          Meeting date
          Ref
                           :
                           :
                                 ---------------------
                                 Office: wilton
                                 --


         Subject           :
                                                                                         Classification : Confidential




    Next meeting               Date               Place         Chairman                         Duration
      recurring @ <time>              1425.1      <room here>              <name here>                1hr




                                                                                                            5/5


                                                          CONFIDENTIAL                                            ASML-SAAD000751
           Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 57 of 340


 From: Christopher Reed
       /O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
       /CN=RECIPIENTS/CN=7ABA8D850EFB4EBA98E8C9F808BCE15E-REEDC

Subject: msac actions 063017a.doc
  Date: June 30, 2017 at 3:51 PM
     To: Mohamed Saad mohamed.saad@asml.com



           = 1

       msac actions
       063017a.doc




                                                                                ASML-SAAD000752
                          Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 58 of 340



 ~~
         ASML ----------------------
                                   Office: Wilton
~'x~
           Meeting date        :   2-Jun-17(1424)                              Date          : 9-Jun-2014

           Minutes by          :   <name here>                                 Ref.          : tl meeting minutes template.doc


           Present             :   <outlook name here    <4 letter asml name   For info      :   <outlook name here     <4 letter
           (* = absent)            followed by semi      here followed by                        followed by semi       asml
                                   colon>;               semi colon>;                            colon>;                name
                                                                                                                        here
                                                                                                                        followed
                                                                                                                        by semi
                                                                                                                        colon>;




            Subject            :   <set subject in document properties>
                                                                                                                Classification : Confidential
                Red=past due                     Orange=due this week                     Green=complete                         Gray=on hold

       Agenda/Notes:
          • <agenda here as required>
          • <help text>
                o To get started
                        o Fill in header as indicated
                        o Fill in footer as indicated
                        o Set subject in document properties, add button to ribbon “view document properties” to access
                        o Edit macro “save next” for next meeting, default is a Monday meeting:
                                • nextmeet = (yearnum * 100) + weeknum + 1.1 '.1=monday, .2=Tuesday...
                o To enter tasks
                        o Add as many task tables as needed (copy and paste)
                        o Insert row(s) per task(s)
                        o Fill in No./action/owner/plan as required
                        o Delete rows to purge old tasks as required
                o To save this week’s
                        o Run macro “save next”
                                • “Meeting date” field is updated
                                • File name is created from subject and date
                o To status
                        o Run macro “find due”
                                • Dates are compared to “Meeting date” field
                                • Old dates get shaded RED
                                • Current dates get shaded ORANGE
                                • Future dates are not shaded
                        o Completed tasks are manually shaded GREEN
                        o On hold tasks are manually shaded GRAY
                o To distribute automatically
                        o Run macro “email send”
                        o To email to header distribution list, edit macro “email send”:
                                • as an attachment
                                         o uncomment “Call SendDocumentAsAttachment”
                                         o comment out “Call SendDocumentAsLink”
                                • as a link to a shared network folder
                                         o NOT SHAREPOINT
                                         o comment out “Call SendDocumentAsAttachment”
                                         o uncomment “Call SendDocumentAsLink”
                        o An email is created in outlook, edit as needed and send

                                                                                                                                    1/5


                                                                   CONFIDENTIAL                                                           ASML-SAAD000753
                       Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 59 of 340



 ~~
        ASML ----------------------  Office: wilton
~'x~
             Meeting date       :    --
             Ref                :

             Subject            :
                                                                                                Classification : Confidential

       Actions
             No.     Record decisions agreed                                                                    Action by   Plan
       I I   1       Performance Actions

              No.      Performance action                                                                 Plan
              1.01     Spot mirror EC#217262:                                                             1724.2
                                                                                                          New date:
                            •       EC#217262 put in review 1721.2                                        1725.1 in PIM
                                                                                                          Estimated to be closed
                            •       1722.5: working on EC#217262, expected to be in PIM revie
                                                                                                          1725.3
                            •       As of 1723.4:
                                          o   Resolved all remarks up to 1723.3
                                          o   1723.2: Taeyoung added remark on behalf of Jonathan
                                              Glick because he is in training until 6/12
                                          o   As of 1723.2, only Matt left to add his remarks
                                          o   I made draft TAS for the wedged spacer (4022.656.91452),
                                              the TAS id is D100043246, Per Steve, Robert Douglas will
                                              finish the process.
                       CREE 1723.3: per plan EC closed by 1724.2, fixed remarks
                            •       Ec contains a lot of comments, need to apply lessons to next EC
                                          o   TPD pre-review meeting mandatory with EC signoff list
                                              persons who are TPD stakeholders
                                                  §   Confirm with Matt this aligns with Orion WoW
                                          o   Ensure you do enough pre-reviews of the TPD head of
                                              time to prevent clerical comments
                                          o   Prevent people from reviewing flawed tpd generated by
                                              NX/TCE in EC
                       CREE 1724.5: new EC close date is 1725.3. 1 day vacation 1723.5. had in
                       person TPD review(s) which generated more comments. Comments all
                       addressed. Deleted extra text. Discussed plan date change is not entirely
                       due to review inefficiencies as discussed prior.


                            •       EC-217262 is in “sign off” since 1725.5 , Waiting for last sign off
                                    from Enock as of 1726.5
                            •       After EC-217262 closed, will start another EC to cover any issue
                                    that has not been addressed yet (dumping ground).
                       CREE 1726.5: EC past signoff, some delay due to PIM slowness in
                                                                                                                  2/5


                                                                    CONFIDENTIAL                                        ASML-SAAD000754
                   Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 60 of 340



 ~~
       ASML ----------------------
                                 Office: wilton
~'x~
         Meeting date       :    --
         Ref                :

        Subject             :
                                                                                             Classification : Confidential
                   signingàlesson learned, when a 10second task is undone by someone
                   after 4-5days, proactively act with a sense of urgency to get the signoff
                   completed. Task closed, to be followed with another EC.
          1.02     Design of Orion Objective Shaker Fixture                                           Started 1722.4
                                                                                                      Estimated to be closed
                        •       Concept development:                                                  1736.1
                                o Started 1622.4, estimated to be closed by 1625.5                    -Delayed:
                                                                                                      The EPS may start Wk 1731
                                o I Created a desing concept based on the MK3 shaker fixture
                                      desing ( 4022.644.67261). W122648 shows the Mk3 shock test
                                      setup at 1723.1
                                o Created an assyembly to show the concept (4022.666.75601)
                                      and had meeting with Taub and got his comments
                        •       Create TPS
                                o I Created a draft TPS (D100043257) based on Mk3 shaker
                                      fixture TPS (TPS D100009182).The draft was sent to Taub,
                                      Swindale, and Ashwin for review at 1723.2
                        •       Create EPS
                                o Created a draft EPS (D100043254) based on the Orion
                                      objective EDS and discussions with Swindale and Monkman,
                                      sent to Taub, Swindale, and Ashwin for review 1723.2
                        •       Create models
                                o Created an improved model based on Taub comments, sent to
                                      Swindale, Ashwin, and Monkman to get their feedback, got
                                      Ashwin’s and Monkman feedback.
                                o Created improved models based on Ashwin and Monkman
                                      comments, will have meeting at 1723.4 with Swindale, Ashwin,
                                      and Monkman to get their feedback
                                o As of 1723.3: no feedback yet about the EPS and the TPS from
                                      Ashwin, Swindale and Dave.
                                o Had a meeting with Ashwin who proposed some changes to
                                      the TPS 1724.1
                   CREE 1723.3: suggest splitting this task into two since these are parallel
                   but separate physical deliverables
                        o       Break out the mini-milestones and status against that rather than
                                day to day log of work
                        o       Be sure that initial quality is high on deliverables to prevent
                                                                                                              3/5


                                                               CONFIDENTIAL                                         ASML-SAAD000755
                   Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 61 of 340



 ~~
       ASML ----------------------
                                 Office: wilton
~'x~
         Meeting date       :    --
         Ref                :

        Subject             :
                                                                                           Classification : Confidential
                                excessive review comments by team, may require stakeholder
                                management and your own pre-reviews
                        o       Dates shown are R2 EC closed for fixtures, on-track
                        •       Per Matt request at 1724.1, do not work on the shaker fixture
                                design or anything else until the EC-217262 work is done.
                   CREE: 1724.5: get new date from Matt based on hold, is 1736.1 accurate?
                        •       Has to wait to Wk 1731 to start the EPS because Ashwin has to
                                finish the TPS first.
                   CREE 1726.5: proceeding with making concept fixture in 4022.666.75601.
                   suggest making part manufacturable by eliminating deep objective pocket
                   and moving the material to a plastic cover. Discussed all the engineering
                   which needs to be completed before the design is done and for a job of this
                   small scope how can you proactively solve the project problems by
                   engineering solutions in parallel.
          1.03     Design of Orion OM Shaker Fixture                                                Estimated to start 1728.1
                                                                                                    Estimated to be closed
                        •       Create EPS                                                          1734.1
                   CREE 1724.5: ensure need date is ok with TL and agreed (1734.1)                  -Delayed:
                                                                                                    The EPS may start at
                        •       Has to wait to Wk 1735 to start the EPS because Ashwin has to       Wk1735
                                finish the TPS first.
                   CREE 1726.5: preliminary concepts being worked, general task on hold
          1.04     Supporting the architect (G2M DFMEA)                                             Summer-izing updates until
                                                                                                    1750.5
                                      •   1722.3: had a meeting with Dave to priorities the G2M
                                          failure modes
                                      •   Discussion with Taub and Darling to collect information
                                          related to the G2M DFMEA, Kyle sent analysis doc and
                                          FUMO CDR doc for review.
                        •       1723.3: Reviwing the document provided by Darling.
                   CREE 1723.3: task is nebulous…needs more definition. Similar comment
                   to above, create mini-milestones to status against and determine due dates
                        • Per Matt request at 1724.1, do not work on the shaker fixture
                          design or anything else until the EC-217262 work is done.
                   CREE 1724.5: even if on hold, due dates need to be assigned and mapped
                   out now that EC appears to be nearing completion
                   CREE 1726.5: still on hold, scheduled to meet with kyle and dave 1727.3



                                                                                                             4/5


                                                              CONFIDENTIAL                                         ASML-SAAD000756
                    Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 62 of 340



~
~~
~
   ASML
          Meeting date
          Ref
                           :
                           :
                                 ---------------------
                                 Office: wilton
                                 --


         Subject           :
                                                                                         Classification : Confidential




    Next meeting               Date               Place         Chairman                         Duration
      recurring @ <time>              1425.1      <room here>              <name here>                1hr




                                                                                                            5/5


                                                          CONFIDENTIAL                                            ASML-SAAD000757
           Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 63 of 340


 From: Christopher Reed
       /O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
       /CN=RECIPIENTS/CN=7ABA8D850EFB4EBA98E8C9F808BCE15E-REEDC

Subject: msac actions 071017_Wk1728a.doc
  Date: July 10, 2017 at 4:19 PM
     To: Mohamed Saad mohamed.saad@asml.com



            = 1

        msac actions
       071017…8a.doc




                                                                                ASML-SAAD000758
                          Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 64 of 340



 ~~
         ASML ----------------------
                                   Office: Wilton
~'x~
           Meeting date        :   2-Jun-17(1424)                              Date          : 9-Jun-2014

           Minutes by          :   <name here>                                 Ref.          : tl meeting minutes template.doc


           Present             :   <outlook name here    <4 letter asml name   For info      :   <outlook name here     <4 letter
           (* = absent)            followed by semi      here followed by                        followed by semi       asml
                                   colon>;               semi colon>;                            colon>;                name
                                                                                                                        here
                                                                                                                        followed
                                                                                                                        by semi
                                                                                                                        colon>;




            Subject            :   <set subject in document properties>
                                                                                                                Classification : Confidential
                Red=past due                     Orange=due this week                     Green=complete                         Gray=on hold

       Agenda/Notes:
          • <agenda here as required>
          • <help text>
                o To get started
                        o Fill in header as indicated
                        o Fill in footer as indicated
                        o Set subject in document properties, add button to ribbon “view document properties” to access
                        o Edit macro “save next” for next meeting, default is a Monday meeting:
                                • nextmeet = (yearnum * 100) + weeknum + 1.1 '.1=monday, .2=Tuesday...
                o To enter tasks
                        o Add as many task tables as needed (copy and paste)
                        o Insert row(s) per task(s)
                        o Fill in No./action/owner/plan as required
                        o Delete rows to purge old tasks as required
                o To save this week’s
                        o Run macro “save next”
                                • “Meeting date” field is updated
                                • File name is created from subject and date
                o To status
                        o Run macro “find due”
                                • Dates are compared to “Meeting date” field
                                • Old dates get shaded RED
                                • Current dates get shaded ORANGE
                                • Future dates are not shaded
                        o Completed tasks are manually shaded GREEN
                        o On hold tasks are manually shaded GRAY
                o To distribute automatically
                        o Run macro “email send”
                        o To email to header distribution list, edit macro “email send”:
                                • as an attachment
                                         o uncomment “Call SendDocumentAsAttachment”
                                         o comment out “Call SendDocumentAsLink”
                                • as a link to a shared network folder
                                         o NOT SHAREPOINT
                                         o comment out “Call SendDocumentAsAttachment”
                                         o uncomment “Call SendDocumentAsLink”
                        o An email is created in outlook, edit as needed and send

                                                                                                                                    1/5


                                                                   CONFIDENTIAL                                                           ASML-SAAD000759
                       Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 65 of 340



 ~~
        ASML ----------------------  Office: wilton
~'x~
             Meeting date       :    --
             Ref                :

             Subject            :
                                                                                                Classification : Confidential

       Actions
             No.     Record decisions agreed                                                                    Action by   Plan
       I I   1       Performance Actions

              No.      Performance action                                                                 Plan
              1.01     Spot mirror EC#217262:                                                             1724.2
                                                                                                          New date:
                            •       EC#217262 put in review 1721.2                                        1725.1 in PIM
                                                                                                          Estimated to be closed
                            •       1722.5: working on EC#217262, expected to be in PIM revie
                                                                                                          1725.3
                            •       As of 1723.4:                                                         CREE 1728.1: closed
                                          o   Resolved all remarks up to 1723.3
                                          o   1723.2: Taeyoung added remark on behalf of Jonathan
                                              Glick because he is in training until 6/12
                                          o   As of 1723.2, only Matt left to add his remarks
                                          o   I made draft TAS for the wedged spacer (4022.656.91452),
                                              the TAS id is D100043246, Per Steve, Robert Douglas will
                                              finish the process.
                       CREE 1723.3: per plan EC closed by 1724.2, fixed remarks
                            •       Ec contains a lot of comments, need to apply lessons to next EC
                                          o   TPD pre-review meeting mandatory with EC signoff list
                                              persons who are TPD stakeholders
                                                  §   Confirm with Matt this aligns with Orion WoW
                                          o   Ensure you do enough pre-reviews of the TPD head of
                                              time to prevent clerical comments
                                          o   Prevent people from reviewing flawed tpd generated by
                                              NX/TCE in EC
                       CREE 1724.5: new EC close date is 1725.3. 1 day vacation 1723.5. had in
                       person TPD review(s) which generated more comments. Comments all
                       addressed. Deleted extra text. Discussed plan date change is not entirely
                       due to review inefficiencies as discussed prior.


                            •       EC-217262 is in “sign off” since 1725.5 , Waiting for last sign off
                                    from Enock as of 1726.5
                            •       After EC-217262 closed, will start another EC to cover any issue
                                    that has not been addressed yet (dumping ground).
                       CREE 1726.5: EC past signoff, some delay due to PIM slowness in
                                                                                                                  2/5


                                                                    CONFIDENTIAL                                        ASML-SAAD000760
                   Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 66 of 340



 ~~
       ASML ----------------------
                                 Office: wilton
~'x~
         Meeting date       :    --
         Ref                :

        Subject             :
                                                                                         Classification : Confidential
                   signing lesson learned, when a 10second task is undone by someone
                   after 4-5days, proactively act with a sense of urgency to get the signoff
                   completed. Task closed, to be followed with another EC.
                   CREE 1728.1: repasted prior week action and marked as closed
          1.02     Design of Orion Objective Shaker Fixture                                          Started 1722.4
                                                                                                     Estimated to be closed
                        •       Concept development:                                                 1736.1
                                o Started 1622.4, estimated to be closed by 1625.5                   -Delayed:
                                                                                                     The EPS may start Wk 1731
                                o I Created a desing concept based on the MK3 shaker fixture
                                      desing ( 4022.644.67261). W122648 shows the Mk3 shock test     CREE 1728.1: see notes
                                                                                                     below for delivery dates
                                      setup at 1723.1                                                ending in TPD 1730.5
                                o Created an assyembly to show the concept (4022.666.75601)
                                      and had meeting with Taub and got his comments
                        •       Create TPS
                                o I Created a draft TPS (D100043257) based on Mk3 shaker
                                      fixture TPS (TPS D100009182).The draft was sent to Taub,
                                      Swindale, and Ashwin for review at 1723.2
                        •       Create EPS
                                o Created a draft EPS (D100043254) based on the Orion
                                      objective EDS and discussions with Swindale and Monkman,
                                      sent to Taub, Swindale, and Ashwin for review 1723.2
                        •       Create models
                                o Created an improved model based on Taub comments, sent to
                                      Swindale, Ashwin, and Monkman to get their feedback, got
                                      Ashwin’s and Monkman feedback.
                                o Created improved models based on Ashwin and Monkman
                                      comments, will have meeting at 1723.4 with Swindale, Ashwin,
                                      and Monkman to get their feedback
                                o As of 1723.3: no feedback yet about the EPS and the TPS from
                                      Ashwin, Swindale and Dave.
                                o Had a meeting with Ashwin who proposed some changes to
                                      the TPS 1724.1
                   CREE 1723.3: suggest splitting this task into two since these are parallel
                   but separate physical deliverables
                        o       Break out the mini-milestones and status against that rather than
                                day to day log of work
                                                                                                             3/5


                                                              CONFIDENTIAL                                         ASML-SAAD000761
                   Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 67 of 340



 ~~
       ASML ----------------------  Office: wilton
~'x~
         Meeting date       :       --
         Ref                :

        Subject             :
                                                                                                   Classification : Confidential
                        o       Be sure that initial quality is high on deliverables to prevent
                                excessive review comments by team, may require stakeholder
                                management and your own pre-reviews
                        o       Dates shown are R2 EC closed for fixtures, on-track
                        •       Per Matt request at 1724.1, do not work on the shaker fixture
                                design or anything else until the EC-217262 work is done.
                   CREE: 1724.5: get new date from Matt based on hold, is 1736.1 accurate?
                        •       Has to wait to Wk 1731 to start the EPS because Ashwin has to
                                finish the TPS first.
                   CREE 1726.5: proceeding with making concept fixture in 4022.666.75601.
                   suggest making part manufacturable by eliminating deep objective pocket
                   and moving the material to a plastic cover. Discussed all the engineering
                   which needs to be completed before the design is done and for a job of this
                   small scope how can you proactively solve the project problems by
                   engineering solutions in parallel.
                       • Working on EPS per Matt’s request starting wk27.3 , currently in
                           review (document ID is : D100043976-03). Scheduled to be UCC
                           at wk28.3
                       • 2 concepts has been created so far, 4022.666.75601 and
                           4022.666.78611
                       • Concepts wil be reviewed with Taub and Ashwin by wk28.5, design
                                review will be wk30.1, TPDs to be created wk30.3, and to be send
                                to SCE for quote by wk30.5
                   CREE 1728.1: repasted prior week notes. Discussed:
                                •        This is the only current priority. Directed to not wait for the
                                         TPS, work in parallel
                                •        Planning outlined above is agreed to as feasible
                                •        What success looks like at each milestone and relavence to
                                         PIP items to work on
          1.03     Design of Orion OM Shaker Fixture                                                        Estimated to start 1728.1
                                                                                                            Estimated to be closed
                        •       Create EPS                                                                  1734.1
                   CREE 1724.5: ensure need date is ok with TL and agreed (1734.1)                          -Delayed:
                                                                                                            The EPS may start at
                        •       Has to wait to Wk 1735 to start the EPS because Ashwin has to               Wk1735
                                finish the TPS first.
                   CREE 1726.5: preliminary concepts being worked, general task on hold
                        •       Per Matt, the OM EPS will be created 31.1
                   CREE 1728.1: repasted prior week


                                                                                                                     4/5


                                                                    CONFIDENTIAL                                           ASML-SAAD000762
                       Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 68 of 340



 ~~
         ASML ----------------------    Office: wilton
~'x~
             Meeting date         :     --
             Ref                  :

            Subject               :
                                                                                                         Classification : Confidential
              1.04     Supporting the architect (G2M DFMEA)                                                       Summer-izing updates until
                                                                                                                  1750.5
                                             •    1722.3: had a meeting with Dave to priorities the G2M
                                                  failure modes
                                             •    Discussion with Taub and Darling to collect information
                                                  related to the G2M DFMEA, Kyle sent analysis doc and
                                                  FUMO CDR doc for review.
                              •        1723.3: Reviwing the document provided by Darling.
                       CREE 1723.3: task is nebulous…needs more definition. Similar comment
                       to above, create mini-milestones to status against and determine due dates
                              •
                              Per Matt request at 1724.1, do not work on the shaker fixture
                              design or anything else until the EC-217262 work is done.
                       CREE 1724.5: even if on hold, due dates need to be assigned and mapped
                       out now that EC appears to be nearing completion
                       CREE 1726.5: still on hold, scheduled to meet with kyle and dave 1727.3
                           • Will have meeting with Dave wk28.5 to discuss the schedule.
                       CREE 1728.1: repasted prior meeting notes




       Next meeting                   Date                     Place            Chairman                         Duration
         recurring @ <time>                      1425.1           <room here>              <name here>                1hr




                                                                                                                            5/5


                                                                         CONFIDENTIAL                                             ASML-SAAD000763
           Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 69 of 340


 From: Christopher Reed
       /O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
       /CN=RECIPIENTS/CN=7ABA8D850EFB4EBA98E8C9F808BCE15E-REEDC

Subject: msac actions 071017_Wk1728a.doc
  Date: July 10, 2017 at 4:19 PM
     To: Mohamed Saad mohamed.saad@asml.com



            = 1

        msac actions
       071017…8a.doc




                                                                                ASML-SAAD000764
                          Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 70 of 340



 ~~
         ASML ----------------------
                                   Office: Wilton
~'x~
           Meeting date        :   2-Jun-17(1424)                              Date          : 9-Jun-2014

           Minutes by          :   <name here>                                 Ref.          : tl meeting minutes template.doc


           Present             :   <outlook name here    <4 letter asml name   For info      :   <outlook name here     <4 letter
           (* = absent)            followed by semi      here followed by                        followed by semi       asml
                                   colon>;               semi colon>;                            colon>;                name
                                                                                                                        here
                                                                                                                        followed
                                                                                                                        by semi
                                                                                                                        colon>;




            Subject            :   <set subject in document properties>
                                                                                                                Classification : Confidential
                Red=past due                     Orange=due this week                     Green=complete                         Gray=on hold

       Agenda/Notes:
          • <agenda here as required>
          • <help text>
                o To get started
                        o Fill in header as indicated
                        o Fill in footer as indicated
                        o Set subject in document properties, add button to ribbon “view document properties” to access
                        o Edit macro “save next” for next meeting, default is a Monday meeting:
                                • nextmeet = (yearnum * 100) + weeknum + 1.1 '.1=monday, .2=Tuesday...
                o To enter tasks
                        o Add as many task tables as needed (copy and paste)
                        o Insert row(s) per task(s)
                        o Fill in No./action/owner/plan as required
                        o Delete rows to purge old tasks as required
                o To save this week’s
                        o Run macro “save next”
                                • “Meeting date” field is updated
                                • File name is created from subject and date
                o To status
                        o Run macro “find due”
                                • Dates are compared to “Meeting date” field
                                • Old dates get shaded RED
                                • Current dates get shaded ORANGE
                                • Future dates are not shaded
                        o Completed tasks are manually shaded GREEN
                        o On hold tasks are manually shaded GRAY
                o To distribute automatically
                        o Run macro “email send”
                        o To email to header distribution list, edit macro “email send”:
                                • as an attachment
                                         o uncomment “Call SendDocumentAsAttachment”
                                         o comment out “Call SendDocumentAsLink”
                                • as a link to a shared network folder
                                         o NOT SHAREPOINT
                                         o comment out “Call SendDocumentAsAttachment”
                                         o uncomment “Call SendDocumentAsLink”
                        o An email is created in outlook, edit as needed and send

                                                                                                                                    1/5


                                                                   CONFIDENTIAL                                                           ASML-SAAD000765
                       Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 71 of 340



 ~~
        ASML ----------------------  Office: wilton
~'x~
             Meeting date       :    --
             Ref                :

             Subject            :
                                                                                                Classification : Confidential

       Actions
             No.     Record decisions agreed                                                                    Action by   Plan
       I I   1       Performance Actions

              No.      Performance action                                                                 Plan
              1.01     Spot mirror EC#217262:                                                             1724.2
                                                                                                          New date:
                            •       EC#217262 put in review 1721.2                                        1725.1 in PIM
                                                                                                          Estimated to be closed
                            •       1722.5: working on EC#217262, expected to be in PIM revie
                                                                                                          1725.3
                            •       As of 1723.4:                                                         CREE 1728.1: closed
                                          o   Resolved all remarks up to 1723.3
                                          o   1723.2: Taeyoung added remark on behalf of Jonathan
                                              Glick because he is in training until 6/12
                                          o   As of 1723.2, only Matt left to add his remarks
                                          o   I made draft TAS for the wedged spacer (4022.656.91452),
                                              the TAS id is D100043246, Per Steve, Robert Douglas will
                                              finish the process.
                       CREE 1723.3: per plan EC closed by 1724.2, fixed remarks
                            •       Ec contains a lot of comments, need to apply lessons to next EC
                                          o   TPD pre-review meeting mandatory with EC signoff list
                                              persons who are TPD stakeholders
                                                  §   Confirm with Matt this aligns with Orion WoW
                                          o   Ensure you do enough pre-reviews of the TPD head of
                                              time to prevent clerical comments
                                          o   Prevent people from reviewing flawed tpd generated by
                                              NX/TCE in EC
                       CREE 1724.5: new EC close date is 1725.3. 1 day vacation 1723.5. had in
                       person TPD review(s) which generated more comments. Comments all
                       addressed. Deleted extra text. Discussed plan date change is not entirely
                       due to review inefficiencies as discussed prior.


                            •       EC-217262 is in “sign off” since 1725.5 , Waiting for last sign off
                                    from Enock as of 1726.5
                            •       After EC-217262 closed, will start another EC to cover any issue
                                    that has not been addressed yet (dumping ground).
                       CREE 1726.5: EC past signoff, some delay due to PIM slowness in
                                                                                                                  2/5


                                                                    CONFIDENTIAL                                        ASML-SAAD000766
                   Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 72 of 340



 ~~
       ASML ----------------------
                                 Office: wilton
~'x~
         Meeting date       :    --
         Ref                :

        Subject             :
                                                                                         Classification : Confidential
                   signing lesson learned, when a 10second task is undone by someone
                   after 4-5days, proactively act with a sense of urgency to get the signoff
                   completed. Task closed, to be followed with another EC.
                   CREE 1728.1: repasted prior week action and marked as closed
          1.02     Design of Orion Objective Shaker Fixture                                          Started 1722.4
                                                                                                     Estimated to be closed
                        •       Concept development:                                                 1736.1
                                o Started 1622.4, estimated to be closed by 1625.5                   -Delayed:
                                                                                                     The EPS may start Wk 1731
                                o I Created a desing concept based on the MK3 shaker fixture
                                      desing ( 4022.644.67261). W122648 shows the Mk3 shock test     CREE 1728.1: see notes
                                                                                                     below for delivery dates
                                      setup at 1723.1                                                ending in TPD 1730.5
                                o Created an assyembly to show the concept (4022.666.75601)
                                      and had meeting with Taub and got his comments
                        •       Create TPS
                                o I Created a draft TPS (D100043257) based on Mk3 shaker
                                      fixture TPS (TPS D100009182).The draft was sent to Taub,
                                      Swindale, and Ashwin for review at 1723.2
                        •       Create EPS
                                o Created a draft EPS (D100043254) based on the Orion
                                      objective EDS and discussions with Swindale and Monkman,
                                      sent to Taub, Swindale, and Ashwin for review 1723.2
                        •       Create models
                                o Created an improved model based on Taub comments, sent to
                                      Swindale, Ashwin, and Monkman to get their feedback, got
                                      Ashwin’s and Monkman feedback.
                                o Created improved models based on Ashwin and Monkman
                                      comments, will have meeting at 1723.4 with Swindale, Ashwin,
                                      and Monkman to get their feedback
                                o As of 1723.3: no feedback yet about the EPS and the TPS from
                                      Ashwin, Swindale and Dave.
                                o Had a meeting with Ashwin who proposed some changes to
                                      the TPS 1724.1
                   CREE 1723.3: suggest splitting this task into two since these are parallel
                   but separate physical deliverables
                        o       Break out the mini-milestones and status against that rather than
                                day to day log of work
                                                                                                             3/5


                                                              CONFIDENTIAL                                         ASML-SAAD000767
                   Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 73 of 340



 ~~
       ASML ----------------------  Office: wilton
~'x~
         Meeting date       :       --
         Ref                :

        Subject             :
                                                                                                   Classification : Confidential
                        o       Be sure that initial quality is high on deliverables to prevent
                                excessive review comments by team, may require stakeholder
                                management and your own pre-reviews
                        o       Dates shown are R2 EC closed for fixtures, on-track
                        •       Per Matt request at 1724.1, do not work on the shaker fixture
                                design or anything else until the EC-217262 work is done.
                   CREE: 1724.5: get new date from Matt based on hold, is 1736.1 accurate?
                        •       Has to wait to Wk 1731 to start the EPS because Ashwin has to
                                finish the TPS first.
                   CREE 1726.5: proceeding with making concept fixture in 4022.666.75601.
                   suggest making part manufacturable by eliminating deep objective pocket
                   and moving the material to a plastic cover. Discussed all the engineering
                   which needs to be completed before the design is done and for a job of this
                   small scope how can you proactively solve the project problems by
                   engineering solutions in parallel.
                       • Working on EPS per Matt’s request starting wk27.3 , currently in
                           review (document ID is : D100043976-03). Scheduled to be UCC
                           at wk28.3
                       • 2 concepts has been created so far, 4022.666.75601 and
                           4022.666.78611
                       • Concepts wil be reviewed with Taub and Ashwin by wk28.5, design
                                review will be wk30.1, TPDs to be created wk30.3, and to be send
                                to SCE for quote by wk30.5
                   CREE 1728.1: repasted prior week notes. Discussed:
                                •        This is the only current priority. Directed to not wait for the
                                         TPS, work in parallel
                                •        Planning outlined above is agreed to as feasible
                                •        What success looks like at each milestone and relavence to
                                         PIP items to work on
          1.03     Design of Orion OM Shaker Fixture                                                        Estimated to start 1728.1
                                                                                                            Estimated to be closed
                        •       Create EPS                                                                  1734.1
                   CREE 1724.5: ensure need date is ok with TL and agreed (1734.1)                          -Delayed:
                                                                                                            The EPS may start at
                        •       Has to wait to Wk 1735 to start the EPS because Ashwin has to               Wk1735
                                finish the TPS first.
                   CREE 1726.5: preliminary concepts being worked, general task on hold
                        •       Per Matt, the OM EPS will be created 31.1
                   CREE 1728.1: repasted prior week


                                                                                                                     4/5


                                                                    CONFIDENTIAL                                           ASML-SAAD000768
                       Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 74 of 340



 ~~
         ASML ----------------------    Office: wilton
~'x~
             Meeting date         :     --
             Ref                  :

            Subject               :
                                                                                                         Classification : Confidential
              1.04     Supporting the architect (G2M DFMEA)                                                       Summer-izing updates until
                                                                                                                  1750.5
                                             •    1722.3: had a meeting with Dave to priorities the G2M
                                                  failure modes
                                             •    Discussion with Taub and Darling to collect information
                                                  related to the G2M DFMEA, Kyle sent analysis doc and
                                                  FUMO CDR doc for review.
                              •        1723.3: Reviwing the document provided by Darling.
                       CREE 1723.3: task is nebulous…needs more definition. Similar comment
                       to above, create mini-milestones to status against and determine due dates
                              •
                              Per Matt request at 1724.1, do not work on the shaker fixture
                              design or anything else until the EC-217262 work is done.
                       CREE 1724.5: even if on hold, due dates need to be assigned and mapped
                       out now that EC appears to be nearing completion
                       CREE 1726.5: still on hold, scheduled to meet with kyle and dave 1727.3
                           • Will have meeting with Dave wk28.5 to discuss the schedule.
                       CREE 1728.1: repasted prior meeting notes




       Next meeting                   Date                     Place            Chairman                         Duration
         recurring @ <time>                      1425.1           <room here>              <name here>                1hr




                                                                                                                            5/5


                                                                         CONFIDENTIAL                                             ASML-SAAD000769
              Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 75 of 340


  From:    Mohamed Saad mohamed.saad@asml.com
Subject:   RE: msac actions 071017_Wk1728a.doc
   Date:   July 18, 2017 at 7:44 AM
     To:   Christopher Reed chris.reed@asml.com


       Hi Chris,
       Attached the updated tracking file,
       Thanks,
       Mohamed
       From: Christopher Reed
       Sent: Monday, July 10, 2017 5:20 PM
       To: Mohamed Saad
       Subject: msac actions 071017_Wk1728a.doc




            msac actions
           071817…29.doc




                                                                                   ASML-SAAD000770
                          Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 76 of 340



 ~~
         ASML ----------------------
                                   Office: Wilton
~'x~
           Meeting date        :   2-Jun-17(1424)                              Date          : 9-Jun-2014

           Minutes by          :   <name here>                                 Ref.          : tl meeting minutes template.doc


           Present             :   <outlook name here    <4 letter asml name   For info      :   <outlook name here     <4 letter
           (* = absent)            followed by semi      here followed by                        followed by semi       asml
                                   colon>;               semi colon>;                            colon>;                name
                                                                                                                        here
                                                                                                                        followed
                                                                                                                        by semi
                                                                                                                        colon>;




            Subject            :   <set subject in document properties>
                                                                                                                Classification : Confidential
                Red=past due                     Orange=due this week                     Green=complete                         Gray=on hold

       Agenda/Notes:
          • <agenda here as required>
          • <help text>
                o To get started
                        o Fill in header as indicated
                        o Fill in footer as indicated
                        o Set subject in document properties, add button to ribbon “view document properties” to access
                        o Edit macro “save next” for next meeting, default is a Monday meeting:
                                • nextmeet = (yearnum * 100) + weeknum + 1.1 '.1=monday, .2=Tuesday...
                o To enter tasks
                        o Add as many task tables as needed (copy and paste)
                        o Insert row(s) per task(s)
                        o Fill in No./action/owner/plan as required
                        o Delete rows to purge old tasks as required
                o To save this week’s
                        o Run macro “save next”
                                • “Meeting date” field is updated
                                • File name is created from subject and date
                o To status
                        o Run macro “find due”
                                • Dates are compared to “Meeting date” field
                                • Old dates get shaded RED
                                • Current dates get shaded ORANGE
                                • Future dates are not shaded
                        o Completed tasks are manually shaded GREEN
                        o On hold tasks are manually shaded GRAY
                o To distribute automatically
                        o Run macro “email send”
                        o To email to header distribution list, edit macro “email send”:
                                • as an attachment
                                         o uncomment “Call SendDocumentAsAttachment”
                                         o comment out “Call SendDocumentAsLink”
                                • as a link to a shared network folder
                                         o NOT SHAREPOINT
                                         o comment out “Call SendDocumentAsAttachment”
                                         o uncomment “Call SendDocumentAsLink”
                        o An email is created in outlook, edit as needed and send

                                                                                                                                    1/6


                                                                   CONFIDENTIAL                                                           ASML-SAAD000771
                    Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 77 of 340



 ~~
        ASML ----------------------
                                  Office: wilton
~'x~
          Meeting date       :    --
          Ref                :

         Subject             :
                                                                                             Classification : Confidential

       Actions
          No.     Record decisions agreed                                                                    Action by   Plan
          1       Performance Actions

           No.      Performance action                                                                 Plan
           1.01     Spot mirror EC#217262:                                                             1724.2
                                                                                                       New date:
                         •       EC#217262 put in review 1721.2                                        1725.1 in PIM
                                                                                                       Estimated to be closed
                         •       1722.5: working on EC#217262, expected to be in PIM revie
                                                                                                       1725.3
                         •       As of 1723.4:                                                         CREE 1728.1: closed
                                       o   Resolved all remarks up to 1723.3
                                       o   1723.2: Taeyoung added remark on behalf of Jonathan
                                           Glick because he is in training until 6/12
                                       o   As of 1723.2, only Matt left to add his remarks
                                       o   I made draft TAS for the wedged spacer (4022.656.91452),
                                           the TAS id is D100043246, Per Steve, Robert Douglas will
                                           finish the process.
                    CREE 1723.3: per plan EC closed by 1724.2, fixed remarks
                         •       Ec contains a lot of comments, need to apply lessons to next EC
                                       o   TPD pre-review meeting mandatory with EC signoff list
                                           persons who are TPD stakeholders
                                               §   Confirm with Matt this aligns with Orion WoW
                                       o   Ensure you do enough pre-reviews of the TPD head of
                                           time to prevent clerical comments
                                       o   Prevent people from reviewing flawed tpd generated by
                                           NX/TCE in EC
                    CREE 1724.5: new EC close date is 1725.3. 1 day vacation 1723.5. had in
                    person TPD review(s) which generated more comments. Comments all
                    addressed. Deleted extra text. Discussed plan date change is not entirely
                    due to review inefficiencies as discussed prior.


                         •       EC-217262 is in “sign off” since 1725.5 , Waiting for last sign off
                                 from Enock as of 1726.5
                         •       After EC-217262 closed, will start another EC to cover any issue
                                 that has not been addressed yet (dumping ground).
                    CREE 1726.5: EC past signoff, some delay due to PIM slowness in
                                                                                                               2/6


                                                                 CONFIDENTIAL                                        ASML-SAAD000772
                   Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 78 of 340



 ~~
       ASML ----------------------
                                 Office: wilton
~'x~
         Meeting date       :    --
         Ref                :

        Subject             :
                                                                                         Classification : Confidential
                   signing lesson learned, when a 10second task is undone by someone
                   after 4-5days, proactively act with a sense of urgency to get the signoff
                   completed. Task closed, to be followed with another EC.
                   CREE 1728.1: repasted prior week action and marked as closed
          1.02     Design of Orion Objective Shaker Fixture                                          Started 1722.4
                                                                                                     Estimated to be closed
                        •       Concept development:                                                 1736.1
                                o Started 1622.4, estimated to be closed by 1625.5                   -Delayed:
                                                                                                     The EPS may start Wk 1731
                                o I Created a desing concept based on the MK3 shaker fixture
                                      desing ( 4022.644.67261). W122648 shows the Mk3 shock test     CREE 1728.1: see notes
                                                                                                     below for delivery dates
                                      setup at 1723.1                                                ending in TPD 1730.5
                                o Created an assyembly to show the concept (4022.666.75601)
                                      and had meeting with Taub and got his comments
                        •       Create TPS
                                o I Created a draft TPS (D100043257) based on Mk3 shaker
                                      fixture TPS (TPS D100009182).The draft was sent to Taub,
                                      Swindale, and Ashwin for review at 1723.2
                        •       Create EPS
                                o Created a draft EPS (D100043254) based on the Orion
                                      objective EDS and discussions with Swindale and Monkman,
                                      sent to Taub, Swindale, and Ashwin for review 1723.2
                        •       Create models
                                o Created an improved model based on Taub comments, sent to
                                      Swindale, Ashwin, and Monkman to get their feedback, got
                                      Ashwin’s and Monkman feedback.
                                o Created improved models based on Ashwin and Monkman
                                      comments, will have meeting at 1723.4 with Swindale, Ashwin,
                                      and Monkman to get their feedback
                                o As of 1723.3: no feedback yet about the EPS and the TPS from
                                      Ashwin, Swindale and Dave.
                                o Had a meeting with Ashwin who proposed some changes to
                                      the TPS 1724.1
                   CREE 1723.3: suggest splitting this task into two since these are parallel
                   but separate physical deliverables
                        o       Break out the mini-milestones and status against that rather than
                                day to day log of work
                                                                                                             3/6


                                                              CONFIDENTIAL                                         ASML-SAAD000773
                   Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 79 of 340



 ~~
       ASML ----------------------  Office: wilton
~'x~
         Meeting date       :       --
         Ref                :

        Subject             :
                                                                                                   Classification : Confidential
                        o       Be sure that initial quality is high on deliverables to prevent
                                excessive review comments by team, may require stakeholder
                                management and your own pre-reviews
                        o       Dates shown are R2 EC closed for fixtures, on-track
                        •       Per Matt request at 1724.1, do not work on the shaker fixture
                                design or anything else until the EC-217262 work is done.
                   CREE: 1724.5: get new date from Matt based on hold, is 1736.1 accurate?
                        •       Has to wait to Wk 1731 to start the EPS because Ashwin has to
                                finish the TPS first.
                   CREE 1726.5: proceeding with making concept fixture in 4022.666.75601.
                   suggest making part manufacturable by eliminating deep objective pocket
                   and moving the material to a plastic cover. Discussed all the engineering
                   which needs to be completed before the design is done and for a job of this
                   small scope how can you proactively solve the project problems by
                   engineering solutions in parallel.
                       • Working on EPS per Matt’s request starting wk27.3 , currently in
                           review (document ID is : D100043976-03). Scheduled to be UCC
                           at wk28.3
                       • 2 concepts has been created so far, 4022.666.75601 and
                           4022.666.78611
                       • Concepts wil be reviewed with Taub and Ashwin by wk28.5, design
                                review will be wk30.1, TPDs to be created wk30.3, and to be send
                                to SCE for quote by wk30.5
                   CREE 1728.1: repasted prior week notes. Discussed:
                                •        This is the only current priority. Directed to not wait for the
                                         TPS, work in parallel
                                •        Planning outlined above is agreed to as feasible
                                •        What success looks like at each milestone and relavence to
                                         PIP items to work on


                        •       EPS draft has been created and reviewed with Taub and Ashwin
                                         and Monkman, collecting more data to send it for final review
                                         before submitting for UCC

                        •       Concept has been reviwed with Ashwin, Taub, and VH TMF team,
                                         improving accordingly.

                        •

                                                                                                                    4/6


                                                                    CONFIDENTIAL                                          ASML-SAAD000774
                       Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 80 of 340



 ~~
         ASML ----------------------    Office: wilton
~'x~
             Meeting date         :     --
             Ref                  :

            Subject               :
                                                                                                         Classification : Confidential
              1.03     Design of Orion OM Shaker Fixture                                                          Estimated to start 1728.1
                                                                                                                  Estimated to be closed
                              •        Create EPS                                                                 1734.1
                       CREE 1724.5: ensure need date is ok with TL and agreed (1734.1)                            -Delayed:
                                                                                                                  The EPS may start at
                              •        Has to wait to Wk 1735 to start the EPS because Ashwin has to              Wk1735
                                       finish the TPS first.
                       CREE 1726.5: preliminary concepts being worked, general task on hold
                              •        Per Matt, the OM EPS will be created 31.1
                       CREE 1728.1: repasted prior week
              1.04     Supporting the architect (G2M DFMEA)                                                       Summer-izing updates until
                                                                                                                  1750.5
                                             •    1722.3: had a meeting with Dave to priorities the G2M
                                                  failure modes
                                             •    Discussion with Taub and Darling to collect information
                                                  related to the G2M DFMEA, Kyle sent analysis doc and
                                                  FUMO CDR doc for review.
                              •        1723.3: Reviwing the document provided by Darling.
                       CREE 1723.3: task is nebulous…needs more definition. Similar comment
                       to above, create mini-milestones to status against and determine due dates
                              •
                              Per Matt request at 1724.1, do not work on the shaker fixture
                              design or anything else until the EC-217262 work is done.
                       CREE 1724.5: even if on hold, due dates need to be assigned and mapped
                       out now that EC appears to be nearing completion
                       CREE 1726.5: still on hold, scheduled to meet with kyle and dave 1727.3
                           • Will have meeting with Dave wk28.5 to discuss the schedule.
                       CREE 1728.1: repasted prior meeting notes




       Next meeting                   Date                     Place            Chairman                         Duration
         recurring @ <time>                      1425.1           <room here>              <name here>                1hr


                                                                                                                            5/6


                                                                         CONFIDENTIAL                                             ASML-SAAD000775
              Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 81 of 340



~
~~
~
   ASML
    Meeting date
    Ref
                   :
                   :
                       ---------------------
                       Office: wilton
                       --


    Subject        :
                                                             Classification : Confidential




                                                                              6/6


                                                                                    ASML-SAAD000776
           Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 82 of 340


 From: Christopher Reed
       /O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
       /CN=RECIPIENTS/CN=7ABA8D850EFB4EBA98E8C9F808BCE15E-REEDC

Subject: msac actions 071817_Wk1729a.doc
  Date: July 18, 2017 at 8:58 AM
     To: Mohamed Saad mohamed.saad@asml.com



            = 1

        msac actions
       071817…9a.doc




                                                                                ASML-SAAD000777
                         Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 83 of 340



 ~~
        ASML ----------------------Office: Wilton
~'x~
          Meeting date         :   2-Jun-17(1424)                              Date          : 9-Jun-2014
          Minutes by           :   <name here>                                 Ref.          : tl meeting minutes template.doc


          Present              :   <outlook name here    <4 letter asml name   For info      :   <outlook name here     <4 letter
                                   followed by semi      here followed by                        followed by semi       asml
          (* = absent)
                                   colon>;               semi colon>;                            colon>;                name
                                                                                                                        here
                                                                                                                        followed
                                                                                                                        by semi
                                                                                                                        colon>;




              Subject          :   <set subject in document properties>
                                                                                                                Classification : Confidential
                Red=past due                     Orange=due this week                     Green=complete                         Gray=on hold



       Agenda/Notes:
          •    <agenda here as required>
          •    <help text>
                    o    To get started
                               o   Fill in header as indicated
                               o   Fill in footer as indicated
                               o   Set subject in document properties, add button to ribbon “view document properties” to access
                               o   Edit macro “save next” for next meeting, default is a Monday meeting:
                                       •    nextmeet = (yearnum * 100) + weeknum + 1.1 '.1=monday, .2=Tuesday...
                    o    To enter tasks
                               o   Add as many task tables as needed (copy and paste)
                               o   Insert row(s) per task(s)
                               o   Fill in No./action/owner/plan as required
                               o   Delete rows to purge old tasks as required
                    o    To save this week’s
                               o   Run macro “save next”
                                       •    “Meeting date” field is updated
                                       •    File name is created from subject and date
                    o    To status
                               o   Run macro “find due”
                                       •    Dates are compared to “Meeting date” field
                                       •    Old dates get shaded RED
                                       •    Current dates get shaded ORANGE
                                       •    Future dates are not shaded
                               o   Completed tasks are manually shaded GREEN
                                                                                                                                    1/6


                                                                   CONFIDENTIAL                                                           ASML-SAAD000778
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 84 of 340




                               Office: wilton
      Meeting date        :    --
      Ref                 :

      Subject            :
                                                                                          Classification : Confidential
                      o       On hold tasks are manually shaded GRAY
              o   To distribute automatically
                      o       Run macro “email send”
                      o       To email to header distribution list, edit macro “email send”:
                                    •   as an attachment
                                            o    uncomment “Call SendDocumentAsAttachment”
                                            o    comment out “Call SendDocumentAsLink”
                                    •   as a link to a shared network folder
                                            o    NOT SHAREPOINT
                                            o    comment out “Call SendDocumentAsAttachment”
                                            o    uncomment “Call SendDocumentAsLink”
                      o       An email is created in outlook, edit as needed and send



Actions
      No.     Record decisions agreed                                                                       Action by   Plan

      1       Performance Actions
I I
       No.        Performance action                                                               Plan
       1.01       Spot mirror EC#217262:                                                           1724.2
                                                                                                   New date:
                     •        EC#217262 put in review 1721.2
                                                                                                   1725.1 in PIM
                     •        1722.5: working on EC#217262, expected to be in PIM revie
                                                                                                   Estimated to be closed
                     •        As of 1723.4:                                                        1725.3
                                    o   Resolved all remarks up to 1723.3                          CREE 1728.1: closed
                                    o   1723.2: Taeyoung added remark on behalf of Jonathan
                                        Glick because he is in training until 6/12
                                    o   As of 1723.2, only Matt left to add his remarks
                                    o   I made draft TAS for the wedged spacer (4022.656.91452),
                                        the TAS id is D100043246, Per Steve, Robert Douglas will
                                        finish the process.
                  CREE 1723.3: per plan EC closed by 1724.2, fixed remarks
                     •        Ec contains a lot of comments, need to apply lessons to next EC
                                    o   TPD pre-review meeting mandatory with EC signoff list
                                        persons who are TPD stakeholders
                                                                                                              2/6


                                                             CONFIDENTIAL                                           ASML-SAAD000779
                   Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 85 of 340



 ~~
       ASML ----------------------
                                 Office: wilton
~'x~
         Meeting date       :    --
         Ref                :

        Subject             :
                                                                                            Classification : Confidential
                                             §    Confirm with Matt this aligns with Orion WoW
                                      o   Ensure you do enough pre-reviews of the TPD head of
                                          time to prevent clerical comments
                                      o   Prevent people from reviewing flawed tpd generated by
                                          NX/TCE in EC
                   CREE 1724.5: new EC close date is 1725.3. 1 day vacation 1723.5. had in
                   person TPD review(s) which generated more comments. Comments all
                   addressed. Deleted extra text. Discussed plan date change is not entirely
                   due to review inefficiencies as discussed prior.


                        •       EC-217262 is in “sign off” since 1725.5 , Waiting for last sign off
                                from Enock as of 1726.5
                        •       After EC-217262 closed, will start another EC to cover any issue
                                that has not been addressed yet (dumping ground).
                   CREE 1726.5: EC past signoff, some delay due to PIM slowness in
                   signing lesson learned, when a 10second task is undone by someone
                   after 4-5days, proactively act with a sense of urgency to get the signoff
                   completed. Task closed, to be followed with another EC.
                   CREE 1728.1: repasted prior week action and marked as closed
          1.02     Design of Orion Objective Shaker Fixture                                           Started 1722.4
                                                                                                      Estimated to be closed



                                                                                                      -
                        •       Concept development:
                                                                                                      1736.1
                                o Started 1622.4, estimated to be closed by 1625.5
                                                                                                      -Delayed:
                                o I Created a desing concept based on the MK3 shaker fixture
                                                                                                      The EPS may start Wk 1731
                                  desing ( 4022.644.67261). W122648 shows the Mk3 shock test
                                  setup at 1723.1
                                o Created an assyembly to show the concept (4022.666.75601)           CREE 1728.1: see notes
                                  and had meeting with Taub and got his comments                      below for delivery dates
                                                                                                      ending in TPD 1730.5
                        •       Create TPS
                                o I Created a draft TPS (D100043257) based on Mk3 shaker
                                  fixture TPS (TPS D100009182).The draft was sent to Taub,
                                  Swindale, and Ashwin for review at 1723.2
                        •       Create EPS
                                o Created a draft EPS (D100043254) based on the Orion
                                  objective EDS and discussions with Swindale and Monkman,
                                  sent to Taub, Swindale, and Ashwin for review 1723.2
                        •       Create models
                                o Created an improved model based on Taub comments, sent to
                                  Swindale, Ashwin, and Monkman to get their feedback, got
                                  Ashwin’s and Monkman feedback.
                                o Created improved models based on Ashwin and Monkman
                                  comments, will have meeting at 1723.4 with Swindale, Ashwin,                3/6


                                                              CONFIDENTIAL                                          ASML-SAAD000780
                   Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 86 of 340



 ~~
       ASML ----------------------  Office: wilton
~'x~
         Meeting date       :       --
         Ref                :

        Subject             :
                                                                                                   Classification : Confidential
                                         and Monkman to get their feedback
                                o As of 1723.3: no feedback yet about the EPS and the TPS from
                                  Ashwin, Swindale and Dave.
                                o Had a meeting with Ashwin who proposed some changes to
                                  the TPS 1724.1
                   CREE 1723.3: suggest splitting this task into two since these are parallel
                   but separate physical deliverables
                        o       Break out the mini-milestones and status against that rather than
                                day to day log of work
                        o       Be sure that initial quality is high on deliverables to prevent
                                excessive review comments by team, may require stakeholder
                                management and your own pre-reviews
                        o       Dates shown are R2 EC closed for fixtures, on-track
                        •       Per Matt request at 1724.1, do not work on the shaker fixture
                                design or anything else until the EC-217262 work is done.
                   CREE: 1724.5: get new date from Matt based on hold, is 1736.1 accurate?
                        •       Has to wait to Wk 1731 to start the EPS because Ashwin has to
                                finish the TPS first.
                   CREE 1726.5: proceeding with making concept fixture in 4022.666.75601.
                   suggest making part manufacturable by eliminating deep objective pocket
                   and moving the material to a plastic cover. Discussed all the engineering
                   which needs to be completed before the design is done and for a job of this
                   small scope how can you proactively solve the project problems by
                   engineering solutions in parallel.
                        •       Working on EPS per Matt’s request starting wk27.3 , currently in
                                review (document ID is : D100043976-03). Scheduled to be UCC
                                at wk28.3
                        •       2 concepts has been created so far, 4022.666.75601 and
                                4022.666.78611
                        •       Concepts wil be reviewed with Taub and Ashwin by wk28.5, design
                                review will be wk30.1, TPDs to be created wk30.3, and to be send
                                to SCE for quote by wk30.5
                   CREE 1728.1: repasted prior week notes. Discussed:
                                •        This is the only current priority. Directed to not wait for the
                                         TPS, work in parallel
                                •        Planning outlined above is agreed to as feasible
                                •        What success looks like at each milestone and relavence to
                                         PIP items to work on
                        •       EPS draft has been created and reviewed with Taub and Ashwin
                                   and Monkman, collecting more data to send it for final review
                                   before submitting for UCC
                                                                                                                    4/6


                                                                    CONFIDENTIAL                                          ASML-SAAD000781
                   Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 87 of 340



 ~~
       ASML ----------------------
                                 Office: wilton
~'x~
         Meeting date       :    --
         Ref                :

        Subject             :
                                                                                           Classification : Confidential
                        •       Concept has been reviwed with Ashwin, Taub, and VH TMF team,
                                   improving accordingly.
                                      CREE 1729.2: forward minutes of meeting as sent to
                                      stakeholders
                                          o   Next milestone is design review expected Monday
                                              wk1730.1
                                          o   Discussed engineering scope and ownership, now is
                                              the time to make sure each requirement is met
                                                  §   Including design best practices
                                                  §   Includes models of TPD quality


          1.03     Design of Orion OM Shaker Fixture                                                Estimated to start 1728.1
                                                                                                    Estimated to be closed
                        •       Create EPS
                                                                                                    1734.1
                   CREE 1724.5: ensure need date is ok with TL and agreed (1734.1)
                                                                                                    -Delayed:
                        •       Has to wait to Wk 1735 to start the EPS because Ashwin has to
                                                                                                    The EPS may start at
                                finish the TPS first.
                                                                                                    Wk1735
                   CREE 1726.5: preliminary concepts being worked, general task on hold
                        •       Per Matt, the OM EPS will be created 31.1
                   CREE 1728.1: repasted prior week
                   CREE 1729.2: still on hold
          1.04     Supporting the architect (G2M DFMEA)                                             Summer-izing updates until
                                                                                                    1750.5
                                      •   1722.3: had a meeting with Dave to priorities the G2M
                                          failure modes
                                      •   Discussion with Taub and Darling to collect information
                                          related to the G2M DFMEA, Kyle sent analysis doc and
                                          FUMO CDR doc for review.
                        •       1723.3: Reviwing the document provided by Darling.
                   CREE 1723.3: task is nebulous…needs more definition. Similar comment
                   to above, create mini-milestones to status against and determine due dates
                        •       Per Matt request at 1724.1, do not work on the shaker fixture
                                design or anything else until the EC-217262 work is done.
                   CREE 1724.5: even if on hold, due dates need to be assigned and mapped
                   out now that EC appears to be nearing completion
                   CREE 1726.5: still on hold, scheduled to meet with kyle and dave 1727.3
                        •       Will have meeting with Dave wk28.5 to discuss the schedule.
                   CREE 1728.1: repasted prior meeting notes
                   CREE 1729.2: still on hold
                                                                                                             5/6


                                                              CONFIDENTIAL                                         ASML-SAAD000782
                    Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 88 of 340



~
~~
~
   ASML
          Meeting date
          Ref
                           :
                           :
                                 ---------------------
                                 Office: wilton
                                 --


         Subject           :
                                                                                         Classification : Confidential




    Next meeting               Date               Place         Chairman                         Duration

      recurring @ <time>              1425.1      <room here>              <name here>                1hr




                                                                                                            6/6


                                                          CONFIDENTIAL                                            ASML-SAAD000783
           Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 89 of 340


 From: Christopher Reed
       /O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
       /CN=RECIPIENTS/CN=7ABA8D850EFB4EBA98E8C9F808BCE15E-REEDC

Subject: msac actions 071817_Wk1729a.doc
  Date: July 18, 2017 at 8:58 AM
     To: Mohamed Saad mohamed.saad@asml.com



            = 1

        msac actions
       071817…9a.doc




                                                                                ASML-SAAD000784
                         Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 90 of 340



 ~~
        ASML ----------------------Office: Wilton
~'x~
          Meeting date         :   2-Jun-17(1424)                              Date          : 9-Jun-2014
          Minutes by           :   <name here>                                 Ref.          : tl meeting minutes template.doc


          Present              :   <outlook name here    <4 letter asml name   For info      :   <outlook name here     <4 letter
                                   followed by semi      here followed by                        followed by semi       asml
          (* = absent)
                                   colon>;               semi colon>;                            colon>;                name
                                                                                                                        here
                                                                                                                        followed
                                                                                                                        by semi
                                                                                                                        colon>;




              Subject          :   <set subject in document properties>
                                                                                                                Classification : Confidential
                Red=past due                     Orange=due this week                     Green=complete                         Gray=on hold



       Agenda/Notes:
          •    <agenda here as required>
          •    <help text>
                    o    To get started
                               o   Fill in header as indicated
                               o   Fill in footer as indicated
                               o   Set subject in document properties, add button to ribbon “view document properties” to access
                               o   Edit macro “save next” for next meeting, default is a Monday meeting:
                                       •    nextmeet = (yearnum * 100) + weeknum + 1.1 '.1=monday, .2=Tuesday...
                    o    To enter tasks
                               o   Add as many task tables as needed (copy and paste)
                               o   Insert row(s) per task(s)
                               o   Fill in No./action/owner/plan as required
                               o   Delete rows to purge old tasks as required
                    o    To save this week’s
                               o   Run macro “save next”
                                       •    “Meeting date” field is updated
                                       •    File name is created from subject and date
                    o    To status
                               o   Run macro “find due”
                                       •    Dates are compared to “Meeting date” field
                                       •    Old dates get shaded RED
                                       •    Current dates get shaded ORANGE
                                       •    Future dates are not shaded
                               o   Completed tasks are manually shaded GREEN
                                                                                                                                    1/6


                                                                   CONFIDENTIAL                                                           ASML-SAAD000785
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 91 of 340




                               Office: wilton
      Meeting date        :    --
      Ref                 :

      Subject            :
                                                                                          Classification : Confidential
                      o       On hold tasks are manually shaded GRAY
              o   To distribute automatically
                      o       Run macro “email send”
                      o       To email to header distribution list, edit macro “email send”:
                                    •   as an attachment
                                            o    uncomment “Call SendDocumentAsAttachment”
                                            o    comment out “Call SendDocumentAsLink”
                                    •   as a link to a shared network folder
                                            o    NOT SHAREPOINT
                                            o    comment out “Call SendDocumentAsAttachment”
                                            o    uncomment “Call SendDocumentAsLink”
                      o       An email is created in outlook, edit as needed and send



Actions
      No.     Record decisions agreed                                                                       Action by   Plan

      1       Performance Actions
I I
       No.        Performance action                                                               Plan
       1.01       Spot mirror EC#217262:                                                           1724.2
                                                                                                   New date:
                     •        EC#217262 put in review 1721.2
                                                                                                   1725.1 in PIM
                     •        1722.5: working on EC#217262, expected to be in PIM revie
                                                                                                   Estimated to be closed
                     •        As of 1723.4:                                                        1725.3
                                    o   Resolved all remarks up to 1723.3                          CREE 1728.1: closed
                                    o   1723.2: Taeyoung added remark on behalf of Jonathan
                                        Glick because he is in training until 6/12
                                    o   As of 1723.2, only Matt left to add his remarks
                                    o   I made draft TAS for the wedged spacer (4022.656.91452),
                                        the TAS id is D100043246, Per Steve, Robert Douglas will
                                        finish the process.
                  CREE 1723.3: per plan EC closed by 1724.2, fixed remarks
                     •        Ec contains a lot of comments, need to apply lessons to next EC
                                    o   TPD pre-review meeting mandatory with EC signoff list
                                        persons who are TPD stakeholders
                                                                                                              2/6


                                                             CONFIDENTIAL                                           ASML-SAAD000786
                   Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 92 of 340



 ~~
       ASML ----------------------
                                 Office: wilton
~'x~
         Meeting date       :    --
         Ref                :

        Subject             :
                                                                                            Classification : Confidential
                                             §    Confirm with Matt this aligns with Orion WoW
                                      o   Ensure you do enough pre-reviews of the TPD head of
                                          time to prevent clerical comments
                                      o   Prevent people from reviewing flawed tpd generated by
                                          NX/TCE in EC
                   CREE 1724.5: new EC close date is 1725.3. 1 day vacation 1723.5. had in
                   person TPD review(s) which generated more comments. Comments all
                   addressed. Deleted extra text. Discussed plan date change is not entirely
                   due to review inefficiencies as discussed prior.


                        •       EC-217262 is in “sign off” since 1725.5 , Waiting for last sign off
                                from Enock as of 1726.5
                        •       After EC-217262 closed, will start another EC to cover any issue
                                that has not been addressed yet (dumping ground).
                   CREE 1726.5: EC past signoff, some delay due to PIM slowness in
                   signing lesson learned, when a 10second task is undone by someone
                   after 4-5days, proactively act with a sense of urgency to get the signoff
                   completed. Task closed, to be followed with another EC.
                   CREE 1728.1: repasted prior week action and marked as closed
          1.02     Design of Orion Objective Shaker Fixture                                           Started 1722.4
                                                                                                      Estimated to be closed



                                                                                                      -
                        •       Concept development:
                                                                                                      1736.1
                                o Started 1622.4, estimated to be closed by 1625.5
                                                                                                      -Delayed:
                                o I Created a desing concept based on the MK3 shaker fixture
                                                                                                      The EPS may start Wk 1731
                                  desing ( 4022.644.67261). W122648 shows the Mk3 shock test
                                  setup at 1723.1
                                o Created an assyembly to show the concept (4022.666.75601)           CREE 1728.1: see notes
                                  and had meeting with Taub and got his comments                      below for delivery dates
                                                                                                      ending in TPD 1730.5
                        •       Create TPS
                                o I Created a draft TPS (D100043257) based on Mk3 shaker
                                  fixture TPS (TPS D100009182).The draft was sent to Taub,
                                  Swindale, and Ashwin for review at 1723.2
                        •       Create EPS
                                o Created a draft EPS (D100043254) based on the Orion
                                  objective EDS and discussions with Swindale and Monkman,
                                  sent to Taub, Swindale, and Ashwin for review 1723.2
                        •       Create models
                                o Created an improved model based on Taub comments, sent to
                                  Swindale, Ashwin, and Monkman to get their feedback, got
                                  Ashwin’s and Monkman feedback.
                                o Created improved models based on Ashwin and Monkman
                                  comments, will have meeting at 1723.4 with Swindale, Ashwin,                3/6


                                                              CONFIDENTIAL                                          ASML-SAAD000787
                   Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 93 of 340



 ~~
       ASML ----------------------  Office: wilton
~'x~
         Meeting date       :       --
         Ref                :

        Subject             :
                                                                                                   Classification : Confidential
                                         and Monkman to get their feedback
                                o As of 1723.3: no feedback yet about the EPS and the TPS from
                                  Ashwin, Swindale and Dave.
                                o Had a meeting with Ashwin who proposed some changes to
                                  the TPS 1724.1
                   CREE 1723.3: suggest splitting this task into two since these are parallel
                   but separate physical deliverables
                        o       Break out the mini-milestones and status against that rather than
                                day to day log of work
                        o       Be sure that initial quality is high on deliverables to prevent
                                excessive review comments by team, may require stakeholder
                                management and your own pre-reviews
                        o       Dates shown are R2 EC closed for fixtures, on-track
                        •       Per Matt request at 1724.1, do not work on the shaker fixture
                                design or anything else until the EC-217262 work is done.
                   CREE: 1724.5: get new date from Matt based on hold, is 1736.1 accurate?
                        •       Has to wait to Wk 1731 to start the EPS because Ashwin has to
                                finish the TPS first.
                   CREE 1726.5: proceeding with making concept fixture in 4022.666.75601.
                   suggest making part manufacturable by eliminating deep objective pocket
                   and moving the material to a plastic cover. Discussed all the engineering
                   which needs to be completed before the design is done and for a job of this
                   small scope how can you proactively solve the project problems by
                   engineering solutions in parallel.
                        •       Working on EPS per Matt’s request starting wk27.3 , currently in
                                review (document ID is : D100043976-03). Scheduled to be UCC
                                at wk28.3
                        •       2 concepts has been created so far, 4022.666.75601 and
                                4022.666.78611
                        •       Concepts wil be reviewed with Taub and Ashwin by wk28.5, design
                                review will be wk30.1, TPDs to be created wk30.3, and to be send
                                to SCE for quote by wk30.5
                   CREE 1728.1: repasted prior week notes. Discussed:
                                •        This is the only current priority. Directed to not wait for the
                                         TPS, work in parallel
                                •        Planning outlined above is agreed to as feasible
                                •        What success looks like at each milestone and relavence to
                                         PIP items to work on
                        •       EPS draft has been created and reviewed with Taub and Ashwin
                                   and Monkman, collecting more data to send it for final review
                                   before submitting for UCC
                                                                                                                    4/6


                                                                    CONFIDENTIAL                                          ASML-SAAD000788
                   Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 94 of 340



 ~~
       ASML ----------------------
                                 Office: wilton
~'x~
         Meeting date       :    --
         Ref                :

        Subject             :
                                                                                           Classification : Confidential
                        •       Concept has been reviwed with Ashwin, Taub, and VH TMF team,
                                   improving accordingly.
                                      CREE 1729.2: forward minutes of meeting as sent to
                                      stakeholders
                                          o   Next milestone is design review expected Monday
                                              wk1730.1
                                          o   Discussed engineering scope and ownership, now is
                                              the time to make sure each requirement is met
                                                  §   Including design best practices
                                                  §   Includes models of TPD quality


          1.03     Design of Orion OM Shaker Fixture                                                Estimated to start 1728.1
                                                                                                    Estimated to be closed
                        •       Create EPS
                                                                                                    1734.1
                   CREE 1724.5: ensure need date is ok with TL and agreed (1734.1)
                                                                                                    -Delayed:
                        •       Has to wait to Wk 1735 to start the EPS because Ashwin has to
                                                                                                    The EPS may start at
                                finish the TPS first.
                                                                                                    Wk1735
                   CREE 1726.5: preliminary concepts being worked, general task on hold
                        •       Per Matt, the OM EPS will be created 31.1
                   CREE 1728.1: repasted prior week
                   CREE 1729.2: still on hold
          1.04     Supporting the architect (G2M DFMEA)                                             Summer-izing updates until
                                                                                                    1750.5
                                      •   1722.3: had a meeting with Dave to priorities the G2M
                                          failure modes
                                      •   Discussion with Taub and Darling to collect information
                                          related to the G2M DFMEA, Kyle sent analysis doc and
                                          FUMO CDR doc for review.
                        •       1723.3: Reviwing the document provided by Darling.
                   CREE 1723.3: task is nebulous…needs more definition. Similar comment
                   to above, create mini-milestones to status against and determine due dates
                        •       Per Matt request at 1724.1, do not work on the shaker fixture
                                design or anything else until the EC-217262 work is done.
                   CREE 1724.5: even if on hold, due dates need to be assigned and mapped
                   out now that EC appears to be nearing completion
                   CREE 1726.5: still on hold, scheduled to meet with kyle and dave 1727.3
                        •       Will have meeting with Dave wk28.5 to discuss the schedule.
                   CREE 1728.1: repasted prior meeting notes
                   CREE 1729.2: still on hold
                                                                                                             5/6


                                                              CONFIDENTIAL                                         ASML-SAAD000789
                    Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 95 of 340



~
~~
~
   ASML
          Meeting date
          Ref
                           :
                           :
                                 ---------------------
                                 Office: wilton
                                 --


         Subject           :
                                                                                         Classification : Confidential




    Next meeting               Date               Place         Chairman                         Duration

      recurring @ <time>              1425.1      <room here>              <name here>                1hr




                                                                                                            6/6


                                                          CONFIDENTIAL                                            ASML-SAAD000790
           Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 96 of 340


 From: Christopher Reed
       /O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
       /CN=RECIPIENTS/CN=7ABA8D850EFB4EBA98E8C9F808BCE15E-REEDC

Subject: msac actions 072117_Wk1729ba.doc
  Date: July 21, 2017 at 5:17 PM
     To: Mohamed Saad mohamed.saad@asml.com




        msac actions
       072117_…ba.doc




                                                                                ASML-SAAD000791
                         Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 97 of 340



 ~~
        ASML ----------------------Office: Wilton
~'x~
          Meeting date         :   2-Jun-17(1424)                              Date          : 9-Jun-2014
          Minutes by           :   <name here>                                 Ref.          : tl meeting minutes template.doc


          Present              :   <outlook name here    <4 letter asml name   For info      :   <outlook name here     <4 letter
                                   followed by semi      here followed by                        followed by semi       asml
          (* = absent)
                                   colon>;               semi colon>;                            colon>;                name
                                                                                                                        here
                                                                                                                        followed
                                                                                                                        by semi
                                                                                                                        colon>;




              Subject          :   <set subject in document properties>
                                                                                                                Classification : Confidential
                Red=past due                     Orange=due this week                     Green=complete                         Gray=on hold



       Agenda/Notes:
          •    <agenda here as required>
          •    <help text>
                    o    To get started
                               o   Fill in header as indicated
                               o   Fill in footer as indicated
                               o   Set subject in document properties, add button to ribbon “view document properties” to access
                               o   Edit macro “save next” for next meeting, default is a Monday meeting:
                                       •    nextmeet = (yearnum * 100) + weeknum + 1.1 '.1=monday, .2=Tuesday...
                    o    To enter tasks
                               o   Add as many task tables as needed (copy and paste)
                               o   Insert row(s) per task(s)
                               o   Fill in No./action/owner/plan as required
                               o   Delete rows to purge old tasks as required
                    o    To save this week’s
                               o   Run macro “save next”
                                       •    “Meeting date” field is updated
                                       •    File name is created from subject and date
                    o    To status
                               o   Run macro “find due”
                                       •    Dates are compared to “Meeting date” field
                                       •    Old dates get shaded RED
                                       •    Current dates get shaded ORANGE
                                       •    Future dates are not shaded
                               o   Completed tasks are manually shaded GREEN
                                                                                                                                    1/6


                                                                   CONFIDENTIAL                                                           ASML-SAAD000792
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 98 of 340




                               Office: wilton
      Meeting date        :    --
      Ref                 :

      Subject            :
                                                                                          Classification : Confidential
                      o       On hold tasks are manually shaded GRAY
              o   To distribute automatically
                      o       Run macro “email send”
                      o       To email to header distribution list, edit macro “email send”:
                                    •   as an attachment
                                            o    uncomment “Call SendDocumentAsAttachment”
                                            o    comment out “Call SendDocumentAsLink”
                                    •   as a link to a shared network folder
                                            o    NOT SHAREPOINT
                                            o    comment out “Call SendDocumentAsAttachment”
                                            o    uncomment “Call SendDocumentAsLink”
                      o       An email is created in outlook, edit as needed and send



Actions
      No.     Record decisions agreed                                                                       Action by   Plan

      1       Performance Actions
I I
       No.        Performance action                                                               Plan
       1.01       Spot mirror EC#217262:                                                           1724.2
                                                                                                   New date:
                     •        EC#217262 put in review 1721.2
                                                                                                   1725.1 in PIM
                     •        1722.5: working on EC#217262, expected to be in PIM revie
                                                                                                   Estimated to be closed
                     •        As of 1723.4:                                                        1725.3
                                    o   Resolved all remarks up to 1723.3                          CREE 1728.1: closed
                                    o   1723.2: Taeyoung added remark on behalf of Jonathan
                                        Glick because he is in training until 6/12
                                    o   As of 1723.2, only Matt left to add his remarks
                                    o   I made draft TAS for the wedged spacer (4022.656.91452),
                                        the TAS id is D100043246, Per Steve, Robert Douglas will
                                        finish the process.
                  CREE 1723.3: per plan EC closed by 1724.2, fixed remarks
                     •        Ec contains a lot of comments, need to apply lessons to next EC
                                    o   TPD pre-review meeting mandatory with EC signoff list
                                        persons who are TPD stakeholders
                                                                                                              2/6


                                                             CONFIDENTIAL                                           ASML-SAAD000793
                   Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 99 of 340



 ~~
       ASML ----------------------
                                 Office: wilton
~'x~
         Meeting date       :    --
         Ref                :

        Subject             :
                                                                                            Classification : Confidential
                                             §    Confirm with Matt this aligns with Orion WoW
                                      o   Ensure you do enough pre-reviews of the TPD head of
                                          time to prevent clerical comments
                                      o   Prevent people from reviewing flawed tpd generated by
                                          NX/TCE in EC
                   CREE 1724.5: new EC close date is 1725.3. 1 day vacation 1723.5. had in
                   person TPD review(s) which generated more comments. Comments all
                   addressed. Deleted extra text. Discussed plan date change is not entirely
                   due to review inefficiencies as discussed prior.


                        •       EC-217262 is in “sign off” since 1725.5 , Waiting for last sign off
                                from Enock as of 1726.5
                        •       After EC-217262 closed, will start another EC to cover any issue
                                that has not been addressed yet (dumping ground).
                   CREE 1726.5: EC past signoff, some delay due to PIM slowness in
                   signing lesson learned, when a 10second task is undone by someone
                   after 4-5days, proactively act with a sense of urgency to get the signoff
                   completed. Task closed, to be followed with another EC.
                   CREE 1728.1: repasted prior week action and marked as closed
          1.02     Design of Orion Objective Shaker Fixture                                           Started 1722.4
                                                                                                      Estimated to be closed



                                                                                                      -
                        •       Concept development:
                                                                                                      1736.1
                                o Started 1622.4, estimated to be closed by 1625.5
                                                                                                      -Delayed:
                                o I Created a desing concept based on the MK3 shaker fixture
                                                                                                      The EPS may start Wk 1731
                                  desing ( 4022.644.67261). W122648 shows the Mk3 shock test
                                  setup at 1723.1
                                o Created an assyembly to show the concept (4022.666.75601)           CREE 1728.1: see notes
                                  and had meeting with Taub and got his comments                      below for delivery dates
                                                                                                      ending in TPD 1730.5
                        •       Create TPS
                                o I Created a draft TPS (D100043257) based on Mk3 shaker
                                  fixture TPS (TPS D100009182).The draft was sent to Taub,
                                  Swindale, and Ashwin for review at 1723.2
                        •       Create EPS
                                o Created a draft EPS (D100043254) based on the Orion
                                  objective EDS and discussions with Swindale and Monkman,
                                  sent to Taub, Swindale, and Ashwin for review 1723.2
                        •       Create models
                                o Created an improved model based on Taub comments, sent to
                                  Swindale, Ashwin, and Monkman to get their feedback, got
                                  Ashwin’s and Monkman feedback.
                                o Created improved models based on Ashwin and Monkman
                                  comments, will have meeting at 1723.4 with Swindale, Ashwin,                3/6


                                                              CONFIDENTIAL                                          ASML-SAAD000794
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 100 of 340



 ~~
       ASML ----------------------  Office: wilton
~'x~
         Meeting date       :       --
         Ref                :

        Subject             :
                                                                                                   Classification : Confidential
                                         and Monkman to get their feedback
                                o As of 1723.3: no feedback yet about the EPS and the TPS from
                                  Ashwin, Swindale and Dave.
                                o Had a meeting with Ashwin who proposed some changes to
                                  the TPS 1724.1
                   CREE 1723.3: suggest splitting this task into two since these are parallel
                   but separate physical deliverables
                        o       Break out the mini-milestones and status against that rather than
                                day to day log of work
                        o       Be sure that initial quality is high on deliverables to prevent
                                excessive review comments by team, may require stakeholder
                                management and your own pre-reviews
                        o       Dates shown are R2 EC closed for fixtures, on-track
                        •       Per Matt request at 1724.1, do not work on the shaker fixture
                                design or anything else until the EC-217262 work is done.
                   CREE: 1724.5: get new date from Matt based on hold, is 1736.1 accurate?
                        •       Has to wait to Wk 1731 to start the EPS because Ashwin has to
                                finish the TPS first.
                   CREE 1726.5: proceeding with making concept fixture in 4022.666.75601.
                   suggest making part manufacturable by eliminating deep objective pocket
                   and moving the material to a plastic cover. Discussed all the engineering
                   which needs to be completed before the design is done and for a job of this
                   small scope how can you proactively solve the project problems by
                   engineering solutions in parallel.
                        •       Working on EPS per Matt’s request starting wk27.3 , currently in
                                review (document ID is : D100043976-03). Scheduled to be UCC
                                at wk28.3
                        •       2 concepts has been created so far, 4022.666.75601 and
                                4022.666.78611
                        •       Concepts wil be reviewed with Taub and Ashwin by wk28.5, design
                                review will be wk30.1, TPDs to be created wk30.3, and to be send
                                to SCE for quote by wk30.5
                   CREE 1728.1: repasted prior week notes. Discussed:
                                •        This is the only current priority. Directed to not wait for the
                                         TPS, work in parallel
                                •        Planning outlined above is agreed to as feasible
                                •        What success looks like at each milestone and relavence to
                                         PIP items to work on
                        •       EPS draft has been created and reviewed with Taub and Ashwin
                                   and Monkman, collecting more data to send it for final review
                                   before submitting for UCC
                                                                                                                    4/6


                                                                    CONFIDENTIAL                                          ASML-SAAD000795
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 101 of 340



 ~~
       ASML ----------------------
                                 Office: wilton
~'x~
         Meeting date       :    --
         Ref                :

        Subject             :
                                                                                           Classification : Confidential
                        •       Concept has been reviwed with Ashwin, Taub, and VH TMF team,
                                   improving accordingly.
                                      CREE 1729.2: forward minutes of meeting as sent to
                                      stakeholders
                                          o   Next milestone is design review expected Monday
                                              wk1730.1
                                          o   Discussed engineering scope and ownership, now is
                                              the time to make sure each requirement is met
                                                  §   Including design best practices
                                                  §   Includes models of TPD quality
                        •       Design review scheduled 1730.2
                   CREE 1729.5: had design review slide meeting 29.4
                        •       agreed with tl to move design review to Tuesday 30.2
                                      •   pre-review comments to be closed and re-reviewed by
                                          arch
                        •       Discussed requirements, the need to meet them as published in
                                EPS
          1.03     Design of Orion OM Shaker Fixture                                                Estimated to start 1728.1
                                                                                                    Estimated to be closed
                        •       Create EPS
                                                                                                    1734.1
                   CREE 1724.5: ensure need date is ok with TL and agreed (1734.1)
                                                                                                    -Delayed:
                        •       Has to wait to Wk 1735 to start the EPS because Ashwin has to
                                                                                                    The EPS may start at
                                finish the TPS first.
                                                                                                    Wk1735
                   CREE 1726.5: preliminary concepts being worked, general task on hold
                        •       Per Matt, the OM EPS will be created 31.1
                   CREE 1728.1: repasted prior week
                   CREE 1729.2: still on hold
          1.04     Supporting the architect (G2M DFMEA)                                             Summer-izing updates until
                                                                                                    1750.5
                                      •   1722.3: had a meeting with Dave to priorities the G2M
                                          failure modes
                                      •   Discussion with Taub and Darling to collect information
                                          related to the G2M DFMEA, Kyle sent analysis doc and
                                          FUMO CDR doc for review.
                        •       1723.3: Reviwing the document provided by Darling.
                   CREE 1723.3: task is nebulous…needs more definition. Similar comment
                   to above, create mini-milestones to status against and determine due dates
                        •       Per Matt request at 1724.1, do not work on the shaker fixture
                                design or anything else until the EC-217262 work is done.
                   CREE 1724.5: even if on hold, due dates need to be assigned and mapped                    5/6


                                                              CONFIDENTIAL                                         ASML-SAAD000796
                      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 102 of 340



 ~~
         ASML ----------------------    Office: wilton
~'x~
             Meeting date         :     --
             Ref                  :

            Subject               :
                                                                                                   Classification : Confidential
                       out now that EC appears to be nearing completion
                       CREE 1726.5: still on hold, scheduled to meet with kyle and dave 1727.3
                              •        Will have meeting with Dave wk28.5 to discuss the schedule.
                       CREE 1728.1: repasted prior meeting notes
                       CREE 1729.2: still on hold




       Next meeting                   Date                 Place          Chairman                         Duration

         recurring @ <time>                  1425.1         <room here>              <name here>                1hr




                                                                                                                      6/6


                                                                   CONFIDENTIAL                                             ASML-SAAD000797
          Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 103 of 340


 From: Christopher Reed
       /O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
       /CN=RECIPIENTS/CN=7ABA8D850EFB4EBA98E8C9F808BCE15E-REEDC

Subject: msac actions 072117_Wk1729ba.doc
  Date: July 21, 2017 at 5:17 PM
     To: Mohamed Saad mohamed.saad@asml.com




        msac actions
       072117_…ba.doc




                                                                            ASML-SAAD000798
                         Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 104 of 340



 ~~
        ASML ----------------------Office: Wilton
~'x~
          Meeting date         :   2-Jun-17(1424)                              Date          : 9-Jun-2014
          Minutes by           :   <name here>                                 Ref.          : tl meeting minutes template.doc


          Present              :   <outlook name here    <4 letter asml name   For info      :   <outlook name here     <4 letter
                                   followed by semi      here followed by                        followed by semi       asml
          (* = absent)
                                   colon>;               semi colon>;                            colon>;                name
                                                                                                                        here
                                                                                                                        followed
                                                                                                                        by semi
                                                                                                                        colon>;




              Subject          :   <set subject in document properties>
                                                                                                                Classification : Confidential
                Red=past due                     Orange=due this week                     Green=complete                         Gray=on hold



       Agenda/Notes:
          •    <agenda here as required>
          •    <help text>
                    o     To get started
                               o   Fill in header as indicated
                               o   Fill in footer as indicated
                               o   Set subject in document properties, add button to ribbon “view document properties” to access
                               o   Edit macro “save next” for next meeting, default is a Monday meeting:
                                       •    nextmeet = (yearnum * 100) + weeknum + 1.1 '.1=monday, .2=Tuesday...
                    o     To enter tasks
                               o   Add as many task tables as needed (copy and paste)
                               o   Insert row(s) per task(s)
                               o   Fill in No./action/owner/plan as required
                               o   Delete rows to purge old tasks as required
                    o     To save this week’s
                               o   Run macro “save next”
                                       •    “Meeting date” field is updated
                                       •    File name is created from subject and date
                    o     To status
                               o   Run macro “find due”
                                       •    Dates are compared to “Meeting date” field
                                       •    Old dates get shaded RED
                                       •    Current dates get shaded ORANGE
                                       •    Future dates are not shaded
                               o   Completed tasks are manually shaded GREEN
                                                                                                                                    1/6


                                                                   CONFIDENTIAL                                                           ASML-SAAD000799
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 105 of 340




                                Office: wilton
      Meeting date         :    --
      Ref                  :

      Subject             :
                                                                                           Classification : Confidential
                       o       On hold tasks are manually shaded GRAY
              o    To distribute automatically
                       o       Run macro “email send”
                       o       To email to header distribution list, edit macro “email send”:
                                     •   as an attachment
                                             o    uncomment “Call SendDocumentAsAttachment”
                                             o    comment out “Call SendDocumentAsLink”
                                     •   as a link to a shared network folder
                                             o    NOT SHAREPOINT
                                             o    comment out “Call SendDocumentAsAttachment”
                                             o    uncomment “Call SendDocumentAsLink”
                       o       An email is created in outlook, edit as needed and send



Actions
      No.     Record decisions agreed                                                                        Action by   Plan

      1       Performance Actions
I I
       No.        Performance action                                                                Plan
       1.01       Spot mirror EC#217262:                                                            1724.2
                                                                                                    New date:
                      •        EC#217262 put in review 1721.2
                                                                                                    1725.1 in PIM
                      •        1722.5: working on EC#217262, expected to be in PIM revie
                                                                                                    Estimated to be closed
                      •        As of 1723.4:                                                        1725.3
                                     o   Resolved all remarks up to 1723.3                          CREE 1728.1: closed
                                     o   1723.2: Taeyoung added remark on behalf of Jonathan
                                         Glick because he is in training until 6/12
                                     o   As of 1723.2, only Matt left to add his remarks
                                     o   I made draft TAS for the wedged spacer (4022.656.91452),
                                         the TAS id is D100043246, Per Steve, Robert Douglas will
                                         finish the process.
                  CREE 1723.3: per plan EC closed by 1724.2, fixed remarks
                      •        Ec contains a lot of comments, need to apply lessons to next EC
                                     o   TPD pre-review meeting mandatory with EC signoff list
                                         persons who are TPD stakeholders
                                                                                                               2/6


                                                              CONFIDENTIAL                                           ASML-SAAD000800
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 106 of 340



 ~~
       ASML ----------------------
                                 Office: wilton
~'x~
         Meeting date       :    --
         Ref                :

        Subject             :
                                                                                            Classification : Confidential
                                             §    Confirm with Matt this aligns with Orion WoW
                                      o   Ensure you do enough pre-reviews of the TPD head of
                                          time to prevent clerical comments
                                      o   Prevent people from reviewing flawed tpd generated by
                                          NX/TCE in EC
                   CREE 1724.5: new EC close date is 1725.3. 1 day vacation 1723.5. had in
                   person TPD review(s) which generated more comments. Comments all
                   addressed. Deleted extra text. Discussed plan date change is not entirely
                   due to review inefficiencies as discussed prior.


                        •       EC-217262 is in “sign off” since 1725.5 , Waiting for last sign off
                                from Enock as of 1726.5
                        •       After EC-217262 closed, will start another EC to cover any issue
                                that has not been addressed yet (dumping ground).
                   CREE 1726.5: EC past signoff, some delay due to PIM slowness in
                   signing lesson learned, when a 10second task is undone by someone
                   after 4-5days, proactively act with a sense of urgency to get the signoff
                   completed. Task closed, to be followed with another EC.
                   CREE 1728.1: repasted prior week action and marked as closed
          1.02     Design of Orion Objective Shaker Fixture                                           Started 1722.4
                                                                                                      Estimated to be closed



                                                                                                      -
                        •       Concept development:
                                                                                                      1736.1
                                o Started 1622.4, estimated to be closed by 1625.5
                                                                                                      -Delayed:
                                o I Created a desing concept based on the MK3 shaker fixture
                                                                                                      The EPS may start Wk 1731
                                  desing ( 4022.644.67261). W122648 shows the Mk3 shock test
                                  setup at 1723.1
                                o Created an assyembly to show the concept (4022.666.75601)           CREE 1728.1: see notes
                                  and had meeting with Taub and got his comments                      below for delivery dates
                                                                                                      ending in TPD 1730.5
                        •       Create TPS
                                o I Created a draft TPS (D100043257) based on Mk3 shaker
                                  fixture TPS (TPS D100009182).The draft was sent to Taub,
                                  Swindale, and Ashwin for review at 1723.2
                        •       Create EPS
                                o Created a draft EPS (D100043254) based on the Orion
                                  objective EDS and discussions with Swindale and Monkman,
                                  sent to Taub, Swindale, and Ashwin for review 1723.2
                        •       Create models
                                o Created an improved model based on Taub comments, sent to
                                  Swindale, Ashwin, and Monkman to get their feedback, got
                                  Ashwin’s and Monkman feedback.
                                o Created improved models based on Ashwin and Monkman
                                  comments, will have meeting at 1723.4 with Swindale, Ashwin,                3/6


                                                              CONFIDENTIAL                                          ASML-SAAD000801
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 107 of 340



 ~~
       ASML ----------------------  Office: wilton
~'x~
         Meeting date       :       --
         Ref                :

        Subject             :
                                                                                                   Classification : Confidential
                                         and Monkman to get their feedback
                                o As of 1723.3: no feedback yet about the EPS and the TPS from
                                  Ashwin, Swindale and Dave.
                                o Had a meeting with Ashwin who proposed some changes to
                                  the TPS 1724.1
                   CREE 1723.3: suggest splitting this task into two since these are parallel
                   but separate physical deliverables
                        o       Break out the mini-milestones and status against that rather than
                                day to day log of work
                        o       Be sure that initial quality is high on deliverables to prevent
                                excessive review comments by team, may require stakeholder
                                management and your own pre-reviews
                        o       Dates shown are R2 EC closed for fixtures, on-track
                        •       Per Matt request at 1724.1, do not work on the shaker fixture
                                design or anything else until the EC-217262 work is done.
                   CREE: 1724.5: get new date from Matt based on hold, is 1736.1 accurate?
                        •       Has to wait to Wk 1731 to start the EPS because Ashwin has to
                                finish the TPS first.
                   CREE 1726.5: proceeding with making concept fixture in 4022.666.75601.
                   suggest making part manufacturable by eliminating deep objective pocket
                   and moving the material to a plastic cover. Discussed all the engineering
                   which needs to be completed before the design is done and for a job of this
                   small scope how can you proactively solve the project problems by
                   engineering solutions in parallel.
                        •       Working on EPS per Matt’s request starting wk27.3 , currently in
                                review (document ID is : D100043976-03). Scheduled to be UCC
                                at wk28.3
                        •       2 concepts has been created so far, 4022.666.75601 and
                                4022.666.78611
                        •       Concepts wil be reviewed with Taub and Ashwin by wk28.5, design
                                review will be wk30.1, TPDs to be created wk30.3, and to be send
                                to SCE for quote by wk30.5
                   CREE 1728.1: repasted prior week notes. Discussed:
                                •        This is the only current priority. Directed to not wait for the
                                         TPS, work in parallel
                                •        Planning outlined above is agreed to as feasible
                                •        What success looks like at each milestone and relavence to
                                         PIP items to work on
                        •       EPS draft has been created and reviewed with Taub and Ashwin
                                   and Monkman, collecting more data to send it for final review
                                   before submitting for UCC
                                                                                                                    4/6


                                                                    CONFIDENTIAL                                          ASML-SAAD000802
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 108 of 340



 ~~
       ASML ----------------------
                                 Office: wilton
~'x~
         Meeting date       :    --
         Ref                :

        Subject             :
                                                                                           Classification : Confidential
                        •       Concept has been reviwed with Ashwin, Taub, and VH TMF team,
                                   improving accordingly.
                                      CREE 1729.2: forward minutes of meeting as sent to
                                      stakeholders
                                          o   Next milestone is design review expected Monday
                                              wk1730.1
                                          o   Discussed engineering scope and ownership, now is
                                              the time to make sure each requirement is met
                                                  §   Including design best practices
                                                  §   Includes models of TPD quality
                        •       Design review scheduled 1730.2
                   CREE 1729.5: had design review slide meeting 29.4
                        •       agreed with tl to move design review to Tuesday 30.2
                                      •   pre-review comments to be closed and re-reviewed by
                                          arch
                        •       Discussed requirements, the need to meet them as published in
                                EPS
          1.03     Design of Orion OM Shaker Fixture                                                Estimated to start 1728.1
                                                                                                    Estimated to be closed
                        •       Create EPS
                                                                                                    1734.1
                   CREE 1724.5: ensure need date is ok with TL and agreed (1734.1)
                                                                                                    -Delayed:
                        •       Has to wait to Wk 1735 to start the EPS because Ashwin has to
                                                                                                    The EPS may start at
                                finish the TPS first.
                                                                                                    Wk1735
                   CREE 1726.5: preliminary concepts being worked, general task on hold
                        •       Per Matt, the OM EPS will be created 31.1
                   CREE 1728.1: repasted prior week
                   CREE 1729.2: still on hold
          1.04     Supporting the architect (G2M DFMEA)                                             Summer-izing updates until
                                                                                                    1750.5
                                      •   1722.3: had a meeting with Dave to priorities the G2M
                                          failure modes
                                      •   Discussion with Taub and Darling to collect information
                                          related to the G2M DFMEA, Kyle sent analysis doc and
                                          FUMO CDR doc for review.
                        •       1723.3: Reviwing the document provided by Darling.
                   CREE 1723.3: task is nebulous…needs more definition. Similar comment
                   to above, create mini-milestones to status against and determine due dates
                        •       Per Matt request at 1724.1, do not work on the shaker fixture
                                design or anything else until the EC-217262 work is done.
                   CREE 1724.5: even if on hold, due dates need to be assigned and mapped                    5/6


                                                              CONFIDENTIAL                                         ASML-SAAD000803
                      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 109 of 340



 ~~
         ASML ----------------------    Office: wilton
~'x~
             Meeting date         :     --
             Ref                  :

            Subject               :
                                                                                                   Classification : Confidential
                       out now that EC appears to be nearing completion
                       CREE 1726.5: still on hold, scheduled to meet with kyle and dave 1727.3
                              •        Will have meeting with Dave wk28.5 to discuss the schedule.
                       CREE 1728.1: repasted prior meeting notes
                       CREE 1729.2: still on hold




       Next meeting                   Date                 Place          Chairman                         Duration

         recurring @ <time>                  1425.1         <room here>              <name here>                1hr




                                                                                                                      6/6


                                                                   CONFIDENTIAL                                             ASML-SAAD000804
          Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 110 of 340


 From: Christopher Reed
       /O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
       /CN=RECIPIENTS/CN=7ABA8D850EFB4EBA98E8C9F808BCE15E-REEDC

Subject: msac actions 073117_Wk1731a.doc
  Date: July 31, 2017 at 1:28 PM
     To: Mohamed Saad mohamed.saad@asml.com




        msac actions
       073117_…1a.doc




                                                                            ASML-SAAD000805
                         Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 111 of 340



 ~~
        ASML ----------------------Office: Wilton
~'x~
          Meeting date         :   2-Jun-17(1424)                              Date          : 9-Jun-2014
          Minutes by           :   <name here>                                 Ref.          : tl meeting minutes template.doc


          Present              :   <outlook name here    <4 letter asml name   For info      :   <outlook name here     <4 letter
                                   followed by semi      here followed by                        followed by semi       asml
          (* = absent)
                                   colon>;               semi colon>;                            colon>;                name
                                                                                                                        here
                                                                                                                        followed
                                                                                                                        by semi
                                                                                                                        colon>;




              Subject          :   <set subject in document properties>
                                                                                                                Classification : Confidential
                Red=past due                     Orange=due this week                     Green=complete                         Gray=on hold



       Agenda/Notes:
          •    <agenda here as required>
          •    <help text>
                    o     To get started
                               o   Fill in header as indicated
                               o   Fill in footer as indicated
                               o   Set subject in document properties, add button to ribbon “view document properties” to access
                               o   Edit macro “save next” for next meeting, default is a Monday meeting:
                                       •    nextmeet = (yearnum * 100) + weeknum + 1.1 '.1=monday, .2=Tuesday...
                    o     To enter tasks
                               o   Add as many task tables as needed (copy and paste)
                               o   Insert row(s) per task(s)
                               o   Fill in No./action/owner/plan as required
                               o   Delete rows to purge old tasks as required
                    o     To save this week’s
                               o   Run macro “save next”
                                       •    “Meeting date” field is updated
                                       •    File name is created from subject and date
                    o     To status
                               o   Run macro “find due”
                                       •    Dates are compared to “Meeting date” field
                                       •    Old dates get shaded RED
                                       •    Current dates get shaded ORANGE
                                       •    Future dates are not shaded
                               o   Completed tasks are manually shaded GREEN
                                                                                                                                    1/6


                                                                   CONFIDENTIAL                                                           ASML-SAAD000806
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 112 of 340




                                Office: wilton
      Meeting date         :    --
      Ref                  :

      Subject             :
                                                                                           Classification : Confidential
                       o       On hold tasks are manually shaded GRAY
              o    To distribute automatically
                       o       Run macro “email send”
                       o       To email to header distribution list, edit macro “email send”:
                                     •   as an attachment
                                             o    uncomment “Call SendDocumentAsAttachment”
                                             o    comment out “Call SendDocumentAsLink”
                                     •   as a link to a shared network folder
                                             o    NOT SHAREPOINT
                                             o    comment out “Call SendDocumentAsAttachment”
                                             o    uncomment “Call SendDocumentAsLink”
                       o       An email is created in outlook, edit as needed and send



Actions
      No.     Record decisions agreed                                                                        Action by   Plan

      1       Performance Actions
I I
       No.        Performance action                                                                Plan
       1.01       Spot mirror EC#217262:                                                            1724.2
                                                                                                    New date:
                      •        EC#217262 put in review 1721.2
                                                                                                    1725.1 in PIM
                      •        1722.5: working on EC#217262, expected to be in PIM revie
                                                                                                    Estimated to be closed
                      •        As of 1723.4:                                                        1725.3
                                     o   Resolved all remarks up to 1723.3                          CREE 1728.1: closed
                                     o   1723.2: Taeyoung added remark on behalf of Jonathan
                                         Glick because he is in training until 6/12
                                     o   As of 1723.2, only Matt left to add his remarks
                                     o   I made draft TAS for the wedged spacer (4022.656.91452),
                                         the TAS id is D100043246, Per Steve, Robert Douglas will
                                         finish the process.
                  CREE 1723.3: per plan EC closed by 1724.2, fixed remarks
                      •        Ec contains a lot of comments, need to apply lessons to next EC
                                     o   TPD pre-review meeting mandatory with EC signoff list
                                         persons who are TPD stakeholders
                                                                                                               2/6


                                                              CONFIDENTIAL                                           ASML-SAAD000807
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 113 of 340



 ~~
       ASML ----------------------
                                 Office: wilton
~'x~
         Meeting date       :    --
         Ref                :

        Subject             :
                                                                                            Classification : Confidential
                                             §    Confirm with Matt this aligns with Orion WoW
                                      o   Ensure you do enough pre-reviews of the TPD head of
                                          time to prevent clerical comments
                                      o   Prevent people from reviewing flawed tpd generated by
                                          NX/TCE in EC
                   CREE 1724.5: new EC close date is 1725.3. 1 day vacation 1723.5. had in
                   person TPD review(s) which generated more comments. Comments all
                   addressed. Deleted extra text. Discussed plan date change is not entirely
                   due to review inefficiencies as discussed prior.


                        •       EC-217262 is in “sign off” since 1725.5 , Waiting for last sign off
                                from Enock as of 1726.5
                        •       After EC-217262 closed, will start another EC to cover any issue
                                that has not been addressed yet (dumping ground).
                   CREE 1726.5: EC past signoff, some delay due to PIM slowness in
                   signing lesson learned, when a 10second task is undone by someone
                   after 4-5days, proactively act with a sense of urgency to get the signoff
                   completed. Task closed, to be followed with another EC.
                   CREE 1728.1: repasted prior week action and marked as closed
          1.02     Design of Orion Objective Shaker Fixture                                           Started 1722.4
                                                                                                      Estimated to be closed



                                                                                                      -
                        •       Concept development:
                                                                                                      1736.1
                                o Started 1622.4, estimated to be closed by 1625.5
                                                                                                      -Delayed:
                                o I Created a desing concept based on the MK3 shaker fixture
                                                                                                      The EPS may start Wk 1731
                                  desing ( 4022.644.67261). W122648 shows the Mk3 shock test
                                  setup at 1723.1
                                o Created an assyembly to show the concept (4022.666.75601)           CREE 1728.1: see notes
                                  and had meeting with Taub and got his comments                      below for delivery dates
                                                                                                      ending in TPD 1730.5
                        •       Create TPS
                                o I Created a draft TPS (D100043257) based on Mk3 shaker
                                  fixture TPS (TPS D100009182).The draft was sent to Taub,
                                  Swindale, and Ashwin for review at 1723.2
                        •       Create EPS
                                o Created a draft EPS (D100043254) based on the Orion
                                  objective EDS and discussions with Swindale and Monkman,
                                  sent to Taub, Swindale, and Ashwin for review 1723.2
                        •       Create models
                                o Created an improved model based on Taub comments, sent to
                                  Swindale, Ashwin, and Monkman to get their feedback, got
                                  Ashwin’s and Monkman feedback.
                                o Created improved models based on Ashwin and Monkman
                                  comments, will have meeting at 1723.4 with Swindale, Ashwin,                3/6


                                                              CONFIDENTIAL                                          ASML-SAAD000808
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 114 of 340



 ~~
       ASML ----------------------  Office: wilton
~'x~
         Meeting date       :       --
         Ref                :

        Subject             :
                                                                                                   Classification : Confidential
                                         and Monkman to get their feedback
                                o As of 1723.3: no feedback yet about the EPS and the TPS from
                                  Ashwin, Swindale and Dave.
                                o Had a meeting with Ashwin who proposed some changes to
                                  the TPS 1724.1
                   CREE 1723.3: suggest splitting this task into two since these are parallel
                   but separate physical deliverables
                        o       Break out the mini-milestones and status against that rather than
                                day to day log of work
                        o       Be sure that initial quality is high on deliverables to prevent
                                excessive review comments by team, may require stakeholder
                                management and your own pre-reviews
                        o       Dates shown are R2 EC closed for fixtures, on-track
                        •       Per Matt request at 1724.1, do not work on the shaker fixture
                                design or anything else until the EC-217262 work is done.
                   CREE: 1724.5: get new date from Matt based on hold, is 1736.1 accurate?
                        •       Has to wait to Wk 1731 to start the EPS because Ashwin has to
                                finish the TPS first.
                   CREE 1726.5: proceeding with making concept fixture in 4022.666.75601.
                   suggest making part manufacturable by eliminating deep objective pocket
                   and moving the material to a plastic cover. Discussed all the engineering
                   which needs to be completed before the design is done and for a job of this
                   small scope how can you proactively solve the project problems by
                   engineering solutions in parallel.
                        •       Working on EPS per Matt’s request starting wk27.3 , currently in
                                review (document ID is : D100043976-03). Scheduled to be UCC
                                at wk28.3
                        •       2 concepts has been created so far, 4022.666.75601 and
                                4022.666.78611
                        •       Concepts wil be reviewed with Taub and Ashwin by wk28.5, design
                                review will be wk30.1, TPDs to be created wk30.3, and to be send
                                to SCE for quote by wk30.5
                   CREE 1728.1: repasted prior week notes. Discussed:
                                •        This is the only current priority. Directed to not wait for the
                                         TPS, work in parallel
                                •        Planning outlined above is agreed to as feasible
                                •        What success looks like at each milestone and relavence to
                                         PIP items to work on
                        •       EPS draft has been created and reviewed with Taub and Ashwin
                                   and Monkman, collecting more data to send it for final review
                                   before submitting for UCC
                                                                                                                    4/6


                                                                    CONFIDENTIAL                                          ASML-SAAD000809
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 115 of 340



 ~~
       ASML ----------------------
                                 Office: wilton
~'x~
         Meeting date       :    --
         Ref                :

        Subject             :
                                                                                            Classification : Confidential
                        •       Concept has been reviwed with Ashwin, Taub, and VH TMF team,
                                   improving accordingly.
                                      CREE 1729.2: forward minutes of meeting as sent to
                                      stakeholders
                                          o   Next milestone is design review expected Monday
                                              wk1730.1
                                          o   Discussed engineering scope and ownership, now is
                                              the time to make sure each requirement is met
                                                  §   Including design best practices
                                                  §   Includes models of TPD quality
                        •       Design review scheduled 1730.2
                        •       EPS sent for UCC sign-off 1730.5
                        •       Working on TPD-110s, will be reviewed 1731.1
                   CREE 1731.1: completed design review
                        •       Tpd in progress, expect to be ready for tpd review 1731.2
                        •       Next milestone is send tpd for quoting 1731.3
                        •       After tpd is on order, start on OM shaker fixture
          1.03     Design of Orion OM Shaker Fixture                                                 Estimated to start 1728.1
                                                                                                     Estimated to be closed
                        •       Create EPS
                                                                                                     1734.1
                   CREE 1724.5: ensure need date is ok with TL and agreed (1734.1)
                                                                                                     -Delayed:
                        •       Has to wait to Wk 1735 to start the EPS because Ashwin has to
                                                                                                     The EPS may start at
                                finish the TPS first.
                                                                                                     Wk1735
                   CREE 1726.5: preliminary concepts being worked, general task on hold
                        •       Per Matt, the OM EPS will be created 31.1
                   CREE 1728.1: repasted prior week
                   CREE 1729.2: still on hold
                   CREE 1731.1: expect to restart on 1731.3, get a new plan with dates
                   before starting
          1.04     Supporting the architect (G2M DFMEA)                                              Summer-izing updates until
                                                                                                     1750.5
                                      •   1722.3: had a meeting with Dave to priorities the G2M
                                          failure modes
                                      •   Discussion with Taub and Darling to collect information
                                          related to the G2M DFMEA, Kyle sent analysis doc and
                                          FUMO CDR doc for review.
                        •       1723.3: Reviwing the document provided by Darling.
                   CREE 1723.3: task is nebulous…needs more definition. Similar comment
                   to above, create mini-milestones to status against and determine due dates
                                                                                                              5/6


                                                              CONFIDENTIAL                                          ASML-SAAD000810
                      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 116 of 340



 ~~
         ASML ----------------------    Office: wilton
~'x~
             Meeting date         :     --
             Ref                  :

            Subject               :
                                                                                                   Classification : Confidential
                              •        Per Matt request at 1724.1, do not work on the shaker fixture
                                       design or anything else until the EC-217262 work is done.
                       CREE 1724.5: even if on hold, due dates need to be assigned and mapped
                       out now that EC appears to be nearing completion
                       CREE 1726.5: still on hold, scheduled to meet with kyle and dave 1727.3
                              •        Will have meeting with Dave wk28.5 to discuss the schedule.
                       CREE 1728.1: repasted prior meeting notes
                       CREE 1729.2: still on hold
                       CREE 1731.1: still on hold, no new work




       Next meeting                   Date                  Place         Chairman                         Duration

         recurring @ <time>                   1425.1        <room here>              <name here>                1hr




                                                                                                                      6/6


                                                                    CONFIDENTIAL                                            ASML-SAAD000811
          Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 117 of 340


 From: Christopher Reed
       /O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
       /CN=RECIPIENTS/CN=7ABA8D850EFB4EBA98E8C9F808BCE15E-REEDC

Subject: msac actions 073117_Wk1731a.doc
  Date: July 31, 2017 at 1:28 PM
     To: Mohamed Saad mohamed.saad@asml.com




        msac actions
       073117_…1a.doc




                                                                            ASML-SAAD000812
                         Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 118 of 340



 ~~
        ASML ----------------------Office: Wilton
~'x~
          Meeting date         :   2-Jun-17(1424)                              Date          : 9-Jun-2014
          Minutes by           :   <name here>                                 Ref.          : tl meeting minutes template.doc


          Present              :   <outlook name here    <4 letter asml name   For info      :   <outlook name here     <4 letter
                                   followed by semi      here followed by                        followed by semi       asml
          (* = absent)
                                   colon>;               semi colon>;                            colon>;                name
                                                                                                                        here
                                                                                                                        followed
                                                                                                                        by semi
                                                                                                                        colon>;




              Subject          :   <set subject in document properties>
                                                                                                                Classification : Confidential
                Red=past due                     Orange=due this week                     Green=complete                         Gray=on hold



       Agenda/Notes:
          •    <agenda here as required>
          •    <help text>
                    o     To get started
                               o   Fill in header as indicated
                               o   Fill in footer as indicated
                               o   Set subject in document properties, add button to ribbon “view document properties” to access
                               o   Edit macro “save next” for next meeting, default is a Monday meeting:
                                       •    nextmeet = (yearnum * 100) + weeknum + 1.1 '.1=monday, .2=Tuesday...
                    o     To enter tasks
                               o   Add as many task tables as needed (copy and paste)
                               o   Insert row(s) per task(s)
                               o   Fill in No./action/owner/plan as required
                               o   Delete rows to purge old tasks as required
                    o     To save this week’s
                               o   Run macro “save next”
                                       •    “Meeting date” field is updated
                                       •    File name is created from subject and date
                    o     To status
                               o   Run macro “find due”
                                       •    Dates are compared to “Meeting date” field
                                       •    Old dates get shaded RED
                                       •    Current dates get shaded ORANGE
                                       •    Future dates are not shaded
                               o   Completed tasks are manually shaded GREEN
                                                                                                                                    1/6


                                                                   CONFIDENTIAL                                                           ASML-SAAD000813
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 119 of 340




                                Office: wilton
      Meeting date         :    --
      Ref                  :

      Subject             :
                                                                                           Classification : Confidential
                       o       On hold tasks are manually shaded GRAY
              o    To distribute automatically
                       o       Run macro “email send”
                       o       To email to header distribution list, edit macro “email send”:
                                     •   as an attachment
                                             o    uncomment “Call SendDocumentAsAttachment”
                                             o    comment out “Call SendDocumentAsLink”
                                     •   as a link to a shared network folder
                                             o    NOT SHAREPOINT
                                             o    comment out “Call SendDocumentAsAttachment”
                                             o    uncomment “Call SendDocumentAsLink”
                       o       An email is created in outlook, edit as needed and send



Actions
      No.     Record decisions agreed                                                                        Action by   Plan

      1       Performance Actions
I I
       No.        Performance action                                                                Plan
       1.01       Spot mirror EC#217262:                                                            1724.2
                                                                                                    New date:
                      •        EC#217262 put in review 1721.2
                                                                                                    1725.1 in PIM
                      •        1722.5: working on EC#217262, expected to be in PIM revie
                                                                                                    Estimated to be closed
                      •        As of 1723.4:                                                        1725.3
                                     o   Resolved all remarks up to 1723.3                          CREE 1728.1: closed
                                     o   1723.2: Taeyoung added remark on behalf of Jonathan
                                         Glick because he is in training until 6/12
                                     o   As of 1723.2, only Matt left to add his remarks
                                     o   I made draft TAS for the wedged spacer (4022.656.91452),
                                         the TAS id is D100043246, Per Steve, Robert Douglas will
                                         finish the process.
                  CREE 1723.3: per plan EC closed by 1724.2, fixed remarks
                      •        Ec contains a lot of comments, need to apply lessons to next EC
                                     o   TPD pre-review meeting mandatory with EC signoff list
                                         persons who are TPD stakeholders
                                                                                                               2/6


                                                              CONFIDENTIAL                                           ASML-SAAD000814
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 120 of 340



 ~~
       ASML ----------------------
                                 Office: wilton
~'x~
         Meeting date       :    --
         Ref                :

        Subject             :
                                                                                            Classification : Confidential
                                             §    Confirm with Matt this aligns with Orion WoW
                                      o   Ensure you do enough pre-reviews of the TPD head of
                                          time to prevent clerical comments
                                      o   Prevent people from reviewing flawed tpd generated by
                                          NX/TCE in EC
                   CREE 1724.5: new EC close date is 1725.3. 1 day vacation 1723.5. had in
                   person TPD review(s) which generated more comments. Comments all
                   addressed. Deleted extra text. Discussed plan date change is not entirely
                   due to review inefficiencies as discussed prior.


                        •       EC-217262 is in “sign off” since 1725.5 , Waiting for last sign off
                                from Enock as of 1726.5
                        •       After EC-217262 closed, will start another EC to cover any issue
                                that has not been addressed yet (dumping ground).
                   CREE 1726.5: EC past signoff, some delay due to PIM slowness in
                   signing lesson learned, when a 10second task is undone by someone
                   after 4-5days, proactively act with a sense of urgency to get the signoff
                   completed. Task closed, to be followed with another EC.
                   CREE 1728.1: repasted prior week action and marked as closed
          1.02     Design of Orion Objective Shaker Fixture                                           Started 1722.4
                                                                                                      Estimated to be closed



                                                                                                      -
                        •       Concept development:
                                                                                                      1736.1
                                o Started 1622.4, estimated to be closed by 1625.5
                                                                                                      -Delayed:
                                o I Created a desing concept based on the MK3 shaker fixture
                                                                                                      The EPS may start Wk 1731
                                  desing ( 4022.644.67261). W122648 shows the Mk3 shock test
                                  setup at 1723.1
                                o Created an assyembly to show the concept (4022.666.75601)           CREE 1728.1: see notes
                                  and had meeting with Taub and got his comments                      below for delivery dates
                                                                                                      ending in TPD 1730.5
                        •       Create TPS
                                o I Created a draft TPS (D100043257) based on Mk3 shaker
                                  fixture TPS (TPS D100009182).The draft was sent to Taub,
                                  Swindale, and Ashwin for review at 1723.2
                        •       Create EPS
                                o Created a draft EPS (D100043254) based on the Orion
                                  objective EDS and discussions with Swindale and Monkman,
                                  sent to Taub, Swindale, and Ashwin for review 1723.2
                        •       Create models
                                o Created an improved model based on Taub comments, sent to
                                  Swindale, Ashwin, and Monkman to get their feedback, got
                                  Ashwin’s and Monkman feedback.
                                o Created improved models based on Ashwin and Monkman
                                  comments, will have meeting at 1723.4 with Swindale, Ashwin,                3/6


                                                              CONFIDENTIAL                                          ASML-SAAD000815
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 121 of 340



 ~~
       ASML ----------------------  Office: wilton
~'x~
         Meeting date       :       --
         Ref                :

        Subject             :
                                                                                                   Classification : Confidential
                                         and Monkman to get their feedback
                                o As of 1723.3: no feedback yet about the EPS and the TPS from
                                  Ashwin, Swindale and Dave.
                                o Had a meeting with Ashwin who proposed some changes to
                                  the TPS 1724.1
                   CREE 1723.3: suggest splitting this task into two since these are parallel
                   but separate physical deliverables
                        o       Break out the mini-milestones and status against that rather than
                                day to day log of work
                        o       Be sure that initial quality is high on deliverables to prevent
                                excessive review comments by team, may require stakeholder
                                management and your own pre-reviews
                        o       Dates shown are R2 EC closed for fixtures, on-track
                        •       Per Matt request at 1724.1, do not work on the shaker fixture
                                design or anything else until the EC-217262 work is done.
                   CREE: 1724.5: get new date from Matt based on hold, is 1736.1 accurate?
                        •       Has to wait to Wk 1731 to start the EPS because Ashwin has to
                                finish the TPS first.
                   CREE 1726.5: proceeding with making concept fixture in 4022.666.75601.
                   suggest making part manufacturable by eliminating deep objective pocket
                   and moving the material to a plastic cover. Discussed all the engineering
                   which needs to be completed before the design is done and for a job of this
                   small scope how can you proactively solve the project problems by
                   engineering solutions in parallel.
                        •       Working on EPS per Matt’s request starting wk27.3 , currently in
                                review (document ID is : D100043976-03). Scheduled to be UCC
                                at wk28.3
                        •       2 concepts has been created so far, 4022.666.75601 and
                                4022.666.78611
                        •       Concepts wil be reviewed with Taub and Ashwin by wk28.5, design
                                review will be wk30.1, TPDs to be created wk30.3, and to be send
                                to SCE for quote by wk30.5
                   CREE 1728.1: repasted prior week notes. Discussed:
                                •        This is the only current priority. Directed to not wait for the
                                         TPS, work in parallel
                                •        Planning outlined above is agreed to as feasible
                                •        What success looks like at each milestone and relavence to
                                         PIP items to work on
                        •       EPS draft has been created and reviewed with Taub and Ashwin
                                   and Monkman, collecting more data to send it for final review
                                   before submitting for UCC
                                                                                                                    4/6


                                                                    CONFIDENTIAL                                          ASML-SAAD000816
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 122 of 340



 ~~
       ASML ----------------------
                                 Office: wilton
~'x~
         Meeting date       :    --
         Ref                :

        Subject             :
                                                                                            Classification : Confidential
                        •       Concept has been reviwed with Ashwin, Taub, and VH TMF team,
                                   improving accordingly.
                                      CREE 1729.2: forward minutes of meeting as sent to
                                      stakeholders
                                          o   Next milestone is design review expected Monday
                                              wk1730.1
                                          o   Discussed engineering scope and ownership, now is
                                              the time to make sure each requirement is met
                                                  §   Including design best practices
                                                  §   Includes models of TPD quality
                        •       Design review scheduled 1730.2
                        •       EPS sent for UCC sign-off 1730.5
                        •       Working on TPD-110s, will be reviewed 1731.1
                   CREE 1731.1: completed design review
                        •       Tpd in progress, expect to be ready for tpd review 1731.2
                        •       Next milestone is send tpd for quoting 1731.3
                        •       After tpd is on order, start on OM shaker fixture
          1.03     Design of Orion OM Shaker Fixture                                                 Estimated to start 1728.1
                                                                                                     Estimated to be closed
                        •       Create EPS
                                                                                                     1734.1
                   CREE 1724.5: ensure need date is ok with TL and agreed (1734.1)
                                                                                                     -Delayed:
                        •       Has to wait to Wk 1735 to start the EPS because Ashwin has to
                                                                                                     The EPS may start at
                                finish the TPS first.
                                                                                                     Wk1735
                   CREE 1726.5: preliminary concepts being worked, general task on hold
                        •       Per Matt, the OM EPS will be created 31.1
                   CREE 1728.1: repasted prior week
                   CREE 1729.2: still on hold
                   CREE 1731.1: expect to restart on 1731.3, get a new plan with dates
                   before starting
          1.04     Supporting the architect (G2M DFMEA)                                              Summer-izing updates until
                                                                                                     1750.5
                                      •   1722.3: had a meeting with Dave to priorities the G2M
                                          failure modes
                                      •   Discussion with Taub and Darling to collect information
                                          related to the G2M DFMEA, Kyle sent analysis doc and
                                          FUMO CDR doc for review.
                        •       1723.3: Reviwing the document provided by Darling.
                   CREE 1723.3: task is nebulous…needs more definition. Similar comment
                   to above, create mini-milestones to status against and determine due dates
                                                                                                              5/6


                                                              CONFIDENTIAL                                          ASML-SAAD000817
                      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 123 of 340



 ~~
         ASML ----------------------    Office: wilton
~'x~
             Meeting date         :     --
             Ref                  :

            Subject               :
                                                                                                   Classification : Confidential
                              •        Per Matt request at 1724.1, do not work on the shaker fixture
                                       design or anything else until the EC-217262 work is done.
                       CREE 1724.5: even if on hold, due dates need to be assigned and mapped
                       out now that EC appears to be nearing completion
                       CREE 1726.5: still on hold, scheduled to meet with kyle and dave 1727.3
                              •        Will have meeting with Dave wk28.5 to discuss the schedule.
                       CREE 1728.1: repasted prior meeting notes
                       CREE 1729.2: still on hold
                       CREE 1731.1: still on hold, no new work




       Next meeting                   Date                  Place         Chairman                         Duration

         recurring @ <time>                   1425.1        <room here>              <name here>                1hr




                                                                                                                      6/6


                                                                    CONFIDENTIAL                                            ASML-SAAD000818
          Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 124 of 340


 From: Christopher Reed
       /O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
       /CN=RECIPIENTS/CN=7ABA8D850EFB4EBA98E8C9F808BCE15E-REEDC

Subject: msac actions 080417_Wk1731c.doc
  Date: August 4, 2017 at 3:36 PM
     To: Mohamed Saad mohamed.saad@asml.com




        msac actions
       080417…1c.doc




                                                                            ASML-SAAD000819
                         Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 125 of 340



 ~~
        ASML ----------------------Office: Wilton
~'x~
          Meeting date         :   2-Jun-17(1424)                              Date          : 9-Jun-2014
          Minutes by           :   <name here>                                 Ref.          : tl meeting minutes template.doc


          Present              :   <outlook name here    <4 letter asml name   For info      :   <outlook name here     <4 letter
                                   followed by semi      here followed by                        followed by semi       asml
          (* = absent)
                                   colon>;               semi colon>;                            colon>;                name
                                                                                                                        here
                                                                                                                        followed
                                                                                                                        by semi
                                                                                                                        colon>;




              Subject          :   <set subject in document properties>
                                                                                                                Classification : Confidential
                Red=past due                     Orange=due this week                     Green=complete                         Gray=on hold



       Agenda/Notes:
          •    <agenda here as required>
          •    <help text>
                    o     To get started
                               o   Fill in header as indicated
                               o   Fill in footer as indicated
                               o   Set subject in document properties, add button to ribbon “view document properties” to access
                               o   Edit macro “save next” for next meeting, default is a Monday meeting:
                                       •    nextmeet = (yearnum * 100) + weeknum + 1.1 '.1=monday, .2=Tuesday...
                    o     To enter tasks
                               o   Add as many task tables as needed (copy and paste)
                               o   Insert row(s) per task(s)
                               o   Fill in No./action/owner/plan as required
                               o   Delete rows to purge old tasks as required
                    o     To save this week’s
                               o   Run macro “save next”
                                       •    “Meeting date” field is updated
                                       •    File name is created from subject and date
                    o     To status
                               o   Run macro “find due”
                                       •    Dates are compared to “Meeting date” field
                                       •    Old dates get shaded RED
                                       •    Current dates get shaded ORANGE
                                       •    Future dates are not shaded
                               o   Completed tasks are manually shaded GREEN
                                                                                                                                    1/7


                                                                   CONFIDENTIAL                                                           ASML-SAAD000820
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 126 of 340




                                Office: wilton
      Meeting date         :    --
      Ref                  :

      Subject             :
                                                                                           Classification : Confidential
                       o       On hold tasks are manually shaded GRAY
              o    To distribute automatically
                       o       Run macro “email send”
                       o       To email to header distribution list, edit macro “email send”:
                                     •   as an attachment
                                             o    uncomment “Call SendDocumentAsAttachment”
                                             o    comment out “Call SendDocumentAsLink”
                                     •   as a link to a shared network folder
                                             o    NOT SHAREPOINT
                                             o    comment out “Call SendDocumentAsAttachment”
                                             o    uncomment “Call SendDocumentAsLink”
                       o       An email is created in outlook, edit as needed and send



Actions
      No.     Record decisions agreed                                                                        Action by   Plan

      1       Performance Actions
I I
       No.        Performance action                                                                Plan
       1.01       Spot mirror EC#217262:                                                            1724.2
                                                                                                    New date:
                      •        EC#217262 put in review 1721.2
                                                                                                    1725.1 in PIM
                      •        1722.5: working on EC#217262, expected to be in PIM revie
                                                                                                    Estimated to be closed
                      •        As of 1723.4:                                                        1725.3
                                     o   Resolved all remarks up to 1723.3                          CREE 1728.1: closed
                                     o   1723.2: Taeyoung added remark on behalf of Jonathan        CREE 1731.4: open
                                         Glick because he is in training until 6/12
                                     o   As of 1723.2, only Matt left to add his remarks
                                     o   I made draft TAS for the wedged spacer (4022.656.91452),
                                         the TAS id is D100043246, Per Steve, Robert Douglas will
                                         finish the process.
                  CREE 1723.3: per plan EC closed by 1724.2, fixed remarks
                      •        Ec contains a lot of comments, need to apply lessons to next EC
                                     o   TPD pre-review meeting mandatory with EC signoff list
                                         persons who are TPD stakeholders
                                                                                                               2/7


                                                              CONFIDENTIAL                                           ASML-SAAD000821
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 127 of 340



 ~~
       ASML ----------------------
                                 Office: wilton
~'x~
         Meeting date       :    --
         Ref                :

        Subject             :
                                                                                            Classification : Confidential
                                             §    Confirm with Matt this aligns with Orion WoW
                                      o   Ensure you do enough pre-reviews of the TPD head of
                                          time to prevent clerical comments
                                      o   Prevent people from reviewing flawed tpd generated by
                                          NX/TCE in EC
                   CREE 1724.5: new EC close date is 1725.3. 1 day vacation 1723.5. had in
                   person TPD review(s) which generated more comments. Comments all
                   addressed. Deleted extra text. Discussed plan date change is not entirely
                   due to review inefficiencies as discussed prior.


                        •       EC-217262 is in “sign off” since 1725.5 , Waiting for last sign off
                                from Enock as of 1726.5
                        •       After EC-217262 closed, will start another EC to cover any issue
                                that has not been addressed yet (dumping ground).
                   CREE 1726.5: EC past signoff, some delay due to PIM slowness in
                   signing lesson learned, when a 10second task is undone by someone
                   after 4-5days, proactively act with a sense of urgency to get the signoff
                   completed. Task closed, to be followed with another EC.
                   CREE 1728.1: repasted prior week action and marked as closed
                        •       Finished the SM G2M procedure review (wedge to SM)
                   CREE 1731.5: sent irf comments for review, ½ day spent


          1.02     Design of Orion Objective Shaker Fixture                                           Started 1722.4
                                                                                                      Estimated to be closed



                                                                                                      -
                        •       Concept development:
                                                                                                      1736.1
                                o Started 1622.4, estimated to be closed by 1625.5
                                                                                                      -Delayed:
                                o I Created a desing concept based on the MK3 shaker fixture
                                                                                                      The EPS may start Wk 1731
                                  desing ( 4022.644.67261). W122648 shows the Mk3 shock test
                                  setup at 1723.1
                                o Created an assyembly to show the concept (4022.666.75601)           CREE 1728.1: see notes
                                  and had meeting with Taub and got his comments                      below for delivery dates
                                                                                                      ending in TPD 1730.5
                        •       Create TPS
                                o I Created a draft TPS (D100043257) based on Mk3 shaker
                                  fixture TPS (TPS D100009182).The draft was sent to Taub,
                                  Swindale, and Ashwin for review at 1723.2
                        •       Create EPS
                                o Created a draft EPS (D100043254) based on the Orion
                                  objective EDS and discussions with Swindale and Monkman,
                                  sent to Taub, Swindale, and Ashwin for review 1723.2
                        •       Create models
                                o Created an improved model based on Taub comments, sent to
                                                                                                              3/7


                                                              CONFIDENTIAL                                          ASML-SAAD000822
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 128 of 340



 ~~
       ASML ----------------------  Office: wilton
~'x~
         Meeting date       :       --
         Ref                :

        Subject             :
                                                                                                   Classification : Confidential
                                         Swindale, Ashwin, and Monkman to get their feedback, got
                                         Ashwin’s and Monkman feedback.
                                o Created improved models based on Ashwin and Monkman
                                  comments, will have meeting at 1723.4 with Swindale, Ashwin,
                                  and Monkman to get their feedback
                                o As of 1723.3: no feedback yet about the EPS and the TPS from
                                  Ashwin, Swindale and Dave.
                                o Had a meeting with Ashwin who proposed some changes to
                                  the TPS 1724.1
                   CREE 1723.3: suggest splitting this task into two since these are parallel
                   but separate physical deliverables
                        o       Break out the mini-milestones and status against that rather than
                                day to day log of work
                        o       Be sure that initial quality is high on deliverables to prevent
                                excessive review comments by team, may require stakeholder
                                management and your own pre-reviews
                        o       Dates shown are R2 EC closed for fixtures, on-track
                        •       Per Matt request at 1724.1, do not work on the shaker fixture
                                design or anything else until the EC-217262 work is done.
                   CREE: 1724.5: get new date from Matt based on hold, is 1736.1 accurate?
                        •       Has to wait to Wk 1731 to start the EPS because Ashwin has to
                                finish the TPS first.
                   CREE 1726.5: proceeding with making concept fixture in 4022.666.75601.
                   suggest making part manufacturable by eliminating deep objective pocket
                   and moving the material to a plastic cover. Discussed all the engineering
                   which needs to be completed before the design is done and for a job of this
                   small scope how can you proactively solve the project problems by
                   engineering solutions in parallel.
                        •       Working on EPS per Matt’s request starting wk27.3 , currently in
                                review (document ID is : D100043976-03). Scheduled to be UCC
                                at wk28.3
                        •       2 concepts has been created so far, 4022.666.75601 and
                                4022.666.78611
                        •       Concepts wil be reviewed with Taub and Ashwin by wk28.5, design
                                review will be wk30.1, TPDs to be created wk30.3, and to be send
                                to SCE for quote by wk30.5
                   CREE 1728.1: repasted prior week notes. Discussed:
                                •        This is the only current priority. Directed to not wait for the
                                         TPS, work in parallel
                                •        Planning outlined above is agreed to as feasible
                                •        What success looks like at each milestone and relavence to
                                                                                                                    4/7


                                                                    CONFIDENTIAL                                          ASML-SAAD000823
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 129 of 340



 ~~
       ASML ----------------------
                                 Office: wilton
~'x~
         Meeting date       :    --
         Ref                :

        Subject             :
                                                                                            Classification : Confidential
                                      PIP items to work on
                        •       EPS draft has been created and reviewed with Taub and Ashwin
                                   and Monkman, collecting more data to send it for final review
                                   before submitting for UCC
                        •       Concept has been reviwed with Ashwin, Taub, and VH TMF team,
                                   improving accordingly.
                                      CREE 1729.2: forward minutes of meeting as sent to
                                      stakeholders
                                         o   Next milestone is design review expected Monday
                                             wk1730.1
                                         o   Discussed engineering scope and ownership, now is
                                             the time to make sure each requirement is met
                                                  §   Including design best practices
                                                  §   Includes models of TPD quality
                        •       Design review scheduled 1730.2
                        •       EPS sent for UCC sign-off 1730.5
                        •       Working on TPD-110s, will be reviewed 1731.1
                   CREE 1731.1: completed design review
                        •       Tpd in progress, expect to be ready for tpd review 1731.2
                        •       Next milestone is send tpd for quoting 1731.3
                        •       After tpd is on order, start on OM shaker fixture
                        •       TPDs sent for quoting 1731.4
                        •       Plan for the orion fixture in review by TL
                   CREE 1731.5: tpd review on 1731.2, quite a few comments
                                         •   Still need to demonstrate bringing tpd to completion
                                             with minimal comments…
                                                  o   Missed some attention to detail
                                                  o   Some tolerances too tight due to misapplied
                                                      requirements
                                                  o   Some modeling issues
                                         •   Tpd comments updated prior to quote version
                                                  o   Follow on meeting with dtau planned for
                                                      additional comments
                                         •   Next step is ordering, expect lead time 4weeks
          1.03     Design of Orion OM Shaker Fixture                                                 Estimated to start 1728.1
                                                                                                     Estimated to be closed
                        •       Create EPS
                                                                                                     1734.1
                   CREE 1724.5: ensure need date is ok with TL and agreed (1734.1)
                                                                                                              5/7


                                                              CONFIDENTIAL                                          ASML-SAAD000824
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 130 of 340



 ~~
       ASML ----------------------
                                 Office: wilton
~'x~
         Meeting date       :    --
         Ref                :

        Subject             :
                                                                                           Classification : Confidential
                        •       Has to wait to Wk 1735 to start the EPS because Ashwin has to       -Delayed:
                                finish the TPS first.                                               The EPS may start at
                   CREE 1726.5: preliminary concepts being worked, general task on hold             Wk1735
                        •       Per Matt, the OM EPS will be created 31.1
                   CREE 1728.1: repasted prior week
                   CREE 1729.2: still on hold
                   CREE 1731.1: expect to restart on 1731.3, get a new plan with dates
                   before starting
                   CREE 1731.5: starting work on monday
          1.04     Supporting the architect (G2M DFMEA)                                             Summer-izing updates until
                                                                                                    1750.5
                                      •   1722.3: had a meeting with Dave to priorities the G2M
                                          failure modes
                                      •   Discussion with Taub and Darling to collect information
                                          related to the G2M DFMEA, Kyle sent analysis doc and
                                          FUMO CDR doc for review.
                        •       1723.3: Reviwing the document provided by Darling.
                   CREE 1723.3: task is nebulous…needs more definition. Similar comment
                   to above, create mini-milestones to status against and determine due dates
                        •       Per Matt request at 1724.1, do not work on the shaker fixture
                                design or anything else until the EC-217262 work is done.
                   CREE 1724.5: even if on hold, due dates need to be assigned and mapped
                   out now that EC appears to be nearing completion
                   CREE 1726.5: still on hold, scheduled to meet with kyle and dave 1727.3
                        •       Will have meeting with Dave wk28.5 to discuss the schedule.
                   CREE 1728.1: repasted prior meeting notes
                   CREE 1729.2: still on hold
                   CREE 1731.1: still on hold, no new work




                                                                                                            6/7


                                                              CONFIDENTIAL                                        ASML-SAAD000825
                   Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 131 of 340



~
~~
~
   ASML
          Meeting date
          Ref
                           :
                           :
                                 ---------------------
                                 Office: wilton
                                 --


         Subject           :
                                                                                         Classification : Confidential




    Next meeting               Date               Place         Chairman                         Duration

      recurring @ <time>              1425.1      <room here>              <name here>                1hr




                                                                                                            7/7


                                                          CONFIDENTIAL                                            ASML-SAAD000826
          Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 132 of 340


 From: Christopher Reed
       /O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
       /CN=RECIPIENTS/CN=7ABA8D850EFB4EBA98E8C9F808BCE15E-REEDC

Subject: msac actions 080417_Wk1731c.doc
  Date: August 4, 2017 at 3:36 PM
     To: Mohamed Saad mohamed.saad@asml.com




        msac actions
       080417…1c.doc




                                                                            ASML-SAAD000827
                         Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 133 of 340



 ~~
        ASML ----------------------Office: Wilton
~'x~
          Meeting date         :   2-Jun-17(1424)                              Date          : 9-Jun-2014
          Minutes by           :   <name here>                                 Ref.          : tl meeting minutes template.doc


          Present              :   <outlook name here    <4 letter asml name   For info      :   <outlook name here     <4 letter
                                   followed by semi      here followed by                        followed by semi       asml
          (* = absent)
                                   colon>;               semi colon>;                            colon>;                name
                                                                                                                        here
                                                                                                                        followed
                                                                                                                        by semi
                                                                                                                        colon>;




              Subject          :   <set subject in document properties>
                                                                                                                Classification : Confidential
                Red=past due                     Orange=due this week                     Green=complete                         Gray=on hold



       Agenda/Notes:
          •    <agenda here as required>
          •    <help text>
                    o     To get started
                               o   Fill in header as indicated
                               o   Fill in footer as indicated
                               o   Set subject in document properties, add button to ribbon “view document properties” to access
                               o   Edit macro “save next” for next meeting, default is a Monday meeting:
                                       •    nextmeet = (yearnum * 100) + weeknum + 1.1 '.1=monday, .2=Tuesday...
                    o     To enter tasks
                               o   Add as many task tables as needed (copy and paste)
                               o   Insert row(s) per task(s)
                               o   Fill in No./action/owner/plan as required
                               o   Delete rows to purge old tasks as required
                    o     To save this week’s
                               o   Run macro “save next”
                                       •    “Meeting date” field is updated
                                       •    File name is created from subject and date
                    o     To status
                               o   Run macro “find due”
                                       •    Dates are compared to “Meeting date” field
                                       •    Old dates get shaded RED
                                       •    Current dates get shaded ORANGE
                                       •    Future dates are not shaded
                               o   Completed tasks are manually shaded GREEN
                                                                                                                                    1/7


                                                                   CONFIDENTIAL                                                           ASML-SAAD000828
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 134 of 340




                                Office: wilton
      Meeting date         :    --
      Ref                  :

      Subject             :
                                                                                           Classification : Confidential
                       o       On hold tasks are manually shaded GRAY
              o    To distribute automatically
                       o       Run macro “email send”
                       o       To email to header distribution list, edit macro “email send”:
                                     •   as an attachment
                                             o    uncomment “Call SendDocumentAsAttachment”
                                             o    comment out “Call SendDocumentAsLink”
                                     •   as a link to a shared network folder
                                             o    NOT SHAREPOINT
                                             o    comment out “Call SendDocumentAsAttachment”
                                             o    uncomment “Call SendDocumentAsLink”
                       o       An email is created in outlook, edit as needed and send



Actions
      No.     Record decisions agreed                                                                        Action by   Plan

      1       Performance Actions
I I
       No.        Performance action                                                                Plan
       1.01       Spot mirror EC#217262:                                                            1724.2
                                                                                                    New date:
                      •        EC#217262 put in review 1721.2
                                                                                                    1725.1 in PIM
                      •        1722.5: working on EC#217262, expected to be in PIM revie
                                                                                                    Estimated to be closed
                      •        As of 1723.4:                                                        1725.3
                                     o   Resolved all remarks up to 1723.3                          CREE 1728.1: closed
                                     o   1723.2: Taeyoung added remark on behalf of Jonathan        CREE 1731.4: open
                                         Glick because he is in training until 6/12
                                     o   As of 1723.2, only Matt left to add his remarks
                                     o   I made draft TAS for the wedged spacer (4022.656.91452),
                                         the TAS id is D100043246, Per Steve, Robert Douglas will
                                         finish the process.
                  CREE 1723.3: per plan EC closed by 1724.2, fixed remarks
                      •        Ec contains a lot of comments, need to apply lessons to next EC
                                     o   TPD pre-review meeting mandatory with EC signoff list
                                         persons who are TPD stakeholders
                                                                                                               2/7


                                                              CONFIDENTIAL                                           ASML-SAAD000829
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 135 of 340



 ~~
       ASML ----------------------
                                 Office: wilton
~'x~
         Meeting date       :    --
         Ref                :

        Subject             :
                                                                                            Classification : Confidential
                                             §    Confirm with Matt this aligns with Orion WoW
                                      o   Ensure you do enough pre-reviews of the TPD head of
                                          time to prevent clerical comments
                                      o   Prevent people from reviewing flawed tpd generated by
                                          NX/TCE in EC
                   CREE 1724.5: new EC close date is 1725.3. 1 day vacation 1723.5. had in
                   person TPD review(s) which generated more comments. Comments all
                   addressed. Deleted extra text. Discussed plan date change is not entirely
                   due to review inefficiencies as discussed prior.


                        •       EC-217262 is in “sign off” since 1725.5 , Waiting for last sign off
                                from Enock as of 1726.5
                        •       After EC-217262 closed, will start another EC to cover any issue
                                that has not been addressed yet (dumping ground).
                   CREE 1726.5: EC past signoff, some delay due to PIM slowness in
                   signing lesson learned, when a 10second task is undone by someone
                   after 4-5days, proactively act with a sense of urgency to get the signoff
                   completed. Task closed, to be followed with another EC.
                   CREE 1728.1: repasted prior week action and marked as closed
                        •       Finished the SM G2M procedure review (wedge to SM)
                   CREE 1731.5: sent irf comments for review, ½ day spent


          1.02     Design of Orion Objective Shaker Fixture                                           Started 1722.4
                                                                                                      Estimated to be closed



                                                                                                      -
                        •       Concept development:
                                                                                                      1736.1
                                o Started 1622.4, estimated to be closed by 1625.5
                                                                                                      -Delayed:
                                o I Created a desing concept based on the MK3 shaker fixture
                                                                                                      The EPS may start Wk 1731
                                  desing ( 4022.644.67261). W122648 shows the Mk3 shock test
                                  setup at 1723.1
                                o Created an assyembly to show the concept (4022.666.75601)           CREE 1728.1: see notes
                                  and had meeting with Taub and got his comments                      below for delivery dates
                                                                                                      ending in TPD 1730.5
                        •       Create TPS
                                o I Created a draft TPS (D100043257) based on Mk3 shaker
                                  fixture TPS (TPS D100009182).The draft was sent to Taub,
                                  Swindale, and Ashwin for review at 1723.2
                        •       Create EPS
                                o Created a draft EPS (D100043254) based on the Orion
                                  objective EDS and discussions with Swindale and Monkman,
                                  sent to Taub, Swindale, and Ashwin for review 1723.2
                        •       Create models
                                o Created an improved model based on Taub comments, sent to
                                                                                                              3/7


                                                              CONFIDENTIAL                                          ASML-SAAD000830
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 136 of 340



 ~~
       ASML ----------------------  Office: wilton
~'x~
         Meeting date       :       --
         Ref                :

        Subject             :
                                                                                                   Classification : Confidential
                                         Swindale, Ashwin, and Monkman to get their feedback, got
                                         Ashwin’s and Monkman feedback.
                                o Created improved models based on Ashwin and Monkman
                                  comments, will have meeting at 1723.4 with Swindale, Ashwin,
                                  and Monkman to get their feedback
                                o As of 1723.3: no feedback yet about the EPS and the TPS from
                                  Ashwin, Swindale and Dave.
                                o Had a meeting with Ashwin who proposed some changes to
                                  the TPS 1724.1
                   CREE 1723.3: suggest splitting this task into two since these are parallel
                   but separate physical deliverables
                        o       Break out the mini-milestones and status against that rather than
                                day to day log of work
                        o       Be sure that initial quality is high on deliverables to prevent
                                excessive review comments by team, may require stakeholder
                                management and your own pre-reviews
                        o       Dates shown are R2 EC closed for fixtures, on-track
                        •       Per Matt request at 1724.1, do not work on the shaker fixture
                                design or anything else until the EC-217262 work is done.
                   CREE: 1724.5: get new date from Matt based on hold, is 1736.1 accurate?
                        •       Has to wait to Wk 1731 to start the EPS because Ashwin has to
                                finish the TPS first.
                   CREE 1726.5: proceeding with making concept fixture in 4022.666.75601.
                   suggest making part manufacturable by eliminating deep objective pocket
                   and moving the material to a plastic cover. Discussed all the engineering
                   which needs to be completed before the design is done and for a job of this
                   small scope how can you proactively solve the project problems by
                   engineering solutions in parallel.
                        •       Working on EPS per Matt’s request starting wk27.3 , currently in
                                review (document ID is : D100043976-03). Scheduled to be UCC
                                at wk28.3
                        •       2 concepts has been created so far, 4022.666.75601 and
                                4022.666.78611
                        •       Concepts wil be reviewed with Taub and Ashwin by wk28.5, design
                                review will be wk30.1, TPDs to be created wk30.3, and to be send
                                to SCE for quote by wk30.5
                   CREE 1728.1: repasted prior week notes. Discussed:
                                •        This is the only current priority. Directed to not wait for the
                                         TPS, work in parallel
                                •        Planning outlined above is agreed to as feasible
                                •        What success looks like at each milestone and relavence to
                                                                                                                    4/7


                                                                    CONFIDENTIAL                                          ASML-SAAD000831
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 137 of 340



 ~~
       ASML ----------------------
                                 Office: wilton
~'x~
         Meeting date       :    --
         Ref                :

        Subject             :
                                                                                            Classification : Confidential
                                      PIP items to work on
                        •       EPS draft has been created and reviewed with Taub and Ashwin
                                   and Monkman, collecting more data to send it for final review
                                   before submitting for UCC
                        •       Concept has been reviwed with Ashwin, Taub, and VH TMF team,
                                   improving accordingly.
                                      CREE 1729.2: forward minutes of meeting as sent to
                                      stakeholders
                                         o   Next milestone is design review expected Monday
                                             wk1730.1
                                         o   Discussed engineering scope and ownership, now is
                                             the time to make sure each requirement is met
                                                  §   Including design best practices
                                                  §   Includes models of TPD quality
                        •       Design review scheduled 1730.2
                        •       EPS sent for UCC sign-off 1730.5
                        •       Working on TPD-110s, will be reviewed 1731.1
                   CREE 1731.1: completed design review
                        •       Tpd in progress, expect to be ready for tpd review 1731.2
                        •       Next milestone is send tpd for quoting 1731.3
                        •       After tpd is on order, start on OM shaker fixture
                        •       TPDs sent for quoting 1731.4
                        •       Plan for the orion fixture in review by TL
                   CREE 1731.5: tpd review on 1731.2, quite a few comments
                                         •   Still need to demonstrate bringing tpd to completion
                                             with minimal comments…
                                                  o   Missed some attention to detail
                                                  o   Some tolerances too tight due to misapplied
                                                      requirements
                                                  o   Some modeling issues
                                         •   Tpd comments updated prior to quote version
                                                  o   Follow on meeting with dtau planned for
                                                      additional comments
                                         •   Next step is ordering, expect lead time 4weeks
          1.03     Design of Orion OM Shaker Fixture                                                 Estimated to start 1728.1
                                                                                                     Estimated to be closed
                        •       Create EPS
                                                                                                     1734.1
                   CREE 1724.5: ensure need date is ok with TL and agreed (1734.1)
                                                                                                              5/7


                                                              CONFIDENTIAL                                          ASML-SAAD000832
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 138 of 340



 ~~
       ASML ----------------------
                                 Office: wilton
~'x~
         Meeting date       :    --
         Ref                :

        Subject             :
                                                                                           Classification : Confidential
                        •       Has to wait to Wk 1735 to start the EPS because Ashwin has to       -Delayed:
                                finish the TPS first.                                               The EPS may start at
                   CREE 1726.5: preliminary concepts being worked, general task on hold             Wk1735
                        •       Per Matt, the OM EPS will be created 31.1
                   CREE 1728.1: repasted prior week
                   CREE 1729.2: still on hold
                   CREE 1731.1: expect to restart on 1731.3, get a new plan with dates
                   before starting
                   CREE 1731.5: starting work on monday
          1.04     Supporting the architect (G2M DFMEA)                                             Summer-izing updates until
                                                                                                    1750.5
                                      •   1722.3: had a meeting with Dave to priorities the G2M
                                          failure modes
                                      •   Discussion with Taub and Darling to collect information
                                          related to the G2M DFMEA, Kyle sent analysis doc and
                                          FUMO CDR doc for review.
                        •       1723.3: Reviwing the document provided by Darling.
                   CREE 1723.3: task is nebulous…needs more definition. Similar comment
                   to above, create mini-milestones to status against and determine due dates
                        •       Per Matt request at 1724.1, do not work on the shaker fixture
                                design or anything else until the EC-217262 work is done.
                   CREE 1724.5: even if on hold, due dates need to be assigned and mapped
                   out now that EC appears to be nearing completion
                   CREE 1726.5: still on hold, scheduled to meet with kyle and dave 1727.3
                        •       Will have meeting with Dave wk28.5 to discuss the schedule.
                   CREE 1728.1: repasted prior meeting notes
                   CREE 1729.2: still on hold
                   CREE 1731.1: still on hold, no new work




                                                                                                            6/7


                                                              CONFIDENTIAL                                        ASML-SAAD000833
                   Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 139 of 340



~
~~
~
   ASML
          Meeting date
          Ref
                           :
                           :
                                 ---------------------
                                 Office: wilton
                                 --


         Subject           :
                                                                                         Classification : Confidential




    Next meeting               Date               Place         Chairman                         Duration

      recurring @ <time>              1425.1      <room here>              <name here>                1hr




                                                                                                            7/7


                                                          CONFIDENTIAL                                            ASML-SAAD000834
          Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 140 of 340


 From: Christopher Reed
       /O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
       /CN=RECIPIENTS/CN=7ABA8D850EFB4EBA98E8C9F808BCE15E-REEDC

Subject: msac actions 08_11_17_Wk1732a.doc
  Date: August 17, 2017 at 12:48 PM
     To: Mohamed Saad mohamed.saad@asml.com




        msac actions
       08_11_1…2a.doc




                                                                            ASML-SAAD000835
                         Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 141 of 340



 ~~
        ASML ----------------------Office: Wilton
~'x~
          Meeting date         :   2-Jun-17(1424)                              Date          : 9-Jun-2014
          Minutes by           :   <name here>                                 Ref.          : tl meeting minutes template.doc


          Present              :   <outlook name here    <4 letter asml name   For info      :   <outlook name here     <4 letter
                                   followed by semi      here followed by                        followed by semi       asml
          (* = absent)
                                   colon>;               semi colon>;                            colon>;                name
                                                                                                                        here
                                                                                                                        followed
                                                                                                                        by semi
                                                                                                                        colon>;




              Subject          :   <set subject in document properties>
                                                                                                                Classification : Confidential
                Red=past due                     Orange=due this week                     Green=complete                         Gray=on hold



       Agenda/Notes:
          •    <agenda here as required>
          •    <help text>
                    o     To get started
                               o   Fill in header as indicated
                               o   Fill in footer as indicated
                               o   Set subject in document properties, add button to ribbon “view document properties” to access
                               o   Edit macro “save next” for next meeting, default is a Monday meeting:
                                       •    nextmeet = (yearnum * 100) + weeknum + 1.1 '.1=monday, .2=Tuesday...
                    o     To enter tasks
                               o   Add as many task tables as needed (copy and paste)
                               o   Insert row(s) per task(s)
                               o   Fill in No./action/owner/plan as required
                               o   Delete rows to purge old tasks as required
                    o     To save this week’s
                               o   Run macro “save next”
                                       •    “Meeting date” field is updated
                                       •    File name is created from subject and date
                    o     To status
                               o   Run macro “find due”
                                       •    Dates are compared to “Meeting date” field
                                       •    Old dates get shaded RED
                                       •    Current dates get shaded ORANGE
                                       •    Future dates are not shaded
                               o   Completed tasks are manually shaded GREEN
                                                                                                                                    1/7


                                                                   CONFIDENTIAL                                                           ASML-SAAD000836
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 142 of 340




                                Office: wilton
      Meeting date         :    --
      Ref                  :

      Subject             :
                                                                                           Classification : Confidential
                       o       On hold tasks are manually shaded GRAY
              o    To distribute automatically
                       o       Run macro “email send”
                       o       To email to header distribution list, edit macro “email send”:
                                     •   as an attachment
                                             o    uncomment “Call SendDocumentAsAttachment”
                                             o    comment out “Call SendDocumentAsLink”
                                     •   as a link to a shared network folder
                                             o    NOT SHAREPOINT
                                             o    comment out “Call SendDocumentAsAttachment”
                                             o    uncomment “Call SendDocumentAsLink”
                       o       An email is created in outlook, edit as needed and send



Actions
      No.     Record decisions agreed                                                                        Action by   Plan

      1       Performance Actions
I I
       No.        Performance action                                                                Plan
       1.01       Spot mirror EC#217262:                                                            1724.2
                                                                                                    New date:
                      •        EC#217262 put in review 1721.2
                                                                                                    1725.1 in PIM
                      •        1722.5: working on EC#217262, expected to be in PIM revie
                                                                                                    Estimated to be closed
                      •        As of 1723.4:                                                        1725.3
                                     o   Resolved all remarks up to 1723.3                          CREE 1728.1: closed
                                     o   1723.2: Taeyoung added remark on behalf of Jonathan        CREE 1731.4: open
                                         Glick because he is in training until 6/12
                                     o   As of 1723.2, only Matt left to add his remarks
                                     o   I made draft TAS for the wedged spacer (4022.656.91452),
                                         the TAS id is D100043246, Per Steve, Robert Douglas will
                                         finish the process.
                  CREE 1723.3: per plan EC closed by 1724.2, fixed remarks
                      •        Ec contains a lot of comments, need to apply lessons to next EC
                                     o   TPD pre-review meeting mandatory with EC signoff list
                                         persons who are TPD stakeholders
                                                                                                               2/7


                                                              CONFIDENTIAL                                           ASML-SAAD000837
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 143 of 340



 ~~
       ASML ----------------------
                                 Office: wilton
~'x~
         Meeting date       :    --
         Ref                :

        Subject             :
                                                                                            Classification : Confidential
                                             §    Confirm with Matt this aligns with Orion WoW
                                      o   Ensure you do enough pre-reviews of the TPD head of
                                          time to prevent clerical comments
                                      o   Prevent people from reviewing flawed tpd generated by
                                          NX/TCE in EC
                   CREE 1724.5: new EC close date is 1725.3. 1 day vacation 1723.5. had in
                   person TPD review(s) which generated more comments. Comments all
                   addressed. Deleted extra text. Discussed plan date change is not entirely
                   due to review inefficiencies as discussed prior.


                        •       EC-217262 is in “sign off” since 1725.5 , Waiting for last sign off
                                from Enock as of 1726.5
                        •       After EC-217262 closed, will start another EC to cover any issue
                                that has not been addressed yet (dumping ground).
                   CREE 1726.5: EC past signoff, some delay due to PIM slowness in
                   signing lesson learned, when a 10second task is undone by someone
                   after 4-5days, proactively act with a sense of urgency to get the signoff
                   completed. Task closed, to be followed with another EC.
                   CREE 1728.1: repasted prior week action and marked as closed
                        •       Finished the SM G2M procedure review (wedge to SM)
                   CREE 1731.5: sent irf comments for review, ½ day spent
                   CREE 1733.2: no actions
                   CREE 1733.4: spot mirror wedge spacer needs to go LD2, 2nd priority, ec
                   intake planned 1735.1


          1.02     Design of Orion Objective Shaker Fixture                                           Started 1722.4
                                                                                                      Estimated to be closed



                                                                                                      -
                        •       Concept development:
                                                                                                      1736.1
                                o Started 1622.4, estimated to be closed by 1625.5
                                                                                                      -Delayed:
                                o I Created a desing concept based on the MK3 shaker fixture
                                                                                                      The EPS may start Wk 1731
                                  desing ( 4022.644.67261). W122648 shows the Mk3 shock test
                                  setup at 1723.1
                                o Created an assyembly to show the concept (4022.666.75601)           CREE 1728.1: see notes
                                  and had meeting with Taub and got his comments                      below for delivery dates
                                                                                                      ending in TPD 1730.5
                        •       Create TPS
                                o I Created a draft TPS (D100043257) based on Mk3 shaker
                                  fixture TPS (TPS D100009182).The draft was sent to Taub,
                                  Swindale, and Ashwin for review at 1723.2
                        •       Create EPS
                                o Created a draft EPS (D100043254) based on the Orion
                                  objective EDS and discussions with Swindale and Monkman,
                                                                                                              3/7


                                                              CONFIDENTIAL                                          ASML-SAAD000838
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 144 of 340



 ~~
       ASML ----------------------  Office: wilton
~'x~
         Meeting date       :       --
         Ref                :

        Subject             :
                                                                                                   Classification : Confidential
                                         sent to Taub, Swindale, and Ashwin for review 1723.2
                        •       Create models
                                o Created an improved model based on Taub comments, sent to
                                  Swindale, Ashwin, and Monkman to get their feedback, got
                                  Ashwin’s and Monkman feedback.
                                o Created improved models based on Ashwin and Monkman
                                  comments, will have meeting at 1723.4 with Swindale, Ashwin,
                                  and Monkman to get their feedback
                                o As of 1723.3: no feedback yet about the EPS and the TPS from
                                  Ashwin, Swindale and Dave.
                                o Had a meeting with Ashwin who proposed some changes to
                                  the TPS 1724.1
                   CREE 1723.3: suggest splitting this task into two since these are parallel
                   but separate physical deliverables
                        o       Break out the mini-milestones and status against that rather than
                                day to day log of work
                        o       Be sure that initial quality is high on deliverables to prevent
                                excessive review comments by team, may require stakeholder
                                management and your own pre-reviews
                        o       Dates shown are R2 EC closed for fixtures, on-track
                        •       Per Matt request at 1724.1, do not work on the shaker fixture
                                design or anything else until the EC-217262 work is done.
                   CREE: 1724.5: get new date from Matt based on hold, is 1736.1 accurate?
                        •       Has to wait to Wk 1731 to start the EPS because Ashwin has to
                                finish the TPS first.
                   CREE 1726.5: proceeding with making concept fixture in 4022.666.75601.
                   suggest making part manufacturable by eliminating deep objective pocket
                   and moving the material to a plastic cover. Discussed all the engineering
                   which needs to be completed before the design is done and for a job of this
                   small scope how can you proactively solve the project problems by
                   engineering solutions in parallel.
                        •       Working on EPS per Matt’s request starting wk27.3 , currently in
                                review (document ID is : D100043976-03). Scheduled to be UCC
                                at wk28.3
                        •       2 concepts has been created so far, 4022.666.75601 and
                                4022.666.78611
                        •       Concepts wil be reviewed with Taub and Ashwin by wk28.5, design
                                review will be wk30.1, TPDs to be created wk30.3, and to be send
                                to SCE for quote by wk30.5
                   CREE 1728.1: repasted prior week notes. Discussed:
                                •        This is the only current priority. Directed to not wait for the
                                                                                                                    4/7


                                                                    CONFIDENTIAL                                          ASML-SAAD000839
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 145 of 340



 ~~
       ASML ----------------------  Office: wilton
~'x~
         Meeting date       :       --
         Ref                :

        Subject             :
                                                                                              Classification : Confidential
                                         TPS, work in parallel
                                •        Planning outlined above is agreed to as feasible
                                •        What success looks like at each milestone and relavence to
                                         PIP items to work on
                        •       EPS draft has been created and reviewed with Taub and Ashwin
                                   and Monkman, collecting more data to send it for final review
                                   before submitting for UCC
                        •       Concept has been reviwed with Ashwin, Taub, and VH TMF team,
                                   improving accordingly.
                                         CREE 1729.2: forward minutes of meeting as sent to
                                         stakeholders
                                             o   Next milestone is design review expected Monday
                                                 wk1730.1
                                             o   Discussed engineering scope and ownership, now is
                                                 the time to make sure each requirement is met
                                                     §   Including design best practices
                                                     §   Includes models of TPD quality
                        •       Design review scheduled 1730.2
                        •       EPS sent for UCC sign-off 1730.5
                        •       Working on TPD-110s, will be reviewed 1731.1
                   CREE 1731.1: completed design review
                        •       Tpd in progress, expect to be ready for tpd review 1731.2
                        •       Next milestone is send tpd for quoting 1731.3
                        •       After tpd is on order, start on OM shaker fixture
                        •       TPDs sent for quoting 1731.4
                        •       Plan for the orion fixture in review by TL
                   CREE 1731.5: tpd review on 1731.2, quite a few comments
                                             •   Still need to demonstrate bringing tpd to completion
                                                 with minimal comments…
                                                     o   Missed some attention to detail
                                                     o   Some tolerances too tight due to misapplied
                                                         requirements
                                                     o   Some modeling issues
                                             •   Tpd comments updated prior to quote version
                                                     o   Follow on meeting with dtau planned for
                                                         additional comments
                                             •   Next step is ordering, expect lead time 4weeks
                                                                                                               5/7


                                                                 CONFIDENTIAL                                        ASML-SAAD000840
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 146 of 340



 ~~
       ASML ----------------------
                                 Office: wilton
~'x~
         Meeting date       :    --
         Ref                :

        Subject             :
                                                                                           Classification : Confidential
                   CREE 1733.4: interference discovered between objective shim bolts and
                   fixture, working to fix
                        •       Also some symmetry issues, depth of the handling pockets,
                                chamfer missing one edge


          1.03     Design of Orion OM Shaker Fixture                                                 Estimated to start 1728.1
                                                                                                     Estimated to be closed
                        •       Create EPS
                                                                                                     1734.1
                   CREE 1724.5: ensure need date is ok with TL and agreed (1734.1)
                                                                                                     -Delayed:
                        •       Has to wait to Wk 1735 to start the EPS because Ashwin has to
                                                                                                     The EPS may start at
                                finish the TPS first.
                                                                                                     Wk1735
                   CREE 1726.5: preliminary concepts being worked, general task on hold
                        •       Per Matt, the OM EPS will be created 31.1
                   CREE 1728.1: repasted prior week
                   CREE 1729.2: still on hold
                   CREE 1731.1: expect to restart on 1731.3, get a new plan with dates
                   before starting
                   CREE 1731.5: starting work on Monday
                        -       Reviwed the shipping equipment EPS (D100025685) and the
                                under-review objective TPS (D100044109)
                        -       Created ORION fixture EPS (D100044769) – draft
                        -       Had an EPS preliminary review (to define contents) with architects
                                and got their comments 1732.3 , expected to be out for official
                                review 1733.2
                   CREE 1733.4: EPS doc out for review, expect prelimnary concept review
                   1734.2
                        •       12nc: 4022.666.83031
                        •       Per plan, cdr 1735.5, tpd rfq 1736.5
          1.04     Supporting the architect (G2M DFMEA)                                              Summer-izing updates until
                                                                                                     1750.5
                                      •   1722.3: had a meeting with Dave to priorities the G2M
                                          failure modes
                                      •   Discussion with Taub and Darling to collect information
                                          related to the G2M DFMEA, Kyle sent analysis doc and
                                          FUMO CDR doc for review.
                        •       1723.3: Reviwing the document provided by Darling.
                   CREE 1723.3: task is nebulous…needs more definition. Similar comment
                   to above, create mini-milestones to status against and determine due dates
                        •       Per Matt request at 1724.1, do not work on the shaker fixture
                                design or anything else until the EC-217262 work is done.
                                                                                                              6/7


                                                              CONFIDENTIAL                                          ASML-SAAD000841
                      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 147 of 340



 ~~
         ASML ----------------------    Office: wilton
~'x~
             Meeting date         :     --
             Ref                  :

            Subject               :
                                                                                                   Classification : Confidential
                       CREE 1724.5: even if on hold, due dates need to be assigned and mapped
                       out now that EC appears to be nearing completion
                       CREE 1726.5: still on hold, scheduled to meet with kyle and dave 1727.3
                              •        Will have meeting with Dave wk28.5 to discuss the schedule.
                       CREE 1728.1: repasted prior meeting notes
                       CREE 1729.2: still on hold
                       CREE 1731.1: still on hold, no new work
                       CREE 1733.4: still on hold




       Next meeting                   Date                 Place          Chairman                         Duration

         recurring @ <time>                  1425.1         <room here>              <name here>                1hr




                                                                                                                      7/7


                                                                   CONFIDENTIAL                                             ASML-SAAD000842
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 148 of 340




                      EXHIBIT 7
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 149 of 340




-----Original Appointment-----
From: Christopher Reed
Sent: Tuesday, August 15, 2017 9:45 AM
To: Christopher Reed; Cynthia Houston; Jennine Labriola; Ken Bogursky
Subject: performance discussion - new time
When: Tuesday, August 22, 2017 10:00 AM-10:30 AM (UTC-05:00) Eastern Time (US & Canada).
Where: ken's




I had to move this up due to a Louis meeting conflict…

Mohamed Saad’s PIP ends Friday week 1733.

Since our last discussion his work quality has not met expectations. Let’s discuss the
next steps.

Chris
-- The information contained in this communication and any attachments
is confidential and may be privileged, and is for the sole use of the
intended recipient(s). Any unauthorized review, use, disclosure or
distribution is prohibited. Unless explicitly stated otherwise in the body of
this communication or the attachment thereto (if any), the information is
provided on an AS-IS basis without any express or implied warranties or
liabilities. To the extent you are relying on this information, you are doing
so at your own risk. If you are not the intended recipient, please notify the
sender immediately by replying to this message and destroy all copies of
this message and any attachments. Neither the sender nor the
company/group of companies he or she represents shall be liable for the
proper and complete transmission of the information contained in this
communication, or for any delay in its receipt.



                                                                          ASML-SAAD.000286
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 150 of 340




                      EXHIBIT 8
              Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 151 of 340




                                                                                               •
  From:    Matthew Urmaza matt.urmaza@asml.com
Subject:   RE: Performance
   Date:   August 10, 2017 at 11:26 AM
     To:   Christopher Reed chris.reed@asml.com


       Chris; fyi. At 2:23PM today, Mohamed was snoring again. I walked over to his cube, but he woke
       up before I can poke him. Thanks.

       From: Christopher Reed
       Sent: Wednesday, July 19, 2017 3:53 PM
       To: Matthew Urmaza
       Subject: RE: Performance

       Ok thanks

       From: Matthew Urmaza
       Sent: Wednesday, July 19, 2017 3:03 PM
       To: Christopher Reed
       Subject: Performance

       Chris; During a meeFng in my cube this aGernoon, I heard Mohamed Saad snoring. Therefore, I
       walked over to his cube and woke him up. I did not say anything when he woke up. This
       occurred at 2:40PM today. This Performance update is based on your request.

       Thanks.




                                                                                        ASML-SAAD.000180
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 152 of 340




                      EXHIBIT 9
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 153 of 340

      task status
      Friday, July 07, 2017      10:42 AM




      Subject            task status
      Date and Location Friday, July 07, 2017 10:00 AM - 11:00 AM, chris'
      Attendees          Christopher Reed; David Taub; Matthew Urmaza;
      Message            I would like to discuss the task status of Mohamed. This may not take the whole hour.


      Notes

      Clear plate for the next 3 weeks in order to have him focus on objective shaker tester
      Make very detailed, day to day plan in order to justify milestones
      Expect shaker table fixture to have TPD in next 3 weeks...EPS and design review
      Expectations should be for a JG7 design engineer
         • Proactive
         • Able to bring solutions
         • Sense of urgency to meet/maintain plan
         • High first time quality




                                                                                                      ASML-SAAD.000284
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 154 of 340




                     EXHIBIT 10
                     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 155 of 340


    From: Matthew Urmaza
          /o=ExchangeLabs/ou=Exchange Administrative Group /cn=Recipients/cn=77f2e4291b794e62892ee9c7214a0eb3-urmazam

Subject: RE: OM (EC-217262 Spot Mirror MAKEs to R2)
  Date: June 16, 2017 at 11:22 AM
     To: Mohamed Saad mohamed.saad@asml.com


          Mohamed; I updated the dumping ground and removed 217262 from the EC column. I also attached files in
          these topics for future references.

                                                                                                              >8laNr.QUoel"lt4Yol\COrr.ct                                                                                                              61161201718:ll            "4~

                                                                                                              >Pl~~               •IPChed    ~       Is fo, more dela,fs.
                                                                                                              >O\al,qes •ere not epp,e,d1t1 tc·ll7262.                    Therthare, ""6111be •Plll~d    °"
                                                                                                              ef"IOl~rfC,

•   AL X SM ~ISM As.SY   •02::?.6S6.91<16l                                                                   ►Oetr ~re CNl"Oe 10 .&OU.656.9l4&1l Al,- SM PIUS"t I COATf.D                                                                              6'16/201115:19            "'1d'IM
                                                                                                             ~ .&022.656.91'61 Al X SM PRISM ASSY ar>d-4012 6S6.91<171AL 'ICSM
                                                                                                                     A COAT!O !iooU OK. 5"
                                                                                                             PtUS,.<,4                                      -~            Odf.
                                                                                                             >Too-...-f~      of SQOt Monot doe:tnot h41~e ll'le Ul't'le SIH CA H ot"-tr9Urfkfflfl
                                                                                                             1.1'\eoot>c--'d'l " {,s :l"Wn, should be 2o,,,.n.)
                                                                                                              >~Hdt       00t:v    rev t"W .lll'ld   •~•I      to d\a~.
                                                                                                              >SffattKf,edeffl4ifo,             mo,edel•         ,
                                                                                                              >~et-•                 not   ♦PClfotd in   K:·2l726l.       ,,_.,efore, n>ua bit' aot,1';.cten
                                                                                                             a,,,·-'l'IC•EC




          From: Matthew Urmaza
          Sent: Friday, June 16, 2017 9:05 AM
          To: Mohamed Saad
          Subject: RE: OM (EC-217262 Spot Mirror MAKEs to R2)

          Mohamed; If you confirmed it, why do I still see the following issues below?
            · For “Blank quantity incorrect. Please see attached email from Ed Horton and Erica Rottenkolber.”, I don’t see
               any changes being done to correct this.
                           i.
                                             Material                               4022.656 .91461
                                             Plant/Usage/ Alt.                      US50 / 3 / 01
                                             Descr iption                           AL X SM PRISM ASSY
                                             Base Qty (PC }                         1.000
                                             Reqd Qty (PC }                         1

                                             Level Lev Item Number Component number Object des"l)tion                                                                                                                                 profie    Procurementtype X-j'.>lant
                                             .1           1 0001                      4022.656.91471               AL X SM PRISMA COATED                                                                                                        E               R2
                                             .. 2         2 0001                      4022.656.91501               AL X SM PRISMA POLISHED                                                                                 ZB01                 E               R2
                                             .. .3        3 0001                      4022.656.91491               AL X SM PRISMBLANK                                                                                      Z003                 F                              R2
                                             .1             0002                      4022.656.91481               AL X SM PRISMB COATED                                                                                   ZB01                 E                              R2
                                             .. 2         2 0001                      4022.656.91511               AL X SM PRISMB POLISHED                                                                                 ZB0!                 E                              R2
                                             .. .3          0001                      4022.656.91491               AL X SM PRISMBLANK                                                                                      Z003                 F                              R2



                                               ii.
                                              f('l'UT'l>e,-       2112,~     SMASHHkXHOtvProdud: OHSpotHnOJHN<EA.ssy90""5ltolU                                                            ECO.....,

                                                      EC-                  M.hnl1     t"■ 90M    EClongi:~   _,...;.;
                                                                                                                 MP'-"---------------------------------
                                                     ; ~dlta                 TPO

                                                     & ~TtJl[Q]                                              .........F:• _..,,..
                                                     CHN
                                                     El
                                                     El
                                                     D
                                                              M-
                                                              -t022.GS1,H0S1
                                                              4 022 . Ul.ti  0$1'1'
                                                              4022.656 . 91421
                                                                                         -      ....,.,_
                                                                                         NI.01 Al, X SH MSY
                                                                                         N'LOl AL X S:N .1.$SY i OOt.
                                                                                         Nl..01 AL X :.N PIU'II SPA.C MN'1' AS:liY
                                                                                                                                                       ...
                                                                                                                                                       ...
                                                                                                                                                         Om<




                                                                                                                                                       ...
                                                                                                                                                       •M
                                                                                                                                                                 80M       IPO Copv minvRefmat.
                                                                                                                                                                            ,                                  ~-- M. M. ln.
                                                                                                                                                                                                                   X ~

                                                                                                                                                                                                                   X
                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                           re
                                                                                                                                                                                                                           PC
                                                                                                                                                                                                                           re
                                                                                                                                                                                                                           re
                                                                                                                                                                                                                                --
                                                                                                                                                                                                                                HI.. . XS PS "'1
                                                                                                                                                                                                                                MSY "2


                                                                                                                                                                                                                                ~SY   Jll
                                                                                                                                                                                                                                             22'7
                                                                                                                                                                                                                                               2:i3,
                                                                                                                                                                                                                                               2237
                                                                                                                                                                                                                                                        ""
                                                                                                                                                                                                                                                        Al,

                                                                                                                                                                                                                                                        •t
                                                                                                                                                                                                                                                        AL
                                                                                                                                                                                                                                                                  01    I...
                                                                                                                                                                                                                                                                        1

                                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                               Mat .••• (!
                                                                                                                                                                                                                                                                               100
                                                                                                                                                                                                                                                                               900
                                                                                                                                                                                                                                                                               100     M
                                                     El
                                                                                                                                                       ...                                                                                                                             .
                                                              4022.EiSEi.!U431           MLOl AL X !:M SPOT H.J.IUI.OM.MNT PUT.I!:                                                                                              NOMOUL         2237     AL              2      100     V
                                                                                                                                                                            ,
                                                     0
                                                     a
                                                     a
                                                              4022. 6$6 . 91432
                                                              4022 . 6S6.tl441
                                                              4022.6S6.914UT
                                                                                         Nt.01 Alo X SH 8PO'f HTMOR
                                                                                         >n,01 Al,   X iN   PRUM
                                                                                         NL0l .C. X SM 1'11.lSM
                                                                                                                                   l1NT PU.Tf!
                                                                                                                      , $PAC'li:R A$$Y
                                                                                                                      i   JfAC.t:fl TOOL
                                                                                                                                                       w

                                                                                                                                                       SM
                                                                                                                                                                                 4022. 8$6. 91431              x
                                                                                                                                                                                                                   X ~
                                                                                                                                                                                                                   X ~
                                                                                                                                                                                                                           PC
                                                                                                                                                                                                                           re
                                                                                                                                                                                                                           re
                                                                                                                                                                                                                                KONO R2


                                                                                                                                                                                                                                .....
                                                                                                                                                                                                                                A.$$Y R2
                                                                                                                                                                                                                                               2231
                                                                                                                                                                                                                                               2237
                                                                                                                                                                                                                                               2237
                                                                                                                                                                                                                                                        ...
                                                                                                                                                                                                                                                        Al,


                                                                                                                                                                                                                                                        A!,
                                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                               100
                                                                                                                                                                                                                                                                               100
                                                                                                                                                                                                                                                                               ,oo
                                                                                                                                                                                                                                                                                       M


                                                                                                                                                                                                                                                                                       ~



                                                              There is no indication in ZECN that it has any of these relevant 12NCs: 4022.656.9147/1, 4022.656.9148/1,
                                                              4022.656.9149/1, 4022.656.9150/1, 4022.656.9151/1

                 ·       For ?“Clear Aperture change.                                     Top surface of Spot Mirror does not have the same size CA as other surfaces in the
                         optical chain. (is 22mm, should be 20mm). need ODev review and approval to change.” ,                                                                                                                    I don’t see this being
                         corrected either. 4022.656.9148/1 is not in ZECN.
                                     i.

                                                         rlIJ                                                                                                                                                                                                 1-•-o•
                                                                                                                                                                                                                                                              p    "°
                                                                                                                                                                                                                                                              -- --·
                                                                                                                                                                                                                                                              .-
                                                                                                                                                                                                                                                              1,s .. ~ ... ~




                                                                                                                                                                                                                                                                       ASML-SAAD000605
                   Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 156 of 340



                                                                                                                                                                                         .-
                                                                                                                                          R oo                        ,,   00
                                                                                                                                                                                              As per Blonf
                                                                                                                                          ~          °'""""l
                                                                                                                                              s.. .,_,
                                                                                                                                          ,......_                         22nlffl            •022 656.• 1<9
                                                                                                                                          (!) S.• tlore
                                                                                                                                          3 Set NOit
                                                                                                                                          . 1 -
                                                                                                                                          51 2,0.1
                                                                                                                                                                      .,_
                                                                                                                                                                      Q,i -
                                                                                                                                                                      l' Set Nm 2
                                                                                                                                                                      SI 2<0,1

                                                                                                                                          61 -                        61 -               ll




            Because we need to get this EC out, I want to make the above changes now in another EC. Let’s discuss on why
            you confirmed it, but the necessary changes did not seem to be applied.


            From: Mohamed Saad
            Sent: Thursday, June 15, 2017 3:54 PM
            To: Matthew Urmaza
            Subject: RE: OM (EC-217262 Spot Mirror MAKEs to R2)

            Matt,
            All these issues shown in your email has been fixed,
            Thanks,
            Mohamed

            From: Matthew Urmaza
            Sent: Thursday, June 15, 2017 3:49 PM
            To: Mohamed Saad
            Subject: OM (EC-217262 Spot Mirror MAKEs to R2)

            Mohamed; Concerning the Dumping Ground actions for the Spot Mirror for EC-217262, please confirm that
            they are all fixed. Thanks.

Cha nge Informatio n

 D    II)   12NCName               12NC t           Change Description   EC # ",/   AIR #   Notes

     Iii    AL X SM ASSY           4022.651.66051   MAKE update          217262             4022.629.00947    SPRING DISC VAC BX4,2X0,4
                                                                                            4022.629.00856    SCREW HXS l VAC SST EP-K M3X10

                                                                                            The above 12NCs needs to be added in 4022.651.66051

            AL X SM PRISM SPACER   4022.656.91421   MAKE update          217262             >Position   :t's needs to be fixed in the SAP BoM. They are all u:roes.
            MOUNT
                                                                                            >Also, change name to have ASSY in the end.

     @      AL X SM SPOT MIRROR    4022.656.91431   BUY update           217262             >Change 12NC engraving to that of mono part instead of assy
            MNT PlATE
                                                                                            >Requested by Mike Parisi and Tim Laughlin on 23JUN2016. Engraving has 4022.656.91591.   Reference RON# 208059




                                                                                                                                                                                               ASML-SAAD000606
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 157 of 340




                     EXHIBIT 11
             Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 158 of 340




  From:
Subject:
   Date:
     To:
    Cc:


       fyi
           Matthew Urmaza matt.urmaza@asml.com
           FW: Orion Objective Shaker Fixture TPD-110s
           August 1, 2017 at 1:23 PM
           David Taub david.taub@asml.com
           Christopher Reed chris.reed@asml.com                                                      •
       From: Matthew Urmaza
       Sent: Tuesday, August 01, 2017 4:22 PM
       To: Mohamed Saad
       Subject: RE: Orion Objective Shaker Fixture TPD-110s

       Mohamed; As discussed, there are s4ll machining issues I’m seeing (see example below).
       Please review the model again before Dave and I con4nue the review process. Thanks.


                                                                Can't be made without EDM plunging




       From: Mohamed Saad
       Sent: Tuesday, August 01, 2017 1:11 PM
                                                         CONFIDENTIAL
                                                                                             ASML-SAAD.000163
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 159 of 340
Sent: Tuesday, August 01, 2017 1:11 PM
To: Matthew Urmaza
Cc: David Taub; Christopher Reed; Eric Monkman; Ashwin Franklin
Subject: RE: Orion Objective Shaker Fixture TPD-110s

MaF,
  1. The nark has been added as shown:




   2. Blends shown:




   3. Features order updated




   4. Hard features removed:

                                CONFIDENTIAL
                                                                  ASML-SAAD.000164
  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 160 of 340
      4. Hard features removed:




   Thank you,
   Mohamed

   From: Matthew Urmaza
   Sent: Tuesday, August 01, 2017 12:29 PM
   To: Mohamed Saad
   Cc: David Taub; Christopher Reed; Eric Monkman; Ashwin Franklin
   Subject: RE: Orion Objective Shaker Fixture TPD-110s

   Mohamed; From the mee4ng this morning, please see the comments below. Thanks.

Engrave a line on block                                              Remove this engra1
to correspond to
objective fiducials




                                  CONFIDENTIAL
                                                                          ASML-SAAD.000165
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 161 of 340




                         CONFIDENTIAL
                                                              ASML-SAAD.000166
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 162 of 340




                          ake. Breakingedgesshould be sufficient




                         CONFIDENTIAL
                                                                   ASML-SAAD.000167
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 163 of 340




-----Original Appointment-----
From: Mohamed Saad
Sent: Monday, July 31, 2017 1:54 PM
To: Mohamed Saad; David Taub; Matthew Urmaza; Christopher Reed; Eric Monkman; Ashwin
Franklin
Subject: Orion Objective Shaker Fixture TPD-110s
When: Tuesday, August 01, 2017 11:00 AM-11:30 AM (UTC-05:00) Eastern Time (US & Canada).
Where: CR WIL 914



Hi,
This mee4ng is to review the objec4ve shaker ﬁxture TPD-110s,
Note: the room 914 is available un4l 11:30, I will ﬁnd another room for 4me aUer that.
Thanks,
Mohamed

                                                   Can't be made without EDM plunging




                                CONFIDENTIAL
                                                                                ASML-SAAD.000168
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 164 of 340




                         CONFIDENTIAL
                                                              ASML-SAAD.000169
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 165 of 340




Engrave a line on block                              Remove this engra   1

to correspond to
objective fiducials




                          CONFIDENTIAL
                                                              ASML-SAAD.000170
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 166 of 340




                         CONFIDENTIAL
                                                              ASML-SAAD.000171
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 167 of 340




                           ake. Breakingedgesshould be sufficient




                         CONFIDENTIAL
                                                                    ASML-SAAD.000172
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 168 of 340




                     EXHIBIT 12
             Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 169 of 340




  From:
Subject:
   Date:
     To:
    Cc:
           David Taub david.taub@asml.com
           FW: Objective Shaker Fixture - interface for the objective
           August 15, 2017 at 1:23 PM
           Christopher Reed chris.reed@asml.com
           Matthew Urmaza matt.urmaza@asml.com


       Chris
                                                                                               •
       FYI

       Talked to Mohamed and sent him this follow up

       From: David Taub
       Sent: Tuesday, August 15, 2017 4:01 PM
       To: Mohamed Saad
       Cc: Matthew Urmaza
       Subject: RE: Objective Shaker Fixture - interface for the objective

       Hi Mohamed

       As men;oned in Ma<s oﬃce, some addi;onal issues to resolve. Make sure all updates are
       properly and appropriately updated in TPD.
       Many are related to uniformity of the model; ie dog-bones, dimensioning, chamfers, ball end
       blends, etc
           · Chamfer of the last edge on the block
           · Start of the O-ring groove – preferred plunge.
           · O-ring groove tolerances – what is the source of the speciﬁca;ons?
           · Uniformity of dog-bones; speciﬁcally ﬁx that one of them (on face with inscrip;ons) is
               lower than the others
           · Check for holes that may break through other features, with tolerances applied, and make
               them determinis;c

       Notes on modeling prac;ce:
       Use of datum’s: Adding base datum’s at the beginning of the modeling can help make the
       modelling ra;onal and less suscep;ble to undesired changes (as we discussed). It gives a
       common reference for dimensions (as appropriate).
       Some hole dimensions seem to come from random features (see below) and will be associated
       with them. Does not appear to me to represent design intent so would be be<er dimensioned
       from a datum or stable feature (this applies to more than holes).
       Any ques;ons lets discuss.
       Pictures showing some examples:




                                                            CONFIDENTIAL
                                                                                         ASML-SAAD.000181
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 170 of 340




                         CONFIDENTIAL
                                                              ASML-SAAD.000182
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 171 of 340




From e-mail (Aug 1st):
Is this appropriate material number 4022.666?
What is feature extrude 74?
Extrude 88: should that be on cri;cal surface? How is it made?
Text 91: Should be buy level 12NC
Are all features in model tree used?
Not all outside corners chamfered.
Edge blend 93 = 1mm therefore 2mm dia mill? Others?
Is intent that some H pockets milled with ball end and some not? Why?
Why loca;on and sizes of H pocket features not more uniform (15mm, 20mm, 27mm, 30mm)?
Why bo<om pocket Extrude 38? Was it in dynamics? Should not pick up from bo<om and upside
down.
Consider round pads (instead of square) because can be cleaned easier, don’t catch, more
symmetric and no signiﬁcant cost.




From: Mohamed Saad
Sent: Tuesday, August 15, 2017 10:02 AM
To: David Taub
Cc: Matthew Urmaza
Subject: RE: Objective Shaker Fixture - interface for the objective

Fixed, thank you Dave, good catch. Somehow the angle shided 5 degrees with the last update!,
now everything is centered again,
I will send Mike the updated models and TPD-110 right away,
Thanks,
Mohamed




                                 CONFIDENTIAL
                                                                            ASML-SAAD.000183
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 172 of 340




From: David Taub
Sent: Tuesday, August 15, 2017 9:36 AM
To: Mohamed Saad
Cc: Matthew Urmaza
Subject: Objective Shaker Fixture - interface for the objective

Hi Mohamed

An issue with the interface for the objec;ve on the Objec;ve Shaker Fixture was observed
(details below). It looks like the objec;ve would not be able to be mounted to the ﬁxture. Please
check the en;re ﬁxture and all interfaces and clearances and resolve any issues. Assuming the
drawing reﬂects the same issues, they must be resolved before it is ordered (may need to
coordinate with Mike Parisi). OK for quote, but probably need to bump the LD before ordering to
make sure that the parts received are made to the latest version.




                                 CONFIDENTIAL
                                                                              ASML-SAAD.000184
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 173 of 340




                         CONFIDENTIAL
                                                              ASML-SAAD.000185
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 174 of 340




                         CONFIDENTIAL
                                                              ASML-SAAD.000186
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 175 of 340




                         CONFIDENTIAL
                                                              ASML-SAAD.000187
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 176 of 340




                         CONFIDENTIAL
                                                              ASML-SAAD.000188
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 177 of 340




                     EXHIBIT 13
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 178 of 340

        couple of topics
        Wednesday, July 26, 2017        9:33 AM




        Subject            couple of topics
        Date and Location Wednesday, July 26, 2017 9:30 AM - 10:00 AM, chris'
        Attendees          Christopher Reed; Matthew Urmaza; David Taub;
        Message            Performance topics, task management and wow…


        Notes

        MSAC performance:

        Design review conducted 1730.2 on objective shaker bracket
          • Appear to go ok, some open issues: missing requirements on some slides
          • Cad file for design:
          • Team effort in generating slides
                 ○ Basics missing from initial slides (cross sections…)
                 ○ Took 3-4 reviews by sr. architect
                 ○ Defensive when missing technical work, stubborn
          • Appeared to put in a lot of effort to meet goal
          • Next step is making TPD, expect testing to begin in 6 weeks




                                                                                ASML-SAAD.000285
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 179 of 340




                      EXHIBIT B
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 180 of 340
                                                                       1


 1                  UNITED STATES DIST RICT COUR T

 2                     DISTRIC T OF CONNEC TICUT

 3

 4    _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                         |
 5    MOHAME D SAAD,                     |
                    Plaintiff,           |
 6                                       | Case No.:
                                         | 3:19cv00135(JCH)
 7                  vs.                  |
      |
 8                               |
      ASML U S, LLC,             | De cember 17, 2 019
 9                Defenda nt.    |
      _ _ _ _ _ _ _ _ _ _ _ _ _ _|
10

11

12                     DEPOSI TION OF CHRIS REED

13

14          Taken b efore H ilary O. Winslow, C CR 361,
            a Notar y Publi c wit hin and for t h e State
15          of Conn ecticut , pur suant to Noti c e and
            the Fed eral Ru les o f Civil Proce d ure, at
16          Sabatin i and A ssoci ates, LLC, On e Market
            Square, Newing ton, Connecticut, o n
17          Decembe r 17, 2 019, commencing at 10:08
            a.m.
18

19

20

21

22

23                 Falzara no Court Rep orters, L LC
                            4 Somer set Lane
24                  Simsbur y, Connecti cut 0607 0
                  www. fa lzaranocourt repor ters.com
25


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 181 of 340
                                                                       2


 1    APPEAR ANCES:

 2    For the Plaintiff:

 3          SABATIN I AND A SSOCI ATES, LLC
            One Mar ket Squ are
 4          Newingt on, Con necti cut 06111
            860.667 .0839
 5          jsabatini@sabatinilaw.com
            By:    JA MES V. SABAT INI, ESQ.
 6

 7    For the Defendant:

 8          BURNSBA RTON PL C
            2201 E. Camelback Road, Suite 360
 9          Phoenix , Arizo na 8 5016
            602.753 .4500
10          ben@bur nsbarto n.com
            BY: BE NJAMIN J. NA YLOR, ESQ.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 182 of 340
                                                                      25


 1    BY MR. SABATINI

 2          Q.     Yeah.     As the hiring manager, what

 3    authority did you have with regards to the hiring

 4    process?

 5          A.     The decision to hire him.

 6          Q.     So the final decision to hire was in

 7    your power?

 8          A.     Yes.

 9          Q.     In other words, you didn't have to go up

10    the chain of command to get approval of what you

11    wanted him to do in terms of who to hire?

12                         MR. NAYLOR:    Object to the form.

13                         THE WITNESS:     I mean, there are

14                 policies in place, hiring procedures

15                 that are driven by HR, and there could

16                 be superseding factors.          So....

17    BY MR. SABATINI

18          Q.     Did you have to go, for example, to Ken

19    and tell Ken, I want to hire this person.               Do you

20    approve?

21          A.     Yes, I did talk to him about that.

22          Q.     Okay.     So Ken was a part of the hiring

23    process?

24          A.     Yeah.     Yes.   He interviewed him, yes.

25          Q.     If you decided you wanted to hire a


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 183 of 340
                                                                      26


 1    particular person, you would have to run it by Ken

 2    and make sure he was on board?

 3          A.     Correct.

 4          Q.     All right.      Anyone else other than Ken

 5    that you had to run by who you wanted to hire

 6    before the company actually hired the person?

 7          A.     Well, I received input from all the

 8    interviewees -- interviewers.

 9          Q.     Sure.     But I'm talking about getting

10    approval to actually hire the person.              Other than

11    Ken, anyone else?

12          A.     No.

13          Q.     All right.

14          A.     Not that I remember.

15          Q.     So you wanted to hire Mr. Saad.

16    Correct?

17          A.     Correct.

18          Q.     Why?

19          A.     Well, his resume, first of all, it says

20    he has a Ph.D. in mechanical engineering.

21          Q.     Do you have any reason to believe that

22    that's not accurate?

23          A.     No.     And the Ph.D.'s from a very good,

24    well-known school for precision mechanics, which

25    is what we do.


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 184 of 340
                                                                      27


 1          Q.     What school was that?

 2          A.     I think it was the University of North

 3    Carolina, I believe.

 4          Q.     All right.

 5          A.     And his prior work experience listed two

 6    companies that are in precision mechanics, so he

 7    appeared to be qualified.

 8          Q.     Did you inquire of any of his former

 9    employers to verify he worked there?

10          A.     I did not.

11          Q.     Did Mr. Saad give a name as a reference?

12          A.     I asked him for a reference for a

13    professor that he worked with in the University of

14    North Carolina, I believe.

15          Q.     Was he able to give you that name?

16          A.     Yes.

17          Q.     Did you reach out to that professor?

18          A.     Yes.

19          Q.     Were you able to make contact with that

20    professor?

21          A.     Yes.

22          Q.     What do you remember of that

23    conversation?

24          A.     Not much.

25          Q.     The little that you remember, what do


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 185 of 340
                                                                      38


 1            A.   That would have been the Orion project.

 2            Q.   And what in particular within the Orion

 3    project was delayed?

 4            A.   Without the project plan in front of me

 5    and digging back, I can't recall specifics.

 6            Q.   Can you recall one specific in terms

 7    of --

 8            A.   No.

 9            Q.   -- a project delay within the Orion

10    project?

11            A.   Well, certainly, Mr. Saad's work, so

12    that would have been the objective test fixture.

13    It was flawed.        And shortly before his performance

14    improvement plan was ending, I checked his work,

15    double-checked it, and there was a critical flaw

16    in it, which had to be repaired.            If we hadn't

17    caught that flaw and got the design manufactured,

18    it would have been useless when we got it.               It

19    wouldn't have worked.         And so if we hadn't caught

20    the flaw, we would have wasted time and money

21    realizing late of the flaw that he put into the

22    design.      The fact that that flaw and others were

23    caught ahead of time meant that we could -- we had

24    to spend extra time and effort to repair and fix

25    his design.        So, yeah, he was causing project


                    Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 186 of 340
                                                                      39


 1    delays for the most of his employment actually.

 2          Q.     So subsequent to Mr. Saad's employment

 3    ending, did the backfilling cause a project delay?

 4                         MR. NAYLOR:    Object to the form.

 5                         THE WITNESS:     Can you restate that?

 6    BY MR. SABATINI

 7          Q.     Yeah.     You told me earlier that the

 8    backfilling caused stress, anxiety, and project

 9    delay.     So we already went over the stress and the

10    anxiety.     Now I want to know what projects were

11    delayed in that backfilling subsequent to

12    Mr. Saad's employment ending.

13          A.     After he left?

14          Q.     Yeah.

15          A.     What projects were delayed, the Orion

16    project and Mr. Saad's work most certainly or his

17    prior work.

18          Q.     I think you mentioned that Mr. Saad was

19    working on something called the objective test

20    switcher?

21          A.     Objective test fixture.

22          Q.     Fixture?

23          A.     Yeah.     F-I-X-T-U-R-E.

24          Q.     What is the objective test fixture?

25          A.     It's a very simple mechanical design.


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 187 of 340
                                                                      42


 1                 discovered one the week before.            Yeah.

 2    BY MR. SABATINI

 3          Q.     All right.      So there were multiple

 4    flaws.     Correct?

 5          A.     Numerous.

 6          Q.     Numerous.      Numerous flaws with regards

 7    to the objective test fixture that Mr. Saad was

 8    working on.      Correct?

 9          A.     Correct.

10          Q.     Would you say that all the numerous

11    flaws were critical?

12                       MR. NAYLOR:      Object to the form.

13                       THE WITNESS:       There were clerical

14                 errors which I wouldn't call critical

15                 but certainly delayed the project.

16    BY MR. SABATINI

17          Q.     All right.

18          A.     And there are simple errors that an

19    intern would be capable of not producing in their

20    work, and, yes, there were several critical errors

21    which would have prevented the design from being

22    realized correctly.

23          Q.     All right.      So you identified three

24    types of errors with regards to the work that

25    Mr. Saad was doing on this objective test fixture,


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 188 of 340
                                                                      44


 1    BY MR. SABATINI

 2          Q.     Sure.

 3          A.     Sure.    We've had -- I've had supervised

 4    interns.

 5          Q.     Okay.    Do you know if Mr. Saad was

 6    working with any interns?

 7          A.     I can't recall, no.

 8          Q.     I can't remember.        You were telling me

 9    that you yourself discovered an error in

10    Mr. Saad's work with regards to the objective test

11    fixture.     Is that correct?

12          A.     Several, yes.

13          Q.     You yourself detected several?

14          A.     Yes.

15          Q.     All right.      Can you tell me the several

16    errors that you detected, what they were?

17          A.     Well, without my records in front of me,

18    I can't give you a full accounting.             There

19    definitely could have been more than I can recall,

20    but the one that sticks out in my mind is --

21    there's a bolt that's used to hold a shim onto the

22    objective, and that was interfering with the

23    actual bracket that he was designing, so an

24    interference, mechanical interference.

25          Q.     How did you discover this mechanical


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 189 of 340
                                                                      45


 1    interference?

 2          A.     I opened up his 3D CAD models, his

 3    design.

 4          Q.     When did you do that?

 5          A.     It would have been mid August -- yeah,

 6    early to mid August.

 7          Q.     Of what year?

 8          A.     2017.

 9          Q.     What, if anything, did you do in

10    response to discovering this mechanical

11    interference?

12          A.     So the discovery of the mechanical

13    interference was prompted by Mr. Saad's

14    performance improvement plan coming to an end.                 So

15    I looked at his -- I evaluated his work on that

16    basis so that what I did was -- that was

17    information that was used to evaluate his

18    unsuccessful completion of the performance

19    improvement plan.

20          Q.     Okay.     So did you have a conversation

21    with Mr. Saad with regards to your discovery of

22    this mechanical interference?

23          A.     I believe the -- it's possible.            The

24    week -- yeah.        I mean, I can't recall a specific

25    conversation.        I'll put it that way.


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 190 of 340
                                                                      51


 1            Q.   Sure.     So, for example, did you

 2    personally review any work that he -- well, strike

 3    that.

 4                 Did he complete any work assignments in

 5    advance of his mid-year review?

 6                         MR. NAYLOR:    Objection.

 7                 Foundation.

 8                         THE WITNESS:     Without detailed

 9                 records of, you know, what the tasks

10                 are -- I'm sure he completed something.

11    BY MR. SABATINI

12            Q.   And do you know what that something was?

13            A.   For his mid-year, no.

14            Q.   Do you know if he actually did any work

15    leading up to his mid-year review?

16                         MR. NAYLOR:    Object to the form.

17                         THE WITNESS:     Yeah -- yes, of

18                 course, he did work.

19    BY MR. SABATINI

20            Q.   How do you know that?

21            A.   He was on the project.         Things were --

22    if he was doing absolutely zero work, I would have

23    heard about it.

24            Q.   So leading up to the mid-year review, do

25    you have a recollection of you yourself actually


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 191 of 340
                                                                      52


 1    reviewing with your own eyes any work that

 2    Mr. Saad did?

 3            A.   Yes.    So that was -- he was in charge of

 4    doing -- designing an FCP, which is a fiber

 5    connection panel.        So we were -- I participated in

 6    team meetings discussing the design.             I remember

 7    leading -- I can't recall whether this is coming

 8    up to mid-year because mid-year's a very specific

 9    date, but he was preparing for the critical design

10    review for that.       And we had several meetings

11    where we actually had to parallel process within

12    the team and give tasks, engineering tasks to

13    other team members in order to hit that deadline

14    because Mr. Saad was not completing the work in

15    preparation for the CDR in time.

16                 Now, again, I can't recall if that's

17    leading up to mid-year or just after mid-year, but

18    it was during the design of the FCP.             So I was

19    involved at that level when the design was not

20    going well.

21            Q.   The mid-year review comes out at a

22    specific time at ASML.         Correct?

23            A.   Period of time, correct.

24            Q.   And what is that specific period of

25    time?


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 192 of 340
                                                                      53


 1          A.     It's July to the end of August

 2    essentially.        Yes.

 3          Q.     So mid-year at ASML for mid-year reviews

 4    goes by the calendar?

 5          A.     Yes.     It's set by a calendar that's set

 6    by HR.

 7          Q.     All right.      And is the --

 8          A.     I would refer to that for specifics by

 9    the way.

10          Q.     What I mean by the calendar, the

11    calendar year, or is it set by the date of hire of

12    the employee?

13          A.     All employees go through the same

14    performance review calendar set by HR.

15          Q.     All right.      So do you know if Mr. Saad

16    was hired in January of 2016?

17          A.     Correct.

18          Q.     You're aware of this.         Correct?

19          A.     Yes.

20          Q.     All right.      So his first mid-year review

21    would have taken place approximately when?

22          A.     By the time the period closed, so by the

23    end of August.

24          Q.     Of what year?

25          A.     Of 2016, mid-year review.


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 193 of 340
                                                                      54


 1          Q.     The fiber connection panel that you just

 2    talked about --

 3          A.     Yes.

 4          Q.     -- do you know if Mr. Saad was working

 5    on the fiber connection panel before the August,

 6    2016, mid-year review?

 7          A.     Yes, most certainly he was.           That was

 8    his first task at ASML that we assigned him to.

 9          Q.     All right.      Do you know if Mr. Saad ever

10    successfully completed his first task that he was

11    assigned to do, the fiber connection panel?

12          A.     I do know he was unsuccessful in

13    completing that task.

14          Q.     When -- strike that.

15                 Who made the determination that Mr. Saad

16    was unsuccessful in completing the fiber

17    connection panel task?

18          A.     Well, it was apparent via his work

19    basically to the team.         So there were several

20    errors discovered both in the creation of the

21    drawings of the fiber connection panel -- then we

22    had the first ones made or manufactured, and the

23    production floor wrote up several issues in our

24    system for production issues called Air, A-I-R.

25    Several of those Air issues were attributed to


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 194 of 340
                                                                      55


 1    design flaws that were built into the FCP that

 2    Mr. Saad completed.        So I wouldn't call that

 3    success.

 4                 Our goal was to, you know, have designs

 5    completed, and we call it -- we have the phrase

 6    "first time right."        We -- they should be error

 7    free and flawless when they reach our production

 8    floor.

 9          Q.     Can you tell me if ASML has a protocol

10    in place to effectuate this "first time right"?

11                         MR. NAYLOR:    Object to the form and

12                 foundation.

13                         THE WITNESS:     So there's a

14                 development process that ASML adheres

15                 to.

16    BY MR. SABATINI

17          Q.     Tell me about that.

18          A.     The whole process?

19          Q.     Yes, sir.

20          A.     How about I summarize the relevant parts

21    for -- to the best of my knowledge without having

22    it in front of me?

23          Q.     Go ahead.

24          A.     Okay.     So it's call the product

25    generation process for mechanical design


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 195 of 340
                                                                      57


 1                 process is in place to guarantee product

 2                 quality for our customers.

 3    BY MR. SABATINI

 4            Q.   ASML wants the design right before the

 5    product is actually being manufactured.              Correct?

 6            A.   Yeah -- yes.

 7            Q.   That's what you mean by "first time

 8    right."

 9            A.   Yes.

10            Q.   In other words, you don't want to first

11    find out design flaws during the manufacturing of

12    the product.

13            A.   Yeah.     We'd rather not have any flaws.

14            Q.   Right.     You rather not have any flaws

15    throughout the process.         Correct?

16            A.   Correct.

17            Q.   But, undoubtedly, in the process, flaws

18    do surface.      Correct?

19            A.   Flaws can happen during normal

20    development process.

21            Q.   Right.     And so through kind of -- strike

22    that.

23                 In that development design process,

24    there are checks being done of the work.               Correct?

25            A.   Yes.     We -- Mr. Saad's stakeholders and


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 196 of 340
                                                                      58


 1    team members are checking his work as well as

 2    myself periodically.         Certainly, Mr. Saad should

 3    be the first line of defense in quality for the

 4    company in his role as a design engineer.               That's

 5    part of his skill set is to produce to the best of

 6    his abilities.       And then what's expected of a

 7    Design Engineer 2, drawings that are -- don't have

 8    clerical errors.

 9                 I remember drawing views being redundant

10    and sort of like purposeless on some of the

11    drawings and, you know, avoiding rework where we

12    bring it to people for checking, they indicate

13    flaws in the work, whether it's the drawings,

14    engineering changes, or the actual solid models,

15    or the slides he created for, you know, design

16    reviews.     And then those errors are marked up,

17    given to him.      He was very agreeable to fix them,

18    but then we would notice the same errors back

19    again or different ones when the second check

20    would happen.      And that was sort of characteristic

21    of a lot of his work product, that we had to go

22    back and forth a few times, which really put a

23    drain on the team.        And, also, you know, the

24    project schedule suffered as a result of some of

25    that as well.


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 197 of 340
                                                                      61


 1    Mr. Saad, in the design, and those are documented

 2    by the Air issues.        In my mind, completion means

 3    that it's error free.         So there's ongoing work

 4    after that to fix those errors.            That ongoing work

 5    to repair his errors was done by other people

 6    continuing on --

 7          Q.     Okay.    All right.

 8          A.     -- into 2017.

 9          Q.     It's good that you brought up the

10    manufacturing errors.         So when did you first learn

11    that there were manufacturing errors with regards

12    to the fiber connection panel that Mr. Saad had

13    been working on?

14          A.     Specifically, I wouldn't be able to call

15    up a certain date.

16          Q.     How about the year?

17          A.     Well, it would have been 2016 because it

18    was part of his end-of-year review.             The flaws in

19    his -- in his design included, if I remember

20    correctly, threads being the wrong size, which is

21    a pretty basic error, thread depths so bolts

22    couldn't screw in all the way, and I believe there

23    was something about sharp edges, you know, which

24    is not really manufacturing friendly for the

25    personnel on the production floor.


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 198 of 340
                                                                      62


 1          Q.     So --

 2          A.     So those were categorized as errors

 3    that, you know, were written up in this Air system

 4    and, you know, then that work gets assigned to the

 5    project team to fix.         It's unplanned work; it's

 6    not expected.

 7          Q.     So I think you just noted for me two

 8    items, thread depth and sharp edges.

 9          A.     And wrong threads.

10          Q.     And wrong threads.

11          A.     That means the bolt that is supposed to

12    go in that hole doesn't fit.           Right?

13          Q.     Okay.    How did you first learn that

14    there were manufacturing errors with the fiber

15    connection panel in 2016?          In other words, did

16    someone call you?        Did you get an email?         Did

17    someone go into your office?

18          A.     I wouldn't be able to recall how or when

19    I learned.     I would know that in the course of my

20    talking to all the stakeholders, which I do for

21    everybody, preparing for the end-of-year review,

22    performance issues would be brought to my

23    attention as well as when people are doing well.

24          Q.     Did you ever get any positive feedback

25    from anyone with regards to Mr. Saad's job


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 199 of 340
                                                                      63


 1    performance?

 2          A.     I can't recall specifics.          So, no, I

 3    don't know.      Without seeing, you know, his reviews

 4    and notes in front of me, I wouldn't be able to

 5    say yes to that.

 6          Q.     Nothing comes to your mind with regards

 7    to getting positive feedback from anyone with

 8    regards to Mr. Saad's job performance?

 9          A.     Job performance, nothing explicitly

10    comes to mind as a specific comment that was made.

11    I can't recall without seeing my notes.              It

12    doesn't mean it didn't happen.

13          Q.     Yeah, I understand.        You're just going

14    by your memory.       That's fine.      The wrong threads,

15    the wrong thread depth, the sharp edges, did you

16    yourself have any direct communications with

17    Mr. Saad with regards to those items?

18          A.     Certainly, as part of his end-of-year

19    review and then going into his performance

20    improvement plan, those were brought up as items

21    which were deficient indications of poor design

22    performance that he would have known about.

23          Q.     Did you have any direct communications

24    with your supervisor, Ken, concerning the wrong

25    threads, the wrong thread depth, and the sharp


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 200 of 340
                                                                      64


 1    edges?

 2           A.    By the way, those are only the three

 3    that I can remember.         There were more Air issues

 4    that were allocated to the FCP.

 5           Q.    If you remember any more during the

 6    deposition, let me know.

 7           A.    No, I can't remember any more.

 8           Q.    All right.      Well, it may come to your

 9    mind later on, and just throw it out there for me.

10           A.    Yeah.    All right.

11           Q.    So with the ones that you can

12    remember --

13           A.    Yeah.

14           Q.    -- did you talk to Ken about them at

15    all?

16           A.    I can't recall having a conversation on

17    Air issues for the FCP with Ken, no.             I can't -- I

18    don't know.

19           Q.    Did you talk to any team member other

20    than Mr. Saad about these errors that were first

21    detected in the manufacturing?

22           A.    Certainly, yes, because that's how I

23    learned of them by them bringing it to my

24    attention most likely during an end-of-year review

25    preparation, you know, when I talk to the


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 201 of 340
                                                                      85


 1          Q.     Did Mr. Saad give you any more detail

 2    about this family illness issue?

 3          A.     I believe the email where he brought it

 4    up about the negative sick time balance -- I mean,

 5    I'm not a doctor -- he mentioned specifics in

 6    there.     I believe it was referring to his wife.

 7    So I guess, yes, in that one instance, he did

 8    mention some specifics.

 9          Q.     Other than the email you're referring

10    to, did you have any other communications with

11    Mr. Saad about the family illness?

12          A.     I think after the email, we discussed it

13    in person.     You know, it's not the kind of thing

14    that I want to just shoot off a quick email back

15    to somebody.      So probably in our next one-on-one,

16    we brought it up and discussed it.             And I do

17    remember there may have been a discussion on

18    pregnancy problems.        And, you know, I sympathized

19    with Mr. Saad because my wife also had similar

20    issues or issues in that area.            And so, you know,

21    it definitely struck a cord as far as that goes.

22    And that's when I suggested, you know, FMLA could

23    be an option.      You're not eligible right now, but

24    in two months, you would be.           And if it's an

25    ongoing thing, you know, it's a potential avenue


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 202 of 340
                                                                      86


 1    for you to take to care for your family.               And,

 2    yeah, definitely check with HR.            Right?

 3          Q.     What you just told me is something that

 4    you discussed with Mr. Saad in a one-on-one

 5    meeting?

 6          A.     I believe so, yeah.        Yep.

 7          Q.     Did you take any notes of this

 8    one-on-one meeting?

 9          A.     No.     It was referenced in the email.

10          Q.     Okay.     Just so we're clear, when I say

11    one-on-one meeting, so would this be one of those

12    once every four week one-on-ones, or was this

13    just, you know, a meeting that you had with

14    Mr. Saad to just go over this family illness

15    and --

16          A.     The specific scheduling of how this

17    meeting happened, I don't recall.              It could have

18    been a regularly scheduled one-on-one if it was

19    close enough to when he sent the email, or, you

20    know, we could have just had an impromptu meeting.

21    But I don't recall the scheduling --

22          Q.     Got it.

23          A.     -- of which type of meeting it was.

24          Q.     Got it.     Did you ever reach out to

25    anyone in HR to discuss with an HR employee what


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 203 of 340
                                                                      87


 1    you talked about with Mr. Saad at this one-on-one

 2    meeting, whether it was one of the four-week --

 3    every four-week scheduled one-on-one or an

 4    impromptu?

 5                       MR. NAYLOR:      Objection.      Form.

 6                       THE WITNESS:       I don't recall

 7                 talking to HR.       No, I don't recall.

 8    BY MR. SABATINI

 9          Q.     Do you have any knowledge as to whether

10    or not at any point in time Mr. Saad contacted

11    human resources?

12          A.     I have no knowledge of what he did in

13    regards to contacting HR.

14          Q.     In 2017, was Mr. Saad missing any time

15    from work?

16                       MR. NAYLOR:      Objection.      Form.

17                 Foundation.

18                       THE WITNESS:       I'm aware he took

19                 vacations.      That's what I can recall.

20                 Without the records in front of me, I

21                 wouldn't be able to....

22    BY MR. SABATINI

23          Q.     You say you're aware he took vacations.

24          A.     Yep, or a vacation.

25          Q.     Are you saying that he was taking


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 204 of 340
                                                                      88


 1    vacation time or are you saying --

 2          A.     No, it was --

 3          Q.     -- that he --

 4          A.     -- it was a scheduled -- sorry.

 5          Q.     I'll ask the question again.           Do you

 6    have any knowledge that Mr. Saad took an actual

 7    vacation in 2017, like he went away on a trip?

 8          A.     Yes.     He sent in our office notice ahead

 9    of time, a planned vacation.

10          Q.     Do you know when that vacation took

11    place?

12          A.     No.     I don't have the specifics without

13    looking at the calendar.

14          Q.     Do you know where he went?

15          A.     No, I can't recall.        I have the feeling

16    he told me.        I can't recall.

17          Q.     You have a belief that he took more than

18    one vacation in 2017?

19          A.     I -- that's my feeling.          Without looking

20    at a calendar, I can't recall specifically the

21    durations and how many he took.            I know he took at

22    least one.

23          Q.     All right.      Other than taking at least

24    one vacation, are you aware of him missing any

25    other time from work in 2017?


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 205 of 340
                                                                      89


 1          A.     Other than -- so that -- I am not aware

 2    of anything else other than the time right before

 3    his termination.

 4          Q.     Tell me about that.

 5          A.     What are you...?

 6          Q.     He missed some time right before his

 7    termination?

 8          A.     I believe it was three days.

 9          Q.     Did Mr. Saad provide an explanation as

10    to why he was missing those three days from work?

11                       MR. NAYLOR:      Foundation.

12                       THE WITNESS:       I can't recall if he

13                 provided an explanation.          I do know he

14                 sent an out-of-office notice.           I don't

15                 recall if he included the reason in it.

16    BY MR. SABATINI

17          Q.     Did -- in 2017, did -- strike that.

18                 Did you in 2017 have any communications

19    with Mr. Saad concerning the health of his wife?

20          A.     Not that I am aware of, or not that I

21    can remember.      Sorry.

22          Q.     You mentioned earlier that you had

23    brought up in that one-on-one meeting with

24    Mr. Saad that your own wife had some pregnancy

25    complications.       Correct?


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 206 of 340
                                                                      90


 1          A.     Correct.

 2          Q.     All right.      In 2017, did you ever

 3    approach Mr. Saad and ask him, Hey, how's your

 4    wife doing?

 5          A.     I can't recall doing that specifically.

 6          Q.     Were you working in 2017 in the same

 7    physical location as Mr. Saad, same building?

 8          A.     I believe so.      And the reason I

 9    hesitate, because we did later move the Orion

10    project to another building.           I don't believe that

11    was when Mr. Saad was employed with us though.

12          Q.     Why was it moved to another building?

13          A.     Capacity.

14          Q.     What do you mean?        Needed more space?

15          A.     Yes.

16          Q.     Why?

17          A.     ASML was growing and hiring engineers.

18    So we were out -- they wanted to redo the interior

19    of Building 77, and so we needed swing space in

20    another building, Building 60.            So the Orion

21    project fit the capacity of the existing building

22    60.   So they moved that project there in its

23    entirety at one point in time.

24          Q.     Okay.    Do you remember what year that

25    move took place?


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 207 of 340
                                                                      91


 1          A.     Actually, I don't recall the exact year.

 2          Q.     How often would you see Mr. Saad in the

 3    office in 2017?

 4          A.     Certainly in -- excuse me?

 5          Q.     2017.

 6          A.     2017?     Well, once the performance

 7    improvement plan started, we had weekly scheduled

 8    meetings.     So that would have been the minimum

 9    that I would have seen him during the performance

10    improvement plan.        Prior to the start of the --

11    well, yeah, then it probably would have been the

12    default one-on-one schedule.

13          Q.     Did you in 2016 talk to any other ASML

14    employee about the conversation you had with

15    Mr. Saad on that one-on-one meeting where he

16    brought up his wife, the illness -- you brought up

17    that in a couple of months he would be FMLA

18    eligible, you brought up the fact that your own

19    wife had a difficult pregnancy or complications?

20                         MR. NAYLOR:    Objection.      Form.

21                         THE WITNESS:     You're saying in 2016

22                 or which --

23    BY MR. SABATINI

24          Q.     In 2016, did you talk to any other ASML

25    employee about that conversation you had with my


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 208 of 340
                                                                      93


 1          Q.     -- this morning, whose decision was it

 2    to put Mr. Saad on a performance improvement plan?

 3          A.     That is required by HR should you have

 4    partially meeting expectations as your end-of-year

 5    review status or performance grade.             So it's a --

 6    it's just a consequence of his performance in 2016

 7    that he ended up on a performance improvement

 8    plan, which is, you know, intended to be a

 9    rehabilitation process to get somebody out of

10    their performance problems.           And that's why we

11    meet weekly.      I give mentoring and, quote,

12    "counseling," on potential roadblocks with things

13    that are coming along in their project work, ask

14    how things are going, what's the status, you know,

15    give them tips on how to avoid project delays and

16    delays in their own work.          So that's the intent of

17    the performance improvement plan or process.

18          Q.     So if I understand your testimony

19    correctly, the overall rating Mr. Saad received in

20    his annual performance review automatically

21    triggered the issuance of a performance

22    improvement plan?

23          A.     Correct.     For that year, yes.

24          Q.     The overall performance review rating

25    that was given to Mr. Saad, that was determined by


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 209 of 340
                                                                      95


 1    management to put in the specifics into the

 2    template and give it to the employee.

 3          A.     Correct.

 4          Q.     And was that your job --

 5          A.     Yes.

 6          Q.     -- to do --

 7          A.     Yes.

 8          Q.     -- for Mr. Saad?

 9          A.     Yes.

10          Q.     And did you do it?

11          A.     Yes.

12          Q.     Did you have any assistance in creating

13    the plan for Mr. Saad like one of his

14    stakeholders?

15          A.     No.    I created the performance

16    improvement plan.

17          Q.     Did you present the plan to Mr. Saad?

18          A.     Yes.

19          Q.     When did you do that approximately, not

20    an exact date?

21          A.     Well, I know the date that we signed it.

22    So....

23          Q.     When was that?

24          A.     That was in late May, 2017.           So I would

25    have given him the plan several days before then.


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 210 of 340
                                                                      99


 1          Q.     Anyone get fired on your team in 2017?

 2          A.     Well, Mr. Saad.

 3          Q.     Right.    Anyone else?

 4          A.     Not that I recall, no.

 5          Q.     Who was involved in making the decision

 6    to terminate Mr. Saad's employment?

 7          A.     That would be myself.

 8          Q.     Anyone else was involved in that?

 9          A.     Other than getting feedback on his

10    performance, no, I was the -- I was the

11    determinator.      Yeah.

12          Q.     Did you need to get Ken's approval

13    before terminating Mr. Saad's employment?

14          A.     No.   I made the decision when his PIP

15    was coming to an end.         And he didn't pass it,

16    so....

17          Q.     Did you put a time deadline on his PIP?

18          A.     It's 60 days from the start of it.

19          Q.     Was the 60-day time period ever

20    extended?

21          A.     No, it was not extended.

22          Q.     Do you know if at ASML there is the

23    ability to extend a performance improvement plan

24    beyond the original time duration?

25          A.     Yes, I do know that you can extend them.


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 211 of108
                                                                    340


 1          Q.     Okay.

 2          A.     His specific duties under -- you know,

 3    in 2017 -- well, there were several -- completing

 4    engineering changes was one of them that I can

 5    recall.    There were two test fixtures that he was

 6    initially assigned.        And I believe -- and this is

 7    all in the PIP form -- I believe there was one

 8    last thing which was working to -- working with

 9    the architect to determine failure modes of glued

10    joints.

11          Q.     All right.     So I think there was -- in

12    his performance improvement plan, I believe there

13    were four sections later that got de-scoped as the

14    PIP went on.      And in order to clear his plate and

15    give him the best chance to execute correctly on

16    the -- say, the highest priority task, which was

17    the objective test fixture, you know, we started

18    de-scoping and either putting on hold or giving to

19    other people certain tasks so he could concentrate

20    on that one singular task, which was the last --

21    the last task he was working on before his

22    termination.

23          Q.     Did Mr. Saad successfully complete the

24    engineering changes?

25                         MR. NAYLOR:    Form.


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 212 of113
                                                                    340


 1          A.     No.   What I -- what I'm referring to is

 2    what's labeled in the PIP minutes, which detail

 3    his tasks.     There's something called a failure of

 4    modes and effect analysis, which is a common

 5    engineering risk-mitigation process that designers

 6    or design teams can go through, and it consists of

 7    brainstorming what could go wrong, the severity of

 8    the impact if something does go wrong.             It's

 9    pretty standard engineering practice.             So there

10    was a task where he could have helped the

11    architect in that regard for these particular risk

12    areas.     That task was, like I said, de-prioritized

13    in order to give Mr. Saad as much bandwidth and as

14    much leeway to work on his core deliverable, which

15    was the objective test fixture.           So he had more

16    than enough time to work on the objective test

17    fixture.     And it would be -- yeah.         Sorry.

18          Q.     So leading up to his termination, you're

19    telling me that you had basically cleared his

20    plate so that his sole focus was the objective

21    test fixture?

22          A.     Correct.     When progress on the objective

23    test fixture was going slowly, slower than

24    expected and issues were arising, as brought up by

25    his team members, you know, that was one of the


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 213 of114
                                                                    340


 1    things that we did to make sure that -- you know,

 2    okay, let's isolate his work product as far as,

 3    you know, making sure that he doesn't have

 4    distractions or anything within -- on these other

 5    tasks.       And since they're lower priority and we

 6    really want to get this objective test fixture

 7    completed on time, you know, let's give him the

 8    opportunity to focus on one thing.

 9            Q.     All right.     So when did this clearing of

10    the decks take place?

11            A.     I don't recall the specific week or

12    dates or whatever.          It's in the minutes of the --

13    of the performance review plan, which we met

14    weekly.       And you can see some of the tasks getting

15    set on hold or paused or something.            I recall

16    that.

17            Q.     And was he getting the objective test

18    fixture work done in a timely fashion after the

19    decks had been cleared for him?

20            A.     No.   I wouldn't consider him completing

21    it in a timely fashion due to the fact that when

22    he brought items relating to the objective test

23    fixture, you know, in reviews with his team

24    members, team lead, architect, they would note

25    issues, whether it was with the drawings or the


                     Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 214 of115
                                                                    340


 1    manufacturability of the design itself.              It just

 2    wouldn't have been able to be manufactured by a

 3    machine shop.       He would take the defects or the

 4    errors back with him, claim that he completed them

 5    all or solved all the issues, and then he would

 6    bring back the item for another review.              And

 7    during that review, either additional defects were

 8    noted or maybe some of the defects that were

 9    originally noted weren't completed.

10                 So that iterative loop starting with

11    having a good amount of defects brought to the

12    table on the initial design and then having to go

13    back and forth a couple times slowed down the

14    project.     And so that's why I say, I don't think

15    it was completed in a timely fashion because it

16    wasn't.     We were expecting things to be done with

17    minimal defects right away, which was fully within

18    his capabilities, and they weren't.            So, you know,

19    those were added dates for rework.

20          Q.     Did you at all talk to Mr. Saad about

21    why he was having a problem in getting the

22    objective test fixture work done both timely and

23    properly?

24          A.     Yes.    So I recall -- you know, as far as

25    the time management philosophy, I recall mentoring


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 215 of116
                                                                    340


 1    him in the, you know, developing a day-to-day

 2    plan, what you expect to do to complete -- to get

 3    to your end task so that you can predict or have

 4    confidence in your commitment date.            So I remember

 5    mentoring him in that regard.           As far as

 6    manufacturability of the design, that's something

 7    that somebody of his position and experience level

 8    would know.        He seemed to agree to every point

 9    that we -- that was pointed out in the design as

10    to why it was unmanufacturable.

11                 So he was given a lot of feedback with

12    screenshots and arrows -- you know, the end mill

13    couldn't get into this pocket, or you would need a

14    very specific tool to machine this part, and he

15    would generally be agreeable that, yeah, you're

16    right, I need to add a radius there or other

17    changes should be made in order to make it more

18    manufacturable.

19          Q.     Did Mr. Saad ever provide you with an

20    explanation as to why his work on the objective

21    test fixture was not getting done properly in a

22    timely fashion?

23          A.     No.     I know we discussed also

24    pre-reviewing his work with other people, other

25    colleagues or methods of how you can check your


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 216 of121
                                                                    340


 1          A.     Without looking at his transcript of

 2    training, I can't accurately answer whether he

 3    completed it or not.

 4          Q.     Do you have to take a test upon

 5    completion of the training?

 6          A.     As it currently stands, the

 7    computer-based modules may have a quiz at the end

 8    of each module depending on how the course was

 9    designed.     So it's possible he took some quizzes

10    along the way in his computer-based training.

11          Q.     Was he given any main tasks to work on

12    before his 2016 mid-year review?

13                         MR. NAYLOR:    Objection.

14                 Foundation.

15                         THE WITNESS:    I'm sorry, can you

16                 rephrase it maybe?       I don't know.

17    BY MR. SABATINI

18          Q.     Yeah.     I'll ask it again.      Was he given

19    any main tasks to do before his 2016 mid-year

20    review?

21                         MR. NAYLOR:    Form and foundation.

22                         THE WITNESS:    He was working on the

23                 FCP before his mid-year review.             So that

24                 one of his -- that was a main task

25                 before the mid-year review.          Yep.


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 217 of123
                                                                    340


 1    having Mr. Saad work under the performance

 2    improvement plan, were you getting any feedback

 3    from Matt in terms of how Mr. Saad was performing?

 4          A.     Yes.   So I inquired, and, also, they

 5    provided feedback on how Mr. Saad was performing

 6    as part of our discussions in how we are achieving

 7    our project deliverables or how is the team

 8    executing.     Both Dave and Matt also provided the

 9    same feedback to Mohamed along the way on what

10    things he could work on to do better.             And so

11    Matt, Dave, and myself, coordinated or aligned at

12    least so we weren't sort of giving, you know,

13    tangential kind of direction to Mohamed.

14          Q.     Did Matt provide you with any positive

15    feedback in terms of how Mr. Saad was performing

16    while under the PIP?

17          A.     I don't recall him giving me positive

18    feedback.     The only feedback I can recall Matt

19    giving me is either related to defects in

20    Mohamed's work -- and there was also instances

21    where Mohamed had fallen asleep in his cubicle,

22    and Matt had to wake him up.          So that was also

23    feedback that I received from Matt.

24          Q.     Did you ever personally observe Mr. Saad

25    sleeping at work?


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 218 of124
                                                                    340


 1          A.     Yes.

 2          Q.     How many times?

 3          A.     I can only recall seeing it one time,

 4    but it's -- it sticks in my mind because it was

 5    during a team meeting that Matt was conducting,

 6    and Mohamed had fallen asleep off to the side, and

 7    I nudged him.

 8          Q.     When did this team meeting take place?

 9          A.     I don't recall the exact date.

10          Q.     What year?

11          A.     I can't tell you the year actually.            I'm

12    not certain on which point in time it happened.

13          Q.     How do you know Mr. Saad was actually

14    asleep versus just having his eyes closed?

15          A.     In that instance -- so Matthew -- Matt

16    observed or heard him snoring and woke him up, and

17    you could tell when someone's waking up.              And in

18    the team meeting, I believe, you know, his head

19    was down and, yeah, he looked like he was sleeping

20    from what I could tell.         He appeared to get more

21    attentive after I nudged him.

22          Q.     The team meeting is where you personally

23    observe what you believe to be Mr. Saad sleeping?

24          A.     I believe so, yeah.

25          Q.     All right.     This other instance that


                   Falzara no Court Rep orters, L LC
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 219 of 340

                                                                                                                                          131


 1                                              STATE OF CONNECTICUT

 2             I,       HILARY            0.      WINSLOW,                 CSR #361,                    a Notary                 Public,

 3      duly         commissioned                      and       qualified                   in         and         for      the         Stat

 4      of     Connecticut,                       do     hereby                 certify            that             pursuant              to

 5      the         Federal            Rules           of       Civil            Procedure,                    there             came

 6     before            me on            the         17th       day            of    December,                     2019,          the

 7      following                  named          person,                 to     wit:             CHRIS             REED,           who

 8     was         by   me duly                 sworn           to        testify            to         the         truth          and

 9     nothing               but         the      truth,             that            he     was         thereupon

10      carefully                  examined              upon             his        oath         and         his         examinatio

11      reduced              to     writing              under             my supervision;                                that      this

12     deposition                   is         a true           record               of     the         testimony                  given

13     by      the       witness.

14             I     further              certify             that              I am neither                        attorney              nor

15     counsel               for,         nor         related              to,        nor         employed                  by     any      of

16     the         parties             to       the      action                 in    which             this         examination

17     is      taken;              and,         further,                  that        I     am not             a relative                   or

18     employee               of       any        attorney                 or        counsel             employed                  by     the

19     parties               hereto,              or     financially                        interested                      in     this

20     action.

21             IN WITNESS THEREOF, I have                                                 hereunto                  set      my hand
       this        day of___       2020.
22

23

24
                                                  Hilary             0.      Winslow,                   CCR 361
25     My Commission                           expires:                   February                28,     2021


                                   Falzarano                 Court              Reporters,                    LLC
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 220 of 340




                      EXHIBIT C
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 221 of 340


                                                                                Page 1
 1                  UNITED STATES DISTRICT COURT
 2               FOR THE DISTRICT OF CONNECTICUT
 3

 4    MOHAMED SAAD,
 5

                                 Plaintiff,
 6

      v.                                                             Case No.
 7                                                                 3:19-CV-00135
 8    ASML US, LLC.
 9                               Defendant.
     ___________________________________
10

11

12

13                   DEPOSITION OF MOHAMED SAAD
14                       San Jose, California
15                     Tuesday, August 13, 2019
16

17

18

19

20

21

22

23

24   REPORTED BY:
     TAVIA MANNING, CSR No. 13294, CLR, CCRR
25   JOB NO. 161896

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 222 of 340


                                                                            Page 2
 1

 2

 3                           August 13, 2019
 4                                9:35 a.m.
 5

 6

 7

 8              Deposition of MOHAMED SAAD held at 99 South
 9   Almaden Boulevard, Suite 600, San Jose, California,
10   before Tavia Manning, Certified Shorthand Reporter
11   No. 13294, Certified LiveNote Reporter, California
12   Certified Realtime Reporter.
13

14

15

16

17

18

19

20

21

22

23

24

25


                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 223 of 340


                                                                            Page 3
 1   A P P E A R A N C E S:
 2

 3

 4            SABATINI AND ASSOCIATES
 5            Attorneys for Plaintiff
 6                   One Market Square
 7                   Newington, Connecticut 06111
 8            BY:    VINCENT SABATINI, ESQ.
 9                   (appearing telephonically)
10

11

12            BURNSBARTON
13            Attorneys for Defendant
14                   2201 E. Camelback Road
15                   Phoenix, Arizona 85016
16            BY:    BENJAMIN NAYLOR, ESQ.
17

18

19

20

21

22

23               Also present:
24                   Joseph Blea, Videographer
25                   Rose Eltanal, In-house counsel - ASML

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 224 of 340


                                                                                Page 22
 1   you contending that you, yourself, were entitled to
 2   FMLA because of your own serious health condition?
 3        A.    The main thing is my wife.                         So, no.   So the
 4   answer to your question is no.
 5              The main thing is my wife.                         That's why we
 6   talked about it in this.
 7        Q.    Yeah.
 8        A.    But my things, it's okay.                     I swallow it.
 9   No problem.
10              But for my wife's, because it was beyond
11   stressful to have a wife that can bleed at any
12   second, and someone know that you can take days off
13   to take care of her and doesn't tell you.
14        Q.    I understand.
15              And I just want to make sure that I am
16   clear about your claim.
17              So your claim in the lawsuit is you were
18   entitled to FMLA because of your wife's health
19   condition?
20        A.    Yes.
21        Q.    You did not need FMLA because of your own
22   health condition?
23        A.    No.
24        Q.    Thank you.
25              And like you said, you mentioned your

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 225 of 340


                                                                                Page 23
 1   vacation and your sick time.                    The reason you needed
 2   FMLA was because you had exhausted your vacation and
 3   your sick time; correct?
 4        A.    Yes.
 5        Q.    Because if you had still had vacation and
 6   sick time available, you could use that to care for
 7   your family and for your wife; right?
 8        A.    Yes.
 9        Q.    So the FMLA comes in after your sick and
10   vacation time is exhausted.                    That's when you believe
11   you should have been given FMLA leave; right?
12        A.    What I believe -- that's not exactly.
13              What I believe is:                  Let's say I still have
14   four hours of vacation time, what this will do?
15              Like, you supposed, based on the doctor's
16   notice to us, that high-risk emergency (sic) means
17   she supposed to be on break.                    Doesn't even move.
18   Just sit and rest.          That means, for me, is to take
19   at least two, three months straight.                           Right.
20              So if I have four hours, six hours of
21   vacation balance, I would go request four hours, six
22   hours.    What I will do with this?
23              So the FMLA problem is, my understanding
24   after the fact, is it's not a day or two.                           It's
25   actually as long as the person you are helping need

                        TSG Reporting - Worldwide    877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 226 of 340


                                                                        Page 25
 1        A.    No.
 2        Q.    But you were aware that you had sick and
 3   vacation hours; right?
 4        A.    I do, yeah.
 5        Q.    So if you had any sick or vacation time in
 6   the bank, you would have used that to care for your
 7   wife if she needed to be cared for; right?
 8        A.    Yes.
 9        Q.    You wouldn't just let --
10              MR. SABATINI:            Object to form.
11   BY MR. NAYLOR:
12        Q.    You wouldn't just let sick or vacation time
13   sit in the bank for conservation purposes if your
14   wife needed you to be home; right?
15        A.    No.
16              What was happening is I was doing the sick
17   and vacation days if there is -- like up to my -- if
18   I remember correctly, it was in the negative.
19        Q.    Right.
20        A.    It wasn't even -- I don't even have it.
21   Like, that's at the point when I stopped even
22   looking at it.
23              But what happened is, after I go back from
24   the two or three days off, I go and put them in the
25   system and so on.          So it wasn't in advance to look

                         TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 227 of 340


                                                                                 Page 29
 1        A.    Nobody told me the term.                      Like, the term
 2   itself was new for me after the fact.                          And that's
 3   why actually I got upset because, I mean, you are my
 4   manager.    You are supposed to help your employee
 5   when he's in trouble like this, you know.
 6        Q.    Right.
 7        A.    Especially it's a serious trouble.                        Like,
 8   you can get someone's life in risk, you know.
 9        Q.    And that's your claim -- one of your claims
10   in the lawsuit, right, is ASML violated the law by
11   failing to inform you of your FMLA rights?
12        A.    Yes.
13        Q.    And if ASML had informed you of your rights
14   under the FMLA, would you still have this lawsuit?
15        A.    No.    If they told me --
16              MR. SABATINI:            Object to the form.
17   BY MR. NAYLOR:
18        Q.    You would have no claim then; right?
19        A.    Of course.
20        Q.    Of course not?
21        A.    Of course not.             I would not -- why I would
22   sue them if they told me?
23        Q.    Yeah.
24        A.    If they told me -- I am talking about my
25   manager, my team lead or whatever, you know, HR told

                         TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 228 of 340


                                                                               Page 33
 1   then maybe, you know, finish some stuff, and then
 2   take another day off and so on.                     Like, keep things
 3   running.    You know, helping her and, at the same
 4   time, making him happy by finishing the task that he
 5   want.   So that was my strategy trying to make this
 6   happen.
 7        Q.    So you just wanted some periodic shorter
 8   periods of time off, not a big, long --
 9        A.    It would be helpful, yes.
10        Q.    Not a big, long, several-week chunk of
11   time; is that right?
12        A.    The real situation is I know I need a big
13   chunk; three, four months straight.                           That's the real
14   situation.
15        Q.    That's what you needed?
16        A.    That's what I needed.
17        Q.    Okay.
18        A.    But at this point, because I don't know
19   that I have this option, so I thought differently.
20   I said, Okay, let's make both sides survive.                           Take
21   care of my wife and then couple days, three days,
22   then step back at work, try to finish some work,
23   step back out, and so on.                That's my thinking just
24   to solve the problem.
25        Q.    So would it have been an acceptable

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 229 of 340


                                                                        Page 34
 1   solution to you if your manager had said, You can
 2   take a few days off at a time and we'll postpone
 3   some of these deadlines?
 4        A.    For sure.
 5        Q.    That would have worked?
 6        A.    100 percent.
 7        Q.    Okay.
 8        A.    That will work, from my understanding.
 9   Like, that will be working as the thing that keep my
10   wife alive and, at the same time, finishing what he
11   need me to finish, from my understanding.
12              But if I know there is an option to just
13   take care of her, be making sure -- more than
14   50 percent -- that she will be alive, go stay with
15   her until she is completely safe, then come back, of
16   course I would go for it.
17        Q.    Your preference would have been to have a
18   larger block of time off?
19        A.    Of course.        Yep.
20        Q.    But you didn't know that that was an option
21   for you?
22        A.    Exactly.
23        Q.    As you understand it today, Mr. Saad, in
24   hindsight, if you had taken a large block of time
25   off at ASML, would it have been paid or unpaid under

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 230 of 340


                                                                             Page 38
 1   step kids, my wife get for step kids.                         I don't know
 2   what they call it.
 3        Q.    Child support?
 4        A.    Child support, yeah.
 5              So this paycheck is the only thing that can
 6   cover our food maybe.            Other than that, nothing.
 7        Q.    Okay.    So, again -- and I don't think I got
 8   a clear answer.
 9              In 2017, if you had been on unpaid leave --
10        A.    Uh-huh.
11        Q.    -- the longest you and your family could
12   have survived without income would have been
13   approximately two weeks; right?
14        A.    Yes.
15        Q.    And after two weeks --
16              MR. SABATINI:           Object to the form.
17   BY MR. NAYLOR:
18        Q.    After two weeks, you would have needed to
19   find income somewhere?
20        A.    Yes.
21              MR. SABATINI:           Object to the form.
22   BY MR. NAYLOR:
23        Q.    Going back to your interference claim, the
24   claim that ASML interfered with your rights under
25   the FMLA.

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 231 of 340


                                                                             Page 39
 1              What evidence do you have, as you sit here
 2   today, that ASML interfered with your FMLA rights?
 3        A.    Nothing.
 4              MR. SABATINI:           Object to the form.
 5   BY MR. NAYLOR:
 6        Q.    With respect to your retaliation claim,
 7   your claim that ASML retaliated against you under
 8   the FMLA --
 9        A.    What "retaliated" mean?                    I'm sorry.
10        Q.    Well, let's talk about that then.
11        A.    Yeah.
12        Q.    You've got a claim in your lawsuit -- we
13   looked at it a moment ago -- that said when ASML
14   retaliated against you for exercising your rights.
15              Do you recall?
16        A.    Yes.
17              I recall and I have seen it there, but I am
18   saying -- because I am not native American, you
19   know, that my English sometimes doesn't help me
20   much.
21              So what does it mean, like, compared to
22   previous one that they didn't tell me my right?
23              Okay.    "Retaliated" means what exactly?
24        Q.    I -- I don't mean to be coy.                       I can't
25   answer a question that you ask in a deposition.

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 232 of 340


                                                                         Page 46
 1   conditions that I told you about, I can't go to work
 2   tomorrow.    I can't go to work for a couple days.                   So
 3   it was -- if I know that I can ask for a bulk of
 4   days or a bulk of months for that, I will.
 5        Q.    Got it.
 6              So you didn't -- you didn't ever ask ASML
 7   for time off prospectively in the future?                     You asked
 8   them to bless the time off that you knew you needed
 9   right then?
10        A.    Unless if it's something to go to visit my
11   in-laws at Christmas, for example, so that I have,
12   you know, a week to take off, something like that,
13   yes, I have to -- I told them earlier.
14              But for my wife health conditions, most of
15   the time, like 99 percent of the time, it's right
16   away.   It's like I have to leave right now.
17        Q.    So for your wife's health conditions, the
18   things that you think now qualifies you for FMLA,
19   number one, you only told ASML verbally; correct?
20        A.    Yes.
21        Q.    And, number two, you asked them for the
22   time off that you needed for her health condition
23   right then, not in the future?
24        A.    No, not in the future.
25        Q.    What I said was correct?

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 233 of 340


                                                                             Page 47
 1        A.    Yes.
 2        Q.    Look at paragraph 27 of your complaint.                       It
 3   says:
 4              "Defendant" -- that's ASML -- "by and
 5              through its agents and/or employees,
 6              retaliated against the plaintiff for
 7              attempting exercise of his rights under the
 8              FMLA."
 9              I am going to stop there.
10              What did ASML do that constitutes
11   retaliation, in your mind, for you exercising your
12   rights under the FMLA?
13        A.    They didn't tell me my right.                       Like, they
14   see my situation and they didn't tell me my right.
15   And this, in my opinion, is a retaliation or
16   discrimination because if this is a right that your
17   employee can have and you know the situation is
18   beyond his control and a life of someone depend on
19   it, why don't tell him, you know?
20              So that's what gives me the impression that
21   actually there is something going on that they
22   didn't do that.
23              Besides -- besides, after the fact, like
24   after all this situation has been over, right,
25   learning, like, from, like, a couple friends and

                         TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 234 of 340


                                                                            Page 53
 1              So I explained to her that, you know,
 2   because of this situation, I take many days off
 3   regardless of my balance, but at the same time I
 4   have many tasks that I need to finish with my
 5   manager because he put me on a kind of improvement
 6   plan.   And I need to finish these tasks exactly as
 7   he wanted so he will be happy, that he will make me
 8   pass, and it will be fine.                All right.          But I can't
 9   because I have this problem.                   You know, so she
10   said -- that's exactly like kind of what I remember
11   from that conversation.
12              Then she replied, Okay, so just sit with
13   your manager, you know, and explain to him the
14   situation and he can give you some options.                        He can,
15   you know, try to help you.
16        Q.    Okay.
17        A.    So I told her okay and then I left.
18        Q.    Do you remember anything else about that
19   conversation with HR in July of 2017?
20        A.    No.    No.     The next time I seen HR when she
21   brought the envelope saying, you know, you are out.
22        Q.    Yeah.
23        A.    So.
24        Q.    Okay.
25        A.    That wasn't a good thing.

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 235 of 340


                                                                        Page 54
 1        Q.    So other than failing to inform you of your
 2   rights under the FMLA, did ASML do anything else
 3   that you feel constitutes retaliation against you
 4   under the FMLA?
 5        A.    I don't think so.
 6        Q.    At this point, Mr. Saad, have I correctly
 7   described your two claims in the lawsuit, your FMLA
 8   interference and your FMLA retaliation claims?
 9        A.    Yeah.    I understood it as soon as I --
10        Q.    So your interference claim is that ASML
11   interfered with your right under the FMLA by failing
12   to inform you of the FMLA and the possibility that
13   you could have benefits under the FMLA; right?
14        A.    Yes.
15        Q.    And your retaliation claim against ASML is
16   ASML retaliated against you by giving other people
17   time off, but not informing you about your right to
18   take FMLA time off?
19        A.    Yes.
20              And, by the way -- I'm sorry for that, but
21   by the way, the length of the time that these people
22   I have known taken off, that's what brought to my
23   attention that this maybe what was called FMLA.                   But
24   I didn't ask them, Hey, this ten months was FMLA?                      I
25   didn't know that.

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 236 of 340


                                                                        Page 65
 1   starting from youngest to oldest.
 2          A.   The youngest is -- will be two years in
 3   November.     So she is a year and, what, ten months,
 4   about a year and ten months.
 5          Q.   She was born in --
 6          A.   In November.
 7          Q.   November of 2017?
 8          A.   Yeah.
 9          Q.   Okay.
10          A.   This is the one that we have the high-risk
11   pregnancy with.
12          Q.   Yes.
13               She's the one that gave your wife a hard
14   time?
15          A.   Exactly.
16          Q.   Okay.
17          A.   Then we have the second one born in 2011.
18   So she is now eight years.
19               The third one is born in 2012, so now she
20   is seven years old.
21          Q.   Okay.    And what about the other two kids
22   from Ms. Saad's previous marriage?
23          A.   Yeah, we have 2003.                 So he is 16 years old
24   now.    And 2006, so 13 years old.
25          Q.   You started working at ASML in January of

                         TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 237 of 340


                                                                               Page 66
 1   2016; is that right?
 2        A.    Yeah.
 3        Q.    What was your job title?
 4        A.    Mechanical design engineer II.
 5        Q.    And what job group were you in?
 6        A.    It's called Mdev.
 7        Q.    Spell that for us.
 8        A.    M-D-E-V.
 9        Q.    M-D-E-V.
10              Is that mechanical development?
11        A.    Yeah.
12        Q.    Did you like your job at ASML?
13        A.    At the beginning.
14        Q.    Was there a point when you started to
15   dislike your job at ASML?
16        A.    Yes.
17        Q.    When was that?
18        A.    When the manager start to ignore what I am
19   saying.
20              Like, basically someone is doing something,
21   but he is older than me.               He is, like, there for
22   like 15 years or something.                    And he is giving his
23   engineering opinion about something.                           And I am
24   telling my manager, You know, we need to make more
25   experiments to make sure that this will work, and

                        TSG Reporting - Worldwide    877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 238 of 340


                                                                            Page 79
 1              I give them just a kind of an example of
 2   that, and in the first week I was hired, I gave them
 3   a concept plus a CAD model in the first five days I
 4   was hired.
 5              Like just got someone walking out of the
 6   street, you show them the problem.                       He gave you
 7   already first concept built-in CAD models.
 8   Everything is moving/running perfect in the first
 9   week.
10              So I was doing exactly what make them --
11   Okay, we want it this way.                I will do it this way.
12        Q.    You were doing what they asked; right?
13        A.    Exactly.
14        Q.    There was never any reason you couldn't be
15   successful at ASML; right?
16        A.    No.
17        Q.    You knew you could be successful?
18        A.    I know.
19              And I was planning that.                     I was planning to
20   continue there and fill these gaps that they have
21   actually.    Like the holes in a very nice dress.
22   Just have these little holes.
23        Q.    When you were hired, did you go through any
24   kind of an onboarding process, like orientation?
25        A.    Yes.

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 239 of 340


                                                                            Page 80
 1        Q.    And as part of that, did you get any
 2   training from HR about HR policies and that sort of
 3   thing?
 4        A.    They kind of -- through -- yes, they --
 5   kind of through the general things.
 6        Q.    Okay.    Such as what?
 7        A.    Like they say, If you want to help, you go
 8   this link to find these people.
 9              If you want this link, you contact this
10   number.    These kind of things.                   To apply for your
11   benefits, you go this link.                    These kind of things.
12        Q.    Did you get a copy of ASML's employee
13   handbook at some point?
14        A.    Don't remember something like that.
15        Q.    If you needed to figure out what ASML's
16   policy was on vacation time or sick time or
17   something like that, did you know where to go to get
18   that?
19        A.    Not really.
20              I mean, I know that I ask my manager for --
21   to do a vacation.
22        Q.    Yeah.
23        A.    And he can tell me, you know, if it's "yes"
24   or "no," because it's not only about the budget.
25   It's also about deadlines and stuff, but I didn't

                        TSG Reporting - Worldwide    877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 240 of 340


                                                                            Page 81
 1   know.
 2              I remember having a link to say, you know,
 3   go here to know your budget or anything like that.
 4   But I think there was supposed to be -- I mean, on
 5   the higher -- sorry, on the paycheck page or
 6   something, it may be on the right side or something,
 7   something saying you took this much.
 8              So at the very beginning, I think they kind
 9   of direct asked to do something like that.                        Down the
10   road, I think I was able to see balances and these
11   kind of things if I need to check balance or
12   something.     I think there was option like that, but
13   I don't really remember.
14        Q.    Okay.    What about, like, if you wanted to
15   find out what the dress code was or if you wanted to
16   find out what ASML's drug testing policy was?
17              Was there a website or an intranet that you
18   could go to to figure out what those policies were
19   at ASML?
20        A.    ASML is very organized.                    They have
21   documents for how to clean rooms.                       I mean, they have
22   thousands of documents that will get you lost.
23        Q.    So if you needed a policy, you knew there
24   was a way to get it; right?
25        A.    I know it will be somewhere, but I

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 241 of 340


                                                                        Page 82
 1   personally -- I mean, it's been three hours to find
 2   it.   It's a huge number of documents.
 3              So it is not something that you can say,
 4   Okay, here is your rights.                 Here is your -- I didn't
 5   get something like that.                But I know if I dig into,
 6   I may find something.             If I hear about it -- I mean,
 7   you can't look for something that you don't know.
 8         Q.   Right.
 9              Tell me about your job at ASML.
10              What kinds of hours did you work?
11         A.   From 8:00, 8:30 in the morning, until
12   6:00 something.        Sometimes later than that.
13         Q.   Five days a week?
14         A.   Yeah.
15         Q.   And you reported to Chris Reed; right?
16         A.   Yeah.
17         Q.   What was your reporting relationship to
18   Matt Urmaza?
19         A.   The actual work, the design work.
20         Q.   Yeah.
21         A.   So he is a kind of, you know, looking at
22   the CAD models.        Looking at the interferences, if
23   there is any interferences, reviewing with us the
24   drawings to make sure it has geometric tolerance of
25   these kind of things.

                         TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 242 of 340


                                                                                Page 89
 1               At the time that your employment ended with
 2   ASML, your job was to work on a fixture that was to
 3   test the optical module.               In other words, it was --
 4          A.   Oh, this was --
 5          Q.   -- a mount that you were designing, right,
 6   to try to test how that nodule in transportation
 7   would stand up?
 8          A.   True, yes.
 9               So this was a third thing.                        I'm sorry.
10          Q.   That's okay.
11          A.   So the -- yes, what you are saying is the
12   project that I worked on, too.                    That was to build
13   some chamber kind of a frame to put the optical
14   module inside and mount it so we can put it in the
15   table, the vibration table, and test it for
16   vibration in all directions.                   So the design of this,
17   yes.
18          Q.   The idea was if this very expensive module
19   is going to be transported in a truck or something
20   like that, we want to see how it's going to hold up
21   to the vibrations as it is being transported?
22          A.   Exactly, yes.
23          Q.   And you were charged with designing that
24   fixture that it was going to sit on?
25          A.   Yep.

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 243 of 340


                                                                        Page 94
 1   it.    It's okay.
 2               You know, but when you find someone kind of
 3   chasing you, you know, as soon as you do something,
 4   "Hey, you give that" -- that's the impression that I
 5   got from him at this meeting.
 6          Q.   So you agree that the design had errors.
 7               You just felt like other people's designs
 8   also had errors, and they were being too hard on
 9   you?
10          A.   Exactly.
11               He was -- he was basically chasing like --
12   he was trying to -- like, the impression I got, he
13   is trying to get rid of me.
14               Like, at this meeting -- if it's earlier --
15   if I know that's his intention earlier, I personally
16   would have started to look somewhere else.
17          Q.   When was that meeting?
18          A.   This was maybe a week or so before last
19   day.
20          Q.   Okay.    So one or two weeks before you were
21   fired?
22          A.   About, yeah.
23          Q.   You felt like, at that point, Chris Reed
24   had already made the decision to end your
25   employment?

                         TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 244 of 340


                                                                               Page 95
 1          A.   That's what I got, yeah.
 2               It felt like he is kind of chasing like if
 3   everyone else -- I am not a child.                        I see this
 4   happening all the time.               You know.
 5          Q.   You felt like he was singling you out?
 6          A.   Kind of, yes.           That's the impression that I
 7   got.
 8          Q.   Yeah.
 9          A.   And at this point I said, you know, I even
10   have no choice now.           Like, I was -- sick wife and
11   with everything, I have to continue with him until
12   we just, you know, straighten things up.
13          Q.   Did you want -- at that point, did you want
14   to leave ASML if you could have?
15          A.   If I could have, yes.
16          Q.   When did you decide that you wanted to
17   leave ASML?
18          A.   I didn't decide.
19               I am saying at this point, if I am in very
20   perfect situation, I would not at least work for
21   this manager.       I will go to Ken Bogursky, talk to
22   him, "Please move me."
23               And there are multiple departments there,
24   and these multiple departments at least I will not,
25   you know, have the same kind of treatment.                        Start

                         TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 245 of 340


                                                                               Page 96
 1   with them fresh, not having -- and I see people
 2   moving a lot through departments there, so...
 3         Q.   So a couple of weeks before -- one or two
 4   weeks before you were fired, you are saying you
 5   still wanted to work for ASML, but you wanted to
 6   work under a different manager?
 7         A.   If -- yeah, like that would be my first
 8   thing.
 9         Q.   If possible?
10         A.   To run for my manager, Ken Bogursky, the
11   bigger manager, and tell him to help.                         You know,
12   move me from him, because I think he is targeting
13   me.
14         Q.   So I want to go back to what you said about
15   how you felt Chris Reed had already made the
16   decision to end your employment.
17              Was Chris Reed the decision maker who made
18   the decision to end your employment, as far as you
19   know?
20         A.   Yes.
21         Q.   Do you know whether other people had input
22   into that decision?
23         A.   I don't know.
24         Q.   Do you know what factors Chris Reed
25   considered before he decided to end your employment?

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 246 of 340


                                                                                 Page 101
 1   BY MR. NAYLOR:
 2         Q.   So were there times when you said to Chris
 3   Reed you need to go take care of your wife, who is
 4   bleeding, or you have a health issue, and he would
 5   respond to you, "Well, you've got to finish this
 6   first"?
 7         A.   Multiple times.             Not one time.             Multiple
 8   times.     Not "You have to finish it first."                       "We are
 9   late on that.      We didn't finish that."                      He didn't
10   say, "Go sit down and finish that first."
11         Q.   That's the difference I am trying to get
12   at.
13              Did Chris Reed or anyone at ASML ever tell
14   you that you could not go home to take care of your
15   wife or your family when you needed to?
16         A.   No.    No.
17         Q.   They didn't tell you that?
18         A.   They didn't say, "No, stay.                        You have to
19   stay."
20         Q.   They would say to you:                   "We have deadlines.
21   Remember, you need to get this done," but nobody
22   stopped you from taking time off?
23         A.   No.    No.
24              And sometimes --
25              MR. SABATINI:           Object to the form.

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 247 of 340


                                                                       Page 102
 1              THE WITNESS:          Sometimes I even leave
 2   without saying.       Like sometimes I just run.              I have
 3   to go right now and none of them is here, so I just
 4   run to the car and go.
 5   BY MR. NAYLOR:
 6        Q.    So you always got the time off that you
 7   needed at ASML.       It was just people told you, "You
 8   need to hit these deadlines when you get back"?
 9        A.    Not all of them, because now I -- like,
10   when she bleed, that means I have to run her to the
11   emergency room, right.
12              After we go out, now she needs someone take
13   care of her and the four kids and the house, and we
14   have nobody in Connecticut whatsoever.
15              So if I can, I will have to stay with her
16   until she at least stay on her feet again, right,
17   but what happened is as soon as she is back in the
18   bed, I run back to work.
19        Q.    Were there ever times when you needed to be
20   at home caring for your wife that you weren't at
21   home caring for your wife --
22        A.    Yes.
23        Q.    -- you were at work?
24        A.    Yes.    That's most of the time between May
25   and until all that time.

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 248 of 340


                                                                       Page 108
 1              So, like, you get, like, you are in two
 2   places at the same time.               That's the kind of harm I
 3   am talking about.
 4              They did not physically have -- like none
 5   of them dead or none of them got like, you know,
 6   lost member or anything.               But at the same time, you
 7   are watching two places.               We are taking care of two
 8   things.
 9   BY MR. NAYLOR:
10        Q.    Your attention was divided?
11        A.    Exactly.
12        Q.    Between work and home?
13        A.    Yes.
14        Q.    But every time you needed to leave work and
15   go home because something arose at home, you were
16   able to do that; right?
17        A.    Yeah.    I would just run.
18        Q.    Nobody stopped you from doing that?
19        A.    No, nobody stopped me.
20              But everybody -- these two people blamed me
21   before or after.        Like, if they didn't catch me
22   before, they waited until I come back and they
23   called me to their office, "Hey, we didn't finish
24   that.   Why?"     And these kind of things.
25        Q.    You would leave, and then they would blame

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 249 of 340


                                                                       Page 110
 1         Q.   Well, the workday was fast paced.
 2              There were deliverables that you had to
 3   meet; right?
 4         A.   Yeah, but I am saying for this technology
 5   for semiconductor industry, this is not fast paced.
 6         Q.   So it was a pace that you were accustomed,
 7   to?
 8         A.   Agreed on, yeah.
 9         Q.   You had no problem with the speed at which
10   people worked at ASML?
11         A.   No.
12         Q.   And knew there were deadlines that you
13   would have to meet; right?
14         A.   Yes.
15         Q.   That's part of the job; correct?
16         A.   Yes, it is.
17         Q.   And there were deliverables that you had to
18   produce; correct?
19         A.   Mm-hmm.
20         Q.   Yes?
21         A.   Yes.
22         Q.   How does it impact ASML's business if you
23   don't meet a deadline or you don't get a deliverable
24   done on time?
25         A.   That means the whole project may be

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 250 of 340


                                                                            Page 111
 1   affected.    Like, you have a deadline for this
 2   project.    Let's say April.               It may be shifted to May
 3   based on the delays that are going on or July or...
 4              So if you delay your part, the whole
 5   project basically is delayed, which is a lot of
 6   money.
 7        Q.    A lot of money.              It costs money.          It takes
 8   time.
 9        A.    It does, yeah.
10        Q.    Right?
11              Potentially ASML's customers could be
12   upset?
13        A.    Yeah, so what happened is two things:
14              Either -- that's from my experience in this
15   field in general.          Either the manager will relocate
16   your work to someone else, because you have some
17   certain situation that happened to you.                        So he give
18   your task to someone else quick, so he can get it
19   done in April or he can say, Okay, I actually can't
20   take this delay.         It's okay.             I still have some
21   margin in my time budget.                 I wait for another month
22   or two.
23              So he didn't do either.                     He kind of -- "You
24   have the same tasks," the same tasks that means you
25   are in very perfect condition.                     And he, by the way,

                         TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 251 of 340


                                                                       Page 121
 1   BY MR. NAYLOR:
 2        Q.    Sure.
 3              ASML had a duty to notify you about your
 4   rights under the FMLA; right?
 5        A.    Yes.
 6        Q.    Now, let's say you had just started on your
 7   first day of work.
 8              Did they have a duty to notify you about
 9   the FMLA on that first day or did their duty kick in
10   when you --
11              MR. SABATINI:           Object to the form -- object
12   to form.
13   BY MR. NAYLOR:
14        Q.    -- made it noted to them that you needed
15   FMLA?
16              MR. SABATINI:           Object to the form.
17              THE WITNESS:          I think it's the first day.
18   BY MR. NAYLOR:
19        Q.    So the first day that you began working for
20   ASML, you felt that the company should have notified
21   you about FMLA?
22        A.    Yes, and they can tell me what is the
23   qualification for.          Maybe there is a qualification.
24              Like, they can say, as an employee, this is
25   your right, but, actually, you can't use it until

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 252 of 340


                                                                       Page 122
 1   this happen, until this condition happen.
 2              Fine, but tell me what's on my right.
 3              Why hide my right?
 4        Q.    And if they had done that, like you said,
 5   there would be no lawsuit?
 6        A.    Yeah.
 7              MR. SABATINI:           Object to the form.
 8   BY MR. NAYLOR:
 9        Q.    Are you certain that ASML didn't advise you
10   about your rights under the FMLA when you began your
11   employment?
12        A.    Yes.
13        Q.    You are sure that you didn't have an
14   orientation where you were given access to the FMLA
15   policy?
16        A.    Orientation, up to my remember, I never
17   seen something like that.
18        Q.    Is it possible that they gave you access to
19   the FMLA policy and you just don't recall?
20        A.    No.    No.     No.
21              MR. SABATINI:           Object to the form.
22   BY MR. NAYLOR:
23        Q.    You are sure?
24        A.    Because -- because it would be very obvious
25   for me.    Something I have never seen before, like

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 253 of 340


                                                                       Page 123
 1   something new for me.            Like, I was working at
 2   KLA-Tencor, for example.               I never hear about
 3   something like that, right.
 4              So when you hear some term, some new term,
 5   and I know in the background that my wife has these
 6   health conditions that sometimes flare, then of
 7   course I would notice something like that, because
 8   it would help me when this happened.
 9        Q.    You've got the Complaint there in front of
10   you still; right?
11        A.    Yes.
12        Q.    That take a look at paragraph 12.
13              Paragraph 12 says:
14              "On or about June 2017, plaintiff notified
15              defendant by and through a supervisory
16              employee named Chris Reed that he was
17              missing time from work because he was
18              caring for his wife who was going through a
19              high-risk pregnancy."
20              Did I read that correctly?
21        A.    Yes.
22        Q.    So is June 2017 the first time that you
23   notified ASML that you were missing time from work
24   because of your wife's high-risk pregnancy?
25        A.    No.    I think it was May.

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 254 of 340


                                                                               Page 124
 1        Q.    You think you notified ASML in May?
 2        A.    In May, yeah.
 3        Q.    Do you recall which date in May you first
 4   notified ASML that you were missing work to care for
 5   your wife because of her condition?
 6        A.    Not the exact date, but it was like
 7   between -- like after the middle of the May.
 8        Q.    After the middle of May?
 9        A.    Yeah.
10        Q.    Was it after you were put on a performance
11   improvement plan?
12        A.    I remember where was the improvement plan.
13   I think it was starting in May, too.                          So, no, I
14   think it was before.
15        Q.    You think you notified ASML --
16        A.    Before -- if the plan started in the end of
17   May, if I recall correctly, they moved me to plan,
18   this was before then.            This was like in middle of
19   May kind of.
20        Q.    And you notified Chris Reed?
21        A.    Chris Reed, specifically, yeah.
22        Q.    And in the middle of May 2017?
23        A.    Yes.
24        Q.    And what did you tell Mr. Reed in that
25   conversation?

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 255 of 340


                                                                                 Page 125
 1        A.    So at this point --
 2              MR. SABATINI:           Objection to form.
 3              THE WITNESS:          At this point, the bad
 4   bleeding and stuff wasn't that much, but it started
 5   like, to happen.        And the doctors was, at this
 6   point -- like even before that, they told us when
 7   she start bleeding -- like in March timeframe,
 8   starting April timeframe, they were saying, you
 9   know, this is a high-risk pregnancy.                          Whenever you
10   have bleeding, run to emergency without asking
11   nobody.    Just tell them the situation, and they will
12   take care of you.         This happened in beginning of
13   April timeframe or something.
14              So when -- in the middle of May, this
15   happened maybe once.           So when I worked with Chris, I
16   told him, you know, the situation is my wife has
17   high-risk pregnancy.           And sometimes she would call
18   me just, you know, in the middle of the meeting,
19   anything, and I have to run to the house because the
20   doctor said this will be a risk threat -- life
21   threatening, so you have to take her to the
22   emergency room right away.
23              So I explained to him that situation like
24   kind of these words, not exact words, but...                          And
25   what he said is, like, you know, that's -- you know,

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 256 of 340


                                                                           Page 126
 1   that's sad.     Hopefully things will be all right and
 2   everything will be fine.               But that day I wasn't off.
 3   I wasn't taking the day off or anything.                      I was just
 4   explaining to him the situation.
 5              And this -- if I remember correctly, this
 6   was like in the beginning of the week in third week
 7   of March or, sorry, of April or something like that.
 8   I don't recall correctly.
 9   BY MR. NAYLOR:
10        Q.    The third week of March --
11        A.    I'm sorry.        Of May.           Of May.
12        Q.    Of May?
13        A.    Yeah.
14        Q.    Okay.    So that's the first time, third week
15   of May 2017 --
16        A.    When he know.
17        Q.    -- when you told Chris Reed that you needed
18   to miss some work or you were going to miss some
19   work because of your wife's condition?
20        A.    Yes.
21              And my explanation to him is I may be in
22   the middle -- that's what was my concern, is I may
23   be in the middle of a meeting, and she called me,
24   that I need to run right away.                    So I kind of give
25   him a heads-up that if this happen, he know why.

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 257 of 340


                                                                           Page 128
 1   like because it's my reputation.                      If I do a design,
 2   like crappy design, it will be forever known that
 3   this guy did this design in our engineering
 4   community.
 5              So it's my -- what was hurting me more is I
 6   know if I finish it on the deadline, he is saying it
 7   will be very crappy.           It will be -- I need some time
 8   to do the design in the right way, you know.
 9              So the quality was and the deadline was two
10   things that really -- you know, they are very
11   linked.
12        Q.    So you turned in work product that was both
13   late and poor quality?
14        A.    Yes.
15              MR. SABATINI:           Object to the form.
16              THE WITNESS:          Not poor quality.            The
17   minimum quality.        The minimum that will make the
18   thing work, but not as I want it.
19              If you give me enough time to do these
20   things, I will do it in the perfect way.                      But if you
21   tell me, Okay, go bring it the coming Monday and in
22   the middle of the week I take three days off, now I
23   have two days to finish this, and I promised you to
24   give it to you Monday.             I know how your face will be
25   if I give it to you Monday, it's not done.                      You

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 258 of 340


                                                                         Page 142
 1        A.    Minus 24 again.
 2              Minus 22.64.
 3        Q.    And that's the balance that it shows here
 4   on Bates Number '1363; right?                    You've got minus
 5   22.64?
 6        A.    Yes.    I see the number here.
 7        Q.    Okay.     So do you have any reason to dispute
 8   that ASML paid you up to 22.64 additional sick hours
 9   that you did not have in the bank?
10              Any reason to dispute that?
11        A.    I don't recall, but I don't have any reason
12   to dispute it.
13        Q.    Okay.     Let's do the same thing with your
14   vacation.
15              Go back to Bates Number '1360.
16              This is a check August 18th, 2017.
17        A.    '1360.      Okay.
18        Q.    What's your available vacation balance as
19   of August 18th, 2017?
20        A.    35.54 hours.
21        Q.    Okay.     Enter that in, please.
22        A.    35.54, okay.
23        Q.    Turn the page.
24              We're looking at the first paycheck dated
25   September 1st, 2017; Bates Number '1362.

                         TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 259 of 340


                                                                             Page 144
 1        A.    This is the same one or different?
 2        Q.    Listen to the question, sir.
 3        A.    Okay.
 4        Q.    Going to the very last page of this
 5   Exhibit 2, Bates Number '1361, it shows a negative
 6   vacation balance of 4.62; right?
 7        A.    Yes.
 8        Q.    Do you have any reason to dispute that ASML
 9   paid you 4.62 beyond what you had in the bank for
10   vacation?
11        A.    Besides I don't remember that, but, no, I
12   don't have any reason to dispute.
13        Q.    Okay.    So let's skim through this exhibit
14   in its entirety.
15              If you look through Exhibit 2, which,
16   again, is all of your earnings statements from 2017,
17   you always have a positive vacation balance.
18              Do you agree?
19        A.    Yes -- no.        In January, I have minus 1.76
20   sick available.
21        Q.    I am talking about vacation.
22        A.    In January -- you say vacation only?
23        Q.    I am talking about vacation.                       Let's start
24   again.
25        A.    Talking about vacation.

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 260 of 340


                                                                                Page 146
 1   '1362; right?
 2        Q.    That's one of them, yes.
 3              So listen to the question.
 4              From March until your final paychecks, you
 5   always had a positive sick pay balance; correct?
 6        A.    No, not correct, because my last three
 7   checks I have negative sick balance.                          The one on
 8   page '62, '1362, sixty-...
 9        Q.    Those were your final paychecks; correct?
10              Those are all dated September 1st?
11        A.    If I received these two ones that you was
12   talking about today, the one that has sick hours and
13   the vacation hours, if I received these, then these,
14   besides my last paycheck, which is September 1st
15   paycheck, it all has negative sick time.
16        Q.    Okay.    I am going to ask the question a
17   different way.
18              Sir, do you have any reason to dispute that
19   the paystubs in Exhibit 2 are true and correct
20   copies of what you were actually paid and what your
21   actual vacation and sick pay balances are?
22        A.    I have no reason to dispute that.
23              MR. NAYLOR:         Should we take a lunch break.
24              THE WITNESS:          Lunch break?
25              MR. NAYLOR:         Sound good?

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 261 of 340


                                                                            Page 148
 1                          AFTERNOON SESSION
 2

 3               THE VIDEOGRAPHER:              This is the beginning of
 4   Media Number 3.
 5               We are going back on the record at
 6   1:32 p.m.
 7   BY MR. NAYLOR:
 8          Q.   Mr. Saad, I want to clarify something that
 9   we talked about earlier.
10               When your wife was at home in 2017 and the
11   doctors were concerned about her bleeding, if she
12   had instances where there was blood or there was an
13   emergency, did you always go home and be there for
14   her?
15          A.   Yes.
16          Q.   In those instances -- well, let me ask:
17   How frequently did that happen where she had an
18   emergency or there was blood and you had to go home?
19          A.   At the beginning, it was maybe once every
20   other week.     I mean, like during March, April, May,
21   but after that, start to be more frequent.                     Maybe
22   once a week or so.
23          Q.   Okay.    So you remember when we filled out
24   the calendar on Exhibit 1 and you circled the days
25   that you need to have off, did you really need to

                         TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 262 of 340


                                                                       Page 153
 1        Q.    High?
 2        A.    Yes.
 3        Q.    Okay.
 4              Would you read what you wrote to Chris Reed
 5   there on Monday, October 17th, 2016?
 6        A.    If this is my e-mail to him, what's written
 7   here is:
 8              "Hi, Chris, I have negative balance in sick
 9              hours (-18.40 hrs) and vacation (-2.40
10              hrs).    Physically I took only one day
11              vacation, and the rest were all for taking
12              care of my wife and kids while my wife
13              either in hospital or having a medical
14              procedure.        Even the October 28th day off
15              is to take my wife for her medical
16              treatment (Crohn's disease hospital
17              treatment that occurs periodically and does
18              not allow her to drive home afterwards)."
19              "Is there anything in ASML HR system that
20              can help to add hours to my vacation/sick
21              balance?       I have the medical records and
22              discharge papers that support each
23              incident."
24              "Please let me know."
25              "Thank you, Mohamed."

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 263 of 340


                                                                           Page 154
 1        Q.    Okay.     So do you recall writing that
 2   e-mail?
 3        A.    I don't recall.              It has been long time, but
 4   just catch my eyes is talking about October 28th
 5   while we are on October 17, supposedly this e-mail.
 6        Q.    Yeah.
 7        A.    Maybe.      I don't know.               Like, it talks -- it
 8   doesn't make sense for me that I am asking about 28
 9   while we are 17th and I already have days off that's
10   under the balance, but okay.
11        Q.    I think what you're saying there, Mr. Saad,
12   is you are saying even October 28th, the day that
13   you have requested off in the future, is not for
14   vacation, but it's to take your wife for her medical
15   treatment; right?
16        A.    I didn't say anything in the future.                   I
17   just saying even though October 28th while the
18   previous sentence is saying talking about past.                       You
19   know, but it's okay.            Let's assume that -- let's
20   pretend that I sent this e-mail, this one.
21        Q.    Well, I don't want to pretend, sir.
22              Do you recall writing the e-mail?
23        A.    I don't recall it, but --
24        Q.    Do you have any reason to dispute that you
25   wrote the e-mail?

                         TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 264 of 340


                                                                       Page 155
 1        A.    It looks very authentic.
 2        Q.    Okay.    Do you have any reason --
 3        A.    So I can't -- I can't dispute it.                  I
 4   cannot.    It looks...
 5        Q.    So in this e-mail, you notify Chris Reed
 6   about your wife's medical condition; right?
 7        A.    Yes.
 8        Q.    And you told me earlier that you thought
 9   that there was a time when you had told them in
10   writing; correct?
11        A.    Yes.
12        Q.    So here we are.             We are looking at an
13   e-mail where you have notified ASML in writing that
14   your wife has a health condition; right?
15        A.    Yes.
16        Q.    And you have asked for some specific
17   assistance; right?          You say, "Is there anything in
18   ASML HR system that can help to add hours to my
19   vacation/sick balance," because, as you put here,
20   you had taken those balances, your sick and
21   vacation, into a negative; right?
22        A.    Uh-huh.
23        Q.    Yes?
24        A.    Yes.
25        Q.    So you needed some other way to take time

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 265 of 340


                                                                           Page 166
 1          Q.   Listen to my question.
 2               When we talked before, you were certain
 3   that Chris Reed had never advised you about the
 4   FMLA; right?
 5          A.   And -- yes.
 6          Q.   Okay.    Well, now, we see an e-mail where
 7   Chris Reed has advised you of the FMLA?
 8          A.   If this e-mail is correct, yes.
 9          Q.   And you have no reason to dispute it, do
10   you?
11          A.   I have no reason to dispute it.
12          Q.   So you didn't remember this time when he
13   advised you of the FMLA.                Is it possible that he
14   advised you of the FMLA in 2017 and you are just not
15   remembering it?
16               THE WITNESS:          After April --
17               MR. SABATINI:           Object to the form.
18               THE WITNESS:          -- absolutely not, because
19   after April I was in need to it.                       After April I was
20   in absolute need to it.
21               Like back then, this, this is just kidney
22   stones.     All these days that I took during 2017,
23   just kidney stones, which just run to the hospital,
24   stay maybe couple days, done.                    And we stay good for
25   couple months or so.            So all of this, kidney stones.

                         TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 266 of 340


                                                                          Page 168
 1        Q.    Okay.    And, again, you don't recall whether
 2   -- strike that.
 3              Let's mark this as Exhibit 4.
 4              (Deposition Exhibit Number 4 was marked for
 5              identification.)
 6   BY MR. NAYLOR:
 7        Q.    Mr. Saad, you don't recall whether you
 8   clicked on the link that Chris Reed sent you to
 9   ASML's FMLA policy?
10        A.    The question is what?
11        Q.    Do you recall whether you clicked on the
12   link to ASML's FMLA policy that Chris Reed sent you
13   in October of 2016?
14        A.    No, I don't recall.
15        Q.    You don't recall?
16              You might have.             You might not have.        You
17   don't remember?
18        A.    Yeah, exactly.            I don't recall.
19        Q.    This is the policy in Exhibit 4.                   It's
20   called leave of absence policy 103.
21              Do you see that?
22        A.    Yes.
23        Q.    Effective date, what is the date there?
24        A.    6/20/12.
25        Q.    This talks about family and medical leave

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 267 of 340


                                                                       Page 170
 1              perform the employee's job; the employee's
 2              medical prognosis; the hardship to the
 3              company caused by the employee's absence,
 4              taking into account the nature of the
 5              employee's job and the employee's
 6              performance.          While ASML will examine
 7              applications for medical leave and make
 8              determinations regarding the length of
 9              leave on an individual, case-by-case basis,
10              it will not ordinarily grant a medical
11              leave of absence lasting longer than six
12              months."
13        Q.    I'll stop you there.
14        A.    Uh-huh.
15        Q.    So this is a policy that says an employee
16   who is not eligible under state or federal FMLA can
17   still apply for a medical leave of absence at ASML;
18   right?
19        A.    Yes.
20        Q.    That's what it says?
21        A.    It does.
22        Q.    So Chris Reed sent you a link to this
23   policy, and even though he said in his e-mail --
24        A.    You are not eligible.
25        Q.    -- "you need to have worked 12 months

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 268 of 340


                                                                       Page 171
 1   before taking advantage of FMLA," there's actually a
 2   portion in this policy that you could have -- that
 3   would have allowed you to apply for family medical
 4   leave; right?
 5        A.    Exactly, yeah.
 6        Q.    And he encouraged you to contact HR.
 7              Do you recall that in his e-mail?
 8              He said, "For further details, contact HR."
 9        A.    Uh-huh, yes.
10        Q.    Yes.
11              Did you contact HR after receiving this
12   e-mail?
13        A.    I don't recall, so here about --
14        Q.    But you could have; right?
15        A.    I could have, but that's -- that's what I
16   am talking about.
17              Like, if I don't find the solution with my
18   manager or something, I go to HR and ask them if
19   there is an option.
20              So if this is the case -- so I think
21   after -- if this is his response, I would go to the
22   HR and say, What is the consequences of that?                  Like,
23   if I exceeded this negative, negative, negative, and
24   I am still taking days off, you guys will do what?
25   Will cut off my check?             Will banish me somehow?

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 269 of 340


                                                                                 Page 172
 1   That will be my question to HR.                     Because already my
 2   manager told me, "You are not qualified."
 3        Q.    Well, I don't think he says you're not
 4   qualified.
 5              That's not what the e-mail says, is it?
 6        A.    Yeah, you need to have worked 12 months
 7   before taking advantage of it.
 8        Q.    Of FMLA; right?
 9        A.    Yeah.
10        Q.    But you didn't click on the link or you
11   don't recall clicking on the link where there's a
12   policy just for someone like you who is not eligible
13   who can still apply for family medical; right?
14        A.    Yeah.
15        Q.    But you didn't do that?
16        A.    I didn't click on no link, so -- you
17   already gave me the summary.
18        Q.    You didn't click the link.                         You didn't
19   apply for FMLA or for this other kind of family
20   medical leave, did you?
21        A.    No.
22        Q.    But you could have?
23        A.    I could have if he didn't say that.                         He
24   said, You can't take advantage of that.
25        Q.    Mr. Saad, is it Chris' responsibility to

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 270 of 340


                                                                              Page 181
 1   fired for performance at ASML," is?
 2        A.    Yes.
 3        Q.    Now, you told me a while back that you were
 4   put on a performance improvement plan; right?
 5        A.    Yes.
 6        Q.    And that's because you got a partially
 7   meets score on your 2016 review?
 8        A.    Yes.
 9        Q.    I am going to show you what we'll mark as
10   Exhibit 5.
11              (Deposition Exhibit Number 5 was marked for
12              identification.)
13   BY MR. NAYLOR:
14        Q.    So Exhibit 5, sir, is a copy of your PPM
15   from 2016.
16              My only question to you is:                        Is this a true
17   and correct copy of the PPM that you received based
18   on your 2016 performance?
19        A.    I have no original copy, so I don't know.
20        Q.    You never received a copy of your review?
21        A.    I received an electronic copy that was the
22   employee's website thing, that link that you go to.
23   It's your record and stuff.
24              So you are able to see it, but when they
25   seized my computer and everything, I have no access

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 271 of 340


                                                                               Page 190
 1   matching parts and everything, the team lead,
 2   Matthew Urmaza.       So we go through the drawing, the
 3   CAD models, and make sure everything is right in the
 4   assembly and everything.               Not just Matt Urmaza;
 5   everyone else can even see it.                    All right.
 6              So if I have screws, and let's say screws
 7   in there, in somewhere in the assembly, these may be
 8   in July in the assembly; all right?
 9              So if nobody catched it all this time until
10   he came in March and say there is a screws problem,
11   that would be a joke.
12              You know, so what I am saying -- what I am
13   saying is, what he wrote here, I 100 percent
14   disagree for every single word he said here.
15              What happened, in my opinion, is he tried
16   to blame me for delaying the project, which, yes,
17   the project was delayed because of me.                        Yes, that
18   happened, because the tasks were delayed, my task.
19   My own tasks were delayed because of this situation
20   that I have during 2016 itself.
21        Q.    What situation?
22        A.    So as I said earlier, in 2016, as soon as
23   we moved to Connecticut, these doctors, the Crohn's
24   doctors, requested to make colonoscopy.                        And after
25   that, like days after days, I have to take this day

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 272 of 340


                                                                                  Page 194
 1   best.    So I was not in this corner.                         I was in the
 2   corner that's below what they expect.
 3          Q.   You were partially meets; right?
 4          A.   Partially, yeah.             Not meeting what he --
 5   yes.
 6          Q.   And so automatically they put you on a
 7   performance improvement plan?
 8          A.   Yes.
 9          Q.   Do you agree that there were areas in which
10   your performance needed to improve as of May 2017?
11          A.   As of May 2017?            No.
12          Q.   So as of May 2017, which is when the PIP
13   was given to you, you believe that your performance
14   was 100 percent satisfactory and there was no area
15   that you could have improved your job performance in
16   any respect?
17          A.   No.
18          Q.   What I said is correct?
19          A.   Yes.
20          Q.   And is that true from May 2017 through the
21   end of your employment, that your job performance
22   was 100 percent satisfactory and there were no areas
23   in which you needed to improve?
24          A.   No.
25               After -- after the May or June time period,

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 273 of 340


                                                                           Page 195
 1   when I start to be absent a lot and be in the
 2   emergency room a lot, I believe I wasn't -- like, he
 3   would say, like, being present, being committed to
 4   the deadlines and the stuff, I wasn't meeting that.
 5   I had been absent a lot, and I wasn't able to meet
 6   commitments, like finishing and deadlines.
 7              And so based on that, no, I was not meeting
 8   what they were expecting, because of these
 9   circumstances that I told you about.
10        Q.    So your performance, according to you, your
11   job performance actually declined in some respect
12   from May 2017 until the end of your employment in
13   August 2017?
14        A.    Yes.
15              It declined, and I was like screaming for
16   help.   And someone just ignored it completely and
17   said "deadlines, deadlines, deadlines."                       So that's
18   what I am saying.
19        Q.    And when you say you were screaming for
20   help, you mean you went to Chris Reed and told him
21   that your wife had a health condition --
22        A.    Yes.
23        Q.    -- and that's why you were taking time off?
24        A.    Yes.
25        Q.    Okay.

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 274 of 340


                                                                           Page 197
 1        Q.    And like he said, you're sure because of
 2   lack of sleep and other factors that you missed --
 3   you missed things with your design; there were
 4   errors?
 5        A.    Yes, and I keep telling them it's not done.
 6   I keep telling Chris Reed and Matt, "I am not done
 7   with this design.         I need to spend some time with it
 8   to make sure that" -- hoping that, you know, I
 9   will -- at certain point I will make sure that
10   everything is perfect before I say, "It's okay.
11   It's done."
12              But this was pushing the days.                     Like, he is
13   supposed to finish it to today, but actually you are
14   requesting another two weeks.
15              So for Chris Reed, it was like, "You are
16   absolutely out of performance.                    Like need to be done
17   today."
18        Q.    Didn't Chris Reed, though, as your manager,
19   have the right to set deadlines and expect you to
20   meet them?
21        A.    Yes.
22        Q.    And didn't Chris Reed, as your manager,
23   have the right to expect that you would do your work
24   precisely at a high level, commensurate with your
25   job grade and with your education?

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 275 of 340


                                                                       Page 198
 1        A.    Yes.
 2        Q.    Free of needless errors?
 3        A.    Of course, yes.
 4        Q.    Let's talk about the areas that are
 5   identified in the PIP, and you understand if I say
 6   "PIP," I am talking about the performance
 7   improvement plan; right?
 8        A.    Yes.
 9        Q.    So there are three areas identified there
10   that they are expecting -- ASML is expecting you to
11   improve in.
12              Number one is attention to detail; right?
13        A.    Yes.
14        Q.    Two is being present?
15        A.    Yes.
16        Q.    And three is meeting commitments; right?
17        A.    Yes.
18        Q.    When it comes to attention to detail, would
19   you agree that your drawings and your designs had
20   too many errors in them which had to be caught by
21   other people?
22        A.    Absolutely not.
23              And that's what I told him when he showed
24   me this paper.      He showed me this document.               But he
25   is my manager.      Like, I can't tell him, "No, I won't

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 276 of 340


                                                                               Page 200
 1   agree that that changed?
 2              You had less attention to detail because
 3   you were spending so much time at home and in the
 4   hospital; right?
 5        A.    Not giving him something that -- so I don't
 6   agree with that.        I didn't give him anything that's
 7   missing.    Like, I was taking longer time.                        Like
 8   instead of, like, attention to details for me, I can
 9   catch all details and everything, let's say, in four
10   days.
11              But if I am working four days -- so if you
12   ask me on day number four, "It's done?"                          Yes, it's
13   done.   Everything, details are taken care of and
14   everything, right.          But because I took two or three
15   days in the middle of these four days, then I finish
16   it when?    Later on, right, after a week or so.
17              So my attention to details become less,
18   which make me deliver things slower.                          Like, I start
19   to double check myself multiple times because I know
20   I am not 100 percent concentration because I didn't
21   sleep last night, for example.
22        Q.    So throughout the PIP you felt that your
23   attention to detail remained constant?
24        A.    Yes.
25        Q.    But you agree then that the being present

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 277 of 340


                                                                              Page 201
 1   in the meeting commitments objectives of the PIP
 2   were things that you needed to improve upon?
 3        A.    Yes.
 4        Q.    Okay.    So when you told me a moment ago
 5   that as of May 2017, when the PIP was delivered,
 6   that there were no areas in which your job
 7   performance needed to improve in any way, that
 8   wasn't true; right?
 9              There were two areas at least where your
10   performance needed to improve, being present and
11   meeting commitments; correct?
12        A.    Being present and -- yes, I agree.
13        Q.    Okay.
14        A.    So these two were actually -- like, when he
15   made this plan, I started to take a lot of days off.
16   So we were talking about that.
17              You are not talking about past.                      That's
18   what I was saying earlier.                My 2016 performance
19   wasn't bad.     It was in 2017, like during April and
20   May, before he wrote this plan, that I start to have
21   multiple days off.
22              So that's why, my understanding, when he
23   wrote that, is because I absent a lot.                        I didn't
24   meet deadlines in April and May.                      Then he wrote
25   this, but I didn't put it in 2016.                       I didn't agree

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 278 of 340


                                                                       Page 202
 1   at all.    I told him I don't agree to that, but I
 2   will sign it because you said.
 3        Q.    Okay.    We're talking about 2017 --
 4        A.    Yes.
 5        Q.    -- and the PIP that we're looking at here
 6   as Exhibit 6.
 7              Okay?
 8        A.    Yes.
 9        Q.    In 2017, when you received the PIP, do you
10   agree that being present was an area that you needed
11   to improve in?
12        A.    Yes.    When I received it, yes.
13        Q.    How did you need to improve in the way of
14   being present at ASML?
15              What did you need to do to demonstrate
16   improvement?
17        A.    Not to take days off much and attend in the
18   meetings and share in the meetings.
19        Q.    Okay.
20        A.    But because I was taking days off, then
21   this target was need to improve.
22        Q.    What about he mentions in here a lack of
23   energy and focus, a lack of sense of urgency.
24              Do you agree that at times you exhibited a
25   lack of energy and focus?

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 279 of 340


                                                                              Page 203
 1        A.    No.    I mean, for that time period, yes, I
 2   start to lose my focus because of this side problem,
 3   but I was doing what I am supposed to do.                       It was
 4   just taking longer.
 5        Q.    Okay.    And what about a lack of sense of
 6   urgency.
 7              Do you agree that during the PIP period you
 8   displayed a lack of sense of urgency on occasion?
 9        A.    No.    It was -- this, I did not.
10              But the explanation is because it was
11   supposed to be due this Friday, you finished it the
12   next Friday.      So it was urgent.                 I mean, it was to
13   be done Friday.
14              So he take it -- or let's say he took it
15   here as lack of -- like, you don't finish things as
16   urgent as we explain it's urgent.                       But, for me, it's
17   because I took days off, so it become like four or
18   five days later.
19        Q.    Okay.    So you felt that if there was a lack
20   of urgency perceived by Chris Reed, it was because
21   you weren't meeting deadlines?
22        A.    Yeah, exactly.
23        Q.    Okay.    What about in the area of meeting
24   commitments?
25              What was it about your job performance in

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 280 of 340


                                                                             Page 204
 1   that area that needed to improve during the pay
 2   period?
 3        A.    So deadlines.
 4              Like, we have -- we even had an Excel
 5   sheet, or something like that, that has this task by
 6   this date, this task by this -- like we have it
 7   detailed, and it need to be within the specific
 8   dates.
 9              Like, so that's why I was -- like, when I
10   explained to him the situations I am in, he was kind
11   of showing me the same sheet.
12        Q.    Right.
13        A.    We have to finish that by that date, that
14   by that date, before he let me go.                        "Okay, go."
15              But at the same time, he give me the
16   comment that, "You already have deadlines."
17        Q.    So when you received the PIP, did you
18   understand what was being said in your PIP in terms
19   of the performance improvement that you needed to
20   show?
21        A.    Yes.
22        Q.    It was clear to you; right?
23        A.    Yes.
24        Q.    Okay.     And you felt like you had the tools
25   and the resources to achieve what they were

                         TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 281 of 340


                                                                       Page 205
 1   expecting you to achieve?
 2        A.    When I received it, yes.
 3        Q.    Okay.    Now, the PIP period, if you go to
 4   the first page of the performance improvement plan,
 5   it says ASML -- this is the second paragraph.
 6              "ASML is formally notifying you of this
 7              required improvement and is placing you on
 8              a performance improvement plan for the next
 9              60 days."
10              Do you see that?
11        A.    Yes.
12        Q.    Okay.    So that was the PIP period, 60 days;
13   right?
14        A.    Yes.
15        Q.    So if the PIP was handed to you May 25th,
16   2017, when did the PIP period expire?
17        A.    Supposed to be July 25th.
18        Q.    Okay.    So do you agree that as of
19   July 25th, you needed to have demonstrated whatever
20   improvement ASML was telling you you needed to make
21   in this PIP?
22        A.    Yes.
23        Q.    Okay.    And that was clear to you at the
24   time that you received it; right?
25        A.    Yes.

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 282 of 340


                                                                                Page 215
 1              So we were not working on things that's
 2   kind of imaginary or anything.                      Like, it was like
 3   written, like, document, CAD model, something like
 4   that.   Or, if it's a meeting, I attend all the
 5   meetings.    Like, I wasn't missing meetings.                       I am
 6   attending all the meetings.                     I am sharing in the
 7   meetings.    These kind of things.
 8        Q.    Yeah.
 9              But you told me you did miss meetings
10   during the PIP and you did not hit deadlines during
11   the PIP; right?
12        A.    Yes.
13              That happened, but what I am saying is he
14   sat with me.      We kind of put the whole thing
15   together.    First of all, you finish the targets I
16   gave you.    The tasks I gave you or not, which I show
17   him the proof that I finished it.                         Attended the
18   meetings.    Yes.      I am sorry I missed a couple of
19   days, but I attended the other three.
20              For the meetings, I was actually supposed
21   to attend all these meetings, but I missed this and
22   this because -- so he was kind of, okay, you have
23   this excuse for that and so he write down and so on.
24        Q.    So go back a little bit.
25              You understood that you could be fired if

                         TSG Reporting - Worldwide    877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 283 of 340


                                                                       Page 216
 1   you did not demonstrate sufficient performance under
 2   your PIP; right?
 3        A.    Yes.
 4        Q.    You told me during your PIP you had to have
 5   certain absences to be home with your family; right?
 6        A.    Yes.
 7        Q.    And you took vacation and sick days to
 8   cover those; correct?
 9        A.    I think if I have a balance, I will take it
10   as -- yes.
11        Q.    Right.
12              Because that's what you were required to
13   do; right?
14        A.    Yeah, I mean --
15        Q.    You couldn't take a half day off work and
16   just not tell anyone and not charge your sick or
17   your vacation, could you?
18        A.    No.    No.      You have to.
19        Q.    You have to?
20        A.    Yeah.
21        Q.    That's the honest way to do it; right?
22        A.    Yeah.
23        Q.    So if you did you take time off to be home
24   with your family during the PIP period, you would
25   have used vacation or sick pay if it was available;

                         TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 284 of 340


                                                                       Page 219
 1        Q.    It's just divided over two days; right?
 2        A.    Yes.
 3        Q.    Okay.    Take a look at the second page of
 4   your PIP.
 5              You see where it says "resolution"?
 6        A.    Yes.
 7        Q.    In the last paragraph there, at the bottom,
 8   it says:
 9              "Please provide to me in writing how you
10              will contribute to successfully managing
11              the above mentioned items no later than one
12              week from our discussion today."
13              Did I read that correctly?
14        A.    Yes.
15        Q.    Did you provide to Chris Reed in writing an
16   explanation of how you would contribute to
17   successfully managing these issues in your PIP?
18        A.    Yes.
19        Q.    And what did you tell him in terms of how
20   you were going to improve with regard to attention
21   to detail?
22        A.    So attention to details, I don't recall
23   exactly what I told him, but I believe I will -- if
24   I am writing it today, I would say the same thing.
25   I would say I would pay attention to more details.

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 285 of 340


                                                                          Page 220
 1        Q.    How would you do that?
 2        A.    For double checking dimensions, double
 3   checking alignments, double checking things.                      That's
 4   the only thing I can say.
 5        Q.    Because you needed to catch errors.                    That
 6   was part of your responsibility, right, as you were
 7   creating a design?
 8        A.    Yeah.
 9        Q.    You can't make errors and then expect your
10   coworkers to catch them for you?
11        A.    No.
12              So what happened is, like, you tried to
13   tell -- whatever here -- you go through it, and you
14   tried to say how you will do it.                      So details, okay,
15   I will check details more.                I will give more
16   attention to details.            I will check it with my peers
17   as well.    Like, show it to my peers and make sure I
18   am okay, and these kind of things.
19        Q.    And did you do that?
20        A.    Yeah.
21        Q.    You felt like you sufficiently improved in
22   that area, in the attention to detail area?
23        A.    I did not -- in details and in making the
24   drawings and the CAD models aligned and the stuff,
25   like I was double checking myself, of course, as

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 286 of 340


                                                                                Page 223
 1        A.    Yes.
 2        Q.    So this document, this Exhibit 7, was part
 3   of what you and Chris Reed did throughout the PIP
 4   process; right?
 5        A.    (Witness nods head.)
 6        Q.    You guys would meet.                 You would talk about
 7   action items to help you improve on the PIP, and you
 8   would both have written input on your progress;
 9   correct?
10        A.    Yeah.    I am telling him what I did.
11        Q.    And he's telling you --
12        A.    And he is checking it and telling me if
13   that's what we need and everything, yeah.
14        Q.    And then he tells you what to do for the
15   next week period?
16        A.    Yeah, but we have general guidelines.
17   Like, we have general to finish this by that date to
18   finish this by that date, these kind of things, in
19   an Excel sheet.
20        Q.    So there was a lot of communication between
21   you and Reed throughout the PIP process?
22        A.    Yeah, weekly.
23        Q.    Okay.    Look at the -- turn two pages and
24   look at the document that says TPD-100 (sic)
25   Improvement Categories.              Right there.             That's it.

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 287 of 340


                                                                              Page 239
 1   '184, sent August 15, 2017, at 9:36 a.m.
 2              Let me know when you're there.
 3        A.    '184?
 4        Q.    '184.
 5              David Taub was the architect; right?
 6        A.    Yeah.
 7        Q.    David Taub says:
 8              "Hi, Mohamed.
 9              "An issue with the interface for the
10              objective on the Objective Shaker Fixture
11              was observed (details below).                      It looks
12              like the objective would not be able to be
13              mounted on the fixture.                    Please check the
14              entire fixture and all interfaces and
15              clearances and resolve any issues."
16              So let me just stop there for a second.
17              Your whole job was to design an objective
18   shaker fixture such that the objective could be
19   mounted to the fixture; right?
20        A.    Yes.
21        Q.    And he's telling you it looks like we can't
22   mount the objective to the fixture because there are
23   interferences (sic) and clearances that need to be
24   resolved; right?
25        A.    He is saying...

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 288 of 340


                                                                       Page 243
 1        A.    No.
 2        Q.    So the first e-mail is July 19th, 2017 at
 3   3:03 p.m., and Matt writes to Chris:
 4              "Chris:       During a meeting in my cube this
 5              afternoon, I heard Mohamed Saad snoring.
 6              Therefore, I walked over to his cube and
 7              woke him up.           I did not say anything when
 8              he woke up.          This occurred at 2:40 p.m.
 9              today.      This performance update is based on
10              your request."
11        Q.    Were you sleeping on the job that day?
12        A.    It happened -- it happened couple times
13   during July, specifically, and August.
14        Q.    Okay.
15        A.    Because, again, coming back from the
16   emergency room 5:00 in the morning and going back to
17   work, of course you expected to snooze some time.                      I
18   mean, what you can do?
19        Q.    How many times do you think you slept on
20   the job at ASML?
21        A.    I mean, during July and June, maybe four
22   times or something.           I don't remember, but that was
23   specifically these days.
24              And they know.             The funny thing is they
25   know.   Like, I come to work and I stop by my

                         TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 289 of 340


                                                                             Page 250
 1        A.    I didn't see.           No, I didn't see anything.
 2   I saw him just sitting down and the lady.                      And they
 3   telling me that "You went through the PIP and you
 4   didn't pass.      So this is your last day."                  These kind
 5   of things.
 6        Q.    So you don't know who made the
 7   determination that you had failed your PIP --
 8        A.    Hundred percent, no.                 No.
 9        Q.    You've got to wait for me to finish my
10   question for our court reporter.
11              Okay?
12        A.    Okay.
13        Q.    Okay.    You don't know 100 percent who made
14   the decision that you failed your PIP.
15              Do you have a lesser understanding of who
16   made the decision that you failed your PIP?
17        A.    What do you mean "lesser understanding"?
18        Q.    Do you have a belief about who made the
19   decision that you failed your PIP?
20        A.    Yeah, I believe it's Chris Reed.
21        Q.    Okay.    What factors do you believe Chris
22   Reed considered in determining that you had failed
23   your PIP?
24        A.    That I didn't meet what he want.                    That's
25   what I think.

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 290 of 340


                                                                          Page 251
 1        Q.    So you think Chris Reed looked at the PIP
 2   itself and said "I don't think he did" what I
 3   expected and --
 4        A.    That's what I think.                 I don't know.
 5        Q.    Do you believe Chris Reed considered
 6   anything else in making the determination that you
 7   failed your PIP?
 8        A.    I don't know.
 9        Q.    Okay.    When did Chris Reed make the
10   decision that you had failed your PIP?
11        A.    He didn't tell me I failed anything.                 He
12   just -- on the day of last day, when we sit down
13   with the HR lady, that's what he said.
14   BY MR. NAYLOR:
15        Q.    When was the decision to end your
16   employment at ASML made; do you know?
17        A.    8/24.
18        Q.    So you feel that ASML made the decision to
19   fire you on August 24th, 2017, the same day they
20   informed you of that decision?
21        A.    I don't know if they made the decision
22   earlier, but I am saying they told me that "You
23   failed on this PIP and this is the last day."
24        Q.    I understand.           I am trying to get your
25   understanding of when the decision to fire you was

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 291 of 340


                                                                           Page 252
 1   made.
 2              You don't know when ASML made that
 3   decision, do you?
 4        A.    No.    No, but I can -- I have a belief when
 5   it happened.
 6        Q.    When do you believe ASML made the decision
 7   to end your employment?
 8        A.    The week before, when I have this e-mail
 9   saying this is misaligned.                Something like that;
10   couple features misaligned.                    And then Matt Urmaza
11   send it to Chris Reed.
12              At this meeting, I felt from the way he is
13   writing the comment about that, that he already made
14   the decision I failed that, but I didn't.                       Because
15   he was saying -- one of the things he was saying,
16   it's 60 days, but we may actually extend it to 90,
17   to 120, depending on the situation.
18        Q.    When did he tell you that?
19        A.    That's at the very beginning.
20        Q.    Okay.
21        A.    So when he said that, my understanding is,
22   even though, you know, he see that this problem
23   happened with this dimension or whatever, then we
24   still have the chance to extend.                       Especially he see
25   the circumstances, so he may have the opportunity to

                        TSG Reporting - Worldwide    877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 292 of 340


                                                                                   Page 257
 1   online, all these kind of things, which basically is
 2   not the right thing to do for your employee.
 3              So why they kicked me out?                         Performance.
 4              That's the short story.
 5              Is it really performance?                     Like if things
 6   are done right from their side -- not my side, from
 7   their side -- it will be performance?                           Never.   In
 8   100 year, never will it be performance.
 9              So I think performance was wrong.                         The PIP
10   was wrong.     I never given enough time to do the
11   things in the right way that they want, given that I
12   explained to my manager multiple times the
13   situation.     He did not help me by giving me the hint
14   about the FMLA when I needed it, the same moment I
15   needed it.
16        Q.    So the short answer to my question "Why do
17   you believe ASML fired you?" is poor performance;
18   right?
19        A.    Yes.
20        Q.    Okay.    You told me earlier that you didn't
21   feel it was possible that ASML honestly believed
22   that you had underperformed and failed to meet the
23   objectives of the PIP; right?
24        A.    That they didn't what?                   I'm sorry.
25        Q.    You told me that you didn't feel it was

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 293 of 340


                                                                            Page 258
 1   possible that ASML honestly believed that you had
 2   failed to meet your PIP.
 3              You felt like there was some other reason.
 4              Am I misremembering?
 5              Let me ask it a different way.
 6        A.    Yeah, please.
 7        Q.    Okay.    ASML told you they were firing you
 8   for poor performance; right?
 9        A.    Yes.
10        Q.    They told you that "We're firing you
11   because you didn't meet your PIP goals"; right?
12        A.    Yes.
13        Q.    Do you believe that ASML honestly believed
14   that that was the reason they were firing you; that
15   they looked at the way you had performed and they
16   believed you had not met the goals they set for you?
17              Is that possible that they believed that?
18        A.    So yes and no.
19              Like, yes, ASML, as a company, as an HR,
20   who doesn't know who is this person and what are the
21   circumstances, yes, they believe it is because "You
22   didn't meet the goals."
23              But, no, it's not my manager.                      My manager
24   has some certain reasons that, for me, it's unknown.
25   But from what I see on my side, that he didn't

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 294 of 340


                                                                       Page 265
 1   will happen at the end of the day or the next day.
 2   Maybe another call.
 3          Q.   I understand.          There's always --
 4          A.   But no intention --
 5          Q.   There's always the possibility that you
 6   might need time off in the future.
 7               My question is:            On August 24th, 2017, when
 8   you returned to work at ASML, you had no plans at
 9   that time to take additional time off from work, did
10   you?
11          A.   No.
12               MR. NAYLOR:        Can we take a quick break?
13   Five minutes?
14               THE WITNESS:         Sure.
15               THE VIDEOGRAPHER:             This is the end of
16   Media 3.     We're going off the record at 3:38 p.m.
17               (Recess taken.)
18               THE VIDEOGRAPHER:             This is the beginning of
19   Media 4.     We're going back on the record at
20   3:47 p.m.
21   BY MR. NAYLOR:
22          Q.   Mr. Saad, you told me earlier that you were
23   upset when ASML fired you because you wanted to keep
24   working for ASML for the foreseeable future; right?
25          A.   Yes.

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 295 of 340


                                                                              Page 270
 1   Exhibit 14.
 2              (Deposition Exhibit Number 14 was marked
 3              for identification.)
 4   BY MR. NAYLOR:
 5         Q.   You've got Exhibit 14 in front of you.
 6   This is another e-mail chain that you produced to
 7   us.   This is Plaintiff '2480.
 8              Who is Mark Benton at Apple?
 9         A.   This will be someone working at Apple.
10         Q.   Do you know what his position is?
11         A.   I believe he was a manager there or
12   something.
13         Q.   If you look at the first page there, his
14   title says "Mark Benton, senior recruiter,
15   manufacturing, design and operations."
16         A.   Okay.    So you see it there.                      I didn't see
17   that.   Okay.
18              Senior recruiter, okay.
19         Q.   So Mark Benton was a recruiter for Apple;
20   correct?
21         A.   Yes.
22         Q.   And you had a series of e-mails back and
23   forth with him where you were asking him if there
24   were any jobs available at Apple; correct?
25         A.   Yes.

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 296 of 340


                                                                       Page 271
 1        Q.    Turn to page 3 of this e-mail chain.
 2              On July 10th, 2017 at 12:17 p.m. you wrote
 3   to Mark Benton:
 4              "Hi, Mark, is there any" --
 5        A.    Where is that?             I'm sorry.
 6        Q.    Page 3.
 7        A.    Yes.
 8              Three.      Oh, okay.
 9        Q.    July 10th, 12:17 p.m., you wrote:
10              "Hi, Mark, is there any updates about
11              possible openings?                   Please advise."
12              Right?
13        A.    Yes.
14        Q.    So you were asking Mark if there were any
15   job openings at Apple; correct?
16        A.    Yes.
17        Q.    And on July 10th, you were still working at
18   ASML; correct?
19        A.    Yes.
20        Q.    So you were trying to find yourself another
21   job at a different company; right?
22        A.    As soon as I figured out that things are
23   not working out well.
24        Q.    So from your perspective, as of July 10th,
25   2017 --

                         TSG Reporting - Worldwide    877-702-9580
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 297 of 340



                                                                                                                    Page   330
 1                                        REPORTER'S            CERTIFICATE
 2                      I,     TAVIA MANNING, a Stenographic                                       Certified
 3   Shorthand               Reporter            of     the     State          of     California,              do
 4   hereby         certify:
 5                      That        the     foregoing             proceedings                were         taken
 6   before         me at           the     time        and place             herein         set      forth;
 7   that         any witnesses                  in     the     foregoing              proceedings,
 B   prior         to    testifying,                   were     placed          under        oath;         that      a
 9   verbatim            record            of    the      proceedings                 was made by me
10   using         machine              shorthand          which           was thereafter
11   transcribed                  under         my direction;                 further,             that     the
12   foregoing               is     an accurate                transcription                 thereof.
13                      I further               certify         that         I am neither
14   financially                  interested              in    the        action,         nor      a relative
15   or     employee              of     any     attorney             of     any      of the        parties.
16                      Before           completion             of     the      deposition,                review
17   of     the     transcript                  [] was         [X] was not                requested.                If
18   requested,               any        changes          made by the                 deponent            (and
19   provided            to       the     reporter)             during          the       period          allowed
20   are     appended               hereto.
21                       In witness                whereof,            I have          subscribed              my
22   name this               23rd        day     of August             2019.
23

24

25                 TAVIA MANNING, CSR No.                              13294,          CCRR, CLR, RPR

                                         TSG Repmting- Worldwide           877-702-9580
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 298 of 340




                      EXHIBIT D
 Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 299 of 340




                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF CONNECTICUT


MOHAMED SAAD,

                  Plaintiff,
                                                      CIVIL CASE NO. 3:19-CV-00135
v.

ASML US,LLC



                 Defendant.


                               DECLARATION OF JENNINE LABRIOLA
          I, Jennine Labriola, declare as follows:

          1.     I am over 18 years of age and have personal knowledge of the matters stated
herein.

          2.     I have worked for ASML US, LLC ("ASML") since July 2008, and am currently

an HR Generalist in Wilton, Connecticut.

          3.     I am authorized to make this Declaration on behalf of ASML in Support of the
company's Motion for Summary Judgment.

          4.     As an HR Generalist, I am familiar with ASML's human resources policies and

the human resources training the company provides to its employees.
          5.     In 2016 and 2017, I was the human resources business partner assigned to support

Development & Engineering, which included Plaintiff Mohamed Saad's Mechanical

Development team managed by Chris Reed.

          6.     When Mr. Saad was hired in January 2017, he went through ASML's mandatory

new-hire orientation. That orientation included training on ASML's Human Resources policies,

including its leave of absence policy which provides employees notice of their FMLA rights.
   Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 300 of 340




        7.      As an ASML employee, Saad had 24/7 access to ASML's HR policies through its

secure intranet, so he was able to review his FMLA rights any time.

        8.      Attached hereto as Exhibit 1 is a true and correct copy of ASML's Leave of

Absence policy (ASML-SAAD.000201-213), which became effective on or about June 20, 2012.
                                                                 '
        9.     As the Leave of Absence policy suggests, ASML permits employees to use their

paid leave (vacation and sick) before taking unpaid FMLA leave.

        10.    Attached hereto as Exhibit 2 (ASML-SAAD.001344-1363) are true and correct

copies of Mr. Saad's 2017 earning statements. In the right-hand column of each earning

statement, under the section titled "Other Benefits and Information," is a summary of how much

paid leave (vacation and sick) Mr. Saad earned during each pay period, and how much total paid

leave he has in the bank.

        11.    ln the left-hand column of each earning statement attached as Exhibit 2, under the

section titled "Earnings," is a summary of how many hours of sick and/or vacation pay Mr. Saad

used during each pay period.

        12.    Saad's paystubs reflect that his net paid leave balance never dipped below 45.8

hours from late May 2017 to the end of his employment.

        13.    Saad' s three final earnings statements (Exhibit 2, at ASML-SAAD .001362-1364 ),
which are all dated September 1, 2017, reflect negative sick and vacation balances because

ASML paid Saad's accrued paid leave out at termination, but in fact overpaid him 22.64 sick

hours and 4.62 vacation hours beyond what he was owed, due to a payroll error.

        14.    Attached hereto as Exhibit 3 (ASML-SAAD.000266) is a true and correct copy

of a spreadsheet summarizing Mr. Saad' s paid leave accrual and usage throughout his

employment. This summary is based on the information contained in Mr. Saad's earning

statements (Exhibit 2). I directed the preparation of this summary, I have reviewed it, and I have

determined its contents to be true and correct.

               a.      The "Pay date" is the pay date reflected in Mr. Saad's earning statements.




                                                  2
 Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 301 of 340




                 b.     The "Vacation Accrual'' and "Sick Accrual" reflect how many hours (in

       hundredths of an hour) of paid vacation and paid sick leave Mr. Saad accrued during the

       pay period.

                 c.     The "Vacation used" and "Sick used" reflect how many hours (in

       hundredths of an hour) of paid vacation and paid sick leave Mr. Saad used during the pay

       period.

                 d.     The "Vacation balance" and "Sick balance" reflect how many hours (in

       hundredths of an hour) of paid vacation and paid sick leave Mr. Saad has available to him

       in the bank as of each pay date.

       15.       Mr. Saad took August 21 to August 23, 2017 off work, and used his available sick

pay to cover his absence, as reflected on his September 1, 2017 earning statement (Exhibit 2 at

ASML-SAAD.001362).

       I declare under penalty of pe1jury that the foregoing is true and correct to the best of my

knowledge and belief.




                                      Signed thi~         day of February, 2020.




                                                3
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 302 of 340




                      EXHIBIT 1
       Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 303 of 340




                                      US Administrative Policy
Policy Name:                                                                 Policy Number:
Leave of Absence (LOA)                                                       103
Document Date:                           Revision:         Supersedes:       Effective Date:
6/20/12                                 I3               I 1/27/10           6/20/12
Reference:



Policy Amendment History
Revision              Revision     Document       Nature of Change:
Number:               Date:        Date:

Original Draft        10/1/08                     Combined FMLA and Military Policies, added Personal LOA,
                                                  and updated LOA information
1                     9/4/09                      Complete revision

2                     1/27/10                     California State Leave Laws Updated
3                     6/20/12                     Removed reference to specific short-term disablity and
                                                  workers comp insurance carrier.

    PURPOSE:
    Inform employees of their rights under state and federal leave of absence (LOA) laws and ASML’s LOA
    practice. ASML’s LOA Policy applies to medical leaves protected by state or federal laws addressing
    matters such as family leave or disability leave, military leave protected by the Uniformed Services
    Employment and Reemployment Rights Act (USERRA) or similar state laws, and personal leaves.

    SCOPE:
    All eligible U.S. ASML employees.

    Family and Medical Leaves of Absence:
    An employee who has exhausted or who is not eligible for leave under state or federal family leave laws
    may apply for a medical leave of absence. In reviewing applications for a non-FMLA medical leave, ASML
    will consider a number of factors, including the nature and severity of an employee's condition as it relates
    to the employee's ability to perform the employee's job; the employee's medical prognosis; the hardship
    to the company caused by the employee's absence, taking into account the nature of the employee's job;
    and the employee's performance. While ASML will examine applications for medical leave and make
    determinations regarding the length of a leave on an individual, case-by-case basis, it will not ordinarily
    grant a medical leave of absence lasting longer than six months. ASML reserves the right to terminate
    employment at the end of FMLA leave or a maximum of six months.

    Family Medical Leave Act (FMLA)
    The federal Family Medical Leave Act (FMLA) provides certain eligible employees with unpaid, job-
    protected leave and requires that group health benefits be maintained during the leave, as if an employee
    continued to work rather than taking leave. Several states also have their own family or medical leave
    laws. Where both the FMLA and state law apply, an employee is entitled to the more generous benefit
    provided by applicable law. FMLA leaves, as supplemented by applicable state laws governing family or
    medical leave within the state in which the employee works, can be taken as follows.


                                                                                                ASML-SAAD.000201
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 304 of 340




1. Amount of and Reason for Leave: An eligible employee may be entitled to take up to twelve (12)
   weeks of FMLA leave in a rolling 12-month period, measured backward from the date an employee
   uses any FMLA leave. Leave may be taken for any of the following reasons:
    The birth or placement of a child for adoption or foster care.
    To care for the employee’s spouse, child or parent with a serious health condition.
    For the employee’s own serious health condition which renders the employee unable to perform
      his/her job.
    For a qualifying exigency arising in relation to a spouse, son, daughter, or parent who is on active
      duty or who has been notified of an impending call to active duty status, generally as a member of
      the reserve components of the U.S. military. Qualifying exigencies include matters such as
      childcare and a child’s school activities, financial or legal arrangements, attending certain
      counseling sessions, short periods of rest and recuperation leave from active deployment,
      attending certain military events such as post-deployment reintegration briefings, and any matters
      arising out of deployment for which an employee’s spouse, parent, or child receives 7 or fewer
      days of notice of the deployment.

     In addition, an eligible employee is entitled to up to 26 weeks of unpaid, job-protected leave in a
     single 12-month period to serve as the caregiver of a spouse, son, daughter, parent, or next-of-kin
     who is recovering from a serious illness or injury sustained in the line of duty while on active duty.
     During this 12-month period in which an employee is taking military caregiver leave, the combined
     total of leave for any one of the conditions enumerated above, coupled with the caregiver leave
     described in this paragraph, cannot exceed 26 weeks, of which no more than 12 weeks can be for a
     condition other than the military caregiver leave described in this paragraph.

     To the extent permitted by applicable state law, FMLA leaves run concurrent with state family and
     medical leaves or other state leaves and with worker’s compensation leaves.

2. Eligibility: To be eligible for FMLA leave, an employee must:
    Have been employed by ASML for at least twelve (12) months prior to the date leave is to begin.
    Have worked at least 1,250 hours in the twelve (12) months preceding the leave. Time spent
       serving in the military that would otherwise have been spent working for ASML will be counted
       toward the 1,250 worked hours requirement.

3. Compensation During Leave: FMLA leaves are unpaid. However, an employee may use accrued
   sick and vacation for all unpaid family care and medical leaves. Regardless of whether an employee
   receives pay during the leave, the full amount of leave time will be counted toward the employee’s
   annual entitlement to FMLA leave in the applicable twelve (12) month period.

4. Benefits During Leave: Vacation and sick time benefits will accrue for up to sixty (60) days) during
   an FMLA leave, and be awarded upon return from leave.

     During an FMLA leave, ASML will continue to maintain an employee’s group health insurance
     coverage on the same terms as if the employee had continued to work.

     a. Payment of the Employees’ Portion: During an FMLA leave, an employee is required to pay
        his/her regular portion of insurance premiums on a schedule established by ASML. To continue
        your benefits during any period of unpaid leave, you must make arrangements to pay ASML for
        the premium payments that are typically deducted from your paycheck. Please coordinate with
        your HR Representative to determine the most appropriate method of repayment. Payment can
        either be made via a personal check or money order made payable to ASML or via payroll
        deductions upon your return to work. Failure to remit the required premium contribution within
        thirty (30) days of the due date of the premium may result in notification that ASML is canceling
        your health insurance coverage.


Leave of Absence Policy                                                                       2 of 13
(Version 1)

                                                                                           ASML-SAAD.000202
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 305 of 340



                                                                      •~ ASML
     b. Failure to Return: Coverage may cease if ASML learns and verifies that an employee does not
        intend to return to work. If an employee fails to return to work after an FMLA leave, ASML may
        recover premiums it paid to maintain health insurance coverage, unless that failure to return was
        due to the continuation of a serious health condition or for other reasons beyond the employee’s
        control.
     c. Failure to Comply: If an employee fails to comply with these requirements, health insurance
        coverage may lapse.

5. Notifying ASML:

     a. Foreseeable Events: An employee must complete and submit a Request for Leave of Absence
        Form at least thirty (30) days, or as soon as possible and practical, in advance of taking an FMLA
        leave for foreseeable events, such as leaves for planned medical treatment or for the birth of a
        child.
     b. Unforeseeable Events: For unforeseen events, such as accidental injury causing a serious
        health condition, premature birth, or a sudden change in health, an employee must give notice of
        the need for leave as soon as possible and practical -- preferably by submitting the Request for
        Leave of Absence Form (but at least orally). “As soon as practical” generally means the same
        day and no later than the next day. In the case of an emergency, an employee should provide
        notice as soon as the emergency allows for provision of the notice -- generally within hours of
        when the emergency arises. Even if oral notification has previously been given for an
        unforeseeable leave, an employee must still submit the Request for Leave of Absence Form.
     c. Failure to Comply: Failure to comply with ASML procedures for providing notice of an absence,
        including any failure to comply with the procedures outlined in this policy, may result in delay or
        denial of leave.
     d. Sufficient Notice and Follow-Up Notice: An employee wishing to apply or take FMLA leave
        must provide ASML with sufficient information to be able to determine that an employee is
        seeking FMLA leave. An employee indicating that s/he feels “sick” or is “not feeling well” has not
        provided sufficient notice of potential eligibility for FMLA leave. Once an employee has actually
        been approved for FMLA leave for a particular condition, that employee must expressly state that
        “FMLA leave” is being taken. If an employee fails to provide such notice, the employee’s
        absence may not be counted as FMLA leave.

6. Certification of Serious Health Condition: When requesting FMLA leave for an employee’s own
   serious health condition or for the serious health condition of a family member, an employee must
   provide a Certification of Physician or Practitioner from a qualified health care provider to verify the
   need for leave. If the reason for a leave is to care for a covered service member recovering from a
   service-related illness or for military exigency leave, the employee will be required to provide
   documentation acceptable to the Company concerning the family relationship and/or the reason for
   the leave. Certification must be submitted within fifteen (15) days to either disability and/or workers
   compensation provider (or, if not utilizing Short Term Disability, directly to ASML).

     a. Definition of Serious Health Condition: Under the FMLA, a serious health condition means an
        illness, injury, impairment or physical or mental condition that involves:
         In-patient care in a hospital, hospice or residential medical care facility.
         A period of incapacity of more than three (3) consecutive calendar days (including any
             subsequent treatment or period of incapacity relating to the same condition) that also involves
             (a) treatment two (2) or more times by or under the supervision of a health care provider; or
             (b) treatment by a health care provider on at least one (1) occasion which results in a
             regimen of continuing treatment under the supervision of a health care provider. “Treatment,”
             as used here, refers to in-person contact with a health care provider within seven (7) days of
             the first date of incapacity; if an employee intends to establish a serious health condition
             through two treatments with a health care provider, both of them must take place within thirty
             (30) days of the first date of incapacity.
         Any period of incapacity due to pregnancy or for prenatal care.


Leave of Absence Policy                                                                        3 of 13
(Version 1)

                                                                                            ASML-SAAD.000203
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 306 of 340




              
                                                                            •~ ASML
                  A chronic condition requiring periodic treatment (at least two visits per year) by a health care
                  provider over an extended period of time and causing episodic periods of incapacity.
                 Permanent/long term conditions for which treatment may not be effective.
                 Multiple treatments for restorative surgery or other injury or for a condition that would likely
                  result in a period of incapacity of more than three calendar days in the absence of medical
                  intervention or treatment by a health care provider.

     b. Additional Certification: In certain circumstances involving a certification which is incomplete,
        ambiguous, or vague, an employee may be required to provide supplemental information within
        seven (7) additional days; the failure to provide such information within that time may lead to the
        delay or denial of the employee’s leave request. ASML may require second or third certifications
        of a serious health condition at ASML’s expense or re-certification at the employee’s expense.
        ASML may also require periodic reports during FMLA leave regarding the employee’s status and
        intent to return to work.
     c. Failure to Comply: If an employee fails to follow these guidelines, the employee’s leave may be
        delayed or denied and the employee may be disciplined, up to and including discharge, as a
        result. An employee will also be disciplined or discharged if ASML learns the employee has
        falsified information, or willfully omitted material information, relating to the FMLA process.

7. Return to Work After a Medical Leave: An employee who returns from FMLA leave due to the
   employee’s own serious health condition must provide certification establishing the ability to return to
   work. The physician’s release must indicate whether the employee is able to return to work on a full
   or part-time basis and whether restrictions are being imposed. The company will review the
   physician’s release to determine whether ASML is able to accommodate the restrictions based on the
   requested accommodation and the needs of the business.

     An employee who, because of changed circumstances, wishes to return to work before the scheduled
     expiration of FMLA leave must notify ASML of the changed circumstances as soon as possible but no
     later than two working days prior to the employee’s desired return date. The employee’s use of
     FMLA leave will not result in the loss of any employment benefit that the employee earned or was
     entitled to prior to taking FMLA leave.

8. Restrictions on New Child Leave: FMLA leave to care for a new child must be taken within twelve
   (12) months of the child’s birth or placement. Such leave also must be taken at one time unless
   special arrangements are made. Under the FMLA, if spouses both work for ASML, they will be
   entitled to a total of twelve (12) weeks combined for such leave rather than twelve (12) weeks each.

9. Intermittent or Reduced Schedule Leave: FMLA leave may be taken on an intermittent or reduced
   schedule basis when it is medically necessary because of an employee’s own serious health
   condition or the serious health condition of a covered family member, or when it is taken as qualifying
   family military leave. Such leave will be counted on an hour-by-hour basis to apply toward the
   maximum amount of leave to which an employee is entitled during the applicable 12-month period.

     a. Additional Requirements: When intermittent leave is being taken for a reason other than
        military exigency leave, there must be a medical reason for the intermittent or reduced schedule
        leave that is supported by appropriate medical certification. If such leave relates to planned
        medical treatments, the employee must inform ASML about the anticipated treatment schedule
        and the reasons for the proposed schedule.
     b. Alternative Position or Schedule: During periods of intermittent or reduced schedule leave
        relating to planned medical treatment, ASML may require an employee to work in a different
        position or on a different schedule that will better accommodate the necessities of the leave
        schedule and ASML’s own operations. The alternative position will have the same pay and
        benefits as the position held prior to the commencement of the leave.




Leave of Absence Policy                                                                              4 of 13
(Version 1)

                                                                                                  ASML-SAAD.000204
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 307 of 340



                                                                         •~ ASML
10. Requirement to Minimize Disruption for Planned Medical Treatments: For all leaves involving
    planned medical treatments, including intermittent or reduced schedule leaves, an employee is
    obligated to plan for treatments so that they will cause the least disruption to ASML’s operations. The
    earliest possible notice to ASML and flexibility in scheduling will assist in making certain that minimal
    disruption occurs.

11. Reinstatement to Same or Equivalent Position: An employee returning from FMLA leave will be
    returned to the same or an equivalent position, consistent with applicable law. Upon provision of
    proper notice, ASML retains the right to deny reinstatement to an employee who is among the highest
    paid ten (10) percent of ASML’s employees and whose reinstatement would cause substantial and
    grievous economic injury to ASML’s operation. An employee will not lose seniority or benefits earned
    before taking leave because of the fact that the employee is on FMLA leave.

     An employee who fails to return to work at the end of an approved FMLA leave, without authorization
     permitting an extension of that leave, will be considered to have voluntarily terminated employment.

12. Pregnancy-Related Leave

     a. Leaves of Absence and Transfers: An employee needing a leave of absence due to pregnancy,
        childbirth, or related conditions may, if eligible, take an FMLA leave under ASML’s FMLA policy.
        Pregnancy-related leaves may be taken intermittently, or on a reduced-hours schedule, as
        medically necessary.

              An employee is eligible for a reasonable accommodation for pregnancy, childbirth, or a related
              medical condition if the employee so requests and provides the Company with medical
              certification from a health care provider. Such accommodation may include temporary transfer to
              a less strenuous or hazardous position or duties if:
               The employee so requests.
               The transfer request is supported by proper medical certification.
               The transfer can be reasonably accommodated.


     b. Other Terms and Conditions of Leave: The provisions of ASML’s FMLA policy regarding pay and
         benefits, notice requirements, medical certification requirements and reinstatement also apply to
         all pregnancy-related leaves. However, no more than one medical opinion may be required in the
         case of a pregnancy and there is no reinstatement exception for key employees. An employee’s
         pregnancy-related leave is considered to be a serious health condition.
     c. Duration of Pregnancy-related Leave: The duration of a pregnancy-related leave will be
         consistent with applicable law but in no event will the leave extend past the date on which an
         employee becomes capable of performing the essential functions of his/her position, with or
         without reasonable accommodation.

13. State Leave Laws: As indicated above, ASML adheres to both federal and state leave laws. The
    following is a list of some of those state laws, operative in states in which ASML has business
    operations, to which ASML adheres. This list is illustrative rather than exhaustive of laws with which
    ASML complies; it is intended to give you a general idea of additional rights and obligations for which
    you might be eligible and to which you might be entitled if you work for ASML within a particular state.
    While ASML will attempt to keep this state-by-state summary current, frequent changes in state law
    may result in changes to state-law benefits as they are described in this summary. State leave law
    runs concurrent with federal FMLA to the extent that the leaves are being used for a purpose covered
    by both leave laws and to the extent that applicable state law permits. If you have specific questions
    regarding a state leave law, whether you are eligible for leave under state law, and how that law
    applies to you if you are in fact eligible, contact your Human Resources representative.




Leave of Absence Policy                                                                          5 of 13
(Version 1)

                                                                                              ASML-SAAD.000205
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 308 of 340




                                                     California
                                                                        •~ ASML
California Family Rights Act (CFRA)
     An employee who has worked for ASML for 12 months and has worked at least 1,250 hours in
         the preceding year can take up to 12 weeks of FMLA-type, job-protected leave for the employee’s
         or a qualifying family member’s serious health condition or in relation to the birth or adoption of a
         child (but not in relation to a disabling pregnancy, which is covered by the Pregnancy Disability
         Act). Qualifying family members include domestic partners. All leave can be taken intermittently.
     CRFA runs concurrently with federal FMLA.
     In addition to provisions allowing an employee to use available paid leave for otherwise unpaid
         CFRA leave, an employee may be eligible for state disability insurance benefits or paid family
         leave benefits provided by state law. Please see Human Resources for details.

Pregnancy Disability Act (PDL)
    An employee who is disabled by a pregnancy-related condition (e.g. extreme morning sickness,
       doctor-ordered bed rest, child birth, etc.) is able to take up to 16 weeks of job-protected leave.
    Disability must be diagnosed by a physician, and may be taken on a consecutive or intermittent
       basis.
    PDL runs concurrently with federal FMLA, but sequentially with CFRA leave.
    In addition to provisions allowing an employee to use available paid leave for otherwise unpaid
       PDL leave, an employee may be eligible for state disability insurance benefits provided by state
       law. Please see Human Resources for details.

Crime Victim Leave
     An employee may take up to 12 weeks of leave in a rolling 12-month period if the employee is the
       victim of -- or if an immediate family member, domestic partner, or child of a domestic partner is
       the victim of -- a felony, including domestic violence. Leave may be taken in relation to a victim’s
       attendance at court proceedings or participation in safety planning (including temporary
       relocation). Leave may also be taken in relation to a victim obtaining medical (including
       psychological) assistance.

School Activities Leave
    An employee who is the custodial parent, grandparent, or guardian of a child may take up to 40
       hours per year (but no more than 8 hours per month) of leave to attend any activity at the child’s
       day-care facility or school.
    In addition, an employee who is the parent or legal guardian of a child can attend any school
       activities (e.g., meetings called by the school) relating to the child’s suspension from school, even
       if the employee requires more than 8 hours per month or 40 hours per year to do so.

Family Military Leave:
 An employee who works at least 20 hours each week for ASML may take up to 10 days of leave
   during a spouse’s leave from deployment while on active duty during a period of military conflict. An
   employee must notify ASML of the intent to take leave within two business days of receiving notice of
   the spouse’s leave from deployment.


                                                Colorado
Domestic Violence Leave:
 An employee who is the victim of domestic violence is allowed up to 3 days off each year to seek civil
   protection orders; obtain medical services; seek legal assistance; or seek new housing.


                                                Connecticut
Family Leave:



Leave of Absence Policy                                                                          6 of 13
(Version 1)

                                                                                              ASML-SAAD.000206
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 309 of 340





                                                                       •~ ASML
     Connecticut FMLA provides up to 16 weeks of unpaid leave within a rolling 24-month period.
     Connecticut FMLA leave runs concurrently with federal FMLA leave.
    An employee can take state FMLA leave for the serious health condition of a parent-in-law.
    An employee can take state FMLA leave for the serious health condition of a partner in a same-sex
     “civil union.”
    An employee qualifies for state FMLA leave after working for ASML for 12 months and 1,000 hours.
    An employee unable to return to his or her job after an approved FMLA leave will be given a different
     job if such a job is available and the employee is qualified for and able to perform the essential
     functions of the position.

Organ Donation Leave:
 The leave provisions for organ donation are the same as those for Connecticut FMLA.

Pregnancy Leave:
 Pregnant employees are able to take a reasonable leave of absence for disability resulting from
   pregnancy. This time runs concurrently with state and/or federal FMLA.


                                              Maine
Crime and Domestic Violence Leave
 An employee may take reasonable and necessary leave to prepare for and attend court proceedings,
    receive medical treatment, or obtain necessary services to remedy a crisis caused by domestic
    violence, sexual assault, or stalking.

Family Leave:
 Maine FMLA provides up to 10 weeks of unpaid leave within a rolling 24-month period for eligible
   employees.
 An employee qualifies for state FMLA leave after working for ASML for 12 months.
 An employee can take any state FMLA leave for the employee’s “domestic partner.” A “domestic
   partner” is an adult individual with whom an ASML employee has lived for 12 months as a sole
   partner, without being legally married and without being a sibling, and to whom the ASML employee
   expects to remain a sole partner.
 State FMLA leave is also available for organ donation.
 State FMLA leave extends to leave taken to care for a sibling suffering from a serious health
   condition.

Family Military Leave:
 An employee can take up to 15 days of leave per year for family time when a spouse, domestic
   partner, or parent is called to active military duty lasting more than 180 days. The time must be taken
   immediately prior to deployment, immediately following deployment, or both. An employee may also
   take up to 10 days of Maine family military leave in a rolling two-year period because of the death or
   serious health condition while on active duty of an individual for whom an employee would be able to
   take Maine FMLA leave.

                                             Massachusetts
Family Leave:
 An employee may take up to 24 hours of intermittent or consecutive state FMLA leave for family care.
   The 3 types of eligible family care are 1) participation in a child’s school activities; 2) accompanying a
   child to routine medical or dental appointments; and 3) accompanying an elderly relative (at least 60
   years old and related by blood or marriage) to a routine medical or dental appointment.

Maternity Leave:




Leave of Absence Policy                                                                         7 of 13
(Version 1)

                                                                                             ASML-SAAD.000207
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 310 of 340





                                                                        •~ ASML
     An employee who has worked for ASML for at least 3 months is able to take state FMLA leave of up
     to 8 weeks to give birth to or to adopt a child. This leave runs concurrently with any federal maternity-
     related FMLA leave and consecutive with all other federal FMLA leaves.


                                              Minnesota
Parenting Leave:
 An employee qualifies for state parenting leave after working for ASML for 12 months and 1,040
   hours.
 An employee is able to take a state FMLA leave of up to 6 weeks in conjunction with the birth or
   adoption of a child. This leave runs concurrently with any similar FMLA leave and consecutively with
   all other federal FMLA leaves. The leave must begin within 6 weeks of the child’s discharge from the
   hospital. This leave must be taken consecutively and not intermittently.

Sick or Injured Child Leave:
 An employee qualifies for sick or injured child leave after working for ASML for 12 months and 1,040
    hours. An employee is eligible for such leave for reasonable periods during which the employee’s
    attendance with the child may be necessary. A child is defined as being under the age of 18 (or
    under the age of 20 if the child is still in secondary school). Such leave runs concurrently with federal
    FMLA.

School Conference and Activities Leave:
 An employee who works at least half-time for ASML is able to take up to 16 hours of leave in each
   rolling 12-month period to attend a child’s school conferences or school-related activities, provided
   those activities cannot be scheduled or do not take place during non-work hours. This is unpaid
   leave, but accrued vacation time can be substituted.

Bone Marrow or Organ Donation Leave:
 An employee who works at least 20 hours each week for ASML is entitled to up to 40 hours of paid
   leave for bone marrow or organ donation.

Family Military Leave:
 An employee may take a reasonable amount of time off (not to exceed two consecutive days or six
   calendar days per year) when invited to attend departure or return ceremonies or events as the
   parent, child, or spouse of a member of the military.
 An employee may take up to 10 days of state family military leave to attend to an immediate family
   member who is injured or killed while in active service; an “immediate family member” is defined as a
   parent, child, grandparent, sibling, or spouse.


                                          New York
Bone Marrow and Organ Donation Leave:
 An employee who works at least 20 hours each week for ASML is entitled to up to 24 hours of leave
   for bone marrow or organ donation.

Military Spouse Leave:
 An employee is entitled up to 10 days of unpaid leave if the employee’s spouse is in the military and,
     during a period of deployment, is on leave from military duty.


                                               Oregon
Family Leave:
 An employee is eligible for up to 12 weeks of state FMLA leave in a rolling 12-month period if the
   employee works at least 25 hours per week for ASML and has worked at least 180 days for ASML. In
   addition to those conditions and family members for which an employee can take federal FMLA leave,

Leave of Absence Policy                                                                          8 of 13
(Version 1)

                                                                                              ASML-SAAD.000208
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 311 of 340



                                                                        •~ ASML
     an eligible Oregon employee can take state FMLA leave for serious health conditions involving a
     parent-in-law, a same-sex domestic partner, or the employee’s grandparents or grandchildren. An
     employee can also take state FMLA leave for a child’s non-serious health condition if it requires home
     care and there is not another family member who can provide that care.
    An employee taking state FMLA leave as parental leave is not subject to the 25-hour-per-week
     requirement, although such an employee is still subject to the initial 180-day requirement.
    An employee taking the full 12 weeks available under state FMLA leave as parental leave is entitled
     to an additional 12 weeks of leave to care for children with non-serious illnesses or injuries requiring
     home care. However, an employee using less than the full 12 weeks of state FMLA leave as parental
     leave is only entitled to the balance of that initial 12-week period to care for children with non-serious
     illnesses or injuries requiring home care.
    Mothers disabled by pregnancy or childbirth are entitled to an additional 12 weeks of leave.
    Only in the event of processing an adoption can parental leave be taken intermittently.
    An absence covered by worker compensation runs concurrently with federal FMLA leave, but not with
     state FMLA leave.
    An employee who fails to provide advance notice of a non-emergency leave forfeits 3 weeks of state
     FMLA leave.

Bone Marrow Leave:
 An employee who works at least 20 hours for ASML each week is permitted to use the lesser of 40
   hours or the employee’s entire accrued sick and vacation bank to donate bone marrow.

Oregon Victims of Certain Crimes Leave Act:
 An employee who is the victim (or the parent/guardian of a minor/dependent who is a victim) of
   sexual assault, stalking, or domestic violence can take a reasonable period of leave if the employee
   has worked for ASML for at least 180 days and averaged at least 25 hours of work for ASML per
   week. Leave can be taken for legal or law enforcement assistance, medical treatment, relocation,
   etc; to the extent that leave is taken for a reason qualifying under the Oregon FMLA, it will run
   concurrently with Oregon FMLA leave. Leave can be taken intermittently.


                                                  Vermont
Family Leave:
 An employee is entitled to a total of 12 unpaid weeks of state FMLA leave, which runs concurrently
   with federal FMLA leave.
 In addition to those conditions for which an employee can take leave under the federal FMLA, an
   employee can take state FMLA leave to care for a partner in a “civil union” or for a parent-in-law with
   a serious health condition.
 Intermittent leave is available for any qualified reason, including birth/adoption leave.

Short-Term Family Leave:
 A Vermont employee who has been employed by ASML for at least 12 months and worked for ASML
   for an average of 30 hours per week is eligible for short-term family leave.
 An employee is able to take up to 4 hours of unpaid short-term family leave in any given 30-day
   period (up to a total of 24 hours in any given 12-month period) for 3 types of family care: (1)
   participating in a child’s preschool or school activities if those activities are directly related to the
   child’s educational advancement (e.g., parent-teacher conferences); (2) accompanying a qualifying
   family member (child, parent, parent-in law, or spouse) to routine dental and medical appointments or
   professional appointments relating to the family member’s care and well-being; and (3) responding to
   medical emergencies that would not otherwise be covered by state or federal FMLA leave.


Military Leave of Absence


Leave of Absence Policy                                                                           9 of 13
(Version 1)

                                                                                               ASML-SAAD.000209
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 312 of 340




PURPOSE:
                                                                      •~ ASML
ASML is fully supportive of employees who require military leave from their job responsibilities to serve in
the uniformed services of the United States. Not only does ASML fully comply with all provisions of
applicable state and federal military law such as the federal Uniformed Services Employment and
Reemployment Rights Act of 1994 (“USERRA”), but ASML also provides additional protection to
employees on military leave, including a pay differential for up to the first 18 months of any such leave
(see the discussion of pay differentials below, under the “Compensation and Benefits” section of this
policy).

This policy is not intended to address every possible employment issue or benefit question that may arise
when an employee needs or is on military leave. Our Human Resources Department can answer
questions that you might have which are not fully addressed by the ASML policy.

SCOPE:

ASML employees who enlist, are inducted, volunteer for duty or are called to duty (including active and
inactive duty training) in the United States Armed Forces, the Military Reserves or the National Guard;
who are called to serve in an honor guard for a veteran’s funeral; who must be absent from work for an
examination to determine fitness for military duty; or who provide service under certain circumstances as
members of the National Disaster Medical System are all eligible for military leave under this policy.

Barring an emergency or other unforeseen circumstances, employees requesting military leave should
provide advance notice that they will require military leave. ASML requests that employees providing
notice of an upcoming need for leave also submit a copy of their military orders when doing so.

An employee is generally eligible for military leave -- and protected by the benefits and procedures
provided by then-current law as well as ASML policy -- for a cumulative total of five years, subject to
extensions of that five-year limit mandated by state or federal law. An employee who is dishonorably
discharged or separates from the military under other than honorable circumstances is not eligible for
benefits provided under this policy.

Consistent with ASML policy, an employee on military leave will be administratively terminated after 18
months. However, any employee terminated while on military leave may apply for reinstatement and will
be eligible for reinstatement under the terms and conditions described in this policy. ASML will treat
employees who have been reinstated under this policy as if a termination had not occurred, and such
employees will be eligible for all rights and benefits to which they are entitled under this policy and
applicable law.


COMPENSATION AND BENEFITS:

Monetary Compensation: If you are eligible for military leave under this policy, ASML will compensate you
for any reduction in your normal base pay (excluding overtime and other differentials) while on that leave,
as follows:
      An employee performing inactive duty (including inactive duty training and annual Guard or
         Reserve duty) will receive up to four weeks of pay differential compensation per calendar year.
      An employees on active duty will receive pay differential compensation for the first 18 months of
         active duty.

An employees may also elect -- although no employee will be required -- to receive compensation by
drawing down unused vacation time. An employee will continue to accrue vacation, which can be added
to the bank of unused vacation time upon which an employee can draw, for the first 60 days of a military
leave.



Leave of Absence Policy                                                                        10 of 13
(Version 1)

                                                                                            ASML-SAAD.000210
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 313 of 340



                                                                        •~ ASML
In no case shall the combined payments received by an employee (i.e., from ASML and from the military)
exceed the normal base pay (excluding overtime and other differentials) that the employee would have
received from ASML if the employee had not been on military leave.

In order to be eligible for a pay differential benefit, you must submit, to ASML’s Human Resources
Department, a copy of your military orders and a copy of your first full military pay voucher.

Health and Welfare Benefits: You remain responsible for paying the employee portion of ASML benefits
for which you are eligible, have enrolled, and elect to continue receiving, including health and dental
insurance. Payments can be made via deductions from checks provided to you as a pay differential,
deductions from checks for previously unused vacation time, or personal checks made payable to ASML.
You may also choose to continue contributions for other ASML benefits, such as your flexible spending
account or your ASML US Inc. Employees' Savings and Retirement Plan.

If you remain on military leave after you no longer receive a pay differential (or compensation for
previously unused vacation), you will be eligible to continue receiving health or dental insurance coverage
that you enjoyed when going on leave for up to 24 months from the date your pay differential ends. This
continuation coverage will require that you pay 100% of the cost of the coverage plus an additional 2% for
administrative fees, to the extent permitted by applicable state law.

401(k) Benefits: -- If you return to work at ASML following military leave and you otherwise remain eligible
for the benefits of this policy, you will be allowed to make up any pretax contributions you would have
been able to make to your ASML US Inc. Employees' Savings and Retirement Plan if you had not been
on military leave, for up to three times the length of your absence or five years (whichever is less), as long
as you remain employed by ASML.

Other Benefits: If you return to work at ASML following military leave and you otherwise remain eligible
for the benefits of this policy, ASML will provide you with all seniority-based benefits and rights that you
would have had if you had not been on military leave. For example, you will be credited with years of
service for the time when you were absent on military leave. As for benefits which are not seniority-
based, you will have the same benefits and rights to such benefits as do employees on other, comparable
leaves of absence. Vacation days, for example, would only accrue for the first 60 days of military leave,
which is the amount of time that they continue to accrue for employees on some other forms of leave.


REINSTATEMENT AND JOB PROTECTION:

Barring changed circumstances that would make reemployment impossible, unreasonable, or an undue
hardship to ASML, eligible employees will be entitled to reinstatement at ASML as follows upon a
completion of a period of military service:

If your period of military service is less than 31 days, you must report back to work by the beginning of the
second regularly scheduled work day following a reasonable period allowing for your transportation back
to your place of residence from the place of military service.

If your period of military service is more than 30 days but less than 181 days, you must notify ASML of an
intent to return to work no later than 14 days after completion of military service. If your period of military
service is more than 180 days but less than 18 months, you must notify ASML of your intent to return to
work no later than 90 days after completion of military service. If your period of military service is longer
than 18 months, you must apply for re-employment within 90 days after completion of military service.
Employees’ eligibility to return to work for ASML is subject to the cumulative five-year limit (and any
applicable extension of that limit required by state or federal law) referred to earlier in this policy.

If you are unable to comply with these deadlines -- because, for example, of a hospitalization or
convalescence incurred in or aggravated by military service -- they may be extended in accordance with


Leave of Absence Policy                                                                           11 of 13
(Version 1)

                                                                                               ASML-SAAD.000211
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 314 of 340



                                                                        •~ ASML
applicable law. An individual who has been hospitalized or is convalescing from an injury caused or
aggravated by military duty may be able to extend the above-specified times for reporting back to work or
reapplying for work for up to two years; this two-year period may itself be extended under certain
circumstances.

If your period of military service is longer than 30 days, you must submit documentation to ASML
confirming the period of your military service and the manner in which you were discharged or otherwise
completed your military service.

Upon your return to ASML from military leave, you will be placed in the same position (or a position with
equivalent pay, seniority and status) as the position which ASML reasonably believes you would have
been in if you had not been absent because of military service -- provided that you remain qualified (or
with training can become qualified) for such a position. If you are not qualified (or cannot be made
qualified through training) for such a position, you will be placed in the position that you held before going
on military leave. If you are no longer qualified (or with training cannot again become qualified) for this
formerly held position, ASML will place you in a position that approximates, to the greatest extent
possible, either (a) the position that ASML reasonably believes you would have held if you had not been
on leave or (b) the position that you held at the time when you began your military leave. ASML will
attempt to reasonably accommodate an employee who is unable to perform one of the above-mentioned
jobs because of a service-related disability by searching for another position which as closely as possible
approximates the position that the employee would have been doing, but for the employee’s service-
related disability.

An employee on a military leave of 31 to 180 days will be protected from discharge, except for cause, for
180 days following the employee’s return to work. An employee on a military leave of more than 180
days will be protected from discharge, except for cause, for 1 year following the employee’s return to
work.

FAMILY MILITARY LEAVE:

If an employee’s qualifying family member (a spouse, domestic partner, parent, grandparent, child, or
sibling) is ordered to active duty during a period of military conflict, ASML will grant the employee up to 15
days of leave if the employee’s qualifying family member is on leave from deployment, or is injured or
killed while engaged in active service. The employee’s leave will be unpaid, although the employee is
free to substitute available vacation time for otherwise unpaid family military leave.

An employee wishing to take family military leave should notify ASML of an intent to take such leave as
soon as possible. The employee must also submit written documentation certifying eligibility for such
leave during the period for which the leave has been requested.

Employees may also be eligible for additional family military leave under the Family Medical Leave
section of this policy. When applicable, ASML’s family military leave and family medical leave will run
concurrently. Consult the FMLA section of this policy or contact Human Resources for further details.


Personal Leave of Absence
PURPOSE: The ASML Personal Leave of Absence is a benefit provided to qualified employees in order
to attend to personal matters.

SCOPE AND ELIGIBILITY: ASML payroll employees in good standing.

DEFINITION: A personal leave of absence is required when an employee is requesting more than 2
weeks of unpaid time off that is not otherwise protected leave under applicable state or federal law.
Personal leaves are not job protected and are unpaid. Employees on a personal leave of absence are


Leave of Absence Policy                                                                          12 of 13
(Version 1)

                                                                                              ASML-SAAD.000212
     Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 315 of 340



                                                                     •~ ASML
required to use all available accrued time off before becoming eligible for a personal leave. When
requesting a personal leave, an employee must coordinate and receive approval for time off by local
management.

POLICY: An employee may request a personal leave that would not otherwise be covered by state or
federal leave law if the employee finds it necessary to do so. In addition to the standard
signature/approval process, such leaves will require 3 levels of approval: from the employee’s Manager,
the employee’s Director/VP, and the Director of Human Resources. An employee can request a personal
leave of up to 4 weeks in duration. When requesting a personal leave, an employee is required to
expressly state the date of projected return to work on the Request for Leave of Absence Form. If the
employee does not return to work on the agreed-upon date and the absence is not otherwise excused by
applicable law, ASML will consider the employee to have voluntarily resigned and will accept that
resignation.

ELIGIBILITY: Employees in good standing are eligible to request a personal leave of absence. An
employee is not considered to be in good standing if the employee is on a corrective action plan or has
received corrective action within the previous 12 months.

BENEFITS: Vacation and sick time benefits will continue to accrue during the period of up to 4 weeks that
an employee who has been approved for a personal leave is permitted to take such leave. Employees on
personal leave will be required to make arrangements to pay the employee portion of insurance
premiums, on a schedule established by ASML.




Leave of Absence Policy                                                                       13 of 13
(Version 1)

                                                                                           ASML-SAAD.000213
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 316 of 340




                      EXHIBIT 2
                  Case
                   CO  3:19-cv-00135-JCH
                       FILE  tl EPT CI.OCK VCHR.Document
                                                NO       19-2 Filed 02/27/20 Page 317 of 340
                   ASM    621547             B         0000011661   1
                                                                                         Earnings Statement
                                                             1697-0002

                   ASML
                   2650 WEST GERONIMO            PLACE
                                                                                         Period Beginning:
                                                                                         Period Ending:
                                                                                         Pay Date:
                                                                                                                 12/19/2016
                                                                                                                 01/01/2017
                                                                                                                 01/06/2017
                   CHANDLl:R.     AZ 85224

                                                                                         00000000743
                   Taxable Marital Status.   Married                                         MOHAMED
                                                                                                   SAAD
                   Exemptions/Allowances:
                     Federal            15
                                                                                             77 DANBURY RD
                     CT                Filing Status C                                       WILTON CT 06897



Earnings                   rate       houns        thla period          year to date
Regular              3461.54       -48 .00         1,384 .64               1,384.64
                                                                                           Your federal taxable wages this period are
Last Yr Holiday      43 .2692       48.00          2 .076.90               2 ,076 .90
                                                                                           $3,373.87
                  GrossPay                        $3,461.54                3 ,461 .54
                                                                                         Other Benefits and
Deductions        StatutO!}'.                                                            Information                   thla   period   total to date
                                                                                         Gtl Imputed                          6.00             6.00
                  Federal Income Tax                    -70 .48               70 ,48
                  Social Security Tax                  -209 .55              209 ,55     Holiday Avail                                      104.00
                  Medicare Tax                          -49 . 01              49.01      Sick Avail                                           0.08
                  CT State Income Tax                  -137 .98              137.98      Vacation Avail                                      17.62
                  Other                                                                  Important Notes
                  AD & D Spouse                           -0 .05                0 . 05   YOUR COMPANY PHONE NUMBER IS 480-696-28B8
                  Dental Pre Tax                         -30 .23*              30.23
                  Legal Shield                            -6 . 81               6.81
                  Medical Pre Tax                        -57 .44*              57.44
                  Short Term Dis                          -6 .23                6.23
                  Spouse Life Ins                         -0 . 18               0 . 18
                  Supp A D & D                            -0 .42                0 .42
                  Supp Life                               -1 . 87               1. 87
                  Net Pay                         $2,891-.29
                  Checking Dep                    ·2 , 766. 29             2 ,766 . 29
                  Checking Dep                       ·125 . 00                125.00
                  Net Check                               $0.00

                  • Excluded from federal taxable wages




                   ASML
                   2650 WEST GERONIMO PLACE
                                                                                                                       00000011661
                                                                                                                       01/06/2017

                   CHANDLER • AZ 85224

                   De oslted to the account       of                                                         transit     ABA                amount
                   MOHAMED SAAD                                                          xxxxxxxx1495        xxxx xxxx                   $2,766 . 29
                                                                                         xxxxxxxx4928        xxxx xxxx                     $125 .00




                                                                                                   NON-NEGOTIABLE


                                                                                                                          ASML-SAAD001344
                  Case
                   CO
                       3:19-cv-00135-JCH
                       FILE  OEPT
                                             Document 19-2 Filed 02/27/20 Page 318 of 340
                                  CLOCK VCHR. NO
                   ASM     62154 7             B        0000031626
                                                                                                 Earnings Statement

                   ASML
                                                                1691-0002
                                                                                                 Period Beginning:          01/02/2017
                                                                                                 Period Ending:             01/15/2017
                   1650 WEST GERONIMO PLACE                                                      Pay Date:                  01/20/2017
                   CHANDLER.       AZ 85224

                                                                                                 00000000724
                   Taxable Marital Status     Married                                                MOHAMED SAAD
                   Exemptions/Allowances·
                     Federal·           15
                                                                                                     77 DANBURY RD
                     CT                 Filing Status C                                              WILTON CT 06897



Earnings                    rate       hcuns        this period             year to date         • Excluded from federal taxable wages
Regular              3461.54         -24 .DO         2,423.09                  3,807.73
Holiday Pay          43.2692           8.00            346. 15                   346.15            Your federal taxable wages this period are
Sick Pay             43.2692           8.00            346. 15                   346.15            $3,373.87
Vacation Pay         43.2692           8.00            346. 15                   346.15
Last Yr Holiday                                                                                  Other Benefits and
                                                                               2,076.90
                                                                                                 Information                     this period   total ta date
                  Gross Pay                        $3,461.54                   6,923.08
                                                                                                 GIi Imputed                          6.00             12.00
                                                                                                 Holiday Avan                                          96.00
Deductions        Statuto!1
                                                                                                 Sick Avafl                                            -4 .84
                  Federal Income Tax                    -70    .48               140.96
                                                                                                 Vacation Avail                                        14.24
                  Social Security Tax                  -209    .55               419.10
                  Medicare Tax                          -49    .01                98.02          lmeortant     Notes
                  CT State Income Tax                  -137    .98               275.96          YOUR COMPANY PHONE NUMBER IS 480-696-2888

                  Other
                  A D & D Spouse                           -0 .05                  0.10
                  Dental Pre Tax                          -30 .23*                60.46
                  Legal Shield                             -6. 81                 13.62
                  Medical Pre Tax                         -57 .44*               114.88
                  Short Term Dis                           -6 .23                 12. 46
                  Spouse Life Ins                          -0 .18                  0 .36
                  Supp A D & D                             -0 .42                  0 .84
                  Supp Life                                - 1 .87                 3.74
                  Nef Pay                          $2,891.29
                  Checking Dep                     -2 . 766.29                 5, 532.58
                  Checking Dep                        -125 .OD                    250. 00
                  Net Check                                  $0.00




                   ASML
                   2650 WEST GERONIMO PLACE
                                                                                                 Advice number:
                                                                                                 Pay date:_ ~
                                                                                                 ;;a--{~, -
                                                                                                                ff
                                                                                                                                 00000031626
                                                                                                                                 01/20/2017

                   CHANDLER, AZ 85224
                                                                                      -~~
                                                                                            $~
                   Deposited to the account of                                             E ~ account number          transit     ABA                amount
                                                                                              xxxxxxxx1495             xxxx xxxx
                   MOHAMED         SAAD            ~....\{     - )\
                                                                                              xxxxxxxx4928             xxxx xxxx
                                                                                                                                                 $2,766 . 29
                                                                                                                                                   $125. 00

                                                    ~ ~



                                                                                                             NON-NEGOTIABLE


                                                                                                                                    ASML-SAAD001345
                  Case
                   co  3:19-cv-00135-JCH     Document 19-2 Filed 02/27/20 Page 319 of 340
                                  CLOCK VCHR. NO
                   ASM ~2Lf5470 6PT              B      0000051631
                                                                                                       Earnings           Statement
                                                                  1674-0002

                   ASML
                   2650 WEST GERONIMO PLACE
                                                                                                       Period Beginning;
                                                                                                       Period Ending:
                                                                                                       Pay Date;
                                                                                                                                01/16/2017
                                                                                                                                01/29/2017
                                                                                                                                02/03/2017
                   CHANDLER,        AZ 85224

                                                                                                       00000000739
                   Taxable Marital Status    Married                                                       MOHAMED SAAD
                   Exemptions/Allowances:
                     Federal·           15
                                                                                                           77 DANBURY RD
                     CT                Filing Status C                                                     WILTON CT 06897



Earnings                   rate        hours         this period          year to date                 " Excluded from federal taxable wages
Regular              3461.54                          3,461.54                 7,269.27
Holiday Pay                                                                      346.15                  Your federal taxable wages this period are
Last Yr Holiday                                                                2,076.90                  $3,373.87
Sick Pay                                                                         346.15
Vacation Pay                                                                                           Other Benefits and
                                                                                 346.15
                  Gross Pay                          $3,461.54                10,384.62
                                                                                                       Information                this period       total   lo dale
                                                                                                       GU Imputed                      6 .00                 18.00
                                                                                                       Holiday Avail                                         96.00
Deductions        Statut0!}'.
                                                                                                       Sick Avail                                            -1 . 76
                  Federal Income Tax                    -70 .48                 211.44
                                                                                                       Vacation Avail                                        18. B6
                  Social Security Tax                  -209 .56                 62B.66
                  Medicare Tax                          -49. 00                 147.02                 lmeortant Notes
                  CT State Income Tax                  -137 .98                 413.94                 YOURCOMPANYPHONENUMBER IS           480-696-2888

                  Other
                  A D & D Spouse                            -0 .05                 0.15
                  Dental Pre Tax                           -30 .23*               90.69
                  Legal Shield                              -6 . B1               20.43
                  Medical Pre Tax                          .57 .44*              172.32
                  Short Term Dis                             -6 .23               1B. 69
                  Spouse Life Ins                           -0 . 18                0. 54
                  Supp A D & D                              -0 .42                 1 .26
                  Supp Ltfe                                 - 1 .87                5. 61
                  Nat Pay '                          $2,$91.29
                  Checking Dep                       -2 , 766.29               6,296.87
                  Checking Dep                          ·125 .00                 375.00
                  Net Check                                 so.·oo




                   ASML
                   2650 WEST GERONIMO PLACE
                                                                                                       Advice number:
                                                                                                       Pay date:._ % ff
                                                                                                           ..: =-:.   'i .
                                                                                                                                   00000051631
                                                                                                                                  02/03/2017

                   CHANDLER, AZ B5224
                                                                                       ...::=..   E.


                   Deposited      to the account of                                {        ~.§ \      aic~unt   number      transit ABA
                   MOHAMED        SAAD       -       _ \    {-_   i\                                   xxxxxxxx1495
                                                                                                       xxxxxxxx4928
                                                                                                                              xxxx xxxx
                                                                                                                              xxxx xxxx
                                                                                                                                                            amount
                                                                                                                                                      $2 ,766 .29
                                                                                                                                                        $125. 00

                                       ,~_..§
                                         .;-=.




                                                                                                                  NON-NEGOTIABLE


                                                                                                                                     ASML-SAAD001346
                  Case
                   CO  3:19-cv-00135-JCH
                       FILE  D.e1't CLOCK VCHR. Document
                                                NO       19-2 Filed 02/27/20 Page 320 of 340
                                                                                                                                           ~
                   ASM 621547                  B         0000071777    1
                                                                                          Earnings Statement

                   ASML
                                                                1809-0002
                                                                                          Period Beginning        01/30/2017
                                                                                          Period Ending:          02/12/2017
                   2650 WEST GERONIMO              PLACE                                  Pay Date                02/17/2017
                   CHANDLER.  AZ 85224

                                                                                          00000000813
                   Taxable Marital Status. Married                                            MOHAMED SAAD
                   Exemptjons/Allowances
                     Federal            15
                                                                                              77 DANBURY RD
                     CT                Filing Status C                                        WILTON CT 06897



Earnings                   rate        hours         this period           year to date   • Excluded from federal taxable wages
Regular              3461.54                         3,461.54               10,730.81
Holiday Pay                                                                     346.15      Your federal taxable wages this period are
Last Yr Holiday                                                              2 ;076.90      $3,373 . 87
Sick Pay                                                                        346.15
Vacation Pay                                                                              Other Benefits and
                                                                                346.15
                  Gross Pay                         $3,461.54               13,846.16
                                                                                          Information                  this period       total to date
                                                                                          Gtl Imputed                        6.00                  24.00
                                                                                          Holiday Avail                                            96.00
Deductions        Statutory
                                                                                          Sick Avail                                                1. 32
                  Federal Income Tax                      -70   .48             281.92
                                                                                          Vacation Avail                                           23 .48
                  Social Security Tax                    -209   .55             838.21
                  Medicare Tax                            -49   .01             196.03    lmeortant Notes
                  CT State Income Tax                    -137   . 98            551,92    YOUR COMPANY PHONENUMBERIS            480-696-2888

                  Other
                  A D & D Spouse                           -0 . 05                0 .20
                  Dental Pre Tax                          -30 .23*              120 .92
                  Legal Shield                             -6 .81                27. 24
                  Medical Pre Tax                         -57 _44•              229. 76
                  Short Term Dis                           -6 . 23               24.92
                  Spouse Ufe Ins                           -0 . 18                0.72
                  Supp A D & D                             -0 .42                 1. 68
                  Supp Life                                +1 . 87                7, 48
                  Net Pay                           $2,891.29
                  Checking Oep                      -2 , 766 . 29           11, 065.16
                  Checking Dep                         -125 .00                 500 ,00
                  Net Check .                              $0.00




                   ASML
                   2650 WEST GERONIMO PLACE
                                                                                                                       00000071777
                                                                                                                       02/17/2017

                   CHANDLER • AZ 85224

                   Deposited to the account         of                                                       transit    ABA                      amount
                   MOHAMED SAAD                                                           xxxxxxxx1495       )()()()( xxxx                     $2,766 . 29
                                                                                          xxxxxxxx4928       )()()()( xxxx                       $125. 00

                                  -=

                  -\ \\-,,                                                                          NON-NEGOTIABLE


                                                                                                                         ASML-SAAD001347
                  Case
                   CO
                       3:19-cv-00135-JCH
                       FILE  DEPT
                                             Document 19-2 Filed 02/27/20 Page 321 of 340
                                  CLOCK VCHR. NO
                   ASM 621547                   B         0000091677
                                                                                               Earnings          Statement
                                                                1718-0002

                   ASML
                   2650 WEST GERONIMO               PLACE
                                                                                               Period Beginning:
                                                                                               Period Ending:
                                                                                               Pay Date:
                                                                                                                        02/13/2017
                                                                                                                        02/26/2017
                                                                                                                        03/03/2017
                   CHANDLER,         AZ B5224

                                                                                               00000000759
                   Taxable Marital Status     Married                                              MOHAMED SAAD
                   Exemptions/Allowances.
                     Federal            15
                                                                                                   77 DANBURY RD
                     CT:                Filing Status C                                            WILTON CT 06897



Earnings                      rate      hours         this period       year to date
Regular              3461.54           -8 .00         3,115.39              13,846.20
Holiday Pay                                                                                    • Excluded from federal taxable wages
                     43.2692            8.00            346.15                 692.30
Last Yr Holiday                                                              2,076.90
                                                                                                 Your federal taxable wages this period are
Profit Sharing                                                              14,281.96
                                                                                                 $3,373.87
Sick Pay                                                                       346.15
Vacation Pay                                                                   346.15          Other Benefits and
                  Gross   ·Pay                       $3,46t.54              31,589.66          Information                   this period       total to data
                                                                                               Gtl Imputed                        6.00                         30.00
Deductions        StatutO!}'.                                                                  Holiday Avail                                                   88.00
                  Federal Income Tax                       -70. 48           3,922.89          Sick Avail                                                       4.40
                  Social Security Tax                     -209 .55           1,933.24          Vacation Avail                                                  28.10
                  Medicare Tax                             -49 .01             452.13
                  CT State Income Tax                     -137. 98           1,852.61          lmeortant Notes
                                                                                               YOURCOMPANYPHONENUMBERIS               480-696-2888
                  Other
                  A D & D Spouse                            -0 .05               0.25
                  Dental Pre Tax                           -30 .23*            151. 15
                  Legal Shield                              -6 .81              34.05
                  Medical Pre Tax                          -57 . 44*           287 . 20
                  Short Term Dis                            -6 _23              31. 15
                  Spouse Life Ins                           -0 .18               0 . 90
                  Supp A D & D                              -0 .42               2 . 10
                  Supp Life                                 -1 . 87              9 . 35
                  Net , Pay                          $2,'891.29
                  Checking Dep                       -2 , 766. 29           22,287.64
                  Checking Dep                         -125 .00                625.00
                  Net Check                                 $0.00

                                                                                                                                                 tl.Sla   •7   4,L




                   ASML
                   2650 WEST GERONIMO PLACE
                                                                                                                             00000091677
                                                                                                                             03/03/2017

                   CHANDLER , AZ 85224
                                                                                     ~a

                   De oslted to the account          of                          {        ~ ~ ac:c:ount number     transit    ABA                         amount
                   MOHAMED SAAD                                                               xxxxxxxx1495         xxxx xxxx                       $2 , 766. 29
                                                                                              xxxxxxxx4928         xxxx xxxx                         $125. 00




                                                                                                         NON-NEGOTIABLE


                                                                                                                                ASML-SAAD001348
                  Case
                   CO. 3:19-cv-00135-JCH
                       FILE  D.EPT CLOCK VCHR Document
                                              NO       19-2 Filed 02/27/20 Page 322 of 340
                   ASM 621547                  B          0000111684
                                                                                             Earnings             Statement
                                                                 1732-0002

                   ASML
                   2650 WEST GERONIMO PLACE
                                                                                             Period Beginning:
                                                                                             Period Ending
                                                                                             Pay Date
                                                                                                                         02/27/2017
                                                                                                                         03/12/2017
                                                                                                                         03/17/2017
                   CHANDLER,      AZ 85224

                                                                                             00000000811
                   Taxable Marital Status:    Manied                                               MOHAMED
                                                                                                         SAAD
                   Exemptions/Allowances
                     Federal            15
                                                                                                   77 DANBURY RD
                     CT                 Filing Status C                                            WILTON         CT 06897



Earnings                  rate        hours         this . period        year to date
Regular              3461 .54       -24 . 00        2,423 . 09             16,269 .29
Last Yr Holiday      43 ,2692                                                                "' Excluded from federal taxable wages
                                                                            2 ,076.90
Vacation Pay         43 .2692        24 . 00        1 ,038 .45              1,384.60
Holiday Pay                                                                                     Your federal taxable wages this period are
                                                                               692 ,30
Profit Sharing                                                                                  $3 , 373.87
                                                                           14,281 ,96
Sick Pay                                                                       346.15        Other Benefits and
                  Gross   Pay                      $3,461.54               35 ,051.20        Information                      this period   total to date
                                                                                             Gtl Imputed                           6.00            36.00
Deductions        Statuto2                                                                   Holiday Avail                                             88.00
                  Federal Income Tax                     -70 .48              3 ,993.3 7     Sick Avail                                                 7.48
                  Social Secunty Tax                    -209 , 55             2 , 142.79     Vacation Avail                                             8 . 72
                  Medicare Tax                           -49 .01                 501 . 14
                  CT State Income Tax                   -137 .98              1,990.59       lmeortant Notes
                                                                                             YOUR COMPANYPHONENUMBERIS 480-696-288 !
                  Other
                  A D & 0 Spouse                            -0 .05                0. 30
                  Dental Pre Tax                          ~30  , 23*            181.38
                  Legal Shield                              -6 .81               40.86
                  Medical Pre Tax                         - 57 , 44•            344.64
                  Short Term Dis                           -6 ,23                37.38
                  Spouse Ufe Ins                           .o .18                 1.08
                  Supp A D & D                             .o ,42                 2.52
                  Supp Life                                . 1 , 87              11.22
                  Net , Pay                        $2,891.29
                  Checking Dep                     ·2 , 766 .29              25,053 .93
                  Checking Oep                        -125 .00                  750.00
                  Net Check                                $0.00

                                                                                                                                            4 96.,.     ~




                   ASML
                   2650 WEST GERONIMO PLACE
                                                                                                                              00000111684
                                                                                                                              03/17/2017

                   CHANDLER , AZ 85224

                   Deposited to the account        of
                                                                                   r
                                                                                   ~ .ii# .,...account   number     transit    ABA                    amount
                   MOHAMED SAAD                                                             xxxxxxxx1495            xxxx xxxx                $2 ,766 . 29
                                                                                            xxxxxxxx4928            xxxx xxxx                  $125. 00




                                                                                                          NON-NEGOTIABLE


                                                                                                                                ASML-SAAD001349
                  Case 3:19-cv-00135-JCH
                                  CLOCK VCHR Document
                                             NO       19-2 Filed 02/27/20 Page 323 of 340
                                               B            0000133145
                                                                                           Earnings           Statement
                                                                 3194-0002

                   ASML
                   2 650 WEST GeRONIMO PLAC£
                                                                                           Period Beginning:
                                                                                           Period Ending:
                                                                                           Pay Date:
                                                                                                                    03/13/2017
                                                                                                                    03/26/2017
                                                                                                                    03/31/2017
                   CHANDL£R,  AZ 85224

                                                                                           00000001376
                   Taxable Marital Status      Married                                         MOHAMED SAAD
                   Exemptions/Allowances
                     Federal            15
                                                                                               77 DANBURY RD
                     CT·                  Filing Status C                                      WILTON CT 06897



Earnings                    rate      hours           this period        year to data
Regular               3461.54        -8 .00            3,115.39              19,384 . 68
Sick Pay                                                                                   • Excluded from federal taxable wages
                      43.2692         8.00                346. 15                692. 30
Holiday Pay                                                                      692. 30
Last Yr Holiday                                                                              Your federal taxable wages this period are
                                                                              2,076 .90
                                                                                             $3 , 373.87
Profit Sharing                                                               14 ,281. 96
Vacation Pay                                                                  1,384 •.60   Other Benefits and
                  Gross 'Pay                         $3,461.54               38 ,512 .74   Information                   this period   total to date
                                                                                           Gtl Imputed                        6 .00                   42 .00
Deductions        Statuto!}'.                                                              Holiday Avail                                              88 ,00
                  Federal Income Tax                      -70 .48             4,063.85     Sick AvaH                                                   2. 56
                  Social Security Tax                    -209. 56             2,352.35     Vacation Avail                                             13. 34
                  Medicare Tax                            -49 .01                550.15
                  CT State Income Tax                    -137 . 98            2,128.57     lmeortant Notes
                                                                                           YOUR COMPANYP~ONE NUMBERIS 480-696-2888
                  Other
                  A D & D Spouse                              -0 .05              0. 35
                  Dental Pre Tax                            -30 .23*            211.61
                  Legal Shield                                -6 .81             47.67
                  Medical Pre Tax                           - 57 .44*           402.08
                  Short Term Dis                              -6 .23             43.61
                  Spouse Life Ins                             -0 . 18             1.26
                  Supp A D & D                                -0 .42              2.94
                  Supp Life                                   -1 . 87            13.09
                  Nat'. Pay ,                        $2,891.28
                  Checking Dep                       -2 , 766.28             27,820 .21
                  Checking Dep                          -125 . 00               875.00
                  Net Check                                  $0.00
                                                                                                                                       C13111i1iiJI   LL4




                   ASML
                   2650 WEST GERONIMO PLACE
                                                                                                                         00000133145
                                                                                                                         03/31/2017

                   CHANDLER , AZ 85224

                   De oslted    to the account of                                          account   number    transit    ABA                  amount
                   MOHAMED         SAAD                                                    xxxxxxxx1495         xxxx xxxx               $2 ,766.28
                                                                                           xxxxxxxx492B         xxxx xxxx                 $125.00




                                                                                                      NON-NEGOTIABLE


                                                                                                                           ASML-SAAD001350
                  Case
                   CO  3:19-cv-00135-JCH
                       FILE  DEPT CLOCK VCHR Document
                                             NO,      19-2 Filed 02/27/20 Page 324 of 340
                   ASM 621547                 B         0000151936
                                                                                             Earnings            Statement
                                                                1974•0002

                   ASML
                   2650 WEST GERONIMO             PLACE
                                                                                             Period Beginning;
                                                                                             Period Ending:
                                                                                             Pay Date:
                                                                                                                        03/27/2017
                                                                                                                        04/09/2017
                                                                                                                        04/14/2017
                   CHANDLER,       AZ 85224

                                                                                             00000000899
                   Taxable Marital Status     Manied                                              MOHAMED SAAD
                   Exemptions/Allowances
                                                                                                  77 DANBURY RD
                     Federal            15
                     CT,                Filing Status C                                           WILTON CT 06897



Earnings                    rate       hours        this period         year to date
Regular              3461.54                        3,461.54                22,846.22
                                                                                              • Excluded from federal taxable wages
Holiday Pay                                                                     692 ,30
Last Yr Holiday                                                              2 ,076. 90
                                                                                                Your federal taxable wages this period are
Profit Sharing                                                              14,281.96
                                                                                                $3,373.87
Sick Pay                                                                        692 . 30
Vacation Pay                                                                 1,384 . 60      Other Benefits and
                  Gross Pay _                      $3,461.54                41,974.28        Information                     this period   total to date
                                                                                             Gtl Imputed                          6.00            48.00
Deductions        Statuto!}'.                                                                Holiday Avail                                        88.00
                  Federal Income Tax                     -70    .48          4, 134 ,33      Sick Avail                                            5 .64
                  Social Security Tax                   -209    .55          2, 561.90       Vacation Avail                                       17 .96
                  Medicare Tax                           -49    .00             599.15
                  CT State Income Tax                   -137    . 98         2 ,266.55       lm~ortant     Notes
                                                                                             YOUR COMPANY PHONE NUMBER IS 480-696-2666
                  Other
                  AD&D      Spouse                         -0   .05              0.40
                  Dental Pre Tax                          -30   . 23*          241.84
                  Legal Shield                             -6   . 81            54.48
                  Medical Pre Tax                         -57   .44*           459.52
                  Short Term Dis                           -6   .23             49.84
                  Spouse Ute Ins                           -0   .18              1.44
                  Supp A D & D                             -0   .42              3.36
                  Supp Life                                -1   .87             14.96
                  Net Pay                          $2,891.30
                  Checking Dep                     -2 , 766.30              30, 586 .51
                  Checking Dep                        -125 . 00              1, 000 . 00
                  Net Check .                              $0.00




                   ASML
                   2650 WEST GERONIMO PLACE
                                                                                                                             00000151936
                                                                                                                             04/1412017

                   CHANDLER , AZ 85224
                                                                                      -=-
                   Ce oslted    to the account     of                             {    ~    · account   number           ABA
                                                                                                                   transit                       amount
                                                                                             xxxxxxxx1495          xxxx xxxx                $2,766 .30
                                                                                             xxxxxxxx4928          xxxx xxxx                  $125.00




                                                                                                         NON-NEGOTIABLE


                                                                                                                               ASML-SAAD001351
                  Case
                   CO  3:19-cv-00135-JCH
                       FILE  DEPT CLOCK VCHR.Document
                                             NO       19-2 Filed 02/27/20 Page 325 of 340
                   ASM 621547                   8        0000171673
                                                                                               Earnings               Statement
                                                               1722-0002

                   ASML
                   2650 WEST GERONIMO PLACE
                                                                                                Period Beginning.
                                                                                                Period Ending
                                                                                                Pay Date:
                                                                                                                               04110/2017
                                                                                                                               04/23/2017
                                                                                                                               04128/2017
                   CHANDLER,         AZ 85224

                                                                                                00000000786
                   Taxable Marital Status    Manied                                                  MOHAMED SAAD
                   Exemptions/Allowances:
                                                                                                     77 DANBURY RD
                     Federal            15
                     CT                 Fi·ng Statu, C                                               WILTON CT 06897



Earnings                      rate      hours        this period           year to date
Regular               3461.54                         3,461.54               26,307.76
Holiday Pay                                                                                     Net Check                               $0.00
                                                                                 692.30
Last Yr Holiday                                                               2 ,076.90
Profit Sharing                                                               14,281.96          *   Excluded from federal taxable wages
Sick Pay                                                                         692.30
Vacation Pay                                                                  1,384.60              Your federal taxable wages this period are
                  Gross Pay                         $3,461.54                45 ,435.82             $3,373.8 7

                                                                                                Other Benefits         and
Deductions        Statutory                                                                     Information                      thls period           total to date
                  Federal Income Tax                    -70    .48            4 ,204.81         Gtl Imputed                             6 . 00                      54.00
                  Social Security Tax                  -209    .55            2 ,771.45
                                                                                                Holiday Avaa                                                        88.00
                  Medicare Tax                          -49    .01               648.16
                                                                                                Sick Avail                                                           8 .72
                  CT State Income Tax                  -137    .98            2,404 .53
                                                                                                Vacation Avail                                                      22 . 58
                  Other
                  A D & D Spouse                          -0 .05                   0.45         lmeortant Notes
                                                                                                YOUR COMPANYPHONE NUMBER                 IS 48 0-696- 2888
                  Dental Pre Tax                         -30 .23*                272 .07
                  Legal Shield                            -6 .81                  61. 29
                  Medical Pre Tax                        .57 .44*                516 .96
                  Short Term Dis                          -0 . 16                 50.00
                  Spouse Ufe Ins                          -0 . 18                  1.62
                  Supp A D & D                           -0 .42                    3.78
                  Supp Life                              - 1 . 87                 16.83
                  Tax Levy                             -346 . 15                 346.15
                  Net Pay                           $2,551.21
                  Checking Dep                      +2 , 426.21              33,012.72
                  Checking Dep                         ·125 .00               1,125 .00

                                                                                                                                                        <Cl
                                                                                                                                                         -    • ;.1,...c




                   ASML
                   2650 WEST GERONIMO PLACE
                                                                                                Advice number :
                                                                                                Pay date,_ /
                                                                                                                                 00000171673
                                                                                                                                 04/28/2017

                   CHANDLER , AZ 85224                                                                •   ~-~        "':L

                                                                                     ~
                   !:!:De~o:::sl~te~d:....!.to~th~e:..:a~c:i:,c~ou:=..:,n:.!.t..:o~f-------===--
                                                                           ="-Eo-- ~-'-i
                                                                                     = i!!Pi
                                                                                          ~ :...-~
                                                                                               ..;.,
                                                                                                   ..!!a~cc~o
                                                                                                         2u!!!nt~n~u~m~b~er_....!!tra~n:.:!!s:.!.!it'--..!:Al!:B~A~-----=a!.!.!m~o~
                   MOHAMED SAAD                                 - ~              ?-                xxxxxxxx1495           xxxx xxxx                         $2 ,426 . 21
                                                             -=- - \                           xxxxxxxx4928                 xxxx xxxx                         $125. 00




                                                                                                             NON-NEGOTIABLE


                                                                                                                                     ASML-SAAD001352
                  Case
                   CO  3:19-cv-00135-JCH
                       FILE  DEPT CLOCK VCHR. Document
                                              NO       19-2 Filed 02/27/20 Page 326 of 340
                   ASM 621547                  B        0000191918 1
                                                                                          Earnings              Statement
                                                                1946-0002

                   ASML
                   2 650 WEST GERONIMO PU.CE
                                                                                          Period Beginning:
                                                                                          Period Ending
                                                                                          Pay Date:
                                                                                                                         04/24/2017
                                                                                                                         05/07/2017
                                                                                                                         05/12/2017
                   CHANDLfER.      AZ 85224

                                                                                          00000000937
                   Taxable Marital Status:    Married                                          MOHAMED SAAD
                   Exemptions/Allowances.
                     Federal:           15
                                                                                               77 DANBURY RD
                     CT                 Fil ng Status C                                        WILTON CT 06897



Earnings                    rate       hours        this period         year to date
Regular              3461.54                        3,461.54                29,769.30
Holiday Pay                                                                               Net Check                                $0.00 .
                                                                               692.30
Last Yr Holiday                                                              2,076.90
Profit Sharing                                                              14,281.96     *   Excluded from federal taxable wages
Sick Pay                                                                       692 . 30
Vacation Pay                                                                 1,384.60         Your federal taxable wages this period are
                  Gross Pay                        $3,461.54                48,897.36         $3 . 373.87

                                                                                          Other Benefits and
Deductions        Statuto~                                                                Information                         thls period      total to date
                  Federal Income Tax                     -70 . 48            4,275.29     Gtl Imputed                              6.00                       60.00
                  Social Security Tax                   -209. 55             2,981 .00
                                                                                          Holiday Avail                                                       88 .00
                  Medicare Tax                           -49 .01               697 .17
                                                                                          Sick Avail                                                          11 .80
                  CT State Income Tax                   -137 . 98            2,542.51
                                                                                          Vacation Avail                                                      27.20
                  Other
                  A D & D Spouse                           -0.05                 0.50
                                                                                          lmeortant Notes
                                                                                          YOURCOMPANY  PHONENUMBERIS                  480-696-2888
                  Dental Pre Tax                          -30.23*              302.30
                  Legal Shield                             -6. 81               68.10
                  Medical Pre Tax                         -57.44*              574.40
                  Spouse Life Ins                          -0.18                 1 .80
                  Supp A D & D                            -0 .42                 4.20
                  Supp Life                               -1 .87                18.70
                  Tax Levy                              -187 . 16              533.31
                  Short Term Dis                                                50.00
                  Net Pay                          $2,710.36
                  Checking Dep                     -2 , 585. 36             35,598.08
                  Checking Dep                        -125 .00               1,250.00

                                                                                                                                                •~-..i,i,,,   J4




                   ASML
                                                                                                     ~'
                                                                                          Advice number :                     00000191918
                                                                                          Pay date;__~     ff                 0511212017
                   2650 WEST GERONIMO PLACE
                   CHANDLER , AZ 85224                                                         ~{               -
                   De oslted to the account        of                                                               transit    ABA                      amount
                   MOHAMED SAAD                                                           xxxxxxxx1495              xxxx xxxx                    $2 , 585 .36
                                                                                          xxxxxxxx4928              xxxx xxxx                      $125 .00




                                                                                                      NON-NEGOTIABLE


                                                                                                                                ASML-SAAD001353
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 327 of 340
                                                                                           Earnings              Statement
                                                               1739-0002

                   ASML
                   2650 WEST Gl:RONIMO           PLACE:
                                                                                           Period Beginning:
                                                                                           Period Ending:
                                                                                           Pay Date:
                                                                                                                     05/08/2017
                                                                                                                     05/21/2017
                                                                                                                     05/26/2017
                   CHANDLl:R, AZ 85224

                                                                                           00000000810
                   Taxable Marital Status     Married                                          MOHAMED SAAD
                   Exemplio11s/Allowances
                                                                                               77 DANBURY RD
                     Federal            15
                     CT:                Filing Status C                                        WILTON CT 06897



Earnings                    rate       hours       this period         year to date
Regular              3461.54                        3,461 . 54             33,230 .84
Holiday Pay
                                                                                           Net Check                           $0.00
                                                                               692 . 30
Last Yr Holiday                                                             2 ,076 .90
Profit Sharing                                                             14,281 .96      • Excluded from federal taxable wages
Sick Pay                                                                       692 . 30
Vacation Pay                                                                1, 384 .60       Your federal taxable wages this period are
                  Gross Pay                        $3,461.54               52,358 .90        $3 . 373.87

                                                                                           Other Benefits and
Deductions        Statutory                                                                Information                 this period     total to date
                  Federal Income Tax                   .70    . 48          4,345 .77      Gtl Imputed                         6.00                66 .00
                  Social Security Tax                 -209    . 55          3 , 190. 55
                                                                                           Holiday Avail                                           88.00
                  Medicare Tax                         ~9     .01               746 . 18
                                                                                           Sick Avail                                              14.88
                  CT State Income Tax                 -137    .98           2 ,680.49
                                                                                           Vacation Avail                                          31.82
                  Other
                  A D & D Spouse                                                           lmeortantNotes
                                                           -0 .05               0.55
                                                                                           YOUR COMPANYPHONENUMBERIS 480-69~2888
                  Dental Pre Tax                          -30 . 23*           332 . 53
                  Legal Shield                             -6 . 81             74 . 91
                  Medical Pre Tax                         -57 .44*            631 . 84
                  Spouse Life Ins                          -0. 18               1. 98
                  Supp A D & D                             -0 .42               4.62
                  Supp Life                                -1 . 87             20.57
                  Short Term Dis                                               50.00
                  Tax Levy                                                    533 . 31
                  Net Pay                          $2,897.52
                  Checking Dep                     +2 , 772. 52            38 , 370.60
                  Checking Dep                        •125 .00              1, 375 . 00

                                                                                                                                        c ..   ,:,, ......




                   ASML
                   2650 WEST GERONIMO PLACE
                                                                                           Advice number:
                                                                                           Pay date· €.     ff
                                                                                                                        00000211704
                                                                                                                        05/26/2017

                   CHANDLER. AZ 85224                                                             =- Ei~ -

                   De oslted to the account of                                                                    transit ABA                  amount
                   MOHAMED SAAD                                                            xxxxxxxx1495            xxxx xxxx             $2,772 .52
                                                                                           xxxxxxxx4928            xxxx xxxx               $125 .00




                                                                                                       NON-NEGOTIABLE


                                                                                                                          ASML-SAAD001354
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 328 of 340

                                                              1776-0002
                                                                                       Earnings           Statement              ~
                    ASML
                   2650 WEST GERONIMO            PLACE
                                                                                       Period Beginning:
                                                                                       Period Ending.
                                                                                       Pay Date:
                                                                                                                05122/2017
                                                                                                                06/04/2017
                                                                                                                06109/2017
                   CHANDLER,       AZ 85224

                                                                                       00000000835
                   Taxable Marital Status     Married                                      MOHAMED
                                                                                                 SAAD
                   Exemptions/Allcwances
                     Federal            15
                                                                                           77 DANBURY RD
                     CT·                Filing Status C                                    WILTON CT 06897



Earnings                    rate       hours       this period        year to date
Regular               3461.54        -8 .00         3,115.39              36,346.23
Holiday Pay           43.2692
                                                                                       Net Check .                       $0.00
                                      8.00            346.15               1,038.45
Last Yr Holiday                                                            2,076.90
Profit Sharing                                                            14,281.96    • Excluded from federal taxable wages
Sick Pay                                                                     692.30
Vacation Pay                                                               1,384.60      Your federal taxable wages this period are
                  Gross ·pay                       $3,461.54              55,820.44      $3,373 .87

                                                                                       Other Benefits and
Deductions        Statut0!}'.                                                          Information                this period    total to date
                  Federal Income Tax                   -70   .48           4,416.25    GIi Imputed                       6 .00                   72 .00
                  Social Security Tax                 -209   .55           3,400.10
                                                                                       Holiday Avail                                             80 .00
                  Medicare Tax                         -49   .01              795.19
                                                                                       Sick Avail                                                17.96
                  CT State Income Tax                 -137   .98           2,818.47
                                                                                       Vacation Avail                                            36.44
                  Other
                  A D & D Spouse                           -0 .05              0.60    lmeortant     Notes
                                                                                       YOURCOMPANYPHONENUMBERIS 480.696-2888
                  Dental Pre Tax                          -30 .23*           362.76
                  Legal Shield                             -6 .81             81.72
                  Medical Pre Tax                         -57 _44•           689.28
                  Spouse Ufe Ins                           -0 .18              2.16
                  Supp A D & D                             -0 .42              5.04
                  Supp Life                                -1 .87             22.44
                  Short Term Dis                                              50.00
                  Tax Levy                                                   533.31
                  Net Pay                          $2,897.52
                  Checking Dep                     -2, 772.52             41,143.12
                  Checking Dep                        -125 .00             1,500.00

                                                                                                                                  -o.,. ..[JI'   i:....c




                   ASML
                   2650 WEST GERONIMO PLACE
                                                                                       Advice number:
                                                                                       Pay date;_ s
                                                                                             ~
                                                                                                      ¥
                                                                                                   -~-~
                                                                                                                  00000231732
                                                                                                                  06/09/2017

                   CHANDLER, AZ 85224

                   De oslted to the account of                                 f~ ..,:;..:~~:. -
                                                                                       xxxxxxxx1495
                                                                                                             transit ABA                  amount
                   MOHAMED SAAD                                                                              xxxx xxxx             $2,772 .52
                                                                                       xxxxxxxx4928          xxxx xxxx               $125.00




                                                                                                   NON-NEGOTIABLE


                                                                                                                    ASML-SAAD001355
                  Case 3:19-cv-00135-JCH
                                  C ~OCK VCHR. Document
                                               NO       19-2 Filed 02/27/20 Page 329 of 340
                                              B          0000251939                          Earnings            Statement
                                                                 1991-0002

                   ASML
                   2650 WEST GERONIMO             PLACE
                                                                                              Period Beginning·
                                                                                              Penod Ending:
                                                                                              Pay Date:
                                                                                                                        06/05/2017
                                                                                                                        06/18/2017
                                                                                                                        06/23/2017
                   CHANDLER, AZ 85224

                                                                                              00000000910
                   Taxable Marital Status     Married                                             MOHAMEDSAAD
                   Exemptions/Allowances
                                                                                                  77 DANBURY RD
                     Federal            15
                     CT ·              Filing Status C                                            WILTON CT 06897



Earnings                    rate      hours         this period          year to date
Regular              3461.54         -8 .00          3,115.39              39 ,461.62
Vacation Pay         43.2692          8.00             346. 15
                                                                                              Net Check                          . $0.00
                                                                            1.730 . 75
Holiday Pay                                                                 1,038.45
Last Yr Holiday                                                             2, 076.90         • Excluded from federal taxable wages
Profit Sharing                                                             14,281.96
Sick Pay                                                                       692.30            Your federal taxable wages this period are
                  GroBS Pay                       , $3,461.54              59, 281 .98           $3 , 373.87

                                                                                              Other Benefits and
Deductions        Statut0!}'.                                                                 Information                    this period   total to date
                  Federal Income Tax                     -70 .48              4 , 486.73      GIi Imputed                         6.00            78 .00
                  Social Security Tax                   -209. 56              3, 609.66
                                                                                              Holiday Avail                                          80 .00
                  Medicare Tax                           -49 .00                  844.19
                                                                                              Sick Avail                                             21. 04
                  CT State Income Tax                   -137 . 98             2, 956.45
                                                                                              Vacation Avail                                         33 .06
                  Other
                  A D & D Spouse                                                              lmeortant    Notes
                                                          -0 .05                  0.65
                                                                                              YOUR COMPANYPHONENUMBERIS 480-696-2888
                  Dental Pre Tax                         -30 .23"               392.99
                  Legal Shield                            -6. 81                 88 .53
                  Medical Pre Tax                        .57 .44*               746.72
                  Spouse Ufe Ins                          -0. 18                  2. 34
                  Supp A D & D                            ·O .42                  5.46
                  Supp Life                               +1 .87                 24. 31
                  Short Term Dis                                                 50.00
                  Tax Levy                                                      533 . 31
                  Net Pay                           $2,897.52
                  Checking Dep                     ·2 . 772. 52              43,915 . 64
                  Checking Dep                        •125 .00                1,625 . 00

                                                                                                                                           • :-.&.!II' - ~




                   ASML
                   2650 WEST GERONIMO PLACE
                                                                                                                             00000251939
                                                                                                                             06/23/2017

                   CHANDLER, AZ 85224                                                      = ~
                   Deposited    to the account     of                              (-~     ~ a:C; unt   number

                   MOHAMED SAAD                         ~   (-   l\                          xxxxxxxx1495
                                                                                             xxxxxxxx4928
                                                                                                                   transit
                                                                                                                   xxxx xxxx
                                                                                                                   xxxx xxxx
                                                                                                                              ABA                 amount
                                                                                                                                            $2,772.52
                                                                                                                                              $125.00

                                                    ~
                                       \~.:.-=
                                                                                                          NON-NEGOTIABLE


                                                                                                                               ASML-SAAD001356
                  Case
                   c,o 3:19-cv-00135-JCH
                        FILE DEPT CLOCK VCHR.Document
                                             NO       19-2 Filed 02/27/20 Page 330 of 340
                   ASM 621547                 B           0000271816
                                                                                         Earnings         Statement
                                                                1865-0002

                   ASML
                   2650 Wl:ST GERONIMO PLACE
                                                                                         Period Beginning:
                                                                                         Period Ending;
                                                                                         Pay Date:
                                                                                                                 06/19/2017
                                                                                                                 07/02/2017
                                                                                                                 07/07/2017
                   CHANDLER, AZ 85224

                                                                                         00000000891
                   Taxable Marital Status     Married                                         MOHAMED SAAD
                   Exemptions/Allowances
                     Federal            15
                                                                                              77 DANBURY RD
                     CT:                Filing Status C                                       WILTON CT 06897



Earnings                    rate       hours       this period          year to date
Regular              3461.54        -16 .00         2,769.24                42,230.86
Vacation Pay         43.2692          16.00           692.30
                                                                                         Net Check                      $0.00
                                                                             2,423.05
Holiday Pay                                                                  1,038.45
Last Yr Holiday                                                              2,076.90    *   Excluded from federal taxable wages
Profit Sharing                                                              14,281.96
Sick Pay                                                                       692.30        Your federal taxable wages this period are
                  Gross Pay                        $3,461.54                62,743.52        $3,373.87

                                                                                         Other Benefits and
Deductions        Statutory                                                              Information               this period     total to date
                  Federal Income Tax                   -70 .48               4,557.21    Gtl Imputed                    6.00               84 . 00
                  Social Security Tax                 -209. 55               3,819.21
                                                                                         Holiday Avail                                    80.00
                  Medicare Tax                         -49 . 01                 893.20
                                                                                         Sick Avail                                       24.12
                  CT State Income Tax                 -137 .98               3,094.43
                                                                                         Vacation Avail                                   21.68
                  Other
                  A O & D Spouse                           -0   .05              0.70
                                                                                         Important Notes
                                                                                         YOUR COMPANY PHONE NUMBER IS 480-896-2888
                  Dental Pre Tax                          -30   .23*           423.22
                  Legal Shield                             -6   . 81            95.34
                  Medical Pre Tax                         -57   .44*           804. 16
                  Spouse Life Ins                          -0   .18              2.52
                  Supp A D & D                             -0   .42              5.88
                  Supp Life                                -1   .87             26.18
                  Short Term Dis                                                50.00
                  Tax Levy                                                     533.31
                  Net . Pay                        $2,897.52
                  Checking Dep                    -2, 772. 52               46,688.16
                  Checking Dep                        -125 . 00              1,750.00




                   ASML
                   2650 WEST GERONIMO PLACE
                                                                                                                   00000271816
                                                                                                                   07/07/2017

                   CHANDLER, AZ. 85224

                   De oslted to the account of                                                               transit ASA               amount
                   MOHAMED SAAD                                                          xxxxxxxx1495         xxxx xxxx              $2,772 . 52
                                                                                         xxxxxxxx4928         xxxx xxxx                $125.00




                                                                                                    NON-NEGOTIABLE


                                                                                                                     ASML-SAAD001357
                  Case
                   CO  3:19-cv-00135-JCH
                       FltE  OEPT CLOCK VCHR.Document
                                             NO       19-2 Filed 02/27/20 Page 331 of 340
                   ASM    621547              B          0000291745
                                                                                         Earnings               Statement
                                                               1789-0002

                   ASML
                   2650 WEST GERONIMO             PLACE
                                                                                             Period Beginning:
                                                                                             Period Ending:
                                                                                             Pay Date:
                                                                                                                       07/03/2017
                                                                                                                       07/16/2017
                                                                                                                       07/21/2017
                   CHANDLER,       AZ 85224

                                                                                         00000000853
                   Taxable Marital Status.   Married                                              MOHAMED SAAD
                   Exemptions/Allowances.
                     Federal            15
                                                                                                  77 DANBURY RD
                     CT                Filing Status C                                            WILTON CT 06897



Earnings                   rate       hours        this period         year to dale
Regular              3461.54         -8 .00         3,115.39               45,346.25
Holiday Pay          43.2692          8.00             346.15
                                                                                         Net Check                               $0.00 .
                                                                            1,384.60
Last Yr Holiday                                                             2,076.90
Profit Sharing                                                             14,281.96         *   Excluded from federal taxable wages
Sick Pay                                                                       692 .30
Vacation Pay                                                                2,423.05             Your federal taxable wages this period are
                  Gross Pay                        $3,461.54               66,205 .06            $3 , 373.87

                                                                                             Other Benefits and
Deductions        Statutory                                                                  Information                    this period      total to date
                  Federal Income Tax                     -70   .48          4,627.69         GU Imputed                          6 .00                   90 . 00
                  Social Security Tax                   -209   .55          4,028.76
                                                                                         Holiday Avail                                                   72.00
                  Medicare Tax                           -49   .01            942.21
                                                                                         Sick Avail                                                      27.20
                  CT State Income Tax                   -137   . 98         3,232.41
                                                                                         Vacation Avail                                                  26 .30
                  Other
                  A D & D Spouse                          -0 .05                0.75         lmeortant Notes
                                                                                         YOURCOMPANYPHONENUMBERIS                   480-696-2888
                  Dental Pre Tax                         -30 .23*             453.45
                  Legal Shield                            -6 .81              102. 15
                  Medical Pre Tax                        -57 .44*             861.60
                  Spouse Life Ins                         -0 . 18               2.70
                  Supp A D & D                            -0 .42                6.30
                  Supp Life                               -1 . 87              28 ,05
                  Short Term Dis                                               50 ,00
                  Tax Levy                                                    533 .31
                  Net Pay                          $2,897.52
                  Checking Dep                     -2 1 772 . 52           49,460 .68
                  Checking Dep                        - 125 . 00            1 ,875 ,00

                                                                                                                                              ir..- •~   .a.:




                   ASML                                                                  Advice     number:
                                                                                             Pay date:_ ~~
                                                                                                                            00000291745
                                                                                                                            07/21/2017

                                                                                                 ~~ ~-~~ ~
                   2650 WEST GERONIMO PLACE
                   CHANDLER , AZ 85224                                                   :


                   De os lted to the account       of                                    account       number     transit    ABA                   amount
                   MOHAMED SAAD                                                          xxxxxxxx1495             xxxx xxxx                    $2,772 .52
                                                                                         xxxxxxxx4928             XX)O( XXXX                     $125.00




                                                                                                         NON-NEGOTIABLE


                                                                                                                              ASML-SAAD001358
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 332 of 340
                                                                                         Earnings           Statement
                                                             1BJ6•0002

                   ASML
                   2 650 WEST GERONIMO          PLACE
                                                                                         Period Beginning:
                                                                                         Penod Ending;
                                                                                         Pay Date:
                                                                                                                  07/17/2017
                                                                                                                  07/30/2017
                                                                                                                  08/04/2017
                   CHANDLER,        AZ 85224

                                                                                         00000000890
                   Taxable Manta! Status·    Married                                          MOHAMED SAAD
                   Exemptions/Al owances:
                     Federal           15
                                                                                              77 DANBURYRD
                     CT                Filing Status C                                        WILTON        CT 06897



Earnings                     rate      hours       this period           year to date
Regular              3461.54                       3 ,461. 54             48 ,807.79
Holiday Pay
                                                                                         Net Check                          $0.00
                                                                           1,384.60
last Yr Holiday                                                            2 ,076.90
Profit Sharing                                                            14,281.96      *   Excluded from federal taxable wages
Sick Pay                                                                      692.30
Vacation Pay                                                               2 ,423.05         Your federal taxable wages this period are
                  Gross Pay                       $3,461.54               69 ,666.60         $3, 373.87

                                                                                         Other Benefits and
Deductions        Statute~                                                               Information                   this period   total to data
                  Federal Income Tax                    -70 .48            4 ,698.17     Gtl Imputed                        6.00            96 .00
                  Social Security Tax                  -209 . 55           4.238.31
                                                                                         Holiday Avail                                      72.00
                  Medicare Tax                          -49 . 01              991. 22
                                                                                         Sick Avail                                         30.28
                  CT Slate Income Tax                  -137. 98            3,370.39
                                                                                         Vacation Avail                                     30.92
                  Other
                  A D & D Spouse                          -0 . 05               0 . 80   lmeortant Notes
                                                                                         YOURCOMPANY PHONE NUMBERIS 480.696-2888
                  Dental Pre Tax                         ·30 .23*             483 .68
                  Legal Shield                            -6 . 81             108.96
                  Medical Pre Tax                        .57 .44*             919 .04
                  Spouse Life Ins                         -0 . 18               2.88
                  Supp A D & D                            .() .42               6.72
                  Supp life                               +1 . 87              29.92
                  Short Term Dis                                               50.00
                  Tax Levy                                                    533.31
                  Net Pay                         $2,897.52
                  Checking Oep                    ·2 . 772. 52            52,233.20
                  Checking Dep                       -125 . 00             2,000.00

                                                                                                                                      •-.-!'.II
                                                                                                                                             y.,c




                   ASML
                   2650 WEST GERONIMO PLACE
                                                                                                                       00000311784
                                                                                                                       08/04/2017

                   CHANDLER , AZ 85224
                                                                                 ~
                                                                                  --=-

                   Deposited lo Iha account       of                             l a ~ account     number     tranah    ABA                amount
                   MOHAMED SAAD                                                          xxxxxxxx1495         xxxx xxxx                $2,772.52
                                                                                         xxxxxxxx4928         xxxx xxxx                  $125.00




                                                                                                    NON-NEGOTIABLE


                                                                                                                         ASML-SAAD001359
                  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 333 of 340
                                                                                          Earnings         Statement

                   ASML
                                                              1807-0002
                                                                                          Period Beginning:         07/31/2017
                                                                                          Period Ending:            08/13/2017
                   2650 WEST GERONIMO            PLACE                                    Pay Date:                 08/18/2017
                   CHANDLER,      AZ 85224

                                                                                          00000000857
                   Taxable Marital Status:    Married                                          MOHAMED SAAD
                   Exemptions/Allowances
                     Federal·           15
                                                                                               77 DANBURY RD
                     CT                 Filing Status C                                        WILTON CT 06897



Earnings                  rate         h_ours      this period        year to data
Regular              3461.54          -8 .00        3,115.39            51,923.18
Sick Pay             43.2692           8.00            346. 15           1,038.45
                                                                                          Net Check                           $0.00
Holiday Pay                                                              1,384.60
Last Yr Holiday                                                          2,076.90         *   Excluded from federal taxable wages
Profit Sharing                                                          14,281.96
Vacation Pay                                                             2,423.05             Your federal taxable wages this period are
                  Gr()&SPay                        $3,461.54            73,128.14             $3,373.87

                                                                                          Other Benefits and
Deductions        Statute!}'.                                                             Information                    this period   total to date
                  Federal Income Tax                    -70   .48             4,768.65    GU Imputed                          6.00           102.00
                  Social Security Tax                  -209   .55             4,447.86
                                                                                          Holiday Avail                                            72.00
                  Medicare Tax                          -49   . 01            1,040.23
                                                                                          Sick Avail                                               25.36
                  CT State Income Tax                  -137   .98             3,508.37
                                                                                          Vacation Avail                                           35.54
                  Other
                  A D & D Spouse                                                  0,85    lmeortant    Notes
                                                           -0 .05
                                                                                          YOURCOMPANY
                                                                                                    PHONENUMBERIS 480-696-2888
                  Dental Pre Tax                          -30 .23*              513 .91
                  Legal Shield                             -6 .81               115.77
                  Medical Pre Tax                         -57 .44*              976.48
                  Spouse Life Ins                          -0. 18                 3 .06
                  Supp A D & D                             -0 .42                 7 .14
                  Supp Life                                -3 . 12               33.04
                  Short Term Dis                                                 50.00
                  Tax Levy                                                      533.31
                  Net Pay                          $2,896 . 27
                  Checking Dep                     -2 , 771.27            55,004.47
                  Checking Dep                        -125 .00             2, 125.00

                                                                                                                                        G 311t .&ll' -C




                   ASML
                   2650 WEST GERONIMO PLACE
                                                                                          Advice number:
                                                                                          Pay date:_ ~ ~
                                                                                                .   { ~~ -
                                                                                                                         00000331747
                                                                                                                         08/18/2017

                   CHANDLER. AZ 85224

                   De osltad to the account       of                                                           transit    ABA                  amount
                   MOHAMED SAAD
                                                                          i    ?
                                                                                          xxxxxxxx1495
                                                                                          xxxxxxxx4928
                                                                                                               xxxx xxxx
                                                                                                               xxxx xxxx
                                                                                                                                         $2 , 771.27
                                                                                                                                           $125. 00




                                                                                                      NON-NEGOTIABLE


                                                                                                                           ASML-SAAD001360
                    Case
                     CO  3:19-cv-00135-JCH
                         FILE  DEPT             Document 19-2 Filed 02/27/20 Page 334 of 340
                                    c ,LOCK NUMBER

                                                                                                                                                ~
                     ASM 621547                  8                   2
                                                                                             Earnings         Statement
                                                               043-0002

                     ASML
                     2650 WEST GERONIMO              PLACE                                   Pay Date:              09/01/2017
                     CHANDLER,       AZ 85224


                     Taxable Marital Status     Married                                          MOHAMED SAAD
                     Exemp~ons/Atlowances
                       Federal            15
                                                                                                 28 INDEPENDENCE CIR
                       CT·                Filing Status C                                        MIDDLEBURY CT 06762



Earnings                      rate       hours        this period        year to date
Vacation Pay            43.2692          40.16         1,737.69            4,160 .74
Regular
                                                                                             Net Check                 $1,034.77
                                                                          54,346.26
Holiday Pay                                                                1,384 . 60
Last Yr Holiday                                                            2,076 . 90
Profit Sharing                                                            14,281.96
Sick Pay                                                                   2,076.91
                                                                                             Period Beginning:    08/14/2017
                    Gross Pay                         $1,737.69           78,327 .37
                                                                                             Period Ending:       08/27/2017

Deductions          Statutory
                                                                                               Your federal taxable wages this period are
                    Federal Income Tax                  -434 .42           5,273.55
                                                                                               $1,737.69
                    Social Security Tax                 -107 . 74          4,765.16
                    Medicare Tax                         -25 , 19          1,114.42          Other Benefits and
                    CT State Income Tax                 -135 .57           3,781.92          Information              this period           total to date
                                                                                             Gtl Imputed                                             108.00
                    Other
                    A D & D Spouse                                              0.90         Holiday Avail                                            72.00
                    Dental Pre Tax                                            544. 14        Sick Avail                                              -22 .64
                    Legal Shield                                              122.58         Vacation Avail                                           -4 .62
                    Medical Pre Tax                                         1,033.92
                    Short Term Dis                                             50 ,00
                                                                                             lm~ortant Notes
                                                                                             YOURCOMPANYPHONENUMBERIS 480-69 8-2888
                    Spouse Life Ins                                             3.24
                    Supp A D & D                                                7.56
                    Supp Life                                                  36.16
                    Tax Levy                                                  533.31
                    Net"Pay     "    "
                                                      $1,034.77
                    Checking Dep                                          55,004.47
                    Checking Dep                                           2,125.00




                                                                                             ASM                                         23-711020


                     ASML
                     2650 WEST GERONIMO PLACE
                                                                                             Payroll check number:
                                                                                             Pay date·

                     CHANDLER , AZ 85224

    Pay lo the
    order of·        MOHAMED         SAAD
    This amount:     ONE THOUSAND THIRTY FOUR AND 77/100 D.~S                            \       ~~
                                                                           -=-== = =                                                        $1034.77




Wells Fargo Bank . N.A.                                                                                             ADP AUTHORIZEO SIC.NATURE




                   NON-NEGOTIABLE           - VOID - NON-NEGOTIABLE             - VOID
                                                                                                                          ASML-SAAD001361
                  Case
                   CO. 3:19-cv-00135-JCH
                        FILE D£P1' CLOCK VCHR Document
                                              NO       19-2 Filed 02/27/20 Page 335 of 340
                   ASM     621547             B           0000351954 3
                                                                                        Earnings Statement
                                                                2004,0002

                   ASML
                   2650 WEST GERONIMO             PLACE
                                                                                        Period Beginning:
                                                                                        Period Ending:
                                                                                        Pay Date:
                                                                                                                  08/14/2017
                                                                                                                  08/27/2017
                                                                                                                  09/01/2017
                   CHANDLER,       AZ 85224

                                                                                        00000000958
                   Taxable Marital Status     Married                                       MOHAMED SAAD
                   Exemptions/Allowances
                                                                                            28 INDEPENDENCE CIR
                     Federal            15
                     CT:                Filing Status C                                     MIDDLEBURY CT 06762



Earnings                    rate       hours       this period           year to date
Regular              3461.54        -24 .00         2,423.09                56,769.35
Sick Pay             43.2692         24.00          1,038.45
                                                                                        Net Check                           $0.00
                                                                             3,115.36
Holiday Pay                                                                  1,384.60
Last Yr Holiday                                                              2.076.90   • Excluded from federal taxable wages
Profit Sharing                                                              14,281.96
Vacation Pay                                                                 4,160.74     Your federal taxable wages this period are
                  Gross   ·Pay                     $3,461.54                81,788.91     $3,373.87

                                                                                        Other Benefits     and
Deductions        StatutO!}'.                                                           Information                    this period   total to date
                  Federal Income Tax                     -70    .48          5,344.03   Gtl Imputed                         6.00               114.00
                  Social Security Tax                   -209    .55          4,974.71
                                                                                        Holiday Avail                                          72.00
                  Medicare Tax                           -49    .02          1,163.44
                                                                                        Sick Avafl                                            -22 .64
                  CT State Income Tax                   -137    .98          3,919.90
                                                                                        Vacation Avail                                         -4 .62
                  Other
                  A D & D Spouse                           -0   .05              0.95
                                                                                        lmeortant Notes
                                                                                        YOUR COMPANY PHONE NUMBER IS 480-696-2888
                  Dental Pre Tax                          -30   .23*           574.37
                  legal Shield                             -6   .81            129.39
                                                                                        EFFECTIVE THIS PAY PERIOD YOUR ADDRESS HAS BEEN
                  Medical Pre Tax                         -57   .44*         1,091.36
                                                                                        CHANSEO
                  Spouse life Ins                          -0   .18              3.42
                  Supp A D & D                             -0   .42              7.98
                  Supp life                                -3   .12             39.28
                  Short Term Dis                                                50.00
                  Tax Levy                                                     533.31
                  Net Pay                          $2,896.26
                  Checking Dep                     -2 , 771.26              57,775.73
                  Checking Dep                        -125 .00               2,250.00

                                                                                                                                      ..     ..... 4.1.C:




                   ASML
                   2650 WEST GERONIMO PLACE
                                                                                        Advice number:
                                                                                        Pay date;_
                                                                                            --=.F-=
                                                                                                                       00000351954
                                                                                                                       09/01/2017

                   CHANDLER, AZ 85224                                                         -~      -§


                   De oattad to the account        of                                                        transit    ABA                  amount
                   MOHAMED SAAD                                                         xxxxxxxx1495         xxxx xxxx                     $2 . 771.26
                                                                                        xxxxxxxx4928         xxxx xxxx                       $125 .00




                                                                                                      NON-NEGOTIABLE


                                                                                                                         ASML-SAAD001362
                    Case
                     CO  3:19-cv-00135-JCH
                         FILE  DEPT BCLO.C     Document 19-2 Filed 02/27/20 Page 336 of 340
                                         K NUMBER
                     ASM    621547
                                                                                                  Earnings         Statement

                     ASML
                                                                043•0002



                     2 650 WEST GERONIMO            PLACE                                         Pay Date:               09/01/2017
                     CHANDLER       AZ 85224


                     Taxable Marital Slatus    Mamed                                                   MOHAMED SAAD
                     Exemptions/Allowances:
                                                                                                       28 INDEPENDENCE CIR
                       Federal·           15
                       CT                 Fi ng Status C                                               MIDDLEBURY CT 06762



Earnings                     rate       hours           this period    year to date
Regular                                                 2,423.08           54,346.26
                                                                                                  Net _Check                 $2,896.27
Sick Pay             3461 . 5400       24.00            1,038.46            2,076.91
Holiday Pay                                                                 1,384 . 60
Last Yr Holiday                                                             2,076.90              • Excluded from federal taxable wages
Profit Sharing                                                             14,281.96
Vacation Pay                                                                2,423.05
                    Gross Pay                        $3,461".54            76,589.68
                                                                                                  Period Beginning: 08(1412017
                                                                                                  Period Ending:    08/2712017
Deductions          Statutory
                    Federal Income Tax                    -70. 48           4,839.13
                                                                                                    Your federal taxable wages this period are
                    Social Security Tax                  -209 .56           4,657.42
                                                                                                    $3,373.87
                    Medicare Tax                          -49 .00           1,089.23
                    CT Stale Income Tax                  -137 . 98          3,646.35              Other Benefits and
                    Other
                                                                                                  Information               this period            total to date
                                                                                                  Gtl Imputed                      6.00                      108.00
                    A D & D Spouse                          -0 .05               0.90
                    Dental Pre Tax                         -30 .23*            544.14             Holiday Avail                                               72.00
                    Legal Shield                            -6 .81             122.58             Sick Avail                                                 -22 .64
                    Medical Pre Tax                        -57 .44*          1,033 . 92           Vacation Avail                                              -4 ,62
                    Spouse Life Ins                         --o.18               3. 24
                    Supp A D & D                            -0 .42               7. 56            Important Notes
                                                                                                  YOU R COMPANY PHONE NUMBER 15 480-698-2888
                    Supp Life                               -3 .12              36. 16
                    Short Term Dis                                              50. 00
                    Tax Levy                                                   533.31
                    Net Pay                          $2,896.27
                    Checking Dep                                           55, 004.4 7
                    Checking Dep                                            2,125 .00




                     ASML
                                                                                                  ASM                                           23-711 □20

                                                                                                  Payroll check number:
                                                                                                  Pay date:
                     2650 WEST GERONIMO PLACE
                     CHANDLER . AZ 85224

    Pay to the
    Older of-        MOHAMED         SAAD                                                     ...=a-   i~
    This amount:     TWO THOUSAND EIGHT HUNDRED NINETY SIX1JmEi 2i/10~DOLLARS
                                                                           .=..:.   t::::.   ==                                                    $2896.27
                              ISSUED BY     Affi:M~~_r'                    ~AfffliY'fN@)~~                                  AVAILABLE AT 877-423-7243
                                                                   E~~




Wells Fargo Bank . N.A.
                                            -=;;w.~
                                                ~   E           VOl~~180   DAYS




                                                                                                                          At>P 4UTHORIZED Sl~N4 TURE




                   NON-NEGOTIABLE           • VOID • NON-NEGOTIABLE                 • VOID
                                                                                                                                ASML-SAAD001363
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 337 of 340




                      EXHIBIT 3
    Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 338 of 340




Pay date    Vacation Accrual    Vacation used       Vacation balance     Sick Accrual     Sick used        Sick balance
  1/22/16                3.08                                     3.08            3.08                                3.08
   2/5/16                3.08                                     6.16            3.08                                6.16
  2/19/16                3.08                                     9.24            3.08                                9.24
   3/4/16                3.08                                   12.32             3.08                               12.32
  3/18/16                3.08                                     15.4            3.08                24              -8.6
   4/1/16                3.08                                   18.48             3.08                 8            -13.52
  4/15/16                3.08                                   21.56             3.08                16            -26.44
  4/29/16                3.08                                   24.64             3.08                              -23.36
  5/13/16                3.08                                   27.72             3.08                 8            -28.28
  5/27/16                3.08                   8                 22.8            3.08                 8             -33.2
  6/10/16                3.08                                   25.88             3.08                              -30.12
  6/24/16                3.08              24                     4.96            3.08                              -27.04
   7/8/16                3.08                                     8.04            3.08                              -23.96
  7/22/16                3.08              24                  -12.88             3.08                              -20.88
   8/5/16                3.08                                     -9.8            3.08                               -17.8
  8/19/16                3.08                   8              -14.72             3.08                              -14.72
   9/2/16                3.08                                  -11.64             3.08                 8            -19.64
  9/16/16                3.08                                    -8.56            3.08                              -16.56
  9/30/16                3.08                                    -5.48            3.08                 8            -21.48
 10/14/16                3.08                                     -2.4            3.08                               -18.4
 10/28/16                3.08                                     0.68            3.08                              -15.32
 11/11/16                3.08                                     3.76            3.08                              -12.24
 11/25/16                3.08                                     6.84            3.08                               -9.16
  12/9/16                3.08                                     9.92            3.08                               -6.08
 12/23/16                3.08                                       13            3.08                                   -3
   1/6/17                4.62                                   17.62             3.08                                0.08
  1/20/17                4.62                   8               14.24             3.08                 8             -4.84
   2/3/17                4.62                                   18.86             3.08                               -1.76
  2/17/17                4.62                                   23.48             3.08                                1.32
   3/3/17                4.62                                     28.1            3.08                                 4.4
  3/17/17                4.62              24                     8.72            3.08                                7.48
  3/31/17                4.62                                   13.34             3.08                 8              2.56
  4/14/17                4.62                                   17.96             3.08                                5.64
  4/28/17                4.62                                   22.58             3.08                                8.72
  5/12/17                4.62                                     27.2            3.08                                11.8
  5/26/17                4.62                                   31.82             3.08                               14.88
   6/9/17                4.62                                   36.44             3.08                               17.96
  6/23/17                4.62               8                   33.06             3.08                               21.04
   7/7/17                4.62              16                   21.68             3.08                               24.12
  7/21/17                4.62                                     26.3            3.08                                27.2
   8/4/17                4.62                                   30.92             3.08                               30.28
  8/18/17                4.62                                   35.54             3.08              8                25.36
   9/1/17                4.62           40.17                    -0.01                0            48               -22.64
                      160.16           160.17                                  129.36             152




                                                                                                ASML-SAAD.000266
Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 339 of 340




                      EXHIBIT E
  Case 3:19-cv-00135-JCH Document 19-2 Filed 02/27/20 Page 340 of 340




To:      Christopher Reed[chris.reed@asml.com]
From:    Mohamed Saad
Sent:    Mon 10/24/2016 4:34:17 PM
Subject: RE: Current vacation/sick balance
Submitted:         Mon 10/24/2016 4:34:18 PM

 Hi Chris,
 Thank you for sharing this information.
 Best Regards,
 Mohamed

 From: ChristopherReed
Sent: Monday,October24, 2016 4:31 PM
To: MohamedSaad
Subject: RE: Currentvacation/sickbalance

 Mohamed,

 As we discussed today FMLA is an avenue. The exact policy is here:
 https://my.asml.com/locations/us/uswide/US-HRO/Documents/Administrative%20Policies/103.pdf

 You need to have worked 12months before taking advantage of it. For further details contact HR.

 Chris

 From: MohamedSaad
Sent: Monday,October 17, 2016 11:21 AM
To: ChristopherReed
Subject: Currentvacation/sickbalance
Importance: High

 Hi Chris,
 I have negative balance in sick hours (-18.40 hrs) and vacation (-2.40 hrs). Physically I took only 1 day
 vacation, and the rest were all for taking care of my wife and kids while my wife either in hospital or
 having a medical procedure. Even the October 28th day off is to take my wife for her medical
 treatment (Crohn disease hospital treatment that occurs periodically and does not allow her to drive
 home afterword).
 Is there anything in ASML HR system that can help to add hours to my vacation/sick balance?. I have
 the medical records and discharge papers that support each incident.
 Please let me know,
 Thank you,
 Mohamed



                                 Mohamed Saad                   +l (203} 761-4525       ASML
                                 Design Engineer 2              +1 {805}930-5150        77 Danbury Road
                                 DE US ME Optical Modules       300.50                  Wilton, CT06897
                                 US Development & Engineering   Mohamed.Saad@ASML.com   USA




                                                                                                    ASML-SAAD001343
